                                                                  Case 8:18-bk-13311-CB            Doc 438 Filed 10/01/19 Entered 10/01/19 20:56:26                          Desc
                                                                                                    Main Document    Page 1 of 165


                                                                  1       William N. Lobel, State Bar No. 93202
                                                                          PACHULSKI STANG ZIEHL & JONES LLP
                                                                  2       650 Town Center Drive, Suite 1500
                                                                          Costa Mesa, California 92626
                                                                  3       Telephone: (714) 384-4740
                                                                          Facsimile: (714) 384-4741
                                                                  4       E-mail: wlobel@pszjlaw.com

                                                                  5       Attorneys for Ruby’s Diner, Inc., a California corporation,
                                                                          et al., Debtors and Debtors in Possession
                                                                  6

                                                                  7

                                                                  8
                                                                                                UNITED STATES BANKRUPTCY COURT
                                                                  9                         CENTRAL DISTRICT OF CALIFORNIA - SANTA ANA

                                                                 10   RUBY’S DINER, INC., a California                        Chapter 11
                                                                      corporation, et al.,1
                                                                 11
                                                                                                                              Case No. 8:18-bk-13311-CB
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                                 Debtors and Debtors in Possession.
                                                                 12
                                                                      Affects:                                                Jointly Administered With Case Nos.
                                        COSTA MESA, CALIFORNIA




                                                                 13                                                           8:18-bk-13197-CB; 8:18-bk-13198-CB; 8:18-bk-
                                          ATTORNEYS AT LAW




                                                                            All Debtors                                       13199-CB; 8:18-bk-13200-CB; 8:18-bk-13201-CB;
                                                                 14
                                                                            RUBY’S DINER, INC., ONLY                          8:18-bk-13202-CB
                                                                 15
                                                                            RUBY’S SOCAL DINERS, LLC, ONLY
                                                                 16                                                           FIRST AMENDED JOINT DISCLOSURE
                                                                            RUBY’S QUALITY DINERS, LLC, ONLY                  STATEMENT DESCRIBING FIRST
                                                                 17                                                           AMENDED JOINT CHAPTER 11 PLAN OF
                                                                                                                              REORGANIZATION
                                                                 18         RUBY’S HUNTINGTON BEACH, LTD.,
                                                                                                                              Disclosure Statement Hearing:
                                                                 19   ONLY
                                                                                                                              DATE:        October 23, 2019
                                                                 20         RUBY’S LAGUNA HILLS, LTD. ONLY                    TIME:        10:00 a.m.
                                                                                                                              CTRM:        5D
                                                                 21         RUBY’S OCEANSIDE, LTD., ONLY

                                                                 22         RUBY’S PALM SPRINGS, LTD., ONLY

                                                                 23

                                                                 24

                                                                 25

                                                                 26

                                                                 27   1
                                                                       The chapter 11 cases of Ruby’s Diner, Inc., Ruby’s SoCal Diners, LLC, Ruby’s Quality Diners, LLC, Ruby’s
                                                                      Huntington Beach, Ltd., Ruby’s Laguna Hills, Ltd., Ruby’s Oceanside, Ltd. and Ruby Palm Springs, Ltd. (referred to
                                                                 28   herein as the “RDI Debtors”) are jointly-administered. The chapter 11 case of Ruby’s Franchising System, Inc. (“RFS”),
                                                                      Case No. 8:18-bk-13324-CB, is not jointly-administered with the RDI Debtors’ chapter 11 cases, but the Plan is jointly
                                                                      proposed by the RDI Debtors and RFS.
                                                                      DOCS_LA:323709.20
                                                                  Case 8:18-bk-13311-CB                    Doc 438 Filed 10/01/19 Entered 10/01/19 20:56:26                                                 Desc
                                                                                                            Main Document    Page 2 of 165


                                                                  1
                                                                                                                            TABLE OF CONTENTS
                                                                  2
                                                                                                                                                                                                                        Page
                                                                  3
                                                                      I. INTRODUCTION ........................................................................................................................ 1
                                                                  4
                                                                                A.         Purpose of This Document....................................................................................... 5
                                                                  5
                                                                                B.         Deadlines for Voting and Objecting; Date of Plan Confirmation Hearing .............. 5
                                                                  6
                                                                                           1.         Time and Place of the Confirmation Hearing .............................................. 6
                                                                  7
                                                                                           2.         Deadline For Voting For or Against the Plan .............................................. 6
                                                                  8
                                                                                           3.         Deadline For Objecting to the Confirmation of the Plan ............................. 6
                                                                  9
                                                                                           4.         Identity of Persons to Contact for More Information Regarding the
                                                                 10                                   Plan .............................................................................................................. 7

                                                                 11   II. DISCLAIMER ............................................................................................................................ 8
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   III. BACKGROUND ....................................................................................................................... 9
                                        COSTA MESA, CALIFORNIA




                                                                 13             A.         Description and History of the Plan Proponents’ Business ..................................... 9
                                          ATTORNEYS AT LAW




                                                                 14                        1.         The Plan Proponents’ Corporate Structure and Revenue Sources ............... 9

                                                                 15                        2.         Overview of the Plan Proponents’ Debt Structure ..................................... 12

                                                                 16                                   a.         RDI’s Secured and Unsecured Creditors ....................................... 12

                                                                 17                                   b.         The SoCal Debtors’ Secured and Unsecured Creditors ................. 13

                                                                 18                                   c.         RFS’ Secured and Unsecured Creditors ........................................ 14

                                                                 19             B.         Events Leading to Chapter 11 Filings .................................................................... 14

                                                                 20                        1.         Overview of the RDI Debtors’ Financial Difficulties................................ 14

                                                                 21             C.         Significant Events in the Bankruptcy Cases Through the Date of Filing of
                                                                                           Disclosure Statement ............................................................................................. 21
                                                                 22
                                                                                           1.         Chapter 11 Status Conference .................................................................... 21
                                                                 23
                                                                                           2.         341(a) Meetings ......................................................................................... 21
                                                                 24
                                                                                           3.         Appointment of an Official Committee of Unsecured Creditors in the
                                                                 25                                   RDI Case .................................................................................................... 21

                                                                 26                        4.         Joint Administration of the RDI Debtors’ Cases ....................................... 22

                                                                 27                        5.         Employee Wages and Benefits .................................................................. 22

                                                                 28                        6.         Schedules and Statements of Financial Affairs ......................................... 22
                                                                      DOCS_LA:323709.20                                         i
                                                                  Case 8:18-bk-13311-CB                 Doc 438 Filed 10/01/19 Entered 10/01/19 20:56:26                                              Desc
                                                                                                         Main Document    Page 3 of 165


                                                                  1                      7.        Honoring of Customer Programs and Payment of Certain Pre-Petition
                                                                                                   Claims ........................................................................................................ 22
                                                                  2
                                                                                         8.        Unexpired Leases and/or Executory Contracts .......................................... 22
                                                                  3
                                                                                                   a.         The Huntington Beach Lease ......................................................... 22
                                                                  4
                                                                                                   b.         The Oceanside Lease ..................................................................... 23
                                                                  5
                                                                                                   c.         The Palm Springs Lease................................................................. 23
                                                                  6
                                                                                                   d.         The Laguna Hills Lease ................................................................. 24
                                                                  7
                                                                                                   e.         The Corporate Lease ...................................................................... 24
                                                                  8
                                                                                                   f.         The Franchise Agreements ............................................................ 25
                                                                  9
                                                                                                   g.         Other Agreements .......................................................................... 25
                                                                 10
                                                                                         9.        The Claims Bar Dates ................................................................................ 25
                                                                 11
                                                                                         10.       Use of Cash Collateral ............................................................................... 25
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12
                                                                                         11.       Post-Petition Financing .............................................................................. 26
                                        COSTA MESA, CALIFORNIA




                                                                 13
                                          ATTORNEYS AT LAW




                                                                                         12.       Post-Petition Netdown Motion and Implementation of Pre-Petition
                                                                 14                                Netdown Process Under the Plan ............................................................... 28

                                                                 15                      13.       The Exclusivity Periods and the Filing of the Plan and Disclosure
                                                                                                   Statement.................................................................................................... 30
                                                                 16
                                                                               D.        Pending Litigation.................................................................................................. 31
                                                                 17
                                                                               E.        Retention and Compensation of Professionals ...................................................... 31
                                                                 18
                                                                                         1.        Retention of Professionals ......................................................................... 31
                                                                 19
                                                                                         2.        Compensation of Professionals .................................................................. 32
                                                                 20
                                                                      IV. FINANCIAL INFORMATION ............................................................................................... 32
                                                                 21
                                                                               A.        Financial Information............................................................................................. 32
                                                                 22
                                                                                         1.        Procedures Implemented to Resolve Financial Problems .......................... 32
                                                                 23
                                                                                                   a.         G&A Expenses............................................................................... 33
                                                                 24
                                                                                                   b.         Efforts to Increase Sales................................................................. 33
                                                                 25
                                                                                                   c.         Efforts to Further Develop Franchising Program .......................... 33
                                                                 26
                                                                               B.        Principals/Affiliates of Debtors’ Business ............................................................. 34
                                                                 27
                                                                                         1.        Shareholders, Directors and Officers ......................................................... 34
                                                                 28
                                                                      DOCS_LA:323709.20                                                     ii
                                                                  Case 8:18-bk-13311-CB                Doc 438 Filed 10/01/19 Entered 10/01/19 20:56:26                                              Desc
                                                                                                        Main Document    Page 4 of 165


                                                                  1                    2.         Management Compensation....................................................................... 34

                                                                  2   V. ITEMIZATION OF THE DEBTORS’ ASSETS ...................................................................... 35

                                                                  3           A.       Cash on Hand and Accounts Receivable ............................................................... 35

                                                                  4           B.       Intellectual Property and Franchising Related Interests ........................................ 35

                                                                  5           C.       Membership and Partnership Interests ................................................................... 35

                                                                  6           D.       Leased Assets ......................................................................................................... 37

                                                                  7           E.       Furniture, Fixtures and Equipment ........................................................................ 37

                                                                  8           F.       Litigation Claims ................................................................................................... 37

                                                                  9                    1.         Actual and Projected Recovery of Preferential or Fraudulent Transfers ... 37

                                                                 10   VI. SUMMARY OF THE PLAN OF REORGANIZATION ........................................................ 39

                                                                 11           A.       What Creditors and Interest Holders Will Receive Under The Proposed Plan ..... 39
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12           B.       Unclassified Claims ............................................................................................... 39
                                        COSTA MESA, CALIFORNIA




                                                                 13                    1.         Administrative Claims ............................................................................... 40
                                          ATTORNEYS AT LAW




                                                                 14                               a.         Administrative Claims of Non-Professionals ................................ 40

                                                                 15                               b.         Administrative Claims of Professionals......................................... 41

                                                                 16                               c.         Administrative Personal Property Tax Claims .............................. 43

                                                                 17                               d.         Administrative Bar Date for Filing of Administrative Claims ...... 43

                                                                 18                                          i.         Bar Date for Administrative Tax Claims ........................... 43

                                                                 19                                          ii.        Bar Date for All Other Administrative Claims .................. 44

                                                                 20                    2.         Priority Tax Claims .................................................................................... 44

                                                                 21           C.       Classified Claims and Interests .............................................................................. 45

                                                                 22                    1.         Summary of Classification under the Plan................................................. 45

                                                                 23                    2.         Classes of Secured Claims ......................................................................... 47

                                                                 24                               a.         Class 1: Allowed Secured Claims of the Secured Noteholders
                                                                                                             (RDI) .............................................................................................. 47
                                                                 25
                                                                                                  b.         Class 2: Allowed Secured Claim of Opus Bank (SoCal
                                                                 26                                          Debtors).......................................................................................... 48

                                                                 27                               c.         Class 3: Allowed Secured Claim of C&C Partnership (SoCal
                                                                                                             Debtors).......................................................................................... 49
                                                                 28
                                                                      DOCS_LA:323709.20                                                   iii
                                                                  Case 8:18-bk-13311-CB               Doc 438 Filed 10/01/19 Entered 10/01/19 20:56:26                                                Desc
                                                                                                       Main Document    Page 5 of 165


                                                                  1                              d.          Class 4: Allowed Secured Claim of Pillsbury Winthrop Shaw
                                                                                                             Pittman LLP (HOP Restaurant Entities) ........................................ 50
                                                                  2
                                                                                                 e.          Class 5: Allowed Secured Claim of Plaza Bonita LLC (SoCal
                                                                  3                                          Diners)............................................................................................ 51

                                                                  4                              f.          Class 6: Allowed Secured Claim of Opus Bank (RFS) ................ 52

                                                                  5                              g.          Class 7: Allowed Claim of Steven L. Craig (RFS) ........................ 54

                                                                  6                              h.          Class 8: Secured Tax Claims – Class 8(a) (RDI), Class 8(b)
                                                                                                             (SoCal Debtors) and Class 8(c) (RFS) ........................................... 54
                                                                  7
                                                                                      3.         Class 9: Allowed PACA Claims (RDI and Certain of the SoCal
                                                                  8                              Debtors)...................................................................................................... 55

                                                                  9                   4.         Class 10: Priority Non-Tax Claims – Class 10(a) (RDI), Class 10(b)
                                                                                                 (SoCal Debtors) and Class 10(c) (RFS) ..................................................... 55
                                                                 10
                                                                                      5.         Classes of Unsecured Claims ..................................................................... 56
                                                                 11
                                                                                                 a.          Class 11(a): Allowed Unsecured Claims Against RDI ................. 57
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12
                                                                                                 b.          Class 11(b): Gift Card Reimbursement Claims of Franchisees
                                        COSTA MESA, CALIFORNIA




                                                                 13                                          Satisfied Though Pre-Petition Netdown Process ........................... 57
                                          ATTORNEYS AT LAW




                                                                 14                              c.          Class 11(c): General Unsecured Claims Against the SoCal
                                                                                                             Debtors ........................................................................................... 58
                                                                 15
                                                                                                 d.          Class 11(d): General Unsecured Claims Against RFS ................. 59
                                                                 16
                                                                              D.      Interests .................................................................................................................. 59
                                                                 17
                                                                              E.      Means of Effectuating the Plan .............................................................................. 61
                                                                 18
                                                                                      1.         Funding for the Plan................................................................................... 61
                                                                 19
                                                                                                 a.          Cash Needs on the Effective Date. ................................................ 61
                                                                 20
                                                                                                 b.          Sources of Cash on the Effective Date. ......................................... 61
                                                                 21
                                                                                      2.         Plan Funding From Plan Sponsor .............................................................. 61
                                                                 22
                                                                                      3.         Transfer of HOP Assets to New HOP Entities, Contribution of New
                                                                 23                              HOP Entities to RDI and Provision of the HOP Plan Funding and RDI
                                                                                                 Plan Funding .............................................................................................. 62
                                                                 24
                                                                                      4.         New Value Contribution ............................................................................ 63
                                                                 25
                                                                                      5.         Reconciliation of Pre-Petition Claims Between and Among the
                                                                 26                              Debtors and the Founders .......................................................................... 63

                                                                 27                   6.         Transfer of Interests in RFS to RDI; Post-Effective Date Ownership of
                                                                                                 RDI ............................................................................................................. 63
                                                                 28
                                                                      DOCS_LA:323709.20                                                    iv
                                                                  Case 8:18-bk-13311-CB               Doc 438 Filed 10/01/19 Entered 10/01/19 20:56:26                                              Desc
                                                                                                       Main Document    Page 6 of 165


                                                                  1                   7.         Pre-Petition Netdown Process.................................................................... 63

                                                                  2                   8.         U.S. Foods Settlement................................................................................ 64

                                                                  3                   9.         Treatment of Intercompany Claims ........................................................... 66

                                                                  4                   10.        Lending and Borrowing of Monies Between Reorganized Debtors. ......... 66

                                                                  5                   11.        Corporate Structure and Governance ......................................................... 66

                                                                  6                              a.         Charter............................................................................................ 66

                                                                  7                              b.         Voting Rights and Shareholder Agreement ................................... 67

                                                                  8                              c.         Composition Of Reorganized Debtors’ Board Of Directors And
                                                                                                            Identity And Compensation Of Officers. ....................................... 69
                                                                  9
                                                                                      12.        Estate Representative ................................................................................. 70
                                                                 10
                                                                                      13.        Disputed Claims and Unclaimed Property ................................................. 71
                                                                 11
                                                                              F.      Claim Objection Bar Date ...................................................................................... 72
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12
                                                                              G.      Risk Factors ........................................................................................................... 72
                                        COSTA MESA, CALIFORNIA




                                                                 13
                                          ATTORNEYS AT LAW




                                                                                      1.         Business Risks ........................................................................................... 73
                                                                 14
                                                                                                 a.         Industry Conditions........................................................................ 73
                                                                 15
                                                                                                 b.         Competition.................................................................................... 73
                                                                 16
                                                                                                 c.         Seasonality ..................................................................................... 73
                                                                 17
                                                                                                 d.         Operating Cash Flow ..................................................................... 73
                                                                 18
                                                                                                 e.         Trade Credit ................................................................................... 74
                                                                 19
                                                                                                 f.         Ability to Achieve the Business Plan............................................. 74
                                                                 20
                                                                                                 g.         Availability of Sufficient Cash to Sustain Operations
                                                                 21                                         Following to the Effective Date ..................................................... 75

                                                                 22                              h.         Governmental Regulation and Litigation....................................... 75

                                                                 23                                         i.         Governmental Regulation .................................................. 75

                                                                 24                                         ii.        Certain Litigation ............................................................... 75

                                                                 25                                         iii.       D&O/Affiliate Claim Litigation ........................................ 75

                                                                 26                   2.         Bankruptcy Risk......................................................................................... 76

                                                                 27                              a.         Objection to Classification ............................................................. 76

                                                                 28                              b.         Risk of Non-Confirmation of Plan ................................................. 76
                                                                      DOCS_LA:323709.20                                       v
                                                                  Case 8:18-bk-13311-CB                  Doc 438 Filed 10/01/19 Entered 10/01/19 20:56:26                                               Desc
                                                                                                          Main Document    Page 7 of 165


                                                                  1                                 c.         Potential Effect of Bankruptcy on Certain Relationships .............. 77

                                                                  2                      3.         Risk of Default Under Plan ........................................................................ 77

                                                                  3            H.        Executory Contracts and Unexpired Leases .......................................................... 77

                                                                  4                      1.         Unexpired Leases and Executory Contracts to be Assumed ..................... 77

                                                                  5                      2.         Other Unexpired Leases and Executory Contracts to Be Rejected............ 78

                                                                  6            I.        Miscellaneous Plan Provisions .............................................................................. 78

                                                                  7                      1.         Rounding of Amounts / De Minimis Amounts .......................................... 78

                                                                  8                      2.         Name and Address of Holder..................................................................... 78

                                                                  9                      3.         Orders to Aid Consummation of Plan........................................................ 79

                                                                 10                      4.         Severability ................................................................................................ 79

                                                                 11                      5.         Headings of Articles and Sections ............................................................. 79
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12                      6.         Successors and Assigns.............................................................................. 80
                                        COSTA MESA, CALIFORNIA




                                                                 13                      7.         Changes in Rates Subject to Regulatory Commission Approval............... 80
                                          ATTORNEYS AT LAW




                                                                 14                      8.         Services By And Fees For Professionals ................................................... 80

                                                                 15                                 a.         Prior to the Effective Date ............................................................. 80

                                                                 16                                            i.          Generally ............................................................................ 80

                                                                 17                                 b.         From the Effective Date ................................................................. 80

                                                                 18                      9.         Dissolution of Committee .......................................................................... 80

                                                                 19                      10.        Litigation Trust .......................................................................................... 80

                                                                 20                      11.        Amendment, Withdrawal or Revocation of the Plan ................................. 81

                                                                 21                      12.        Retention of Jurisdiction ............................................................................ 81

                                                                 22                      13.        Impact of Default Under Plan .................................................................... 83

                                                                 23                      14.        Payment of Post-Confirmation Quarterly Fees .......................................... 83

                                                                 24                      15.        Confirmation Request ................................................................................ 83

                                                                 25   VII. TAX CONSEQUENCES OF THE PLAN ............................................................................. 83

                                                                 26            A.        General ................................................................................................................... 83

                                                                 27                      1.         Statutory Overview .................................................................................... 83

                                                                 28            B.      Tax Consequences to the Debtors .......................................................................... 84
                                                                      DOCS_LA:323709.20                                 vi
                                                                  Case 8:18-bk-13311-CB                 Doc 438 Filed 10/01/19 Entered 10/01/19 20:56:26                                               Desc
                                                                                                         Main Document    Page 8 of 165


                                                                  1                     1.         Summary of the Plan .................................................................................. 84

                                                                  2                     2.         Tax Consequences of the Transactions ...................................................... 85

                                                                  3   VIII. CONDITIONS TO EFFECTIVENESS OF THE PLAN ...................................................... 85

                                                                  4   IX. CONFIRMATION REQUIREMENTS AND PROCEDURES .............................................. 86

                                                                  5            A.       Who May Vote or Object ....................................................................................... 86

                                                                  6                     1.         Who May Object to Confirmation of the Plan ........................................... 86

                                                                  7                     2.         Who May Vote to Accept/Reject the Plan ................................................. 86

                                                                  8                                a.         What Is an Allowed Claim/Interest................................................ 86

                                                                  9                                b.         What Is an Impaired Claim/Interest ............................................... 87

                                                                 10                     3.         Who is Not Entitled to Vote....................................................................... 87

                                                                 11                     4.         Who Can Vote in More Than One Class ................................................... 88
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12                     5.         Votes Necessary to Confirm the Plan ........................................................ 88
                                        COSTA MESA, CALIFORNIA




                                                                 13                     6.         Votes Necessary for a Class to Accept the Plan ........................................ 88
                                          ATTORNEYS AT LAW




                                                                 14                     7.         Treatment of Nonaccepting Classes........................................................... 88

                                                                 15                     8.         Request for Confirmation Despite Nonacceptance by Impaired
                                                                                                   Class(es) ..................................................................................................... 89
                                                                 16
                                                                               B.       Liquidation Analysis .............................................................................................. 89
                                                                 17
                                                                               C.       Feasibility............................................................................................................... 90
                                                                 18
                                                                      X. EFFECT OF CONFIRMATION OF PLAN ............................................................................. 91
                                                                 19
                                                                               A.       Binding Effect Of Confirmation ............................................................................ 91
                                                                 20
                                                                               B.       Vesting of Assets Free and Clear of Liens, Claims and Interests .......................... 91
                                                                 21
                                                                               C.       Good Faith, Exculpation and Release .................................................................... 92
                                                                 22
                                                                               D.       The D&O/Affiliate Release ................................................................................... 93
                                                                 23
                                                                               E.       No Limitations on Effect of Confirmation............................................................. 94
                                                                 24
                                                                               F.       Discharge of Claims ............................................................................................... 94
                                                                 25
                                                                               G.       Injunction ............................................................................................................... 95
                                                                 26
                                                                               H.       Securities Laws ...................................................................................................... 96
                                                                 27
                                                                      XI. ALTERNATIVES TO THE PLAN ......................................................................................... 96
                                                                 28
                                                                      DOCS_LA:323709.20                                                    vii
                                                                  Case 8:18-bk-13311-CB              Doc 438 Filed 10/01/19 Entered 10/01/19 20:56:26                                             Desc
                                                                                                      Main Document    Page 9 of 165


                                                                  1           A.      Liquidation Under Chapter 7 ................................................................................. 96

                                                                  2           B.      Alternate Plan......................................................................................................... 97

                                                                  3

                                                                  4

                                                                  5

                                                                  6

                                                                  7

                                                                  8

                                                                  9

                                                                 10

                                                                 11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12
                                        COSTA MESA, CALIFORNIA




                                                                 13
                                          ATTORNEYS AT LAW




                                                                 14

                                                                 15

                                                                 16

                                                                 17

                                                                 18

                                                                 19

                                                                 20

                                                                 21

                                                                 22

                                                                 23

                                                                 24

                                                                 25

                                                                 26

                                                                 27

                                                                 28
                                                                      DOCS_LA:323709.20                                                 viii
                                                                  Case 8:18-bk-13311-CB             Doc 438 Filed 10/01/19 Entered 10/01/19 20:56:26                           Desc
                                                                                                    Main Document    Page 10 of 165


                                                                  1   TO THE HONORABLE CATHERINE E. BAUER, UNITED STATES BANKRUPTCY
                                                                      JUDGE, THE OFFICE OF THE UNITED STATES TRUSTEE, CREDITORS AND OTHER
                                                                  2   PARTIES IN INTEREST:
                                                                  3                                                             I.
                                                                  4                                                   INTRODUCTION
                                                                  5           Ruby’s Diner, Inc., a California corporation (“RDI”), Ruby’s SoCal Diners, LLC, a Delaware
                                                                  6   limited liability company (“SoCal Diners”), Ruby’s Quality Diners, LLC, a Delaware limited
                                                                  7   liability company (“Quality”), Ruby’s Huntington Beach, Ltd., a California limited partnership
                                                                  8   (“Ruby’s Huntington Beach”), Ruby’s Laguna Hills, Ltd., a California limited partnership (“Ruby’s
                                                                  9   Laguna Hills”), Ruby’s Oceanside, Ltd., a California limited partnership (“Ruby’s Oceanside”), and

                                                                 10   Ruby’s Palm Springs, Ltd., a California limited partnership (“Ruby’s Palm Springs”) (collectively,

                                                                 11   without RDI, the “SoCal Debtors” and, with RDI , the “RDI Debtors”), and Ruby’s Franchise
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   Systems, Inc., a California corporation (“RFS”), an entity affiliated with the RDI Debtors through
                                        COSTA MESA, CALIFORNIA




                                                                 13   common ownership and control, are debtors and debtors in possession in chapter 11 proceedings
                                          ATTORNEYS AT LAW




                                                                 14   pending in front of this Court (collectively, the RDI Debtors and RFS are referred to as the

                                                                 15   “Debtors” or the “Plan Proponents”).

                                                                 16           The Plan Proponents submit this First Amended Joint Disclosure Statement Describing First

                                                                 17   Amended Joint Chapter 11 Plan of Reorganization (the “Disclosure Statement”) in connection with

                                                                 18   the solicitation of acceptances and rejections with respect to their First Amended Joint Chapter 11

                                                                 19   Plan of Reorganization (the “Plan”), a copy of which is submitted concurrently herewith. The Plan

                                                                 20   and Disclosure Statement contain a number of capitalized terms. An appendix containing the
                                                                      definitions for these capitalized terms (the “Definitions”) is contained in Exhibit 1 to the Plan.2
                                                                 21
                                                                              On August 29, 2018, the SoCal Debtors filed voluntary petitions for relief under chapter 11
                                                                 22
                                                                      of Title 11 of the United States Code, 11 U.S.C. §§ 101, et seq. (the “Bankruptcy Code”). On
                                                                 23
                                                                      September 5, 2018, RDI filed a related Chapter 11 Case and, on September 6, 2018, RFS
                                                                 24
                                                                      commenced a separate proceeding under chapter 11 of the Bankruptcy Code (respectively, the
                                                                 25
                                                                      “Petition Date(s)”). Following the Petition Dates, the United States Bankruptcy Court for the
                                                                 26

                                                                 27   2
                                                                        Capitalized terms used and not otherwise defined herein shall have the same meanings as ascribed to them in the Plan
                                                                 28   and the Definitions set forth in Exhibit 1 to the Plan.
                                                                      DOCS_LA:323709.20                                        -1-
                                                                  Case 8:18-bk-13311-CB            Doc 438 Filed 10/01/19 Entered 10/01/19 20:56:26                         Desc
                                                                                                   Main Document    Page 11 of 165


                                                                  1   Central District of California (the “Bankruptcy Court”) entered an order jointly administering the

                                                                  2   RDI Debtors’ Chapter 11 Cases for procedural purposes. The RFS Chapter 11 Case is not jointly

                                                                  3   administered with the RDI Debtors’ Chapter 11 Cases. The Plan is proposed jointly by the Plan

                                                                  4   Proponents and contemplates RFS becoming a wholly owned subsidiary of RDI, but the Plan does

                                                                  5   not provide for the substantive consolidation of the Plan Proponents’ assets and liabilities.

                                                                  6             Chapter 11 allows a debtor, and under some circumstances, creditors and others parties in

                                                                  7   interest, to propose a plan of reorganization. A plan may provide for the debtor to reorganize by

                                                                  8   continuing to operate, to liquidate by selling assets of the bankruptcy estate, or a combination of

                                                                  9   both. The Plan Proponents (the RDI Debtors and RFS) are the parties proposing the Plan sent to you

                                                                 10   in the same envelope as this document. THE DOCUMENT YOU ARE READING IS THE

                                                                 11   DISCLOSURE STATEMENT FOR THE ENCLOSED PLAN.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                                The Plan incorporates the terms of settlements reached with Opus Bank and U.S. Foods, two
                                                                 12
                                                                      of the major creditors in the Debtors’ Chapter 11 Cases, and the Plan has their support.
                                        COSTA MESA, CALIFORNIA




                                                                 13
                                          ATTORNEYS AT LAW




                                                                                  The Plan provides for a restructuring of the Debtors’ secured, priority and unsecured debt,
                                                                 14
                                                                          infusion of new funding, the continuation of the Ruby’s® brand as a going concern under a new
                                                                 15
                                                                          equity structure, and a transfer of the ownership of RFS to RDI, with the license agreement between
                                                                 16
                                                                          them remaining in effect. The Plan will be funded through a combination of Cash from operations,
                                                                 17
                                                                          as well as the conversion of debt and the provision of plan funding by Steven L. Craig (the “Plan
                                                                 18
                                                                          Sponsor”) totaling Four Million Dollars ($4,000,000) (the “Plan Funding”).3 In addition, Douglas
                                                                 19
                                                                          Cavanaugh and Ralph Kosmides, the founders of Ruby’s (the “Founders”) will make a “new value”
                                                                 20
                                                                          contribution on the Effective Date of the Plan in the form of a portion of the value of their
                                                                 21
                                                                          ownership Interests in RFS, which will be contributed to RDI as part of a reconciliation of amounts
                                                                 22
                                                                          due to and from the Founders and the Debtors as provided by the Plan. The net New Value
                                                                 23
                                                                          Contribution by the Founders has been valued by RDI’s financial advisor at approximately $5.5
                                                                 24
                                                                          million. See Exhibit A hereto.
                                                                 25

                                                                 26

                                                                 27   3
                                                                       This amount may be subject to increase based upon whether or not there is to be a payment to the RDI Unsecured
                                                                 28   Creditors of $2.5 million under the Plan.
                                                                      DOCS_LA:323709.20                                       -2-
                                                                  Case 8:18-bk-13311-CB            Doc 438 Filed 10/01/19 Entered 10/01/19 20:56:26                          Desc
                                                                                                   Main Document    Page 12 of 165


                                                                  1               A portion of the Plan Funding from the Plan Sponsor will be utilized to fund the Plan as it

                                                                  2       relates to RDI (defined herein as the “RDI Plan Funding”). The ownership of RDI will be

                                                                  3       transferred to the Plan Sponsor in consideration of the RDI Plan Funding and the Founders in

                                                                  4       consideration of the Founders’ New Value Contribution. Equity in RFS valued at approximately

                                                                  5       $5.5 million will be contributed by the Founders to RDI as the New Value Contribution in return

                                                                  6       for the Founders receiving a 40% interest in RDI.4 The assets (the “HOP Assets”) owned by

                                                                  7       Ruby’s Huntington Beach, Ruby’s Oceanside and Ruby’s Palm Springs (the “HOP Restaurant

                                                                  8       Entities”) will be transferred to entities owned by the Plan Sponsor (the “New HOP Entities”) in

                                                                  9       consideration of his contribution of a portion of the Plan Funding to fund the Plan as to the HOP

                                                                 10       Restaurant Entities (the “HOP Plan Funding”). The New HOP Entities will own the HOP Assets

                                                                 11       subject to the debt against the HOP Restaurant Entities and the HOP Assets, as restructured under
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12       the Plan. The Plan Sponsor will then contribute his ownership of the New HOP Entities to RDI
                                        COSTA MESA, CALIFORNIA




                                                                 13       post-Effective Date, and the New HOP Entities will be wholly owned subsidiaries of RDI. RFS
                                          ATTORNEYS AT LAW




                                                                 14       will continue as the franchising arm of the business, as a wholly owned subsidiary of RDI. As a

                                                                 15       result of the implementation of the terms of the Plan, following the Effective Date, RDI will be

                                                                 16       owned 60% by the Plan Sponsor, 24% by Cavanaugh and 16% by Kosmides, and RFS and the New

                                                                 17       HOP Entities will be solely owned by RDI (subject to adjustment based upon whether or not there

                                                                 18       is to be a payment to the RDI Unsecured Creditors of $2.5 million under the Plan.

                                                                 19             The Plan provides for the payment in full, over time, of all secured Creditors, and payment in

                                                                 20   full of all administrative and priority Creditors, except as otherwise agreed. The Plan further

                                                                 21   provides for payment in full, over time, of the unsecured Creditors’ claims of RFS. The unsecured

                                                                 22   Creditors of each of the HOP Restaurant Entities will be paid, on the Effective Date of the Plan, their

                                                                 23   pro rata share from distribution funds totaling of $200,000, as follows: $113,118.78 (Ruby’s

                                                                 24   Huntington Beach), $62,397.43 (Ruby’s Oceanside) and $24,413.78 (Ruby’s Palm Springs). The

                                                                 25   unsecured Creditors’ claims of Ruby’s Laguna Hills will not be entitled to a distribution as there is

                                                                 26
                                                                      4
                                                                 27    The balance of the equity in RFS, valued at $2.5 million, will be provided to RDI as consideration for the
                                                                      D&O/Affiliate Release. The ownership percentages of the Plan Sponsor and the Founders may be subject to change
                                                                 28   based upon whether or not there is to be a payment to the RDI Unsecured Creditors of $2.5 million under the Plan.
                                                                      DOCS_LA:323709.20                                       -3-
                                                                  Case 8:18-bk-13311-CB               Doc 438 Filed 10/01/19 Entered 10/01/19 20:56:26               Desc
                                                                                                      Main Document    Page 13 of 165


                                                                  1   no residual value in the estate to make such payment. The unsecured Creditors’ claims of SoCal

                                                                  2   Diners and Quality (if any)5 will be paid, on the fourth (4th) year anniversary of the Effective Date of

                                                                  3   the Plan, two and one-half percent (2.5%) of their allowed claims. The unsecured Creditors’ claims

                                                                  4   of RDI (classified in Class 11(a)) will be entitled to one of the following treatments: (1) Paid a total

                                                                  5   of Two Million Five Hundred Dollars ($2,500,000), on a pro rata basis, in installments of Six

                                                                  6   Hundred and Twenty-Five Thousand Dollars ($625,000) on each of the second (2nd), third (3rd),

                                                                  7   fourth (4th) and fifth (5th) anniversaries of the Effective Date, if there is a Bankruptcy Court approved

                                                                  8   release of claims (defined herein as the “D&O/Affiliate Release”) against the Debtors’ directors and

                                                                  9   officers (defined herein as the “D&Os”) and their affiliated entities (defined herein as the “D&O

                                                                 10   Affiliated Entities”); or (2) if such D&O/Affiliate Release is not approved by the Bankruptcy Court,

                                                                 11   a pro rata distribution from any proceeds ultimately recovered by a litigation trust formed pursuant
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                      to the Plan (defined herein as the “Litigation Trust”) that will have the right, following the Effective
                                                                 12
                                                                      Date, to investigate and, if appropriate, prosecute claims, if any, against the D&Os and D&O
                                        COSTA MESA, CALIFORNIA




                                                                 13
                                          ATTORNEYS AT LAW




                                                                      Affiliated Entities; provided, however, that any distribution to the RDI unsecured Creditors from
                                                                 14
                                                                      any recovery by the Litigation Trust shall be after payment of the fees and costs incurred by the
                                                                 15
                                                                      Litigation Trust incurred in connection with the prosecution of claims or otherwise. As discussed in
                                                                 16
                                                                      detail below, the Plan Proponents believe that a reorganization – as opposed to a liquidation – will
                                                                 17
                                                                      maximize value for all Creditor and equity constituencies.
                                                                 18
                                                                                 The Effective Date of the proposed Plan is the later of: (a) the first (1st) Business Day of the
                                                                 19
                                                                      first month which begins at least fifteen (15) days following the Confirmation Date; and (2) the first
                                                                 20
                                                                      (1st) Business Day of the first (1st) month after such date under clause (a) on which there is not in
                                                                 21
                                                                      force any stay or injunction against the enforcement of the Plan or the Confirmation Order, provided
                                                                 22
                                                                      that the Effective Date will not occur until all Conditions to the Effective Date set forth in Section
                                                                 23
                                                                      VII of the Plan have been satisfied or waived by the Plan Proponents. The Plan Proponents
                                                                 24
                                                                      anticipate that the Effective Date will be on or about January 26, 2019.
                                                                 25

                                                                 26

                                                                 27
                                                                      5
                                                                 28       The Debtors do not believe that Quality will have any allowed unsecured creditor claims.
                                                                      DOCS_LA:323709.20                                           -4-
                                                                  Case 8:18-bk-13311-CB         Doc 438 Filed 10/01/19 Entered 10/01/19 20:56:26                Desc
                                                                                                Main Document    Page 14 of 165


                                                                  1   A.      Purpose of This Document

                                                                  2           This Disclosure Statement summarizes what is in the Plan, and gives you certain information

                                                                  3   relating to the Plan and the process the Court follows in determining whether or not to confirm the

                                                                  4   Plan. READ THIS DISCLOSURE STATEMENT CAREFULLY IF YOU WANT TO KNOW

                                                                  5   ABOUT:

                                                                  6                   (1)    WHO CAN VOTE OR OBJECT;

                                                                  7                   (2)    THE TREATMENT OF YOUR CLAIM (i.e., what you will receive if the
                                                                                             Plan is confirmed), AND HOW THIS TREATMENT COMPARES TO
                                                                  8                          WHAT YOUR CLAIM WOULD RECEIVE IN LIQUIDATION;

                                                                  9                   (3)    THE HISTORY OF THE DEBTORS, FINANCIAL INFORMATION
                                                                                             REGARDING THE DEBTORS’ BUSINESSES AND OPERATIONS
                                                                 10                          AND SIGNIFICANT EVENTS DURING THE BANKRUPTCY CASES;

                                                                 11                   (4)    WHAT THINGS THE COURT WILL LOOK AT TO DECIDE
                                                                                             WHETHER OR NOT TO CONFIRM THE PLAN;
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12
                                                                                      (5)    THE EFFECT OF CONFIRMATION; AND
                                        COSTA MESA, CALIFORNIA




                                                                 13
                                          ATTORNEYS AT LAW




                                                                                      (6)    WHETHER THE PLAN IS FEASIBLE.
                                                                 14
                                                                              This Disclosure Statement cannot tell you everything about your rights. You should consider
                                                                 15
                                                                      consulting your own lawyer to obtain more specific advice on how the Plan will affect you and what
                                                                 16
                                                                      is the best course of action for you. Be sure to read the Plan as well as the Disclosure Statement. If
                                                                 17
                                                                      there are any inconsistencies between the Plan and the Disclosure Statement, the Plan provisions will
                                                                 18
                                                                      govern.
                                                                 19
                                                                              The Bankruptcy Code requires a Disclosure Statement to contain “adequate information”
                                                                 20
                                                                      concerning the Plan. The Bankruptcy Court has approved this document as an adequate Disclosure
                                                                 21
                                                                      Statement, containing sufficient information to enable parties affected by the Plan to make an
                                                                 22
                                                                      informed judgment about the Plan. Any party can now solicit votes for or against the Plan.
                                                                 23
                                                                      B.      Deadlines for Voting and Objecting; Date of Plan Confirmation Hearing
                                                                 24
                                                                      THE BANKRUPTCY COURT HAS NOT YET CONFIRMED THE PLAN DESCRIBED IN
                                                                 25   THIS DISCLOSURE STATEMENT. IN OTHER WORDS, THE TERMS OF THE PLAN
                                                                      ARE NOT YET BINDING ON ANYONE. HOWEVER, IF THE BANKRUPTCY COURT
                                                                 26   LATER CONFIRMS THE PLAN, THEN THE PLAN WILL BE BINDING ON THE PLAN
                                                                      PROPONENTS AND ON ALL CREDITORS AND INTEREST HOLDERS IN THESE
                                                                 27   CHAPTER 11 CASES.
                                                                 28
                                                                      DOCS_LA:323709.20                                -5-
                                                                  Case 8:18-bk-13311-CB           Doc 438 Filed 10/01/19 Entered 10/01/19 20:56:26                 Desc
                                                                                                  Main Document    Page 15 of 165


                                                                  1            1.         Time and Place of the Confirmation Hearing

                                                                  2           The hearing where the Court will determine whether or not to confirm the Plan (the

                                                                  3   “Confirmation Hearing”) will take place on ___________, 2019, at ____:___ _.m., at the United

                                                                  4   States Bankruptcy Court for the Central District of California, located at the Ronald Reagan Federal

                                                                  5   Building and U.S. Courthouse, 411 West Fourth Street, Santa Ana, California 92701, in Courtroom

                                                                  6   5D, before the Honorable Catherine E. Bauer.
                                                                               2.         Deadline For Voting For or Against the Plan
                                                                  7
                                                                              If you are entitled to vote, it is in your best interest to timely vote on the enclosed Ballot and
                                                                  8
                                                                      return the Ballot in the enclosed envelope to Nancy Lockwood, Paralegal, Pachulski Stang Ziehl &
                                                                  9
                                                                      Jones LLP, 650 Town Center Drive, 15th Floor, Costa Mesa, California 92626. YOUR BALLOT
                                                                 10
                                                                      MUST BE RECEIVED BY __________, 2019 OR IT WILL NOT BE COUNTED.
                                                                 11
                                                                               3.         Deadline For Objecting to the Confirmation of the Plan
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12           OBJECTIONS TO CONFIRMATION OF THE PLAN MUST BE FILED WITH THE COURT AND
                                        COSTA MESA, CALIFORNIA




                                                                 13   SERVED UPON ALL THE PARTIES LISTED BELOW BY __________, 2019.
                                          ATTORNEYS AT LAW




                                                                 14       o The Office of the United States Trustee, at the following address:
                                                                 15                                      Office of The United States Trustee
                                                                                                         411 West Fourth Street, Suite 7160
                                                                 16                                         Santa Ana, California 92701
                                                                                                             Telephone: (714) 338-3400
                                                                 17                                          Facsimile: (714) 338-3421
                                                                 18       o The Debtors and counsel for the Debtors, at the following addresses:
                                                                 19                                                 Plan Proponents
                                                                                                     Douglas Cavanaugh and Ralph Kosmides
                                                                 20                         Ruby’s Diner, Inc., et al. and Ruby’s Franchising Systems, Inc.
                                                                 21                                       4100 MacArthur Blvd., Suite 310
                                                                                                          Newport Beach, California 92660
                                                                 22                                          Telephone: (949) 644-7829
                                                                                                              Facsimile: (949) 644-4265
                                                                 23

                                                                 24                                         Counsel for the RDI Debtors
                                                                                                              William N. Lobel, Esq.
                                                                 25                                      Pachulski Stang Ziehl & Jones LLP
                                                                                                         650 Town Center Drive, 15th Floor
                                                                 26                                        Costa Mesa, California 92626
                                                                                                            Telephone: (714) 384-4740
                                                                 27                                         Facsimile: (714) 384-4741
                                                                                                           E-mail: wlobel@pszjlaw.com
                                                                 28
                                                                      DOCS_LA:323709.20                                  -6-
                                                                  Case 8:18-bk-13311-CB           Doc 438 Filed 10/01/19 Entered 10/01/19 20:56:26             Desc
                                                                                                  Main Document    Page 16 of 165


                                                                  1                                              Counsel for RFS
                                                                                                               Eric J. Fromme, Esq.
                                                                  2                                           Theodora Oringher PC
                                                                                                             535 Anton Blvd., 9th Floor
                                                                  3                                        Costa Mesa, California 92626
                                                                                                            Telephone: (714) 549-6200
                                                                  4                                         Facsimile: (714) 549-6201
                                                                                                         E-mail: efromme@tocounsel.com
                                                                  5

                                                                  6
                                                                          o The Plan Sponsor and counsel for the Plan Sponsor, at the following addresses:
                                                                  7
                                                                                                                   Plan Sponsor
                                                                  8                                               Steven L. Craig
                                                                                                              c/o Craig Realty Group
                                                                  9                                       4100 MacArthur Blvd, Suite 200
                                                                                                          Newport Beach, California 92660
                                                                 10

                                                                 11                                         Counsel for the Plan Sponsor
                                                                                                               Alan J. Friedman, Esq.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12                                       Shulman Hodges & Bastian LLP
                                                                                                        100 Spectrum Center Drive, Suite 600
                                        COSTA MESA, CALIFORNIA




                                                                 13                                           Irvine, California 92618
                                          ATTORNEYS AT LAW




                                                                                                             Telephone: (949) 340-3400
                                                                 14                                          Facsimile: (949) 340-3000
                                                                 15                                        Email: afriedman@shbllp.com
                                                                          o Counsel to the Committee, at the following address:
                                                                 16

                                                                 17                                               Garrick Hollander, Esq.
                                                                                                      Winthrop Couchot Golubow Hollander, LLP
                                                                 18                                           1301 Dove Street, Suite 500
                                                                                                           Newport Beach, California 92660
                                                                 19                                           Telephone: (949) 720-4100
                                                                                                              Facsimile: (949) 720-4111
                                                                 20                                        Email: ghollander@wcghlaw.com
                                                                 21            4.         Identity of Persons to Contact for More Information Regarding the Plan

                                                                 22           Any interested party desiring further information about the Plan should contact counsel for

                                                                 23   the RDI Debtors, William N. Lobel, Esq. and Nancy Lockwood, paralegal, Pachulski Stang Ziehl &

                                                                 24   Jones LLP, 650 Town Center Drive, 15th Floor, Costa Mesa, California 92626, Telephone: (714)

                                                                 25   384-4740, Facsimile: (714) 384-4741; E-mail: wlobel@pszjlaw.com and nlockwood@pszjlaw.com;

                                                                 26   and/or counsel for RFS, Eric J. Fromme, Esq., Theodora Oringher PC, 535 Anton Blvd., 9th Floor,

                                                                 27   Costa Mesa, California 92626, Telephone: (714) 549-6200, Facsimile: (714) 549-6201, E-mail:
                                                                      efromme@tocounsel.com.
                                                                 28
                                                                      DOCS_LA:323709.20                                 -7-
                                                                  Case 8:18-bk-13311-CB   Doc 438 Filed 10/01/19 Entered 10/01/19 20:56:26   Desc
                                                                                          Main Document    Page 17 of 165


                                                                  1                                         II.

                                                                  2                                    DISCLAIMER

                                                                  3   THIS DISCLOSURE STATEMENT CONTAINS INFORMATION, WHICH MAY BEAR UPON
                                                                      YOUR DECISION TO ACCEPT OR REJECT THE PROPOSED PLAN. PLEASE READ THIS
                                                                  4   DOCUMENT WITH CARE. THE PURPOSE OF THE DISCLOSURE STATEMENT IS TO
                                                                      PROVIDE “ADEQUATE INFORMATION” OF A KIND, AND IN SUFFICIENT DETAIL, AS
                                                                  5   FAR AS IS REASONABLY PRACTICABLE IN LIGHT OF THE NATURE AND HISTORY OF
                                                                      THE PLAN PROPONENTS AND THE CONDITION OF THE PLAN PROPONENTS’ BOOKS
                                                                  6   AND RECORDS, THAT WOULD ENABLE A HYPOTHETICAL REASONABLE INVESTOR
                                                                      TYPICAL OF HOLDERS OF CLAIMS OR INTERESTS OF THE RELEVANT CLASS TO
                                                                  7   MAKE AN INFORMED JUDGMENT CONCERNING THE PLAN. SEE 11 U.S.C. § 1125(a).
                                                                      UNLESS OTHERWISE INDICATED, THE DATE OF ALL OF THE FINANCIAL
                                                                  8   INFORMATION PROVIDED IN THIS DISCLOSURE STATEMENT IS AS OF THE DATE OF
                                                                      THE FILING OF THE DISCLOSURE STATEMENT.
                                                                  9
                                                                      FOR THE CONVENIENCE OF CREDITORS, THIS DISCLOSURE STATEMENT
                                                                 10   SUMMARIZES THE TERMS OF THE PLAN, BUT THE PLAN ITSELF QUALIFIES ANY
                                                                      SUMMARY. IF ANY INCONSISTENCY EXISTS BETWEEN THE PLAN AND THE
                                                                 11   DISCLOSURE STATEMENT, THE TERMS OF THE PLAN ARE CONTROLLING.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   NO REPRESENTATIONS CONCERNING THE PLAN PROPONENTS, THEIR FINANCIAL
                                                                      CONDITION OR ANY ASPECT OF THE PLAN ARE AUTHORIZED BY THE DEBTORS
                                        COSTA MESA, CALIFORNIA




                                                                 13   OTHER THAN AS SET FORTH IN THIS DISCLOSURE STATEMENT. ANY
                                          ATTORNEYS AT LAW




                                                                      REPRESENTATIONS OR INDUCEMENTS MADE TO SECURE YOUR ACCEPTANCE
                                                                 14   WHICH ARE OTHER THAN AS CONTAINED IN OR INCLUDED WITH THIS DISCLOSURE
                                                                      STATEMENT SHOULD NOT BE RELIED UPON BY YOU IN ARRIVING AT YOUR
                                                                 15   DECISION.
                                                                 16   THE FINANCIAL INFORMATION CONTAINED HEREIN, UNLESS OTHERWISE
                                                                      INDICATED, IS UNAUDITED. IN ADDITION, BECAUSE OF THE COMPLEXITY OF THE
                                                                 17   PLAN PROPONENTS’ FINANCIAL MATTERS AND CERTAIN FINANCIAL DIFFICULTIES
                                                                      FACING THEM, THE BOOKS AND RECORDS OF THE PLAN PROPONENTS, UPON WHICH
                                                                 18   THIS DISCLOSURE STATEMENT IS BASED IN PART, MAY BE INCOMPLETE OR
                                                                      INACCURATE. THE PLAN PROPONENTS, THEREFORE, ARE UNABLE TO WARRANT OR
                                                                 19   REPRESENT THAT THE INFORMATION CONTAINED HEREIN IS WITHOUT ANY
                                                                      INACCURACY. HOWEVER, GREAT EFFORT HAS BEEN MADE TO ENSURE THAT ALL
                                                                 20   SUCH INFORMATION IS FAIRLY PRESENTED. WITH RESPECT TO THE FINANCIAL
                                                                      PROJECTIONS, THESE SIMPLY REPRESENT THE PLAN PROPONENTS’ BEST ESTIMATE
                                                                 21   OF THE REORGANIZED DEBTORS’ PERFORMANCE UNDER THE PLAN. HOWEVER,
                                                                      THERE ARE UNCERTAINTIES ASSOCIATED WITH ANY PROJECTIONS AND THEY
                                                                 22   SHOULD NOT BE CONSIDERED WARRANTIES OR GUARANTEES OF THE
                                                                      REORGANIZED DEBTORS’ PERFORMANCE HEREUNDER. THESE RISKS ARE FURTHER
                                                                 23   DESCRIBED IN SECTION VI OF THIS DISCLOSURE STATEMENT.
                                                                 24   PRIOR TO THE PETITION DATE, PACHULSKI STANG ZIEHL & JONES LLP (“PSZJ”), AS
                                                                      TO THE RDI DEBTORS, AND THEODORA ORINGHER PC (“TO”), AS TO RFS,
                                                                 25   COMMENCED REPRESENTING THESE ENTITIES AS INSOLVENCY COUNSEL. PSZJ AND
                                                                      TO HAVE NOT AT ANY TIME IN THE PAST REPRESENTED, NOR DO THEY PRESENTLY
                                                                 26   REPRESENT, THE PLAN PROPONENTS IN A GENERAL WAY, OR IN ANY OTHER WAY,
                                                                      OTHER THAN AS SET FORTH ABOVE. PSZJ AND TO HAVE RELIED UPON
                                                                 27   INFORMATION PROVIDED BY THE PLAN PROPONENTS IN CONNECTION WITH
                                                                      PREPARATION OF THIS DISCLOSURE STATEMENT. ALTHOUGH COUNSEL FOR THE
                                                                 28   PLAN PROPONENTS HAVE PERFORMED CERTAIN LIMITED DUE DILIGENCE IN
                                                                      DOCS_LA:323709.20                   -8-
                                                                  Case 8:18-bk-13311-CB        Doc 438 Filed 10/01/19 Entered 10/01/19 20:56:26                Desc
                                                                                               Main Document    Page 18 of 165


                                                                  1   CONNECTION WITH THE PREPARATION OF THIS DISCLOSURE STATEMENT, COUNSEL
                                                                      HAVE NOT INDEPENDENTLY VERIFIED ALL OF THE INFORMATION CONTAINED
                                                                  2   HEREIN.

                                                                  3   ALTHOUGH A COPY OF THE DISCLOSURE STATEMENT HAS BEEN SERVED ON THE
                                                                      SECURITIES AND EXCHANGE COMMISSION (“SEC”) AND THE SEC HAS BEEN GIVEN
                                                                  4   AN OPPORTUNITY TO OBJECT TO THE ADEQUACY OF THE DISCLOSURE STATEMENT,
                                                                      THIS DISCLOSURE STATEMENT HAS NOT BEEN REGISTERED UNDER THE SECURITIES
                                                                  5   ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) OR APPLICABLE STATE
                                                                      SECURITIES LAWS. NEITHER THE SEC NOR ANY STATE REGULATORY AUTHORITY
                                                                  6   HAS PASSED UPON THE ACCURACY OR ADEQUACY OF THIS DISCLOSURE
                                                                      STATEMENT, THE EXHIBITS HERETO OR THE STATEMENTS CONTAINED HEREIN.
                                                                  7
                                                                      THE CONTENTS OF THIS DISCLOSURE STATEMENT SHOULD NOT BE CONSTRUED AS
                                                                  8   LEGAL, BUSINESS OR TAX ADVICE. EACH CREDITOR OR INTEREST HOLDER SHOULD
                                                                      CONSULT HIS, HER OR ITS OWN LEGAL COUNSEL AND ACCOUNTANT AS TO LEGAL,
                                                                  9   TAX AND OTHER MATTERS CONCERNING HIS, HER OR ITS CLAIM OR INTEREST.

                                                                 10                                                    III.
                                                                 11                                             BACKGROUND
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   A.      Description and History of the Plan Proponents’ Business
                                        COSTA MESA, CALIFORNIA




                                                                 13            1.     The Plan Proponents’ Corporate Structure and Revenue Sources
                                          ATTORNEYS AT LAW




                                                                 14           RDI was incorporated on February 13, 1985. Its principal business address is 4100

                                                                 15   MacArthur Blvd., Suite 310, Newport Beach, California 92660. RDI owns varying percentages of

                                                                 16   and operates diners in Southern California through its subsidiaries, including through its wholly-

                                                                 17   owned subsidiary, SoCal Diners. RDI and its affiliates own, operate and manage restaurants under

                                                                 18   trade names such as “Ruby’s®,” “Ruby’s® Diner,” and “The Ruby Restaurant Group.” RDI and its

                                                                 19   affiliates have operated Ruby’s® Diner restaurants since prior to 1985 and are known as purveyors of

                                                                 20   very popular burgers, fries and shakes. RDI is owned 60% by Cavanaugh and 40% by Kosmides,

                                                                 21   the Founders of Ruby’s. RDI is the owner of the Ruby’s® trademarks, system and intellectual

                                                                 22   property (the “Marks and Intellectual Property”) and is the employer of the employees of RDI and its

                                                                 23   affiliates.

                                                                 24           RDI is the 100% owner and sole and managing member of SoCal Diners. SoCal Diners is

                                                                 25   the 100% owner and sole and managing member of Quality. SoCal Diners is the general partner and

                                                                 26   50% owner, and Quality is the limited partner and 50% owner, of the following California limited

                                                                 27   partnerships: (a) Ruby’s Huntington Beach, which owns and operates a Ruby’s® restaurant on the

                                                                 28   pier in Huntington Beach, California and is one of the SoCal Debtors; (b) Ruby’s Oceanside, which
                                                                      DOCS_LA:323709.20                               -9-
                                                                  Case 8:18-bk-13311-CB               Doc 438 Filed 10/01/19 Entered 10/01/19 20:56:26                         Desc
                                                                                                      Main Document    Page 19 of 165


                                                                  1   owns and operates a Ruby’s® restaurant in Oceanside, California and is one of the SoCal Debtors;

                                                                  2   (c) Ruby’s Palm Springs, which owns and operates a Ruby’s® restaurant in Palm Springs, California

                                                                  3   and is one of the SoCal Debtors; (d) Ruby’s Laguna Hills, which, until March 2019, owned and

                                                                  4   operated a Ruby’s® restaurant in the Laguna Hill Mall in Laguna Hills, California, and is one of the

                                                                  5   SoCal Debtors; and (e) Ruby’s Mission Valley, Ltd., which until a few months prior to the Petition

                                                                  6   Date, owned and operated a Ruby’s® restaurant in the Westfield Mission Valley Mall in San Diego,

                                                                  7   California6 (collectively, the “SoCal Entities” and the restaurants owned by the SoCal Entities, the

                                                                  8   “SoCal Restaurants”).

                                                                  9              In addition, RDI holds ownership interests in, and management roles in connection with, the

                                                                 10   following joint venture entities: (a) RDI is the managing member and 70% owner of Ruby’s Beach

                                                                 11   Ventures LLC, which owns and operates a Ruby’s® restaurant in Long Beach, California;7 (b) RDI is
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   the general partner and 50% owner of Ruby’s Diner South Coast Plaza LP, which owns and operates
                                        COSTA MESA, CALIFORNIA




                                                                 13   a Ruby’s® restaurant at South Coast Plaza Mall in Costa Mesa, California;8 (c) RDI is the managing
                                          ATTORNEYS AT LAW




                                                                 14   member and sole owner of Ruby’s Woodbridge LLC, which owns and operates a Ruby’s® restaurant

                                                                 15   in Woodbridge in Irvine, California; and (d) RDI is the managing member and 50% owner of Ruby’s

                                                                 16   Spectrum LLC, which until a few months prior to the Petition Date, owned and operated a Ruby’s®

                                                                 17   restaurant at the Irvine Spectrum in Irvine, California9 (collectively, the “RDI Entities” and the

                                                                 18   restaurants owned by the RDI Entities, the “RDI Restaurants”). The RDI Entities have not filed

                                                                 19   chapter 11 cases. The RDI Restaurants, together with the SoCal Restaurants, are referred to as the

                                                                 20   “Company Restaurants”).

                                                                 21

                                                                 22

                                                                 23   6
                                                                       The Mission Valley restaurant was closed prior to the Petition Date, in April 2018. Ruby’s Mission Valley, Ltd., while
                                                                      owned by SoCal Diners and Quality, is not operating and is not a debtor entity.
                                                                 24
                                                                      7
                                                                          The other 30% ownership interest in Ruby’s Beach Ventures LLC is held by various third-party investors.
                                                                 25
                                                                      8
                                                                       The other 50% interest in Ruby’s Diner South Coast Plaza LP is owned by South Coast Plaza Expansion, a California
                                                                 26   general partnership, as the limited partner.
                                                                      9
                                                                 27    The other 50% ownership interest in Ruby’s Spectrum LLC is held by William C. Taormina, Trustee of the Taormina
                                                                      Revocable Inter Vivos Trust u/d/t dated July 26, 1983. The Irvine Spectrum restaurant was closed prior to the Petition
                                                                 28   Date, in April 2018.
                                                                      DOCS_LA:323709.20                                         - 10 -
                                                                  Case 8:18-bk-13311-CB             Doc 438 Filed 10/01/19 Entered 10/01/19 20:56:26                             Desc
                                                                                                    Main Document    Page 20 of 165


                                                                  1            As of the Petition Date, there also were twenty-four (24) Ruby’s® Diner franchises (or

                                                                  2   licensed units) located in Southern California, Arizona, Pennsylvania, New Jersey, Nevada and

                                                                  3   Texas that are owned and, with certain limited exceptions, operated by independent third parties (the

                                                                  4   “Franchised Restaurants” and, together with the Company Restaurants, the “Restaurants”).10 Eureka

                                                                  5   Food Enterprises, LLC, an entity owned by Craig (the DIP Lender and Plan Sponsor), directly or

                                                                  6   indirectly, is the franchisee with respect to four (4) Franchised Restaurants located in California

                                                                  7   (Citadel, Corona del Mar, Laguna Beach, San Clemente) and Arizona (Anthem), and also operates a

                                                                  8   Ruby’s® food truck.11

                                                                  9            RFS serves as the franchisor to the Ruby’s® franchisees/licensees (the “Franchisees”) and

                                                                 10   licenses the Marks and Intellectual Property from RDI as licensor pursuant to the RFS/RDI License

                                                                 11   Agreement (as defined hereinbelow). Under RFS’ agreements with the Franchisees (the “Franchise
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   Agreements”), RFS (as franchisor) is entitled to franchise royalty fees from the Franchisees (the
                                        COSTA MESA, CALIFORNIA




                                                                 13   “Franchise Royalties”), which are generally the greater of a set dollar amount and four percent (4%)
                                          ATTORNEYS AT LAW




                                                                 14   of “Gross Sales” as such term is defined in the Franchise Agreements.12 The Franchise Royalties

                                                                 15   historically averaged approximately Two Million Four Hundred Thousand Dollars ($2,400,000) per

                                                                 16   annum (assuming payment of Franchise Royalties by the Franchisees). In addition, the majority of

                                                                 17   the Franchisees13 are obligated under the Franchise Agreements to make payments to an advertising

                                                                 18   fund (the “Ad Fund”) in connection with the marketing and advertising of the Ruby’s® brand on a

                                                                 19   regional and a system/national level, each in the amount of one percent (1%) of Gross Sales (i.e., a

                                                                 20   total marketing contribution of two percent (2%) of Gross Sales) (the “Ad Fund Obligations”).

                                                                 21
                                                                      10
                                                                        Prior to its closure in January 2019, RDI provided operational support and related services to the franchise located in
                                                                 22   Yorba Linda, California (Ruby’s Yorba Linda, Ltd.). Ruby’s Management, LLC (“RMLLC”) (an Entity owned by
                                                                      Cavanaugh, Kosmides and Douglas Salisbury), receives a management fee for operational support and related services
                                                                 23   provided to a Ruby’s® restaurant located in Morongo, California (Ruby’s Morongo) and owned by the Morongo Native
                                                                      American tribe. RMLCC sub-contracts with RDI for some services for which RDI is paid an administrative fee.
                                                                 24   11
                                                                        Eureka Food Enterprises, LLC has the right to open a franchise in Castle Rock, Colorado, but that has not yet
                                                                      occurred.
                                                                 25   12
                                                                        Three locations, Ruby’s Anaheim, Ruby’s Morongo and Ruby’s Arizona, utilize the Marks and Intellectual Property,
                                                                      but do not pay royalties to RFS, nor do Ruby’s Anaheim or Ruby’s Arizona contribute to the Ad Fund (as defined
                                                                 26   herein).
                                                                      13
                                                                 27     Certain Franchisees in specialty locations do not have Ad Fund Obligations as they serve a “captive” customer base,
                                                                      such as the Restaurants located at casinos and airports, or are part of an effort to grow brand recognition in as-yet
                                                                 28   undeveloped areas. As noted above, Ruby’s Anaheim and Ruby’s Arizona do not have Ad Fund Obligations.
                                                                      DOCS_LA:323709.20                                         - 11 -
                                                                  Case 8:18-bk-13311-CB             Doc 438 Filed 10/01/19 Entered 10/01/19 20:56:26                            Desc
                                                                                                    Main Document    Page 21 of 165


                                                                  1           As licensor of the Marks and Intellectual Property to RFS, pursuant to an Amended and

                                                                  2   Restated Trademark and Intellectual Property License Agreement, dated June 1, 1990 (the

                                                                  3   “RDI/RFS License Agreement”), RDI is entitled to one percent (1%) of the Gross Sales generated by

                                                                  4   RFS and the Franchisees as a license fee (i.e., 25% of the Franchise Royalties paid to RFS) which

                                                                  5   historically averaged approximately Six Hundred Thousand Dollars ($600,000) per annum

                                                                  6   (assuming payment of Franchise Royalties by the Franchisees) (the “RDI License Fee”).
                                                                                2.        Overview of the Plan Proponents’ Debt Structure
                                                                  7
                                                                                       a.       RDI’s Secured and Unsecured Creditors
                                                                  8
                                                                              RDI has approximately $2.985 million in secured obligations to the Secured Noteholders
                                                                  9
                                                                      (secured against substantially all of the personal property of RDI, including Cash and accounts
                                                                 10
                                                                      receivable, the Marks and Intellectual Property and RDI’s interests in SoCal Diners, Quality and the
                                                                 11
                                                                      RDI Entities) (the “Secured Notes”), and approximately $32,239 in secured tax obligations. Pre-
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12
                                                                      Petition PACA Trust Claims were asserted against RDI (and the SoCal Debtors) by Family Tree
                                        COSTA MESA, CALIFORNIA




                                                                 13
                                          ATTORNEYS AT LAW




                                                                      Produce, Inc. (“Family Tree”) in the amount of $47,666, however, this amount was paid in full
                                                                 14
                                                                      during the pendency of the Chapter 11 Cases. RDI also had asserted against it a judgment lien
                                                                 15
                                                                      (UCC-1) in favor of Pillsbury Winthrop Shaw Pittman LLP (“Pillsbury”) in the amount of
                                                                 16
                                                                      approximately $658,095 (the “Pillsbury Claim”),14 however, Pillsbury filed a unsecured proof of
                                                                 17
                                                                      claim in the RDI case on account of the Pillsbury Claim and is, therefore, treated as unsecured in the
                                                                 18
                                                                      RDI case.
                                                                 19
                                                                              RDI also has approximately $5.54 million in unsecured obligations to the Unsecured
                                                                 20
                                                                      Noteholders (the “Unsecured Notes”) and approximately $4.64 million in other unsecured debt
                                                                 21
                                                                      (which reflects RDI’s best estimates regarding the ultimate allowability of the claims), for total
                                                                 22
                                                                      estimated unsecured claims in the amount of approximately $10.2 million.
                                                                 23
                                                                              In addition, RDI has pre-petition (and post-petition) Gift Card Reimbursement Obligations to
                                                                 24
                                                                      the Franchisees, the majority of which will be satisfied by way of the Netdown Process (described in
                                                                 25

                                                                 26
                                                                      14
                                                                         The Pillsbury Claim is also asserted against SoCal Diners on an unsecured basis, and against the HOP Restaurant
                                                                 27   Entities on a secured basis. Pillsbury also asserts a second Pillsbury Claim in the amount of $658,095 based on partner
                                                                      liability in connection with the sale of the Laguna Beach restaurant. The Debtors do not believe that there is any
                                                                 28   collateral value to support the Pillsbury Claim.
                                                                      DOCS_LA:323709.20                                        - 12 -
                                                                  Case 8:18-bk-13311-CB             Doc 438 Filed 10/01/19 Entered 10/01/19 20:56:26                           Desc
                                                                                                    Main Document    Page 22 of 165


                                                                  1   further detail in Section III.C.12 and VI.E.7 of this Disclosure Statement).15 As described herein,

                                                                  2   RDI sought and obtained approval from the Court to honor and pay pre-petition employee-related

                                                                  3   claims and certain other amounts, which have been funded through operations, the use of cash

                                                                  4   collateral and the proceeds of the RDI DIP Loan (as herein defined).16

                                                                  5                    b.       The SoCal Debtors’ Secured and Unsecured Creditors

                                                                  6           The SoCal Debtors have approximately $2.72 million in secured obligations to Opus Bank

                                                                  7   (secured by substantially all of the personal property assets of the SoCal Debtors, including Cash and

                                                                  8   a pledge of the assets of the SoCal Restaurants). The SoCal Debtors (with the exception of Quality

                                                                  9   and Ruby’s Laguna Hills) also have obligations in the amount of approximately $658,000 on

                                                                 10   account of the Pillsbury Claim and the amount of $297,500 on account of a secured lien in favor of

                                                                 11   C&C Partnership. The SoCal Debtors (and RDI) were also obligated for Pre-Petition PACA Trust
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   Claims to Family Tree in the amount of $47,666, which amounts were paid in full during the
                                                                      pendency of the Chapter 11 Cases. SoCal Diners (but not the other SoCal Debtors) is obligated in
                                        COSTA MESA, CALIFORNIA




                                                                 13
                                          ATTORNEYS AT LAW




                                                                      connection with a lease guaranty settlement in favor of Plaza Bonita, LLC in the asserted amount of
                                                                 14
                                                                      approximately $154,000 that is purportedly secured by an attachment lien against SoCal Diners.
                                                                 15
                                                                              The Debtors do not believe that there is any collateral to secure the obligations to Pillsbury or
                                                                 16
                                                                      Plaza Bonita and believe that these obligations will be treated as unsecured claims under the Plan.
                                                                 17
                                                                              The SoCal Debtors have unsecured obligations (not including any cure payments in
                                                                 18
                                                                      connection with assumed leases which will be paid as administrative claims under the Plan), in the
                                                                 19

                                                                 20
                                                                      15
                                                                         The Debtors’ gift card programs are discussed in further detail herein. These programs consist of gift cards issued
                                                                 21   directly by the Restaurants to customers, which programs have been continued following the Petition Date, and gift cards
                                                                      sold through a third-party retailer, mainly Costco Wholesale Corporation, which program was terminated by RDI on a
                                                                 22   go-forward basis. RDI intends to satisfy the majority of the gift card obligations to the Franchisees by way of the
                                                                      Netdown Process. Gift card obligations not satisfied by way of the Netdown Process for the pre-petition period will be
                                                                 23   treated as pre-petition unsecured claims against RDI. Post-petition and post-Effective Date gift card obligations not
                                                                      satisfied by way of the Netdown Process will be paid in full, either on the Effective Date or as they come due in the
                                                                 24   ordinary course. As of the Petition Date, RDI also issued dining cards to the Unsecured Noteholders allowing them to
                                                                      dine at Ruby’s® Restaurants free of charge up to certain amounts based on the face amount of their notes. This program
                                                                      was discontinued following the Petition Date.
                                                                 25
                                                                      16
                                                                        As of the Petition Date, RDI owed to RFS the amount of approximately $400,000 (after accounting for all
                                                                 26   intercompany obligations between them). In addition, RDI owes to RFS certain amounts pursuant to the Netdown
                                                                      Process described in further detail infra. So long as RDI and RFS are in compliance with their obligations under the
                                                                 27   Plan, including their obligations to Opus Bank, any intercompany receivable owed to RFS from RDI as a result of the
                                                                      Netdown Process and any other intercompany obligations between them will not be collected or paid, but will remain on
                                                                 28   the books as non-cash journal entries.
                                                                      DOCS_LA:323709.20                                       - 13 -
                                                                  Case 8:18-bk-13311-CB              Doc 438 Filed 10/01/19 Entered 10/01/19 20:56:26                              Desc
                                                                                                     Main Document    Page 23 of 165


                                                                  1   following estimated amounts: (i) SoCal Diners - $1.3 million; (ii) Quality - $0.00; (iii) Ruby’s

                                                                  2   Huntington Beach - $1.2 million; (iv) Ruby’s Oceanside - $1.2 million; (v) Ruby’s Palm Springs -

                                                                  3   $1.1 million; and (vi) Ruby’s Laguna Hills - $569,000.

                                                                  4                     c.       RFS’ Secured and Unsecured Creditors

                                                                  5
                                                                                RFS has approximately $1.28 million in secured obligations to Opus Bank (secured by
                                                                  6
                                                                      substantially all of the personal property assets of RFS), an unsecured note owed to Craig in the
                                                                  7
                                                                      principal amount of $1 million, plus accrued interest thereon (in the amount of approximately
                                                                  8
                                                                      $120,000) (defined herein as the “RFS Note”),17 and approximately $430,515 in accounts payable
                                                                  9
                                                                      and other unsecured obligations.18
                                                                 10
                                                                      B.        Events Leading to Chapter 11 Filings
                                                                 11             1.        Overview of the RDI Debtors’ Financial Difficulties
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12             The RDI Debtors’ revenue generally comes directly from the operation of the SoCal
                                        COSTA MESA, CALIFORNIA




                                                                 13   Restaurants (in the case of the SoCal Debtors) and from management fees and partnership
                                          ATTORNEYS AT LAW




                                                                 14   distributions from the RDI Restaurants (in the case of the RDI Entities and RDI). The RDI Debtors
                                                                 15   also receive revenue in connection with the sale of gift cards to customers and, as discussed above,
                                                                 16   RDI is entitled to the RDI License Fee. The RDI Debtors’ and RFS’ annual revenues for calendar
                                                                 17   year 2017 were approximately $13.9 million and $2.6 million, respectively, and in 2018,
                                                                 18   approximately $13.7 million and $2.5 million, respectively. While certain of the SoCal Debtors
                                                                 19   were and continue to be profitable, RDI, faced with an overleveraged balance sheet and continuing
                                                                 20   operating losses, was unable to adequately address its financial difficulties outside of a chapter 11
                                                                 21   filing.
                                                                 22

                                                                 23

                                                                 24
                                                                      17
                                                                        The Plan provides for Craig, as the Plan Sponsor, to convert the principal amount of the RFS Note into equity in RDI.
                                                                 25   Craig holds a right of offset against the RFS Note for Franchise Royalties, but this offset right will not be exercised and,
                                                                      on the Effective Date, Craig will pay Franchise Royalties and Ad Fees, pursuant to the Netdown Process, in the amount
                                                                 26   of approximately $635,556, as reflected in the Cash Flow Projections.
                                                                      18
                                                                 27     This figure does not include the amount of approximately $371,530 owed by RFS to Cavco Restaurant Serv., an entity
                                                                      affiliated with Cavanaugh, or the approximate amount of $98,428 owed by RFS to Kosmides, which amounts are
                                                                 28   included in the Reconciliation.
                                                                      DOCS_LA:323709.20                                          - 14 -
                                                                  Case 8:18-bk-13311-CB            Doc 438 Filed 10/01/19 Entered 10/01/19 20:56:26                        Desc
                                                                                                   Main Document    Page 24 of 165


                                                                  1           Several factors contributed to the deterioration in the RDI Debtors’ financial condition,

                                                                  2   which resulted in the commencement of the RDI Debtors’ Chapter 11 Cases, and the separate

                                                                  3   chapter 11 filing by RFS.

                                                                  4           In early 2012, after years of ongoing disputes, the company entered into agreements whereby

                                                                  5   the interests of two of its partners, Douglas Salisbury and Doug DiCinces, were bought out. Funding

                                                                  6   for the buy-outs was obtained through financing obtained from Craig and Opus Bank. The

                                                                  7   company, however, did not replace the equity from these partners and did not otherwise have

                                                                  8   sufficient cash flow to meet the costs associated with the buy-outs as well as to meet the company’s

                                                                  9   other financial challenges and ongoing operational needs, including with respect to the obligations to

                                                                 10   RDI’s Secured Noteholders and Unsecured Noteholders.

                                                                 11           As a result, on or about February 10, 2012, RDI entered into a consensual restructuring of its
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   secured notes (in the aggregate face amount of approximately $2.9 million) (the “Original Secured
                                        COSTA MESA, CALIFORNIA




                                                                 13   Notes”) and, on or about July 16, 2012, of its unsecured notes (in the aggregate face amount of
                                          ATTORNEYS AT LAW




                                                                 14   approximately $5.6 million) (the “Original Unsecured Notes” and, together with the Original

                                                                 15   Secured Notes, the “Original Notes” and the holders thereof, the “Secured Noteholders” and the

                                                                 16   “Unsecured Noteholders,” respectively). The Original Secured Notes (and the restructured Secured

                                                                 17   Notes issued in connection with the 2016 Restructuring Agreement (as such terms are defined

                                                                 18   hereinbelow)) are secured by all or substantially all of the personal property of RDI (including Cash

                                                                 19   and accounts receivable, the Marks and Intellectual Property and RDI’s interests in SoCal Diners,

                                                                 20   Quality and the RDI Entities). The Original Secured Notes were governed by the Credit Agreement,

                                                                 21   the Collateral Agent and Intercreditor Agreement, the Security Agreement (Personal Property), dated

                                                                 22   as of February 10, 2012, and related documentation, including the UCC-1 Financing Statement filed

                                                                 23   in connection therewith (the “Original Secured Credit Documents”). Pursuant to the Original

                                                                 24   Secured Credit Documents, Credit Management Association (“CMA”) was designated as collateral

                                                                 25   agent (“Collateral Agent”) in connection with the Original Secured Notes (and, until recently,

                                                                 26   continued to serve in this capacity in connection with the restructured Secured Notes).19 The

                                                                 27   19
                                                                        RDI has been advised that CMA filed its own bankruptcy proceeding, and has stepped down as Collateral Agent in
                                                                 28   connection with the Secured Notes. The Plan provides for the appointment of a Replacement Collateral Agent.
                                                                      DOCS_LA:323709.20                                     - 15 -
                                                                  Case 8:18-bk-13311-CB           Doc 438 Filed 10/01/19 Entered 10/01/19 20:56:26                      Desc
                                                                                                  Main Document    Page 25 of 165


                                                                  1   Original Unsecured Notes were governed by Credit Agreement and the Representative and

                                                                  2   Intercreditor Agreement, dated as of July 16, 2012 (the “Original Unsecured Credit Documents”).

                                                                  3   Pursuant to the Original Unsecured Credit Documents, a “steering committee” comprised of

                                                                  4   Unsecured Noteholders was designated as the representative with respect to the Original Unsecured

                                                                  5   Notes (the “Steering Committee”) (and continued to serve in this capacity in connection with the

                                                                  6   restructured Unsecured Notes).20

                                                                  7           As noted above, during this time frame, the company was faced with several legal challenges

                                                                  8   in connection with, among other things, the buy-out of its partners and disputes related to its Laguna

                                                                  9   Beach restaurant location, which not only unnecessarily diverted management’s attention away from

                                                                 10   the company’s operations, but also resulted in the incurrence of significant professional fees. In

                                                                 11   addition, notwithstanding the company’s efforts to grow its brand through the development of new
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   franchiseable models, company-owned Ruby’s® restaurants and the conversion of certain locations
                                        COSTA MESA, CALIFORNIA




                                                                 13   from a full-service restaurant to a “fast casual” restaurant concept, unfortunately, as a result of an
                                          ATTORNEYS AT LAW




                                                                 14   industrywide slowdown in terms of growth and sales figures and high operational costs, the new

                                                                 15   locations and concepts did not perform as projected, and the company was ultimately forced to close

                                                                 16   down four (4) of its restaurants (Plaza Bonita in National City, California, Parkway Plaza in El

                                                                 17   Cajon, California, 17th Street (Redburger) in Costa Mesa, California (each directly or indirectly

                                                                 18   owned by RDI) and Whalers Village in Maui, Hawaii (owned by RFS), resulting in significant

                                                                 19   obligations associated with these closures. Around the same time, RFS’ efforts at developing new

                                                                 20   franchises was otherwise hampered by the industry slowdown and a profitable Ruby’s® franchise

                                                                 21   located at the Newark Airport was lost due to the airport’s removal of all vendors at the terminal.

                                                                 22           In addition, leading up to 2015, significant increased competition in the restaurant industry

                                                                 23   emerged, creating an array of dining options for consumers. This competition emergence impacted

                                                                 24   many key brands and, while the Ruby’s® brand continued to see strong loyalty with its guests, the

                                                                 25   company was impacted by these competitive forces, which adversely impacted the revenue

                                                                 26
                                                                      20
                                                                 27     The members of the Steering Committee were Don Lavoie, Dick Silva, Bill Pope, John Teele, Maureen Melvold,
                                                                      Michael Munz, Mike Dingillo, John Overdevest and Bob Converse. Messrs. Silva, Pope and Munz are also members for
                                                                 28   the Official Committee of Unsecured Creditors for the RDI estate.
                                                                      DOCS_LA:323709.20                                    - 16 -
                                                                  Case 8:18-bk-13311-CB            Doc 438 Filed 10/01/19 Entered 10/01/19 20:56:26                         Desc
                                                                                                   Main Document    Page 26 of 165


                                                                  1   generated by the company stores, as well as the sales figures of the Ruby’s® franchisees (and, as a

                                                                  2   result, the amount of the revenue generated by way of the RDI License Fee).

                                                                  3           After several years of continuing losses and the closure of several restaurants, in early 2015,

                                                                  4   RDI was forced to suspend interest payments on the Original Notes. In addition, SoCal Diners was

                                                                  5   in covenant violation of its loan agreement with Opus Bank (which holds liens on all or substantially

                                                                  6   all of the assets of SoCal Diners, Quality and the SoCal Restaurants and, at the time, was owed

                                                                  7   approximately $4 million).

                                                                  8           The company explored various business and restructuring alternatives over the course of

                                                                  9   2015 and early 2016. In October 2016, SoCal Diners entered into a restructuring of the Opus Bank

                                                                 10   loan. As of the Petition Date, SoCal Diners was in material compliance with the restructured terms

                                                                 11   of the Opus Bank loan, which is currently in the amount of approximately $2.72 million.21
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12           RDI also engaged the Steering Committee (and CMA) in an ongoing dialogue regarding the
                                        COSTA MESA, CALIFORNIA




                                                                 13   company’s financial situation and possible restructuring alternatives. As a result, RDI and the
                                          ATTORNEYS AT LAW




                                                                 14   Steering Committee reached a conceptual agreement regarding a revised business plan for the

                                                                 15   company and a consensual proposal for the restructuring of the Original Unsecured Notes. The

                                                                 16   restructuring of the Original Unsecured Notes was subject to the approval of at least 51% of the total

                                                                 17   amount loaned to RDI by each Secured Noteholder under the Original Secured Notes, as well as an

                                                                 18   aggregate of at least 66.7% of the total amount loaned to RDI by each Unsecured Noteholder under

                                                                 19   the Original Unsecured Notes.

                                                                 20           On June 30, 2016, with the requisite approval of the Noteholders and in accordance with

                                                                 21   RDI’s Consent Solicitation Statement, dated May 19, 2016 (the “Consent Solicitation Statement”),

                                                                 22   RDI completed a restructuring transaction involving the Original Notes, whereby RDI amended and

                                                                 23   restated the Original Notes (the “Restructured Notes”). The Consent Solicitation Statement, the

                                                                 24   Restructured Notes, the First Amendment to Security Agreement, Credit Agreement (Secured),

                                                                 25   Collateral Agent and Intercreditor Agreement (Secured), Credit Agreement (Unsecured), and

                                                                 26   Representative and Intercreditor Agreement (Unsecured), and Agreement Regarding Restatement of

                                                                 27   21
                                                                         Opus Bank is also the lender to RFS, and holds a Secured Claim against RFS in the amount of approximately $1.28
                                                                 28   million. Opus Bank is not a Creditor of RDI.
                                                                      DOCS_LA:323709.20                                      - 17 -
                                                                  Case 8:18-bk-13311-CB             Doc 438 Filed 10/01/19 Entered 10/01/19 20:56:26                            Desc
                                                                                                    Main Document    Page 27 of 165


                                                                  1   Promissory Notes, effective as of July 1, 2016 (the “Omnibus First Amendment”), the UCC-1

                                                                  2   Financing Statements filed in connection therewith, and any related documentation (including the

                                                                  3   Original Secured Credit Documents and Original Unsecured Credit Documents not amended by way

                                                                  4   of the Restructured Notes and Omnibus First Amendment), are referred to herein as the “2016

                                                                  5   Restructuring Agreement.”

                                                                  6            An overview of the material terms of the Restructured Notes under the 2016 Restructuring

                                                                  7   Agreement, and the current state of the obligations to the holders thereof (in bold), are as follows:22

                                                                  8            Term. The initial maturity of the Restructured Notes is ten years from the Note Restatement
                                                                               Date (i.e., June 30, 2026), subject to an additional five-year extension under certain
                                                                  9            conditions. In the event of a Sale of the Business (as defined in the Restructured Notes),
                                                                               prior to the otherwise applicable maturity date, then the Restructured Notes are due sixty (60)
                                                                 10            days following such Sale of the Business.
                                                                 11            Interest. Interest begins to accrue on January 1, 2017, and will be paid in semi-annual
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                               installments at 2.17%. Payments to commence on June 30, 2017, and are to continue each
                                                                 12            June 30 and December 30 thereafter. Accrued but unpaid interest owing as of the Note
                                                                               Restatement Date was cancelled and forgiven.
                                        COSTA MESA, CALIFORNIA




                                                                 13
                                          ATTORNEYS AT LAW




                                                                                        RDI made the required interest payments under the Restructured Notes due on
                                                                 14                     June 30, 2017, and December 20, 2017, but was unable to make the June 30,
                                                                                        2018, December 20, 2018, or June 30, 2019 payments.
                                                                 15
                                                                               Principal – Accelerated Principal Payment Waterfall. In addition to the interest payments,
                                                                 16            85% of all Free Cash Flow From Operations (or Free Cash Flow From Sale of the Business)
                                                                               (each as defined in the Restructured Notes) (such 85% referred to as the “First Tier
                                                                 17            Accelerated Principal Payments”) will be paid to the Noteholders every year until (i) an
                                                                               aggregate amount of all payments paid pursuant to the Restructured Notes to the Secured
                                                                 18            Noteholders equals $2,985,016.64 (referred to as the “Secured Note Recoupment”), and
                                                                               (ii) an aggregate amount of all payments paid pursuant to the Restructured Notes to the
                                                                 19            Unsecured Noteholders equals $5,540,527.72 (referred to as the “Unsecured Note
                                                                               Recoupment”). In general, once the Unsecured Note Recoupment has been achieved, the
                                                                 20            Noteholders then receive 45% of Free Cash Flow From Operations (or Free Cash Flow From
                                                                               Sale of the Business) (such 45% referred to as the “Second Tier Accelerated Principal
                                                                 21            Payments”) until the remaining balance owing on the Restructured Notes is repaid.
                                                                 22                     85% of all Free Cash Flow From Operations amount subsequently changed to
                                                                                        100% through an Addendum.
                                                                 23
                                                                               The First Tier Accelerated Principal Payments will be paid 55.6% in respect of the Secured
                                                                 24            Notes and 44.4% in respect of the Unsecured Notes until the Secured Notes have achieved
                                                                               the Secured Note Recoupment. Upon satisfying the Secured Note Recoupment, First Tier
                                                                 25            Accelerated Principal Payments will be paid entirely to the Unsecured Noteholders until the
                                                                               Unsecured Note Recoupment is achieved. After the Unsecured Note Recoupment is
                                                                 26
                                                                      22
                                                                 27     The following is necessarily a summary overview of the material terms of the Restructured Notes. For full and
                                                                      complete disclosure of the terms of the Restructured Notes and related matters, please refer to the 2016 Restructuring
                                                                 28   Agreement.
                                                                      DOCS_LA:323709.20                                        - 18 -
                                                                  Case 8:18-bk-13311-CB           Doc 438 Filed 10/01/19 Entered 10/01/19 20:56:26                      Desc
                                                                                                  Main Document    Page 28 of 165


                                                                  1           achieved, the Second Tier Accelerated Principal Payments will be paid 55.6% in respect of
                                                                              the Secured Notes and 44.4% in respect of the Unsecured Notes until the Secured Notes have
                                                                  2           been paid off in full. After the Secured Notes have been paid off in full, the Second Tier
                                                                              Accelerated Principal Payments will be paid entirely to the Unsecured Noteholders until the
                                                                  3           Unsecured Notes have been paid off in full.

                                                                  4           In the event that all of RDI’s (direct or indirect) assets are sold, the Noteholders will
                                                                              generally share in a portion of Free Cash Flow From Sale of the Business in a similar fashion
                                                                  5           as such Noteholders share in Free Cash Flow From Operations; provided, however, that
                                                                              following such sale and related payments, any remaining unpaid amounts respecting the
                                                                  6           applicable Restructured Note shall be automatically cancelled and forgiven.

                                                                  7                   As there has been no Free Cash Flow From Operations (or Free Cash Flow
                                                                                      From Sale of the Business), no First Tier Accelerated Principal Payments, or
                                                                  8                   Second Tier Accelerated Principal Payments, are due and owing, and no such
                                                                                      amounts have been paid by RDI.
                                                                  9
                                                                              Contingent Additional Principal. In addition, if, upon Maturity (as defined in the
                                                                 10           Restructured Notes), the total Net Equity (as defined in the Restructured Notes) of RDI, as
                                                                              reasonably determined by RDI’s accountants and management, is equal to or greater than
                                                                 11           $15,000,000, then in addition to any other amounts payable pursuant to each Restructured
                                                                              Note, each Noteholder will be paid a contingent additional payment equal to 1.115% of the
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12           principal amount owed with respect to such Noteholder’s Restructured Note as of the Note
                                                                              Restatement Date.
                                        COSTA MESA, CALIFORNIA




                                                                 13
                                          ATTORNEYS AT LAW




                                                                                      No contingent additional principal payments are due and owing, and no such
                                                                 14                   amounts have been paid by RDI.

                                                                 15
                                                                              As contemplated in connection with the 2016 Restructuring Agreement, the company set out
                                                                 16
                                                                      to implement its business plan to increase franchise unit sales and reduce company-owned assets
                                                                 17
                                                                      through the sale of multiple restaurant locations (by way of refranchising these restaurants to third
                                                                 18
                                                                      parties). Concurrently, through the reduction of company-owned restaurants, the company planned
                                                                 19
                                                                      to be in a position to significantly reduce its corporate overhead and infrastructure obligations related
                                                                 20
                                                                      to the company-owned restaurants. In accordance with the company’s business plan, during the time
                                                                 21
                                                                      period from October 2015 to June 2016, three (3) restaurants were sold and refranchised to third
                                                                 22
                                                                      party franchisees (the Ruby’s® locations in Corona del Mar, Laguna Beach and Mission Viejo,
                                                                 23
                                                                      California), for total net sale proceeds of approximately $2.5 million.23
                                                                 24
                                                                              The company also entered into negotiations for the sale of three (3) other restaurant locations
                                                                 25
                                                                      (Huntington Beach, Oceanside and Palm Springs), and received several offers in connection with
                                                                 26

                                                                 27   23
                                                                        The Corona del Mar and Laguna Beach restaurants were purchased by Eureka Food Enterprises, LLC, which is owned
                                                                 28   by Craig.
                                                                      DOCS_LA:323709.20                                    - 19 -
                                                                  Case 8:18-bk-13311-CB                Doc 438 Filed 10/01/19 Entered 10/01/19 20:56:26            Desc
                                                                                                       Main Document    Page 29 of 165


                                                                  1   these restaurants from various prospective purchasers.24 However, the offers ultimately proved

                                                                  2   insufficient, and the company determined it could not proceed with these sales. As a result of the

                                                                  3   required continued management of the company-owned stores, however, notwithstanding the

                                                                  4   company’s efforts and corresponding reduction of expenses, the company was not in a position to

                                                                  5   materially reduce much of its corporate overhead and infrastructure obligations at the pace outlined

                                                                  6   in the business plan, although the company substantially reduced its overhead in the 12 months

                                                                  7   leading up to the bankruptcy filings.

                                                                  8              In addition, 2017 restaurant sales were adversely affected by inclement weather in the first

                                                                  9   half of the year which severely degraded sales volumes over prior years and forecasts. The weather

                                                                 10   also impacted commodity prices, increasing the company’s cost of goods. Moreover, newly enacted

                                                                 11   governmental regulations and policies drove many expenses higher (including medical benefits, sick
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   pay requirements and minimum wage increases), all of which increased costs at a time when the
                                        COSTA MESA, CALIFORNIA




                                                                 13   restaurant industry as a whole was experiencing declining same store sales. Concurrently, grocery
                                          ATTORNEYS AT LAW




                                                                 14   store prices decreased, which generally reduced the frequency of visitation by restaurant

                                                                 15   customers. While the company experienced a rebound in the second half of 2017, the company’s

                                                                 16   cash flow remained insufficient to meet its ongoing obligations.

                                                                 17              Another factor impacting the company was the lower than forecasted income from the

                                                                 18   company’s third-party retailer gift card program. Historically, RDI engaged in gift card sales

                                                                 19   through third-party retailers (predominantly through Costco Wholesale Corporation) as a means by

                                                                 20   which to increase customer visitation to the Ruby’s® Restaurants (defined herein as the “Costco Gift

                                                                 21   Card Program”). With respect to the Costco Gift Card Program, however, RDI was unable to

                                                                 22   continue to reimburse the Franchisees accepting the Costco gift cards (which reimbursement was

                                                                 23   typically at a rate of 85%, but in two instances at the rate of 90%). RDI’s inability to reimburse the

                                                                 24   Franchisees resulted in the Franchisees not paying their royalty fees to RFS and RDI not receiving

                                                                 25   the RDI License Fee. Ultimately, prior to the Petition Date, RDI terminated the Costco Gift Card

                                                                 26   Program on a go-forward basis, although RDI intends to honor the majority of its outstanding Gift

                                                                 27
                                                                      24
                                                                 28        One of these prospective purchasers was Craig or a related entity.
                                                                      DOCS_LA:323709.20                                           - 20 -
                                                                  Case 8:18-bk-13311-CB              Doc 438 Filed 10/01/19 Entered 10/01/19 20:56:26              Desc
                                                                                                     Main Document    Page 30 of 165


                                                                  1   Card Reimbursement Obligations to Franchisees (as defined herein) in accordance with the Netdown

                                                                  2   Process as described in further detail, infra.

                                                                  3              In sum, RDI found itself with an overleveraged balance sheet, and without the cash flow to

                                                                  4   pay its operating costs or its obligations to creditors. In turn, RDI’s inability to meet its obligations

                                                                  5   to the Franchisees on account of Gift Card Reimbursement Obligations impeded RFS’ ability to

                                                                  6   collect royalties from the Franchisees. In addition, Opus Bank commenced enforcement proceedings

                                                                  7   against the SoCal Debtors, seeking the appointment of a receiver over their assets and operations,

                                                                  8   precipitating the SoCal Debtors’ bankruptcy filings. The Debtors, therefore, commenced these

                                                                  9   Chapter 11 Cases in order to restructure their financial affairs.

                                                                 10   C.         Significant Events in the Bankruptcy Cases Through the Date of Filing of Disclosure

                                                                 11              Statement
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12               1.      Chapter 11 Status Conference
                                                                                 The Court has held chapter 11 status conferences in these Chapter 11 Cases on September 24,
                                        COSTA MESA, CALIFORNIA




                                                                 13
                                          ATTORNEYS AT LAW




                                                                      2018, October 22, 2018, November 2, 2018, December 18, 2018, February 27, 2019, April 25, 2019,
                                                                 14
                                                                      June 5, 2019 and July 24, 2019. The Debtors have filed status conference reports in connection with
                                                                 15
                                                                      these status conferences [RDI Debtors, Docket Nos. 65, 114, 151, 244, 334, 369, 394 and 417]; RFS,
                                                                 16
                                                                      Docket Nos. 40, 138, 175 and 218].
                                                                 17
                                                                                  2.      341(a) Meetings
                                                                 18
                                                                                 The SoCal Debtors’ meeting of creditors under section 341(a) of the Bankruptcy Code was
                                                                 19
                                                                      conducted on October 3, 2018. RDI’s meeting of creditors was conducted on October 15, 2018.
                                                                 20
                                                                      RFS’ meeting of creditors was held on October 15, 2018.
                                                                 21
                                                                                  3.      Appointment of an Official Committee of Unsecured Creditors in the RDI Case
                                                                 22              On September 19, 2018, the U.S. Trustee appointed the Committee in the RDI Chapter 11
                                                                 23   Case. The Committee consists of the following Creditors: Richard Silva, William E. Pope and
                                                                 24   Michael Munz.25 The Committee is represented by Winthrop Couchot Golubow Hollander, LLP as
                                                                 25   its insolvency counsel and Force 10 Partners as its financial advisor. No Committee was appointed
                                                                 26   in the RFS Chapter 11 Case.
                                                                 27
                                                                      25
                                                                 28        Mssrs. Silva, Pope and Munz each were members of the Steering Committee.
                                                                      DOCS_LA:323709.20                                       - 21 -
                                                                  Case 8:18-bk-13311-CB           Doc 438 Filed 10/01/19 Entered 10/01/19 20:56:26             Desc
                                                                                                  Main Document    Page 31 of 165


                                                                  1            4.         Joint Administration of the RDI Debtors’ Cases

                                                                  2           On September 5, 2018, the Court entered an order authorizing the joint administration of the

                                                                  3   RDI Debtors’ cases [Docket No. 6]. The RDI Debtors’ cases are jointly administered for procedural

                                                                  4   purposes only. The Plan does not provide for the substantive consolidation of the Plan Proponents’

                                                                  5   assets and liabilities. The RFS Chapter 11 Case is administered separately from the RDI Debtors.
                                                                               5.         Employee Wages and Benefits
                                                                  6
                                                                              On September 10, 2018, the Court entered an order authorizing RDI to pay certain Pre-
                                                                  7
                                                                      Petition wages and salaries of its employees and honor other employee benefits [Docket No. 31].
                                                                  8
                                                                               6.         Schedules and Statements of Financial Affairs
                                                                  9           On September 28, 2018, the RDI Debtors filed with the Court their Schedules and Statement
                                                                 10   of Financial Affairs. On October 4, 2018, RFS filed with the Court its Schedules and Statement of
                                                                 11   Financial Affairs.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12            7.         Honoring of Customer Programs and Payment of Certain Pre-Petition Claims
                                        COSTA MESA, CALIFORNIA




                                                                 13           On August 31, 2018, and September 10, 2018, the Court entered orders granting the RDI
                                          ATTORNEYS AT LAW




                                                                 14   Debtors’ motions for authority to continue to honor customers’ gift cards following the Petition

                                                                 15   Date. [Docket Nos. 30 and 32].
                                                                               8.         Unexpired Leases and/or Executory Contracts
                                                                 16
                                                                                      a.        The Huntington Beach Lease
                                                                 17
                                                                              Ruby’s Huntington Beach is a party to a nonresidential lease with the City of Huntington
                                                                 18
                                                                      Beach (the “City of Huntington Beach”) for the operation of a Ruby’s restaurant located on the
                                                                 19
                                                                      Huntington Beach Pier, 1 Main Street, Huntington Beach, California 92648 (the “Huntington Beach
                                                                 20
                                                                      Lease”). Ruby’s Huntington Beach determined in its sound business judgment that it was in the best
                                                                 21
                                                                      interest of its Estate and its Creditors to assume the Huntington Beach Lease. To that end, Ruby’s
                                                                 22
                                                                      Huntington Beach entered into a stipulation with the City of Huntington Beach authorizing the
                                                                 23
                                                                      assumption of the Huntington Beach Lease and curing defaults (the “Huntington Beach Lease
                                                                 24
                                                                      Stipulation”), and on February 6, 2019 [Docket No. 233], Ruby’s Huntington Beach filed a motion
                                                                 25
                                                                      to approve the Huntington Beach Lease Stipulation. On March 11, 2019, the Court entered its order
                                                                 26
                                                                      approving the Huntington Beach Lease Stipulation [Docket No. 282]. On April 2, 2019, the City of
                                                                 27
                                                                      Huntington Beach sent correspondence to Ruby’s Huntington Beach that it had not yet received
                                                                 28
                                                                      DOCS_LA:323709.20                                - 22 -
                                                                  Case 8:18-bk-13311-CB         Doc 438 Filed 10/01/19 Entered 10/01/19 20:56:26                 Desc
                                                                                                Main Document    Page 32 of 165


                                                                  1   payment as set forth in the Huntington Beach Lease Stipulation and notifying Ruby’s Huntington

                                                                  2   Beach of its intent to terminate the Huntington Beach Lease in thirty (30) days. The amounts due

                                                                  3   and owing to the City of Huntington Beach pursuant to the Huntington Beach Lease Stipulation have

                                                                  4   been paid. In accordance with the agreement with the City of Huntington Beach, Ruby’s Huntington

                                                                  5   Beach is required to make certain improvements to the lighting and signage of the premises, which

                                                                  6   improvements are in process.

                                                                  7                   b.     The Oceanside Lease

                                                                  8           On or about March 1, 1996, RDI entered into a lease agreement with the City of Oceanside

                                                                  9   (as amended from time to time thereafter, the “Oceanside Lease”) for a Ruby’s Diner located at 1

                                                                 10   Oceanside Pier, Oceanside, California 92054. In January 2014, Ruby’s Oceanside succeeded to the

                                                                 11   interest of RDI in the Oceanside Lease. In 2018, Ruby’s Oceanside exercised the first of the two
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   remaining options to extend the term of the Oceanside Lease. Ruby’s Oceanside determined in its
                                        COSTA MESA, CALIFORNIA




                                                                 13   sound business judgment that it was in the best interest of its Estate and its Creditors to assume the
                                          ATTORNEYS AT LAW




                                                                 14   Oceanside Lease. To that end, on February 6, 2019, RDI and Ruby’s Oceanside filed a motion

                                                                 15   seeking to assume the Oceanside Lease [Docket No. 232], which was granted by the Court on

                                                                 16   March 11, 2019 [Docket No. 281]. Any amounts due and owing in connection with the assumption

                                                                 17   of the Oceanside Lease will be paid on the Effective Date of the Plan.

                                                                 18                   c.     The Palm Springs Lease

                                                                 19           On or about October 25, 1999, RDI entered into a commercial lease agreement (the “Palm

                                                                 20   Springs Lease”) with John Wessman dba Plaza Mercado for the Ruby’s Diner located at 155 S. Palm

                                                                 21   Canyon Drive, Palm Springs, California 92262. In or about 2013, Ruby’s Palm Springs succeeded

                                                                 22   to the interest of RDI in the Palm Springs Lease.

                                                                 23           Ruby’s Palm Springs determined in its sound business judgment that it was in the best

                                                                 24   interest of its Estate and its Creditors to assume the Palm Springs Lease. To that end, on February 6,

                                                                 25   2019, RDI and Ruby’s Palm Springs filed a motion seeking to assume the Palm Springs Lease

                                                                 26   [Docket No. 232], which was granted by the Court on March 11, 2019 [Docket No. 281]. Any

                                                                 27

                                                                 28
                                                                      DOCS_LA:323709.20                                - 23 -
                                                                  Case 8:18-bk-13311-CB         Doc 438 Filed 10/01/19 Entered 10/01/19 20:56:26                 Desc
                                                                                                Main Document    Page 33 of 165


                                                                  1   amounts due and owing in connection with the assumption of the Palm Springs Lease will be paid on

                                                                  2   the Effective Date of the Plan.

                                                                  3                   d.     The Laguna Hills Lease

                                                                  4           On or about September 16, 1994, RDI entered into a lease agreement (as amended from time

                                                                  5   to time thereafter, the “Laguna Hills Lease”) with Shopping Centers Associates, a New York general

                                                                  6   partnership, for the Ruby’s Diner located within the Laguna Hills Mall, located at 24155 Laguna

                                                                  7   Hills Mall, Suite 184A, Laguna Hills, California 92653 (the “Laguna Hills Restaurant”). MGP

                                                                  8   Fund X Laguna Hills, LLC (“MGP”) currently owns the Laguna Hills Mall and is the landlord in

                                                                  9   connection with Laguna Hills Lease. Ruby’s Laguna Hills succeeded to the interest of RDI in the

                                                                 10   Laguna Hills Lease.

                                                                 11           RDI, Ruby’s Laguna Hills and SoCal Diners determined in their sound business judgment
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   that it was in the best interest of their Estates and Creditors to assume and assign the Laguna Hills
                                        COSTA MESA, CALIFORNIA




                                                                 13   Lease. To this end, these Debtors negotiated with MGP and an existing franchisee regarding the
                                          ATTORNEYS AT LAW




                                                                 14   assignment of the Laguna Hills Lease, the resolution of MGP’s claims against the Debtors, and the

                                                                 15   sale of certain furniture, fixtures and equipment (the “FF&E”) (which FF&E, consisting of a limited

                                                                 16   amount of “small goods,” would be of no further use to the Debtors following the assignment) for a

                                                                 17   purchase price of Fourteen Thousand Dollars ($14,000).

                                                                 18           On March 15, 2019, RDI, Ruby’s Laguna Hills, SoCal Diners filed a motion to assume and

                                                                 19   assign the Laguna Hills Lease, resolve MGP’s claims and sell the FF&E to the assignee (the

                                                                 20   “Laguna Hills Lease Motion”) [Docket No. 301]. On March 21, 2019, the Court entered its order

                                                                 21   approving the Laguna Hills Lease Motion [Docket No. 315].

                                                                 22           Any amounts due and owing in connection with the assignment of the Laguna Hills Lease

                                                                 23   will be paid on the Effective Date of the Plan.

                                                                 24                   e.     The Corporate Lease

                                                                 25           On March 28, 2019, RFS filed a motion to assume the lease of the corporate headquarters

                                                                 26   [Docket No. 161], which was approved by the Court by order entered April 4, 2019 [Docket No.

                                                                 27   169]. There are no amounts due in connection with the assumption of the corporate lease.

                                                                 28
                                                                      DOCS_LA:323709.20                                 - 24 -
                                                                  Case 8:18-bk-13311-CB            Doc 438 Filed 10/01/19 Entered 10/01/19 20:56:26                        Desc
                                                                                                   Main Document    Page 34 of 165


                                                                  1                    f.       The Franchise Agreements

                                                                  2           Pursuant to the Plan, RFS will assume the Franchise Agreements and the Confirmation Order

                                                                  3   shall serve as the order approving such assumption.

                                                                  4                    g.       Other Agreements

                                                                  5           Other agreements that the Debtors intend to assume and/or reject pursuant to the Plan are set

                                                                  6   forth in Exhibit L and Exhibit M to the Disclosure Statement.

                                                                  7            9.         The Claims Bar Dates
                                                                  8           Pursuant to section 502(b)(9) of the Bankruptcy Code, the deadlines for a Governmental Unit

                                                                  9   to file a proof of claim was February 25, 2019 (for Pre-Petition Claims against the SoCal Debtors

                                                                 10   which filed petitions on August 29, 2018), March 4, 2019 (for Pre-Petition Claims against RDI

                                                                 11   which filed its petition on September 5, 2018) and March 5, 2019 (for Pre-Petition Claims against
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   RFS which filed its petition on September 6, 2018, each of which is 180 days after the dates of the
                                        COSTA MESA, CALIFORNIA




                                                                 13   Orders for Relief in the cases (the “Governmental Units Bar Date”).26
                                          ATTORNEYS AT LAW




                                                                 14           The general Bar Dates by which all Creditors of the Debtors must have filed Proofs of Claim

                                                                 15   against the Debtors were June 3, 2019 as to the RDI Debtors, and May 15, 2019 as to RFS.

                                                                 16            10.        Use of Cash Collateral
                                                                              With respect to RDI, the following entities claim, or claimed, an interest in RDI’s cash
                                                                 17
                                                                      collateral: (a) the Secured Noteholders; (b) the Internal Revenue Service; (c) Pillsbury; and
                                                                 18
                                                                      (d) Family Tree. In the SoCal Debtors’ cases, the following entities assert, or asserted, an interest in
                                                                 19
                                                                      some or all of the SoCal Debtors’ cash collateral: (a) Opus Bank; (b) C&C Partnership;
                                                                 20
                                                                      (c) Pillsbury; (d) Plaza Bonita; (e) Family Tree; and (f) U.S. Foods. Opus Bank asserts an interest in
                                                                 21
                                                                      RFS’ cash collateral.
                                                                 22
                                                                              Since the outset of the Chapter 11 Cases, the Court has authorized the Debtors’ use of cash
                                                                 23
                                                                      collateral, with the most recent orders being as follows:
                                                                 24

                                                                 25

                                                                 26
                                                                      26
                                                                        The Governmental Units Bar Date is subject to any dates authorizing an extension of the deadline pursuant to the
                                                                 27   Order Granting the United States’ Omnibus Motion for Enlargement of Deadlines and a Stay of Proceeding with which
                                                                      the United States Government is a Party in Light of Lapse of Appropriations, entered on January 23, 2019, as Docket
                                                                 28   No. 3, Misc. No. 1:19-mp-00101 MT.
                                                                      DOCS_LA:323709.20                                      - 25 -
                                                                  Case 8:18-bk-13311-CB             Doc 438 Filed 10/01/19 Entered 10/01/19 20:56:26                             Desc
                                                                                                    Main Document    Page 35 of 165


                                                                  1            On March 29, 2019, Opus Bank filed its fourth stipulation between the RDI Debtors, Opus

                                                                  2   Bank, Pillsbury, Family Tree, and U.S. Foods authorizing the RDI Debtors’ continued use of cash

                                                                  3   collateral (the “Fourth Cash Collateral Stipulation”) [Docket No. 323], and on April 4, 2019, the

                                                                  4   Court entered its order granting the Fourth Cash Collateral Stipulation [Docket No. 328].

                                                                  5            On April 16, 2019, the Court entered its order granting RFS’ continued use of cash collateral

                                                                  6   [Docket No. 176].

                                                                  7            On August 9, 2019, the RDI Debtors filed a fifth stipulation between the RDI Debtors, Opus

                                                                  8   Bank, Pillsbury and U.S. Foods27 authorizing the RDI Debtors’ continued use of cash collateral (the

                                                                  9   “Fifth Cash Collateral Stipulation”) [Docket No. 407] and, on August 19, 2019, the Court entered its

                                                                 10   order granting the Fifth Cash Collateral Stipulation [Docket No. 413].

                                                                 11            On September 3, 2019, RFS filed a third stipulation between the RFS and Opus Bank,
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   authorizing RFS’ continued use of cash collateral (the “Third Cash Collateral Stipulation”) [Docket
                                        COSTA MESA, CALIFORNIA




                                                                 13   No. 231] and, on September 13, 2019, the Court entered its order granting the Third Cash Collateral
                                          ATTORNEYS AT LAW




                                                                 14   Stipulation [Docket No. 237].

                                                                 15             11.       Post-Petition Financing
                                                                               On January 8, 2019, the Debtors filed a motion seeking approval of, among other things,
                                                                 16
                                                                      debtor in possession financing from Craig in the amount of $2 million (which was to be utilized not
                                                                 17
                                                                      only to support operations of certain of the Debtors during the pendency of their Chapter 11 Cases,
                                                                 18
                                                                      but also amounts necessary to make effective date payments under a chapter 11 plan) (the “Initial
                                                                 19
                                                                      DIP Motion”) [Docket No. 185]. In addition to seeking approval of the $2 million loan, the Initial
                                                                 20
                                                                      DIP Motion also requested approval of RDI’s assumption of and entry into a Pre-Petition plan
                                                                 21
                                                                      support agreement, approval of a break-up fee and approval of a “post-petition netdown” process
                                                                 22
                                                                      pursuant to which the amounts due among RDI, RFS and the Franchisees could be “trued-up” and
                                                                 23
                                                                      funds could flow into the Estates (defined herein as the “Post-Petition Netdown”). The Initial DIP
                                                                 24
                                                                      Motion was opposed by Opus Bank and Pillsbury.
                                                                 25

                                                                 26

                                                                 27   27
                                                                        Family Tree is not a party to the Fifth Cash Collateral Stipulation as its PACA claims were paid in full during the
                                                                 28   pendency of the Chapter 11 Cases in accordance with terms of prior cash collateral orders.
                                                                      DOCS_LA:323709.20                                         - 26 -
                                                                  Case 8:18-bk-13311-CB             Doc 438 Filed 10/01/19 Entered 10/01/19 20:56:26                             Desc
                                                                                                    Main Document    Page 36 of 165


                                                                  1            Following discussion among the parties, and in an attempt to address the objections to the

                                                                  2   Initial DIP Motion which threatened to derail the forward movement of the Debtors’ Chapter 11

                                                                  3   Cases, RDI determined to enter into a more limited debtor in possession loan (with RDI as the only

                                                                  4   borrowing entity) reflecting only the minimum amount necessary to fund RDI’s operations pending

                                                                  5   confirmation of a plan – with the additional amounts necessary to fund the Effective Date payments

                                                                  6   to be provided, not in the form of a DIP loan, but by way of plan funding. The SoCal Debtors are

                                                                  7   not parties to the more limited DIP loan, nor do their assets serve as collateral for the DIP Loan.

                                                                  8            On February 6, 2019, RDI filed a motion seeking approval of a DIP loan in the amount of

                                                                  9   $200,000 (the “RDI DIP Motion”) [Docket No. 235]. Concurrently therewith, the Debtors filed a

                                                                 10   withdrawal of the Initial DIP Motion and its more expansive relief (i.e., the Debtors no longer sought

                                                                 11   approval of the $2 million loan, the plan support agreement or the break-up fee). On February 20,
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   2019, following discussions among the various parties, RDI filed a supplement to the RDI DIP
                                        COSTA MESA, CALIFORNIA




                                                                 13   Motion requesting an increase in the DIP Loan from $200,000 to $300,000 [Docket No. 252] and,
                                          ATTORNEYS AT LAW




                                                                 14   thereafter, on March 13, 2019, filed a motion seeking approval of the $300,000 DIP loan from the

                                                                 15   DIP Lender (the “RDI DIP Loan”) [Docket No. 235], which was approved by the Court by order

                                                                 16   entered March 21, 2019 (the “RDI DIP Financing Order”) [Docket No. 314]. As required by the

                                                                 17   DIP Lender, the Founders personally guaranteed the RDI DIP Loan. The proceeds of the RDI DIP

                                                                 18   Loan will be utilized to fund RDI’s operations pending the Effective Date, at which time additional

                                                                 19   funding, in the form of the Plan Funding from the Plan Sponsor, will be provided to fund the

                                                                 20   Debtors’ operations and obligations under the Plan. Pursuant to the Plan, the Plan Sponsor will

                                                                 21   convert the amounts due on account of the RDI DIP Loan to equity in RDI.

                                                                 22            The RDI DIP Financing Order provides for the payment of the DIP Lender’s fees and

                                                                 23   expenses, subject to Bankruptcy Court approval,28 and the Plan contemplates satisfaction of such

                                                                 24   28
                                                                        Paragraph 12 of the DIP Agreement provides as follows: Payment of the fees and expenses of the DIP Lender and his
                                                                      professionals (including all reasonable fees and expenses of counsel to the DIP Lender incurred in connection with this
                                                                 25   Agreement and the Chapter 11 Case) shall be subject to Bankruptcy Court order approving such fees and expenses.
                                                                      Professionals for the DIP Lender shall not be required to comply with the U.S. Trustee fee guidelines, however any time
                                                                 26   that such professionals seek payment of fees and expenses from RDI, each professional shall file with the Court
                                                                      summary copies of its fee and expense statements or invoices (which shall contain reasonably detailed time entries and
                                                                 27   which may be redacted or modified to the extent necessary to delete any information subject to the attorney-client
                                                                      privilege, any information constituting attorney work product, or any other confidential information, and the provision of
                                                                 28   such invoices shall not constitute any waiver of the attorney client privilege or of any benefits of the attorney work
                                                                      DOCS_LA:323709.20                                        - 27 -
                                                                  Case 8:18-bk-13311-CB             Doc 438 Filed 10/01/19 Entered 10/01/19 20:56:26                            Desc
                                                                                                    Main Document    Page 37 of 165


                                                                  1   fees and expenses in the estimated amount of $300,000 on the Effective Date or upon allowance.

                                                                  2   The basis for payment of such fees and expenses includes the fact that, while the amount of the DIP

                                                                  3   Loan was ultimately reduced to a lower amount to facilitate a consensual chapter 11 and plan

                                                                  4   process, the DIP Lender’s fees and expenses were incurred in connection with the much larger ($2

                                                                  5   million) funding arrangement contemplated by the Initial DIP Motion, payment thereof was

                                                                  6   negotiated in connection with the RDI DIP Loan approved by way of the RDI DIP Financing Order,

                                                                  7   and the approval of such fees and expenses is subject to a notice and objection period and

                                                                  8   Bankruptcy Court approval. Such fees, along with the fees of the Plan Sponsor’s tax advisors (in the

                                                                  9   estimated amount of $25,000), will be satisfied by way of a reduction in the amount of the cash

                                                                 10   component of the Plan Funding by the Plan Sponsor.

                                                                 11             12.       Post-Petition Netdown Motion and Implementation of Pre-Petition Netdown
                                                                                          Process Under the Plan
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12            As discussed above, RDI has significant obligations to reimburse the Franchisees in
                                        COSTA MESA, CALIFORNIA




                                                                 13   connection with the redemption of the gift cards by customers at the Ruby’s® Restaurants (primarily
                                          ATTORNEYS AT LAW




                                                                 14   in connection with the Costco Gift Cards), both on a Pre- and a Post-Petition basis. Prior to its
                                                                 15   chapter 11 filing, RDI lacked the funding to make such payments on account of its Gift Card
                                                                 16   Reimbursement Obligations. The Franchisees, in turn, ceased making payments to RFS under the
                                                                 17   Franchise Agreements (i.e., the Franchisees were not paying their franchise-related obligations – the
                                                                 18   Franchise Royalties and Ad Fund Obligations – because RDI was not paying the Gift Card
                                                                 19   Reimbursement Obligations to the Franchisees). Without the payment of the Franchise Royalties by
                                                                 20   the Franchisees, RFS was no longer in a position to pay 25% of the royalties to RDI as the RDI
                                                                 21   License Fee. In other words, the cycle of payments between and among RDI, RFS and the
                                                                 22   Franchisees significantly diminished.
                                                                 23            On February 6, 2019, RDI filed its motion (the “Post-Petition Netdown Motion”) [Docket
                                                                 24   No. 234], seeking an order authorizing it to honor Post-Petition obligations between and among RDI,
                                                                 25

                                                                 26

                                                                 27   product doctrine) and serve such request on RDI, the U.S. Trustee and counsel for the Committee. The request for
                                                                      payment shall be filed and served in accordance with the negative notice provisions under Rule 9013-1(o) of the Local
                                                                 28   Bankruptcy Rules for the Central District of California. If an objection is raised, a hearing thereon will be scheduled
                                                                      DOCS_LA:323709.20                                        - 28 -
                                                                  Case 8:18-bk-13311-CB        Doc 438 Filed 10/01/19 Entered 10/01/19 20:56:26               Desc
                                                                                               Main Document    Page 38 of 165


                                                                  1   RFS and the Franchisees in accordance with the “Post-Petition Netdown” process described therein.

                                                                  2   Specifically, the Post-Petition Netdown works as follows:

                                                                  3           Any amounts that RDI owes a particular Franchisee in connection with Post-Petition Gift

                                                                  4   Card Reimbursement Obligations will first be reduced (as a non-cash journal entry) by any amounts

                                                                  5   that that Franchisee owes to RDI for any miscellaneous charges (the “Net Amount RDI Owes to the

                                                                  6   Franchisee”). The Net Amount RDI Owes to the Franchisee will be applied (as a non-cash journal

                                                                  7   entry) to the amount of Post-Petition Franchise Royalties that the Franchisee owes to RFS, leaving a

                                                                  8   remaining balance (the “Remaining Balance Owed by the Franchisee”). The Franchisee will pay to

                                                                  9   RFS (in Cash) the Remaining Balance Owed by the Franchisee, as well as any Post-Petition Ad

                                                                 10   Funds Obligations it owes. From the Remaining Balance Owed by the Franchisee paid to RFS by

                                                                 11   the Franchisee, RFS will pay to RDI (in Cash) the RDI License Fee (calculated on the total
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   Franchise Royalties owed by Franchisee). The above-described “credit” that RFS has extended to
                                        COSTA MESA, CALIFORNIA




                                                                 13   RDI by way of applying the Net Amount RDI Owes to the Franchisee against the Franchise
                                          ATTORNEYS AT LAW




                                                                 14   Royalties owed by the Franchisee resulting in the Remaining Balance Owed by the Franchisee, will

                                                                 15   be booked (as a non-cash journal entry) as an intercompany receivable owed to RFS from RDI.

                                                                 16           On March 11, 2019, the Court entered its order granting the Post-Petition Netdown Motion

                                                                 17   [Docket No. 283]. Similar relief was sought and obtained by RFS in its case [Docket Nos. 134 and

                                                                 18   156].

                                                                 19           As of July 30, 2019, implementation of the Post-Petition Netdown Process has resulted in the

                                                                 20   amount of approximately $642,977 in Franchise Royalties being paid to RFS – with approximately

                                                                 21   $187,655 of this amount being paid to RDI in the form of the RDI License Fees. In addition, RFS

                                                                 22   has received the approximate sum of $344,067 in Post-Petition Ad Fund Obligations. Pursuant to

                                                                 23   this process, there is an intercompany post-petition receivable owed to RFS by RDI in the

                                                                 24   approximate amount of $107,681.

                                                                 25           For the period following July 30, 2019 though the Effective Date (estimated to be January

                                                                 26   26, 2020), with respect to both the Post-Petition Netdown and, following the Effective Date,

                                                                 27   implementation with respect to the Pre-Petition amounts owed among RDI, RFS and the

                                                                 28
                                                                      DOCS_LA:323709.20                              - 29 -
                                                                  Case 8:18-bk-13311-CB           Doc 438 Filed 10/01/19 Entered 10/01/19 20:56:26               Desc
                                                                                                  Main Document    Page 39 of 165


                                                                  1   Franchisees, as reflected in the Cash Flow Projections (attached hereto as Exhibit B), the

                                                                  2   implementation of the Netdown Process as to these obligations is projected to generate cash to RFS

                                                                  3   in the estimated total amount of $533,694 in Franchise Royalties, $349,585 in Ad Fund Obligations

                                                                  4   and miscellaneous charges for a total sum of $888,279. These amounts include the amount of

                                                                  5   $635,556 in unpaid Franchise Royalties and Ad Fund Obligations owed by Eureka Food Enterprises,

                                                                  6   LLC to be paid on the Effective Date, and the balance from other Franchisees (to be paid on the

                                                                  7   Effective Date and during the year following the Effective Date), as reflected in the Cash Flow

                                                                  8   Projections. Pursuant to the implementation of this Netdown Process, RDI is projected to receive

                                                                  9   the amount of $133,423 as the RDI License Fee. As a result of the Netdown Process, a projected

                                                                 10   intercompany receivable owed by RDI to RFS in the approximate amount of $858,349 will be

                                                                 11   booked.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12           Craig holds rights of offset of his obligations for Franchise Royalties as a Franchisee as
                                        COSTA MESA, CALIFORNIA




                                                                 13   against the RFS Note (in the principal amount of $1 million, plus interest thereon). Such offset
                                          ATTORNEYS AT LAW




                                                                 14   rights have not been, and will not be, enforced with respect to the RFS Note. Instead, the Plan

                                                                 15   provides that the Allowed Claim of Craig against RFS shall be converted into equity in RDI as of the

                                                                 16   Effective Date of the Plan. The amounts owed by Eureka Food Enterprises, LLC for Franchise

                                                                 17   Royalties (both Pre- and Post-Petition), in the approximate amount of $363,664, shall be paid by

                                                                 18   Eureka Food Enterprises, LLC on the Effective Date in accordance with the Netdown Process (as

                                                                 19   will his Ad Fund Obligations in the amount of $271,891). These amounts to be paid by Eureka Food

                                                                 20   Enterprises, LLC are reflected in the above-discussed figures.

                                                                 21           So long as RDI and RFS are in compliance with their obligations under the Plan, including

                                                                 22   RFS’s obligations to Opus Bank, any intercompany receivable owed to RFS from RDI as a result of

                                                                 23   the Netdown Process will not be collected or paid, but will remain on the books as a non-cash

                                                                 24   journal entry.

                                                                 25             13.       The Exclusivity Periods and the Filing of the Plan and Disclosure Statement
                                                                              The RDI Debtors’ initial time period in which they had the exclusive right to file a plan of
                                                                 26
                                                                      reorganization and the time period in which the Debtors had the exclusive right to solicit votes
                                                                 27
                                                                      thereon were December 27, 2018, and February 25, 2019, respectively. On December 26, 2018, the
                                                                 28
                                                                      DOCS_LA:323709.20                                - 30 -
                                                                  Case 8:18-bk-13311-CB           Doc 438 Filed 10/01/19 Entered 10/01/19 20:56:26                Desc
                                                                                                  Main Document    Page 40 of 165


                                                                  1   RDI Debtors filed a motion seeking a 60-day extension of the exclusivity periods (the “RDI Debtors

                                                                  2   Exclusivity Extension Motion”) [Docket No. 175]. On March 11, 2019, the Court entered its order

                                                                  3   granting the RDI Debtors Exclusivity Extension Motion, extending the Debtors’ exclusive right to

                                                                  4   file a plan of reorganization and the time period in which the RDI Debtors have the exclusive right to

                                                                  5   solicit votes thereon to April 25, 2019, and June 24, 2019, respectively. [Docket No. 280].

                                                                  6           RFS’s exclusive right to file a plan of reorganization and the initial time period in which RFS

                                                                  7   has the exclusive right to solicit votes thereon were January 4, 2019, and March 5, 2019,

                                                                  8   respectively. On January 3, 2019, RFS filed a motion seeking a 60-day extension of the exclusivity

                                                                  9   periods (the “RFS Exclusivity Extension Motion”) [Docket No. 99]. On March 11, 2019, the Court

                                                                 10   entered its order granting the RFS Exclusivity Extension Motion, extending RFS’s exclusive right to

                                                                 11   file a plan of reorganization and the time period in which RFS has the exclusive right to solicit votes
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   thereon to April 25, 2019, and June 24, 2019, respectively. [Docket No. 154].
                                                                              The RDI Debtors, jointly with RFS, as Plan Proponents, filed the initial Plan and Disclosure
                                        COSTA MESA, CALIFORNIA




                                                                 13
                                          ATTORNEYS AT LAW




                                                                 14   Statement on April 24, 2019.

                                                                 15           On June 19, 2019, the RDI Debtors filed a motion to further extend the solicitation deadline

                                                                 16   to and including October 7, 2019 [Docket No. 390], which was granted by Court by Order entered

                                                                 17   August 1, 2019 [Docket No. 401]. On June 24, 2019, RFS filed a motion to further extend the

                                                                 18   solicitation deadline to and including October 7, 2019 [Docket No. 214].

                                                                 19   D.      Pending Litigation

                                                                 20           As of the Petition Dates, the Debtors were parties to several lawsuits (the “Litigation”).

                                                                 21   Attached as Exhibit C is a list of such Litigation and a description of the status of each lawsuit.

                                                                 22   E.      Retention and Compensation of Professionals
                                                                               1.         Retention of Professionals
                                                                 23
                                                                              The RDI Debtors retained Pachulski Stang Ziehl & Jones LLP (“PSZJ”) as the RDI Debtors’
                                                                 24
                                                                      general insolvency counsel, which employment was approved by the Court by order entered
                                                                 25
                                                                      December 12, 2018 [Docket No. 170].
                                                                 26

                                                                 27

                                                                 28
                                                                      DOCS_LA:323709.20                                - 31 -
                                                                  Case 8:18-bk-13311-CB           Doc 438 Filed 10/01/19 Entered 10/01/19 20:56:26              Desc
                                                                                                  Main Document    Page 41 of 165


                                                                  1           RDI retained GlassRatner Advisory & Capital Group LLC (“GlassRatner”) as its financial

                                                                  2   advisor, which employment was approved by the Court by order entered July 30, 2019 [Docket No.

                                                                  3   399].

                                                                  4           The RDI Debtors retained Donlin Recano & Company, Inc. (“DRC”) as their claims,

                                                                  5   noticing and balloting agent, which employment was approved by the Court by order entered April

                                                                  6   9, 2019 [Docket No. 331].

                                                                  7           RFS retained Theodora Oringher PC (“TO”) as RFS’s general insolvency counsel, which

                                                                  8   employment was approved by the Court by order entered December 18, 2018 [Docket No. 93].

                                                                  9           RFS retained Armory Consulting Co. (“Armory”) as its financial advisor, which employment

                                                                 10   was approved by order entered January 3, 2019, the Court entered its order granting the Armory

                                                                 11   Application [Docket No. 99].
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12            2.         Compensation of Professionals
                                                                              The Court has determined that, absent further order of the Court, no amounts shall be paid on
                                        COSTA MESA, CALIFORNIA




                                                                 13
                                          ATTORNEYS AT LAW




                                                                      account of Professional Claims in the Debtors’ Chapter 11 Cases prior to the Effective Date of the
                                                                 14
                                                                      Plan or further order of the Court. The Plan provides for payment of the Allowed Professional
                                                                 15
                                                                      Claims on the earlier of the Effective Date or allowance thereof, unless otherwise agreed.
                                                                 16
                                                                                                                       IV.
                                                                 17
                                                                                                         FINANCIAL INFORMATION
                                                                 18
                                                                      A.      Financial Information
                                                                 19
                                                                              For information on the Debtors’ financial condition, please refer to the Debtors’ Monthly
                                                                 20
                                                                      Operating Reports that have been filed with the Office of the United States Trustee (the “UST
                                                                 21
                                                                      Reports”). Copies of the UST Reports are available upon a request, in writing, to counsel to the
                                                                 22
                                                                      Debtors at the addresses listed on the cover page of this Disclosure Statement.
                                                                 23
                                                                               1.         Procedures Implemented to Resolve Financial Problems
                                                                 24
                                                                              As reflected above, in the years preceding the chapter 11 filings, while certain of the SoCal
                                                                 25
                                                                      Debtors and RFS were profitable or had assets that exceeded their liabilities, RDI operated at a loss
                                                                 26
                                                                      and was in need of financial restructuring. Pursuant to the RDI DIP Loan, the Plan Sponsor (as DIP
                                                                 27
                                                                      Lender) provided the amount of $300,000 in debtor in possession financing to RDI. Under the Plan,
                                                                 28
                                                                      DOCS_LA:323709.20                                - 32 -
                                                                  Case 8:18-bk-13311-CB            Doc 438 Filed 10/01/19 Entered 10/01/19 20:56:26                         Desc
                                                                                                   Main Document    Page 42 of 165


                                                                  1   the Plan Sponsor will provide the Plan Funding (which includes the conversion of the $300,000 RDI

                                                                  2   DIP Loan to equity, conversion of the $1 million RFS Note to equity and an additional infusion of

                                                                  3   cash, for total consideration of $4 million),29 which will be utilized by the Reorganized Debtors to

                                                                  4   make Effective Date and plan-related payments, stabilize operations and pay operating expenses.

                                                                  5           In addition, the Debtors have implemented several measures designed to increase the

                                                                  6   Debtors’ profitability. These efforts are outlined below.

                                                                  7                    a.       G&A Expenses

                                                                  8           The Debtors have evaluated their general and administrative expenses and have taken the

                                                                  9   following measures to reduce expenses during the pendency of the Chapter 11 Cases: (i) reductions

                                                                 10   in the Founders’ compensation; (ii) elimination of certain managerial and leadership positions;

                                                                 11   (iii) replacing certain administrative support services, such as accounting services, to new providers
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   are reduced costs; (iv) utilization of automated food costs analytical modeling tools; and
                                        COSTA MESA, CALIFORNIA




                                                                 13   (v) reduction in commissions to delivery providers through the implementation of online ordering
                                          ATTORNEYS AT LAW




                                                                 14   programs.

                                                                 15                    b.       Efforts to Increase Sales

                                                                 16           The Debtors have undertaken a number of actions designed to increase sales. Specifically,

                                                                 17   the Debtors have: (i) engaged a specialized marketing firm to implement a focused digital marketing

                                                                 18   program; (ii) partnered with delivery providers to develop and implement online consumer ordering

                                                                 19   programs; and (iii) developed a digital guest loyalty and frequent dining program.

                                                                 20                    c.       Efforts to Further Develop Franchising Program

                                                                 21           The Debtors have also undertaken a number of steps designed to further develop the Ruby’s

                                                                 22   franchising program. Specifically, the Debtors have introduced a new concept under the trade name

                                                                 23   Ruby’s Shake Shop, which provides for smaller sized units with reduced menu options, which

                                                                 24   provides potential franchisees with a less expensive franchising investment opportunity. In addition,

                                                                 25   the Debtors are developing a shake only, kiosk-style franchising model. The Debtors are working to

                                                                 26

                                                                 27   29
                                                                       The amount of the Plan Funding is subject to change based upon whether or not there is to be a payment to the RDI
                                                                 28   Unsecured Creditors of $2.5 million under the Plan.
                                                                      DOCS_LA:323709.20                                      - 33 -
                                                                  Case 8:18-bk-13311-CB           Doc 438 Filed 10/01/19 Entered 10/01/19 20:56:26               Desc
                                                                                                  Main Document    Page 43 of 165


                                                                  1   develop franchises in Pennsylvania, Texas, Utah, Colorado and California. The Debtors also

                                                                  2   anticipate expanding the Ruby’s brand into the international arena following the Effective Date.

                                                                  3   B.      Principals/Affiliates of Debtors’ Business

                                                                  4            1.         Shareholders, Directors and Officers
                                                                              The following chart lists the names of the shareholders, the members of the Board of
                                                                  5
                                                                      Directors and Officers of RDI and RFS, as of the Petition Date and during the pendency of the
                                                                  6
                                                                      Chapter 11 Cases:
                                                                  7

                                                                  8              Name                       Position with RDI                   Position with RFS

                                                                  9    Douglas Cavanaugh           60% Shareholder                      60% Shareholder
                                                                                                   President                            President
                                                                 10
                                                                                                   Chairman of the Board of Directors   Chairman of the Board of Directors
                                                                 11    Ralph Kosmides              40% Shareholder                      40% Shareholder
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                                                   Special Projects Coordinator         Special Projects Coordinator
                                                                 12
                                                                                                   Board Member                         Board Member
                                        COSTA MESA, CALIFORNIA




                                                                 13
                                          ATTORNEYS AT LAW




                                                                       Tad Belshe                  Executive Vice President of          Board Member
                                                                 14
                                                                                                   Operations & Secretary
                                                                 15                                Board Member

                                                                 16            2.         Management Compensation
                                                                              The following are the annual salaries of the Debtors’ executive management personnel as of
                                                                 17
                                                                      the Petition Date and during the pendency of the Chapter 11 Cases: Cavanaugh, President, $125,000
                                                                 18
                                                                      annual salary from RDI, which has been paid during the pendency of the cases, and $125,000 annual
                                                                 19
                                                                      salary from RFS that has not been paid during the pendency of the cases but accrued; Kosmides,
                                                                 20
                                                                      Special Projects Coordinator, $75,000 annual salary from RDI during the pendency of the cases (and
                                                                 21
                                                                      on an as-requested basis from RFS at an hourly rate of $125); and Mr. Belshe, Executive Vice
                                                                 22
                                                                      President of Operations and Secretary, $96,000 from RDI subject to reimbursement RFS or
                                                                 23
                                                                      Affiliated Entities for services provided by Mr. Belshe to RFS or Affiliated Entities. In addition to
                                                                 24
                                                                      salary, the Debtors’ executive management personnel are provided with health and life insurance by
                                                                 25
                                                                      RDI.
                                                                 26

                                                                 27

                                                                 28
                                                                      DOCS_LA:323709.20                                  - 34 -
                                                                  Case 8:18-bk-13311-CB             Doc 438 Filed 10/01/19 Entered 10/01/19 20:56:26                          Desc
                                                                                                    Main Document    Page 44 of 165


                                                                  1                                                            V.

                                                                  2                                ITEMIZATION OF THE DEBTORS’ ASSETS

                                                                  3           The Debtors’ assets are generally summarized as follows:

                                                                  4   A.      Cash on Hand and Accounts Receivable

                                                                  5           The current cash on hand and anticipated accounts receivable in the respective Estates are

                                                                  6   reflected in the Cash Flow Projections, and will be utilized as a source of funding for the Plan.

                                                                  7   B.      Intellectual Property and Franchising Related Interests

                                                                  8           RDI is the owner of the Marks and Intellectual Property, which are licensed to RFS (the

                                                                  9   Entity serving as the franchisor to the Franchisees) pursuant to the RFS/RDI License Agreement.

                                                                 10   Under the Franchise Agreements, RFS (as franchisor) is entitled to Franchise Royalties, which are

                                                                 11   generally the greater of a set dollar amount and four percent (4%) of “Gross Sales” as such term is
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   defined in the Franchise Agreements. The Franchise Royalties historically averaged approximately
                                        COSTA MESA, CALIFORNIA




                                                                 13   $2,400,000 per annum (assuming payment of Franchise Royalties by the Franchisees).
                                          ATTORNEYS AT LAW




                                                                 14           As licensor of the Marks and Intellectual Property to RFS, RDI is entitled to the RDI License

                                                                 15   Fee, which is one percent (1%) of the Gross Sales generated by RFS and the Franchisees (i.e., 25%

                                                                 16   of the Franchise Royalties owed to RFS), which historically averaged approximately $600,000 per

                                                                 17   annum (assuming payment of Franchise Royalties by the Franchisees).

                                                                 18           The Plan will effectuate a transfer of the Interests in RFS to RDI. The RFS/RDI License

                                                                 19   Agreement will remain in effect and RFS will continue its role of franchisor to the Ruby’s

                                                                 20   Franchisees.

                                                                 21   C.      Membership and Partnership Interests

                                                                 22           RDI holds membership or partnership interests in various entities. These entities have been

                                                                 23   valued, prior to consideration of the debt against them, based on EBITDA (without G&A expense)

                                                                 24   with a multiple of 3.5 x EBITDA,30 as follows: (1) 100% Interest in SoCal Diners (which holds

                                                                 25   interests (along with Quality) in the SoCal Entities which, in turn, own and operate the SoCal

                                                                 26   Restaurants) - valued at $3,573,193 (as detailed below); (2) 100% interest in Ruby’s Woodbridge,

                                                                 27   30
                                                                        The multiple is based on several previous offers for the Huntington Beach, Oceanside and Palm Springs restaurants in
                                                                 28   the range of $4.5 million, and does not include cash on hand, FF&E, inventory, intercompany receivables or goodwill.
                                                                      DOCS_LA:323709.20                                       - 35 -
                                                                  Case 8:18-bk-13311-CB         Doc 438 Filed 10/01/19 Entered 10/01/19 20:56:26                  Desc
                                                                                                Main Document    Page 45 of 165


                                                                  1   LLC (which owns and operates a restaurant in Irvine, California) – which interest is valued at $0.00;

                                                                  2   (3) 50% of Ruby’s Spectrum, LLC (which owned and operated a restaurant at the Irvine Spectrum in

                                                                  3   California but is now closed) – valued at $0.00; (4) 50% of Ruby’s Diner South Coast Plaza, LP

                                                                  4   (which owns and operates a restaurant at South Coast Plaza in California) – valued at $289,808; and

                                                                  5   (5) 70% of Ruby’s Beach Ventures, LLC (which owns and operates a restaurant in Long Beach,

                                                                  6   California) – valued at $220,006, prior to consideration of the debt against these entities. As set

                                                                  7   forth in the Cash Flow Projections (Exhibit B), RDI is projected to continue to receive distributions

                                                                  8   from Ruby’s Diner South Coast Plaza, LP and Ruby’s Beach Ventures, LLC, which will be utilized

                                                                  9   to fund distributions under the Plan.

                                                                 10           SoCal Diners and Quality own 100% of the SoCal Entities, which have been valued, prior to

                                                                 11   consideration of the debt against them, at $3,573,193, as follows: (1) Ruby’s Huntington Beach –
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   valued at $1,883,761; (2) Ruby’s Oceanside – valued at $1,164,694; (3) Ruby’s Palm Springs –
                                        COSTA MESA, CALIFORNIA




                                                                 13   valued at $524,739; (4) Ruby’s Mission Valley, Ltd. (which owned and operated a restaurant in the
                                          ATTORNEYS AT LAW




                                                                 14   Westfield Mission Valley Mall in San Diego, California that was closed prior to the Petition Date) –

                                                                 15   valued at $0.00; and (5) Ruby’s Laguna Hills (which, until March 2019, owned and operated a

                                                                 16   restaurant in the Laguna Hill Mall in Laguna Hills, California) – valued at $0.00. These values are

                                                                 17   prior to the consideration of debt. After consideration of debt, as set forth in Exhibit B, there is no

                                                                 18   equity value to SoCal or Quality in connection with the SoCal Entities.

                                                                 19           Similarly, as reflected in Exhibit B, after consideration of the secured, administrative and

                                                                 20   priority debt against each HOP Restaurant Entity, there is no residual value in the HOP Restaurant

                                                                 21   Entities, however, these entities will be paid a total of $200,000, which is the amount that will be

                                                                 22   distributed, pro rata, on the Effective Date of the Plan, to the unsecured creditors of the respective

                                                                 23   HOP Restaurant Entity, as follows:

                                                                 24          HOP Restaurant Entity – Unsecured Distribution            Amount

                                                                 25          Huntington Beach Unsecured Distribution Amount            $113,118.78

                                                                 26          Oceanside Unsecured Distribution Amount                   $62,397.43

                                                                 27          Palm Springs Unsecured Distribution Amount                $24,413.78
                                                                 28
                                                                      DOCS_LA:323709.20                                - 36 -
                                                                  Case 8:18-bk-13311-CB           Doc 438 Filed 10/01/19 Entered 10/01/19 20:56:26                Desc
                                                                                                  Main Document    Page 46 of 165


                                                                  1             There is no residual value in Ruby’s Laguna Hills after consideration of the secured,

                                                                  2   administrative and priority debt and, therefore, no amounts will be paid to unsecured creditors of that

                                                                  3   entity.

                                                                  4             The unsecured Creditors’ claims of RDI will be entitled to one of the following treatments:

                                                                  5   (1) Paid a total of Two Million Five Hundred Dollars ($2,500,000) over a period of five (5) years

                                                                  6   following the Effective Date, assuming approval of the D&O/Affiliate Release; or if the D&O

                                                                  7   Release is not approved, a pro rata distribution from any proceeds ultimately recovered by the

                                                                  8   Litigation Trust after payment of the fees and costs incurred by the Litigation Trust.

                                                                  9             The unsecured creditors of SoCal Diners and Quality will receive a two and one-half percent

                                                                 10   (2.5%) distribution on the fourth (4th) year anniversary of the Effective Date of the Plan (in the total

                                                                 11   estimated amount of $33,289) (the Debtors do not believe that there are any allowed unsecured
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   claims against Quality). These distributions are set forth in the Cash Flow Projections attached to
                                        COSTA MESA, CALIFORNIA




                                                                 13   the Disclosure Statement as Exhibit B.
                                          ATTORNEYS AT LAW




                                                                 14   D.        Leased Assets

                                                                 15             As of the Petition Date, the RDI Debtors’ Assets included four (4) nonresidential real

                                                                 16   property leases (Huntington Beach, Oceanside, Palm Springs and, until its assignment in March

                                                                 17   2019, Laguna Hills). The Debtors also lease their corporate offices and a de minimis amount of

                                                                 18   equipment. The Debtors’ non-residential real property leases have been assumed and, in the case of

                                                                 19   Laguna Hills, assigned).

                                                                 20   E.        Furniture, Fixtures and Equipment

                                                                 21             The Debtors own various FF&E located at their corporate offices. The value of the FF&E is

                                                                 22   de minimis. In connection with the assignment of the Laguna Hills Lease, the FF&E located at the

                                                                 23   Laguna Hills restaurant was sold to the assignee for $14,000. In addition, in connection with the

                                                                 24   Laguna Hills restaurant closing, perishable inventory was sold for $8,000.

                                                                 25   F.        Litigation Claims

                                                                 26             1.        Actual and Projected Recovery of Preferential or Fraudulent Transfers
                                                                                The Debtors and the Committee have conducted a review and investigation regarding
                                                                 27
                                                                      potential litigation claims, including potential claims against the D&Os and Affiliated Entities (as
                                                                 28
                                                                      DOCS_LA:323709.20                                 - 37 -
                                                                  Case 8:18-bk-13311-CB             Doc 438 Filed 10/01/19 Entered 10/01/19 20:56:26                            Desc
                                                                                                    Main Document    Page 47 of 165


                                                                  1   such terms are defined herein), and the available coverage under the D&O insurance policy (which

                                                                  2   may provide up to $5 million in possible insurance coverage in connection with such claims). The

                                                                  3   Committee believes that there may exist viable claims against the D&Os and Affiliated Entities. The

                                                                  4   D&Os and Affiliated Entities dispute these contentions. To address these differing positions, and in

                                                                  5   light of the consideration to be provided to RDI’s unsecured Creditors and the benefit to the Debtors’

                                                                  6   Estates in having the potential claims against the D&Os and Affiliated Entities resolved so that the

                                                                  7   D&Os are in a position to devote their full attention to the operations of the Debtors and

                                                                  8   Reorganized Debtors, the Plan provides the unsecured Creditors of RDI with two alternative

                                                                  9   treatments with respect to a distribution on account of their Class 11(a) Claims depending on

                                                                 10   whether the D&O/Affiliate Release is approved. If the D&O/Affiliate Release is approved by the

                                                                 11   Bankruptcy Court, the unsecured Creditors of RDI will be paid a total of Two Million Five Hundred
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   Dollars ($2,500,000). Alternatively, if the D&O/Affiliate Release is not approved by the
                                        COSTA MESA, CALIFORNIA




                                                                 13   Bankruptcy Court, the Class 11(a) Claimant will participate in a pro rata distribution from any
                                          ATTORNEYS AT LAW




                                                                 14   proceeds that may ultimately be recovered by the Litigation Trust. In addition, any Avoidance

                                                                 15   Action that could be asserted against U.S. Foods by or on behalf of Debtors’ Estates shall be waived

                                                                 16   pursuant to the U.S. Foods Settlement. The Debtors are in the process of reviewing and analyzing

                                                                 17   whether there exist any other potential Avoidance Actions.

                                                                 18            With respect to preferential transfers, attached hereto as Exhibit D is a summary of the gross

                                                                 19   dollar amount of payments made by each of the Debtors during the ninety (90) day period preceding

                                                                 20   the Petition Dates and the one (1) year period for Creditors who are Insiders (the “Preference Period

                                                                 21   Payments Listing”).31 Some of the payments made during these periods (the “Preference Period”)

                                                                 22   may be recoverable as preferential transfers pursuant to the provisions of section 547 of the

                                                                 23   Bankruptcy Code (the “Preference Actions”). It should be noted, however, that the amounts set forth

                                                                 24   in Exhibit D simply represent the gross payments made within the Preference Periods and are not

                                                                 25   the amount of payments that are recoverable as preferential transfers.

                                                                 26
                                                                      31
                                                                 27     Except as otherwise provided in the Plan (including without limitation the waiver of claims by way of the U.S. Foods
                                                                      Settlement), the Debtors reserve the right to pursue actions for avoidance of preferential transfers against any and all
                                                                 28   individuals or entities listed on Exhibit D.
                                                                      DOCS_LA:323709.20                                        - 38 -
                                                                  Case 8:18-bk-13311-CB         Doc 438 Filed 10/01/19 Entered 10/01/19 20:56:26                 Desc
                                                                                                Main Document    Page 48 of 165


                                                                  1           To qualify as a preference, each payment must meet certain criteria set forth in section 547 of

                                                                  2   the Bankruptcy Code. Indeed, the Debtors believe that after the statutory criteria and business

                                                                  3   criteria are applied, recoverable preferences will be substantially less. The gross figure also does not

                                                                  4   take into account defenses, which may be asserted by the transferees, such as ordinary course of

                                                                  5   business, contemporaneous payment, collateral proceeds as a source and/or new value. In addition,

                                                                  6   the net recovery on account of such claims will also be reduced by legal fees and costs incurred to

                                                                  7   prosecute such claims. After taking into account these considerations, the Debtors do not believe

                                                                  8   that there will be any significant recovery in connection with Preference Actions.

                                                                  9           The Avoidance Actions will be pursued by the respective Debtors if commenced prior to the

                                                                 10   Effective Date or, following the Effective Date, by the respective Reorganized Debtors. The

                                                                 11   respective Debtors will have the ability to assert any Avoidance Actions defensively, as grounds
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   under section 502(g) of the Bankruptcy Code to deny a Creditor’s distribution. See Section VI
                                        COSTA MESA, CALIFORNIA




                                                                 13   (Summary of Plan of Reorganization) for a further discussion of the proposed treatment of the
                                          ATTORNEYS AT LAW




                                                                 14   Avoidance Actions.

                                                                 15           Pursuant to the Plan, the Pre-Petition claims between and among the Founders and the

                                                                 16   Debtors (as set forth in Exhibit E) will be reconciled, resulting in an adjustment to the amount of

                                                                 17   New Value Contribution being contributed by the Founders (the “Reconciliation”).

                                                                 18                                                     VI.

                                                                 19                        SUMMARY OF THE PLAN OF REORGANIZATION

                                                                 20   A.      What Creditors and Interest Holders Will Receive Under The Proposed Plan

                                                                 21           The Plan classifies Claims and Interests in various classes, by Debtor, according to their right

                                                                 22   to priority. The Plan states whether each class of Claims or Interests is impaired or unimpaired. The

                                                                 23   Plan provides the treatment each class will receive.

                                                                 24   B.      Unclassified Claims

                                                                 25           As required by the Bankruptcy Code, certain types of Claims are not placed into voting

                                                                 26   classes; instead they are unclassified. They are not considered impaired and they do not vote on the

                                                                 27   Plan because they are automatically entitled to specific treatment provided for them in the

                                                                 28
                                                                      DOCS_LA:323709.20                                - 39 -
                                                                  Case 8:18-bk-13311-CB            Doc 438 Filed 10/01/19 Entered 10/01/19 20:56:26                               Desc
                                                                                                   Main Document    Page 49 of 165


                                                                  1   Bankruptcy Code. As such, the Debtors have not placed the following Claims in a class.

                                                                  2            1.         Administrative Claims
                                                                              Administrative expenses are Claims for costs or expenses of administering the Debtors’
                                                                  3
                                                                      Cases, which are allowed under Bankruptcy Code section 507(a)(1) (the “Administrative Claims”).
                                                                  4
                                                                      The Bankruptcy Code requires that all Administrative Claims be paid on the Effective Date of the
                                                                  5
                                                                      Plan, unless a particular claimant agrees to a different treatment. The following tables list the
                                                                  6
                                                                      Debtors’ section 507(a)(1) Administrative Claims and their treatment under the Plan.
                                                                  7
                                                                                        a.      Administrative Claims of Non-Professionals
                                                                  8
                                                                              Other than those listed in Table 1 below, the Plan Proponents do not believe any amounts
                                                                  9
                                                                      will be owed to parties who provide goods and services after the Petition Date (other than
                                                                 10
                                                                      Professionals) except for current obligations (including Post-Petition, pre-Effective Date personal
                                                                 11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                      property taxes), which will be paid in the ordinary course of business.
                                                                 12
                                        COSTA MESA, CALIFORNIA




                                                                 13
                                          ATTORNEYS AT LAW




                                                                                          Table 1: Summary of Administrative Claims of Non-Professionals
                                                                 14
                                                                       Administrative        Relationship to         Estimate of        Treatment32
                                                                 15    Creditor              Applicable Debtor      Amount
                                                                                                                    Owing (as of
                                                                 16                                                 the Effective
                                                                                                                    Date)
                                                                 17    U.S. Foods            Supplier               $0.00               Any amounts owed to U.S. Foods will be paid
                                                                                                                                        in accordance with the terms of the U.S.
                                                                 18                          (RDI Debtors)                              Foods Settlement
                                                                 19    City of Huntington    Lessor (Huntington     $0.00               Ruby’s Huntington Beach expects that all
                                                                       Beach                 Beach restaurant)                          amounts owing to City of Huntington Beach
                                                                 20                                                                     will be paid in full prior to the Effective Date
                                                                                             (SoCal Debtor                              as provided by the Huntington Beach Lease
                                                                 21                          Ruby’s Huntington                          Stipulation.
                                                                                             Beach)
                                                                 22
                                                                       MGP Fund X            Lessor (Laguna Hills    $36,000            The outstanding amounts owing to MGP as of
                                                                 23    Laguna Hills, LLC     restaurant)                                the Effective Date will be paid in accordance
                                                                                                                                        with the terms of the Laguna Hills Lease
                                                                 24                          (SoCal Debtor                              Assumption and Assignment Order.
                                                                                             Ruby’s Laguna
                                                                 25                          Hills)

                                                                 26

                                                                 27   32
                                                                         The payments on account of Administrative Claims of Non-Professionals will be paid by the applicable Debtor liable
                                                                 28   for such amounts.
                                                                      DOCS_LA:323709.20                                        - 40 -
                                                                  Case 8:18-bk-13311-CB             Doc 438 Filed 10/01/19 Entered 10/01/19 20:56:26                  Desc
                                                                                                    Main Document    Page 50 of 165


                                                                  1    City of Oceanside    Lessor (Oceanside     $13,920     The outstanding amounts owing to the City of
                                                                                            restaurant)                       Oceanside in connection with the assumption
                                                                  2                                                           of the Oceanside Lease will be paid on the
                                                                                            (SoCal Debtor                     Effective Date as provided by the order
                                                                  3                         Ruby’s Oceanside)                 approving the assumption of the Oceanside
                                                                                                                              Lease.
                                                                  4
                                                                       Plaza Mercado        Lessor (Palm          $21,286     The outstanding amounts owing to Plaza
                                                                  5                         Springs restaurant)               Mercado in connection with the assumption
                                                                                                                              of the Palm Springs Lease will be paid on the
                                                                  6                         (SoCal Debtor                     Effective Date as provided by the order
                                                                                            Ruby’s Palm                       approving the assumption of the Palm Springs
                                                                  7                         Springs)                          Lease.
                                                                       Donlin Recano &      Claims and Noticing   $140,000    The outstanding amounts owing to Donlin
                                                                  8    Company              Agent                             Recano will be paid on the Effective Date.

                                                                  9                         (RDI Debtors)

                                                                 10    DIP Lender           Administrative        $325,000    The amounts owing to counsel and tax
                                                                                            claims of counsel                 advisors to the DIP Lender will be satisfied
                                                                 11                         and tax advisors to               through a reduction of the cash component of
                                                                                            the DIP Lender                    the Plan Funding by the Plan Sponsor; to the
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12                                                           extent applicable, in accordance with the
                                                                                            (RDI)                             procedures set forth in the RDI DIP Financing
                                        COSTA MESA, CALIFORNIA




                                                                 13                                                           Order.
                                          ATTORNEYS AT LAW




                                                                       U.S. Trustee Fees    Quarterly Fees        $0.00       The quarterly payments to the U.S. Trustee
                                                                 14
                                                                                                                              will be paid as and when due. To the extent
                                                                                            (All Debtors)                     that any amounts are outstanding, such
                                                                 15
                                                                                                                              amounts will be paid in full on the Effective
                                                                                                                              Date. The Plan Proponents shall continue to
                                                                 16
                                                                                                                              pay U.S. Trustee’s fees after the Effective
                                                                                                                              Date as provided by applicable law.
                                                                 17
                                                                       Administrative       Taxing Authorities    $0.00       All accrued Administrative Personal Property
                                                                 18    Personal Property                                      Taxes will have been paid in full in the
                                                                       Taxes                (All Debtors)                     ordinary course of business by the Effective
                                                                 19                                                           Date. These taxes are not yet due and
                                                                                                                              payable and will be paid in the ordinary
                                                                 20                                                           course of business by the applicable Debtor
                                                                                                                              when due and payable under applicable state
                                                                 21                                                           law.

                                                                 22    Total                                      $501,000

                                                                 23

                                                                 24

                                                                 25                    b.      Administrative Claims of Professionals

                                                                 26            With respect to Professionals, pursuant to Court order, the Debtors have not been paying

                                                                 27   Professionals on a current basis on account of their accruing fees and expenses. The Plan provides

                                                                 28   for the payment of Allowed Professional Claims on the later of the Effective Date, or allowance
                                                                      DOCS_LA:323709.20                            - 41 -
                                                                  Case 8:18-bk-13311-CB          Doc 438 Filed 10/01/19 Entered 10/01/19 20:56:26                           Desc
                                                                                                 Main Document    Page 51 of 165


                                                                  1   thereof, unless otherwise agreed. Those amounts are estimated in Table 2 below. The Plan is

                                                                  2   conditioned on an agreement by the Professionals, or other determination, as to the treatment of their

                                                                  3   Professional Fees under the Plan that will allow the Plan to become effective. If an agreement is not

                                                                  4   reached with respect to payment of professional fees that is acceptable to the Debtors and the

                                                                  5   Professionals, the Plan will not go effective.

                                                                  6                        Table 2: Summary of Administrative Claims of Professionals
                                                                  7
                                                                       Administrative           Relationship to        Amount             Treatment
                                                                  8    Creditor                 Debtors                Estimated

                                                                  9    Pachulski Stang Ziehl    Counsel to RDI and     $2,900,000 (RDI)   Paid on the later of (1) the Effective
                                                                       & Jones LLP              the SoCal Debtors      $540,000 (HOP      Date or (2) the date upon which the
                                                                 10                                                    Entities)          Claim is Allowed pursuant to a Final
                                                                                                                                          Order, unless otherwise agreed by the
                                                                 11                                                                       Professional.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12
                                                                       GlassRatner Advisory     Financial Advisors     $700,000           Paid on the later of (1) the Effective
                                        COSTA MESA, CALIFORNIA




                                                                 13    & Capital Group LLC      to RDI                                    Date or (2) the date upon which the
                                          ATTORNEYS AT LAW




                                                                                                                                          Claim is Allowed pursuant to a Final
                                                                 14                                                                       Order, unless otherwise agreed by the
                                                                                                                                          Professional.
                                                                 15

                                                                 16    Theodora Oringher PC     Counsel to RFS         $425,000           Paid on the later of (1) the Effective
                                                                                                                                          Date or (2) the date upon which the
                                                                 17                                                                       Claim is Allowed pursuant to a Final
                                                                                                                                          Order, unless otherwise agreed by the
                                                                 18                                                                       Professional.

                                                                 19    Armory Consulting        Financial Advisors     $30,000            Paid on the later of (1) the Effective
                                                                                                to RFS                                    Date or (2) the date upon which the
                                                                 20                                                                       Claim is Allowed pursuant to a Final
                                                                                                                                          Order, unless otherwise agreed by the
                                                                 21                                                                       Professional.

                                                                 22
                                                                       The Verdon Law Group     Tax Advisor to RFS     $0.00              Paid on the later of (1) the Effective
                                                                 23                                                                       Date or (2) the date upon which the
                                                                                                                                          Claim is Allowed pursuant to a Final
                                                                 24                                                                       Order, unless otherwise agreed by the
                                                                                                                                          Professional.
                                                                 25
                                                                       AFP Saddington           Tax Preparers to the   $25,000            Paid on the later of (1) the Effective
                                                                 26
                                                                                                Debtors                                   Date or (2) the date upon which the
                                                                                                                                          Claim is Allowed pursuant to a Final
                                                                 27

                                                                 28
                                                                      DOCS_LA:323709.20                                    - 42 -
                                                                  Case 8:18-bk-13311-CB              Doc 438 Filed 10/01/19 Entered 10/01/19 20:56:26                  Desc
                                                                                                     Main Document    Page 52 of 165


                                                                  1
                                                                       Administrative               Relationship to      Amount       Treatment
                                                                  2    Creditor                     Debtors              Estimated

                                                                  3                                                                   Order, unless otherwise agreed by the
                                                                                                                                      Professional.
                                                                  4
                                                                       Winthrop Couchot             Counsel to the       $750,000     Paid on the later of (1) the Effective
                                                                  5    Golubow Hollander,           Committee                         Date or (2) the date upon which the
                                                                       LLP                                                            Claim is Allowed pursuant to a Final
                                                                  6                                                                   Order, unless otherwise agreed by the
                                                                                                                                      Professional.
                                                                  7

                                                                  8    Force 10 Partner, LLC        Financial Advisors   $400,000     Paid on the later of (1) the Effective
                                                                                                    to the Committee                  Date or (2) the date upon which the
                                                                  9                                                                   Claim is Allowed pursuant to a Final
                                                                                                                                      Order, unless otherwise agreed by the
                                                                 10                                                                   Professional.

                                                                 11
                                                                       Total                                             $5,770,000
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12
                                                                               The Court will rule on all Professional Claims incurred after the Petition Date and any
                                        COSTA MESA, CALIFORNIA




                                                                 13
                                          ATTORNEYS AT LAW




                                                                      Administrative Claims asserted by private parties not paid in the ordinary course of business before
                                                                 14
                                                                      such Claims will be owed. Only the amount of Administrative Claims allowed by the Court will be
                                                                 15
                                                                      owed and required to be paid under the Plan. The Professionals listed above will file and serve a
                                                                 16
                                                                      properly noticed fee application and the Court will rule on the applications.
                                                                 17
                                                                                        c.      Administrative Personal Property Tax Claims
                                                                 18
                                                                               Any personal property tax Claims arising for the period from the Petition Date to the
                                                                 19
                                                                      Effective Date (the “Administrative Personal Property Taxes”) will be paid by the applicable Debtor
                                                                 20
                                                                      in the ordinary course of business as and when such taxes become due.
                                                                 21
                                                                                        d.      Administrative Bar Date for Filing of Administrative Claims
                                                                 22
                                                                                               i.          Bar Date for Administrative Tax Claims
                                                                 23

                                                                 24            All requests for payment of Administrative Tax Claims and for which no earlier bar date has

                                                                 25   been or is established outside of the Plan, such as may be established by requesting an expedited

                                                                 26   audit under Bankruptcy Code section 505, must be filed on or before the later of the forty-fifth (45th)

                                                                 27   day following entry of the Confirmation Order or, if a tax return is required to be filed with respect

                                                                 28
                                                                      DOCS_LA:323709.20                                      - 43 -
                                                                  Case 8:18-bk-13311-CB             Doc 438 Filed 10/01/19 Entered 10/01/19 20:56:26             Desc
                                                                                                    Main Document    Page 53 of 165


                                                                  1   to such Administrative Tax Claim, one hundred twenty (120) days following the filing of the

                                                                  2   applicable tax return.

                                                                  3                           ii.      Bar Date for All Other Administrative Claims
                                                                  4
                                                                                Requests for payment of Administrative Claims must be filed and served on the Plan
                                                                  5
                                                                       Proponents’ counsel and the Office of the United States Trustee no later than the thirtieth (30th) day
                                                                  6
                                                                       following the entry of the Confirmation Order. Excluded from this requirement are Administrative
                                                                  7
                                                                       Tax Claims, Professional Claims (defined below), statutory fees and Administrative Claims
                                                                  8
                                                                       described in Table 1 and Table 2 above. Any objection to any other Administrative Claim must be
                                                                  9
                                                                       filed within 120 days from the date such Administrative Claim is filed.
                                                                 10
                                                                                Professionals or other entities requesting compensation or reimbursement of expenses
                                                                 11
                                                                       pursuant to Bankruptcy Code sections 327, 328, 330, 331, 503(b) and 1103 for services rendered
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12
                                                                       prior to the Effective Date (“Professional Claims”) must file and serve on all parties entitled to
                                        COSTA MESA, CALIFORNIA




                                                                 13
                                          ATTORNEYS AT LAW




                                                                       notice thereof, an application for final allowance of compensation and reimbursement of expenses
                                                                 14
                                                                       no later than the tenth (10th) day following entry of the Confirmation Order (unless such deadline is
                                                                 15
                                                                       shortened or extended by agreement of the Professionals and the Reorganized Debtors or Court
                                                                 16
                                                                       order). All such requests for payment of Administrative Claims and applications for final
                                                                 17
                                                                       allowance of compensation and reimbursement of expenses will be subject to the authorization and
                                                                 18
                                                                       approval of the Bankruptcy Court.
                                                                 19
                                                                                Holders of Administrative Claims (including, without limitation, Professional Claims) that
                                                                 20
                                                                       do not file such requests by the applicable bar date will be forever barred from asserting such
                                                                 21
                                                                       Claims against the Debtors, the Debtors’ Estates, the Reorganized Debtors or their property. Any
                                                                 22
                                                                       objection to Administrative Claims of Professionals shall be filed on or before the date specified in
                                                                 23
                                                                       the application for final compensation.
                                                                 24
                                                                               2.         Priority Tax Claims
                                                                 25           Priority Tax Claims are certain unsecured income, employment and other taxes described by
                                                                 26   Bankruptcy Code section 507(a)(8). The Bankruptcy Code requires that each Holder of such a
                                                                 27   section 507(a)(8) Priority Tax Claim receive the present value of such Claim in deferred cash
                                                                 28
                                                                      DOCS_LA:323709.20                                - 44 -
                                                                  Case 8:18-bk-13311-CB                 Doc 438 Filed 10/01/19 Entered 10/01/19 20:56:26                             Desc
                                                                                                        Main Document    Page 54 of 165


                                                                  1   payments, over a period not exceeding five (5) years from the date of the order for relief. Attached

                                                                  2   to the Disclosure Statement as Exhibit F is a list of all Priority Tax Claims filed against the

                                                                  3   Estates.33

                                                                  4                                        Table 3: Summary of Priority Tax Claims
                                                                  5
                                                                       Claimant                 Type of Tax       Claim Amount            Proposed Treatment
                                                                  6                             Claim

                                                                  7    All Priority Tax         Various          Total of                 Each Claimant identified on Exhibit F shall receive
                                                                       Claims Identified                         approximately            deferred payments on account of its Allowed Claim
                                                                  8    on Exhibit F             See attached     $29,509                  over a period not exceeding five (5) years from the
                                                                                                Exhibit F                                 order for relief. Each Claimant shall receive quarterly
                                                                  9                                                                       installments of principal and interest on the unpaid
                                                                                                                                          portion thereof at five percent (5%) per annum. The
                                                                 10                                                                       first installment shall be due on first day of the first
                                                                                                                                          quarter following the thirtieth (30th) day after the
                                                                 11                                                                       Effective Date with each installment due each quarter
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                                                                                          thereafter. The Debtors may, without penalty, prepay
                                                                 12                                                                       the entire amount of a Priority Tax Claim at any time.
                                        COSTA MESA, CALIFORNIA




                                                                 13
                                          ATTORNEYS AT LAW




                                                                 14
                                                                      C.         Classified Claims and Interests
                                                                 15
                                                                                   1.       Summary of Classification under the Plan
                                                                 16
                                                                                 As is further described in this Subsection (C), the Plan Proponents have classified Claims and
                                                                 17
                                                                      Interests under the Plan as follows:
                                                                 18
                                                                                                Table 4: Summary of Classification of Claims and Interests
                                                                 19
                                                                                 Each of the below-referenced Classes (even if designated as a “sub-class”), if entitled to vote,
                                                                 20
                                                                      will vote as a separate Class.
                                                                 21
                                                                       Class             Claims / Interest and Holder(s)                                    Impaired/Not Impaired
                                                                 22
                                                                       1                 Secured Claims of the Secured Noteholders - RDI                    No
                                                                 23

                                                                 24    2                 Secured Claim of Opus Bank – SoCal Debtors                         Yes

                                                                 25
                                                                       3                 Secured Claim of C&C Partnership – SoCal Debtors                   Yes
                                                                 26

                                                                 27
                                                                      33
                                                                 28        The Debtors reserve their rights to object to the amount, validity and/or priority of any and all Priority Tax Claims.
                                                                      DOCS_LA:323709.20                                            - 45 -
                                                                  Case 8:18-bk-13311-CB           Doc 438 Filed 10/01/19 Entered 10/01/19 20:56:26     Desc
                                                                                                  Main Document    Page 55 of 165


                                                                  1
                                                                       4             Secured Claim of Pillsbury Winthrop Shaw Pittman LLP –      Yes
                                                                  2                  HOP Restaurant Entities

                                                                  3
                                                                       5             Secured Claim of Plaza Bonita, LLC – SoCal Diners           Yes
                                                                  4
                                                                       6             Secured Claim of Opus Bank – RFS                            Yes
                                                                  5
                                                                       7             Secured Claim of Craig – RFS                                Yes
                                                                  6

                                                                  7    8(a)          Secured Tax Claims – RDI                                    Yes

                                                                  8
                                                                       8(b)          Secured Tax Claims – SoCal                                  Yes
                                                                  9
                                                                       8(c)          Secured Tax Claims – RFS                                    Yes
                                                                 10
                                                                       9             PACA Claims – RDI and SoCal Debtors                         No
                                                                 11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12    10(a)         Priority Non-Tax Claims – RDI                               No
                                        COSTA MESA, CALIFORNIA




                                                                 13
                                          ATTORNEYS AT LAW




                                                                       10(b)         Priority Non-Tax Claims – SoCal Debtors                     No
                                                                 14
                                                                       10(c)         Priority Non-Tax Claims – RFS                               No
                                                                 15
                                                                       11(a)         Unsecured Claims – RDI                                      Yes
                                                                 16

                                                                 17    11(b)         Gift Card Reimbursement Claims of Franchisees Satisfied     No
                                                                                     Through Pre-Petition Netdown Process – RDI
                                                                 18
                                                                       11(c)         Unsecured Claims – SoCal Debtors (Classified in separate    Yes
                                                                 19
                                                                                     voting subclasses 11(c)(i) – (vi)):
                                                                 20
                                                                                     Class 11(c)(i) – Ruby’s Huntington Beach Unsecured Claims
                                                                                     Class 11(c)(ii) – Ruby’s Oceanside Unsecured Claims
                                                                 21
                                                                                     Class 11(c)(iii) – Ruby’s Palm Springs Unsecured Claims
                                                                                     Class 11(c)(iv) – Ruby’s Laguna Hills Unsecured Claims
                                                                 22
                                                                                     Class 11(c)(v) – SoCal Diners Unsecured Claims
                                                                                     Class 11(c)(vi) – Quality Unsecured Claims
                                                                 23

                                                                 24    11(d)         Unsecured Claims – RFS                                      Yes

                                                                 25
                                                                       12(a)         Interests – Founders’ Interests in RDI                      Yes
                                                                 26
                                                                       12(b)         Interests – Founders’ Interests in RFS                      Yes
                                                                 27

                                                                 28
                                                                      DOCS_LA:323709.20                                       - 46 -
                                                                  Case 8:18-bk-13311-CB            Doc 438 Filed 10/01/19 Entered 10/01/19 20:56:26               Desc
                                                                                                   Main Document    Page 56 of 165


                                                                  1
                                                                       12(c)         Interests – RDI Debtors’ Interests in Other Entities    No
                                                                  2

                                                                  3            2.         Classes of Secured Claims
                                                                               Secured Claims are Claims secured by liens on property of the Estates. The following sets
                                                                  4
                                                                      forth all classes containing the Debtors’ Pre-Petition Secured Claims and their treatment under the
                                                                  5
                                                                      Plan:
                                                                  6
                                                                                      a.       Class 1: Allowed Secured Claims of the Secured Noteholders (RDI)
                                                                  7
                                                                               Class 1 consists of the Allowed Secured Claims of the Secured Noteholders against RDI.
                                                                  8
                                                                      Class 1 is impaired. The Allowed Secured Claims of the Secured Noteholders are in the aggregate
                                                                  9
                                                                      face amount of $2,984,923, as reflected in the Secured Notes. Each Allowed Secured Claim of the
                                                                 10
                                                                      Secured Noteholders shall be an obligation of RDI following the Effective Date and shall be treated
                                                                 11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                      as follows, which treatment renders the Class 1 Claimants unimpaired:
                                                                 12
                                                                               Principal Amount. Each Allowed Secured Claim of the Secured Noteholders shall have a
                                        COSTA MESA, CALIFORNIA




                                                                 13
                                          ATTORNEYS AT LAW




                                                                               principal amount equal to the principal balance as set forth in Exhibit G to the Disclosure
                                                                 14            Statement.

                                                                 15            Payment of Accrued But Unpaid Interest. On the Effective Date, accrued but unpaid interest
                                                                               owing on account of the Secured Notes shall be paid.
                                                                 16
                                                                               Term. In accordance with the 2016 Restructuring Agreement, the maturity of the Secured
                                                                 17            Notes shall be June 30, 2026, with the maturity subject to an additional five-year extension,
                                                                               at RDI’s sole election, if RDI is current on its payments to the Class 1 Claimants as provided
                                                                 18            by the Plan.

                                                                 19            Interest. In accordance with the 2016 Restructuring Agreement, interest on the Secured
                                                                               Notes shall be paid in semi-annual installments at 2.17%. Interest-only payments shall
                                                                 20            commence on June 30, 2020 and shall continue each December 30th and June 30th thereafter.

                                                                 21            Accelerated Principal Payments From Free Cash Flow From Operations. In accordance
                                                                               with the 2016 Restructuring Agreement, in addition to semi-annual interest payments,
                                                                 22            commencing on the first (1st) anniversary of the Effective Date, and on an annual basis
                                                                               thereafter, until paid in full, the Secured Noteholders shall be entitled to one hundred percent
                                                                 23            (100%) of Free Cash Flow From Operations, if any, which shall be calculated in accordance
                                                                               with the definition of Free Cash Flow From Operations set forth in the 2016 Restructuring
                                                                 24            Agreement, to be paid on a pro rata basis based on the unpaid principal balance owed with
                                                                               respect to each of the Secured Notes. For clarification purposes, Free Cash Flow From
                                                                 25            Operations shall be from RDI and RDI Subsidiaries, as defined in the 2016 Restructuring
                                                                               Agreement, as these entities existed pre-Effective Date (i.e., RFS is not to be considered an
                                                                 26            RDI Subsidiary for the purposes of determining Free Cash Flow From Operations).

                                                                 27            Pre-Payment. At any time after the Effective Date, without penalty or premium, the Allowed
                                                                               Secured Claims of the Secured Noteholders, in aggregate, may be prepaid, in whole or in
                                                                 28
                                                                      DOCS_LA:323709.20                                       - 47 -
                                                                  Case 8:18-bk-13311-CB         Doc 438 Filed 10/01/19 Entered 10/01/19 20:56:26                 Desc
                                                                                                Main Document    Page 57 of 165


                                                                  1           part, in RDI’s sole discretion, provided that such prepayment would not reasonably be
                                                                              expected to cause a default on RDI’s other payment obligations under the Plan.
                                                                  2
                                                                              Retention of Collateral. Except to the extent inconsistent with the law, the validity and
                                                                  3
                                                                              priority of the security interests securing the Allowed Secured Claims of the Secured
                                                                  4           Noteholders granted in connection with 2016 Restructuring Agreement shall remain in full
                                                                              force and effect following the Effective Date to secure the payments to the Class 1 Claimants
                                                                  5           as provided by the Plan.

                                                                  6           Appointment of Successor Collateral Agent. The Confirmation Order shall name a successor
                                                                              Collateral Agent to be appointed with respect to the Allowed Secured Claims of the Secured
                                                                  7           Noteholders and shall succeed to the rights and duties previously held by CMA with respect
                                                                  8           to the Secured Notes.

                                                                  9           Other Rights In Full Force and Effect. All other terms of the 2016 Restructuring Agreement
                                                                              or any other documents governing the Secured Notes and/or Secured Claims of the Secured
                                                                 10           Noteholders shall remain in full force and effect.
                                                                 11                   b.     Class 2: Allowed Secured Claim of Opus Bank (SoCal Debtors)
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12           Class 2 consists of the Allowed Secured Claim of Opus Bank against the SoCal Debtors.
                                        COSTA MESA, CALIFORNIA




                                                                 13   Class 2 is impaired. The Class 2 Claim shall be treated as follows:
                                          ATTORNEYS AT LAW




                                                                 14           Effective Date Payment. On the Effective Date, Opus Bank shall be paid the adequate
                                                                              protection payments due and owing under the Fourth Cash Collateral Stipulation or any other
                                                                 15           cash collateral order entered in the RDI Debtors’ Chapter 11 Cases (at the rate of $8,557.70
                                                                 16           per month, and estimated to be approximately $128,365 as of the Effective Date).

                                                                 17           New Note. The New HOP Entities shall issue a new note to Opus Bank (the “New Opus
                                                                              Bank HOP Note”). The New Opus Bank HOP Note shall have a principal amount equal to
                                                                 18           the principal balance of the Allowed Class 2 Claim as of the Effective Date in the amount of
                                                                              $2,098,050.36, plus: i) interest in the amount of $303,539.75, assuming an Effective Date of
                                                                 19           January 26, 2020, and ii) fees (including attorneys’ fees) and costs that have accrued on
                                                                 20           account of the Class 2 Claim through and including the Effective Date in the amount of
                                                                              $354,082.72. The New Opus HOP Note shall include covenants and conditions customary to
                                                                 21           notes accepted by Opus Bank.

                                                                 22           Interest. Post-Effective Date interest shall accrue on the principal balance of the New Opus
                                                                              Bank HOP Note at a fixed rate of 5.5% per annum.
                                                                 23
                                                                              Payments. The first monthly payment on account of the New Opus Bank HOP Note will be
                                                                 24           due on the first (1st) day of the first calendar month following the Effective Date and will be
                                                                 25           in an amount equal to (a) the interest accrued on account of the New Opus Bank HOP Note
                                                                              from the Effective Date through the end of the calendar month in which the Effective Date
                                                                 26           occurs, plus (b) principal calculated on the basis of a 10-year amortization schedule.
                                                                              Thereafter, until maturity, a monthly payment will be due on the first (1st) day of each
                                                                 27           successive month in an amount equal to (a) the interest accrued on the unpaid principal
                                                                 28
                                                                      DOCS_LA:323709.20                                - 48 -
                                                                  Case 8:18-bk-13311-CB         Doc 438 Filed 10/01/19 Entered 10/01/19 20:56:26                 Desc
                                                                                                Main Document    Page 58 of 165


                                                                  1           balance on account of the New Opus Bank HOP Note during the previous month, plus (b) an
                                                                              installment of principal calculated on the basis of a 10-year amortization schedule.
                                                                  2
                                                                              Maturity Date. The maturity date of the New Opus Bank HOP Note shall be five (5) years
                                                                  3
                                                                              following the Effective Date.
                                                                  4
                                                                              Lending and Borrowing of Monies Between Reorganized Debtors. The New Opus Bank
                                                                  5           HOP Note shall provide that, so long as there is no default thereunder or under the New Opus
                                                                              Bank RFS Note (as defined herein), the obligors under the New Opus Bank HOP Note may
                                                                  6           lend to and borrow monies between themselves, RFS and RDI.
                                                                  7           Pre-Payment. At any time after the Effective Date, without penalty or premium, the New
                                                                              Opus Bank HOP Note may be prepaid, in whole or in part, in the sole discretion of the
                                                                  8
                                                                              applicable Reorganized Debtor obligors, provided that such prepayment would not
                                                                  9           reasonably be expected to cause a default on the applicable Reorganized Debtor obligors’
                                                                              other payment obligations under the Plan.
                                                                 10
                                                                              Collateral. Except to the extent inconsistent with applicable law, the validity and priority of
                                                                 11           the security interests securing the New Opus Bank HOP Note shall be the same as provided
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                              by the Opus Bank/SoCal Debtors Loan and Security Documents.
                                                                 12
                                                                                      c.     Class 3: Allowed Secured Claim of C&C Partnership (SoCal Debtors)
                                        COSTA MESA, CALIFORNIA




                                                                 13
                                          ATTORNEYS AT LAW




                                                                              Class 3 consists of the Allowed Secured Claim of C&C Partnership against certain of the
                                                                 14
                                                                      SoCal Debtors (SoCal Diners, Ruby’s Huntington Beach, Ruby’s Oceanside and Ruby’s Palm
                                                                 15
                                                                      Springs). Class 3 is impaired. The Allowed Secured Claim of C&C Partnership, as of the Effective
                                                                 16
                                                                      Date, is in the principal amount of approximately $297,500. The Allowed Secured Claim of C&C
                                                                 17
                                                                      Partnership shall be treated as follows:
                                                                 18
                                                                              Principal Amount. The Allowed Secured Claim of C&C Partnership shall have a principal
                                                                 19
                                                                              amount equal to the principal balance as of the Petition Date, plus all amounts that have
                                                                 20           accrued on account of the Allowed Secured Claim of C&C Partnership through and including
                                                                              the Effective Date.
                                                                 21
                                                                              Interest. Interest shall accrue on the unpaid principal balance of the Allowed Secured Claim
                                                                 22           of C&C Partnership at the non-default rate set forth in the C&C Partnership Loan and
                                                                              Security Documents.
                                                                 23

                                                                 24           Payments. The first monthly payment on account of the Allowed Secured Claim of C&C
                                                                              Partnership will be due on the first (1st) day of the first calendar month following the
                                                                 25           Effective Date and will be in an amount equal to (a) the interest accrued on account of the
                                                                              Allowed Secured Claim of C&C Partnership from the Effective Date through the end of the
                                                                 26           calendar month in which the Effective Date occurs, plus (b) principal calculated on the basis
                                                                              of a 10-year amortization schedule. Thereafter, until maturity, a monthly payment will be
                                                                 27           due on the first (1st) day of each successive month in an amount equal to (a) the interest
                                                                 28           accrued on the unpaid principal balance on account of the Allowed Secured Claim of C&C
                                                                      DOCS_LA:323709.20                                - 49 -
                                                                  Case 8:18-bk-13311-CB              Doc 438 Filed 10/01/19 Entered 10/01/19 20:56:26                             Desc
                                                                                                     Main Document    Page 59 of 165


                                                                  1            Partnership during the previous month, plus (b) an installment of principal calculated on the
                                                                               basis of a 10-year amortization schedule.
                                                                  2
                                                                               Maturity Date. The maturity date of the Allowed Secured Claim of C&C Partnership shall
                                                                  3
                                                                               be extended, and will be due and payable seven (7) years following the Effective Date.
                                                                  4
                                                                               Pre-Payment. At any time after the Effective Date, without penalty or premium, the Allowed
                                                                  5            Secured Claim of C&C Partnership may be prepaid, in whole or in part, in the sole discretion
                                                                               of the applicable Reorganized Debtors, provided that such prepayment would not reasonably
                                                                  6            be expected to cause a default on the applicable Reorganized Debtors’ other payment
                                                                               obligations under the Plan.
                                                                  7
                                                                               Retention of Collateral. Except to the extent inconsistent with the law, the validity and
                                                                  8
                                                                               priority of the security interests securing the Allowed Secured Claim of C&C Partnership
                                                                  9            shall remain in full force and effect following the Effective Date.

                                                                 10            Other Terms Unchanged. Except to the extent provided above, the legal, equitable and
                                                                               contractual rights of C&C Partnership, as Holder of an Allowed Class 3 Claim, shall remain
                                                                 11            unaltered under the Plan.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12                     d.       Class 4: Allowed Secured Claim of Pillsbury Winthrop Shaw Pittman
                                        COSTA MESA, CALIFORNIA




                                                                 13                              LLP (HOP Restaurant Entities)
                                          ATTORNEYS AT LAW




                                                                 14            Class 4 consists of the Allowed Secured Claim of Pillsbury against the HOP Restaurant

                                                                 15   Entities. Class 4 is impaired. The Allowed Secured Claim of Pillsbury, if any, shall be treated as

                                                                 16   follows: 34

                                                                 17            Principal Amount. The Allowed Secured Claim of Pillsbury shall be the amount of the
                                                                               Pillsbury Claim supported by collateral in accordance with Section 506 of the Bankruptcy
                                                                 18
                                                                               Code.
                                                                 19
                                                                               Interest. Interest shall accrue on the unpaid principal balance of the Allowed Secured Claim
                                                                 20            of Pillsbury at the rate of five percent (5%) per annum.

                                                                 21            Payments. The first monthly payment on account of the Allowed Secured Claim of Pillsbury
                                                                               will be due on the first (1st) day of the first calendar month following the Effective Date and
                                                                 22            will be in an amount equal to (a) the interest accrued on account of the Allowed Secured
                                                                 23            Claim of Pillsbury from the Effective Date through the end of the calendar month in which
                                                                               the Effective Date occurs, plus (b) principal calculated on the basis of a 10-year amortization
                                                                 24            schedule. Thereafter, until maturity, a monthly payment will be due on the first (1st) day of
                                                                               each successive month in an amount equal to (a) the interest accrued on the unpaid principal
                                                                 25            balance on account of the Allowed Secured Claim of Pillsbury during the previous month,
                                                                 26
                                                                      34
                                                                 27     The Debtors do not believe that there is collateral securing the Pillsbury Claim and, therefore believe that Pillsbury
                                                                      will be treated as an unsecured creditor in the RDI, SoCal Diners, Ruby’s Huntington Beach, Ruby’s Oceanside and
                                                                 28   Ruby’s Palm Springs cases, and this is the treatment reflected in Cash Flow Projections..
                                                                      DOCS_LA:323709.20                                         - 50 -
                                                                  Case 8:18-bk-13311-CB              Doc 438 Filed 10/01/19 Entered 10/01/19 20:56:26                             Desc
                                                                                                     Main Document    Page 60 of 165


                                                                  1            plus (b) an installment of principal calculated on the basis of a 10-year amortization
                                                                               schedule.
                                                                  2
                                                                               Maturity Date. The maturity date of the Allowed Secured Claim of Pillsbury shall be
                                                                  3
                                                                               extended, and will be due and payable seven (7) years following the Effective Date.
                                                                  4
                                                                               Pre-Payment. At any time after the Effective Date, without penalty or premium, the Allowed
                                                                  5            Secured Claim of Pillsbury may be prepaid, in whole or in part, in the sole discretion of the
                                                                               applicable Reorganized Debtors, provided that such prepayment would not reasonably be
                                                                  6            expected to cause a default on the applicable Reorganized Debtors’ other payment
                                                                               obligations under the Plan.
                                                                  7
                                                                               Retention of Collateral. Except to the extent inconsistent with the law, the validity and
                                                                  8
                                                                               priority of the security interests securing the Allowed Secured Claim of Pillsbury shall
                                                                  9            remain in full force and effect following the Effective Date.

                                                                 10            Other Terms Unchanged. Except to the extent provided above, the legal, equitable and
                                                                               contractual rights of Pillsbury, as Holder of an Allowed Class 4 Claim, shall remain unaltered
                                                                 11            under the Plan; including any legal right that Pillsbury holds to enforce the Pillsbury Claim
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                               against non-debtor entities, which right shall not be curtailed by the Plan. In addition, while
                                                                 12            Pillsbury shall be bound by the provisions of the Plan and Confirmation Order, Article X.C.
                                                                               of Plan does not require Pillsbury, as former counsel to certain of the Debtors, to aid the
                                        COSTA MESA, CALIFORNIA




                                                                 13
                                          ATTORNEYS AT LAW




                                                                               Debtors in consummating the Plan.
                                                                 14
                                                                               Unsecured Claim. To the extent that the Pillsbury Claim is not an Allowed Secured Claim,
                                                                 15            the Allowed unsecured portion of the Pillsbury Claim shall be treated as an Unsecured Claim
                                                                               against the applicable Reorganized Debtors (RDI, SoCal Diners, Ruby’s Huntington Beach,
                                                                 16            Ruby’s Oceanside and Ruby’s Palm Springs).
                                                                 17                     e.       Class 5: Allowed Secured Claim of Plaza Bonita LLC (SoCal Diners)
                                                                 18            Class 5 consists of the Allowed Secured Claim of Plaza Bonita against SoCal Diners. Class
                                                                 19   5 is impaired. The Allowed Secured Claim of Plaza Bonita, if any, shall be treated as follows: 35
                                                                 20
                                                                               Principal Amount. The Allowed Secured Claim of Plaza Bonita shall have a principal
                                                                 21            amount equal to the principal balance as of the Petition Date, plus all amounts that have
                                                                               accrued on account of the Allowed Secured Claim of Plaza Bonita through and including the
                                                                 22            Effective Date, to the extent the Claim is supported by collateral in accordance with Section
                                                                               506 of the Bankruptcy Code.
                                                                 23
                                                                               Interest. Interest shall accrue on the unpaid principal balance of the Allowed Secured Claim
                                                                 24            of Plaza Bonita at the rate of five percent (5%) per annum.
                                                                 25
                                                                               Payments. The first monthly payment on account of the Allowed Secured Claim of Plaza
                                                                 26            Bonita will be due on the first (1st) day of the first calendar month following the Effective
                                                                      35
                                                                 27     The Debtors do not believe that there is collateral securing the Plaza Bonita claim and, therefore believe that Plaza
                                                                      Bonita will be treated as an unsecured creditor against SoCal Diners, and this is the treatment reflected in Cash Flow
                                                                 28   Projections.
                                                                      DOCS_LA:323709.20                                         - 51 -
                                                                  Case 8:18-bk-13311-CB         Doc 438 Filed 10/01/19 Entered 10/01/19 20:56:26               Desc
                                                                                                Main Document    Page 61 of 165


                                                                  1           Date and will be in an amount equal to (a) the interest accrued on account of the Allowed
                                                                              Secured Claim of Plaza Bonita from the Effective Date through the end of the calendar
                                                                  2           month in which the Effective Date occurs, plus (b) principal calculated on the basis of a 10-
                                                                  3           year amortization schedule. Thereafter, until maturity, a monthly payment will be due on the
                                                                              first (1st) day of each successive month in an amount equal to (a) the interest accrued on the
                                                                  4           unpaid principal balance on account of the Allowed Secured Claim of Plaza Bonita during
                                                                              the previous month, plus (b) an installment of principal calculated on the basis of a 10-year
                                                                  5           amortization schedule.
                                                                  6           Maturity Date. The maturity date of the Allowed Secured Claim of Plaza Bonita shall be
                                                                              extended, and will be due and payable seven (7) years following the Effective Date.
                                                                  7

                                                                  8           Pre-Payment. At any time after the Effective Date, without penalty or premium, the Allowed
                                                                              Secured Claim of Plaza Bonita may be prepaid, in whole or in part, in the sole discretion of
                                                                  9           the applicable Reorganized Debtors, provided that such prepayment would not reasonably be
                                                                              expected to cause a default on the applicable Reorganized Debtors’ other payment
                                                                 10           obligations under the Plan.
                                                                 11           Retention of Collateral. Except to the extent inconsistent with the law, the validity and
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                              priority of the security interests securing the Allowed Secured Claim of Plaza Bonita shall
                                                                 12
                                                                              remain in full force and effect following the Effective Date.
                                        COSTA MESA, CALIFORNIA




                                                                 13
                                          ATTORNEYS AT LAW




                                                                              Other Terms Unchanged. Except to the extent provided above, the legal, equitable and
                                                                 14           contractual rights of Plaza Bonita, as Holder of an Allowed Class 5 Claim, shall remain
                                                                              unaltered under the Plan.
                                                                 15
                                                                              Unsecured Claim. To the extent that the Plaza Bonita Claim is not an Allowed Secured
                                                                 16           Claim, the Allowed unsecured portion of the Claim shall be treated as an Unsecured Claim
                                                                 17           against the SoCal Diners.
                                                                                      f.     Class 6: Allowed Secured Claim of Opus Bank (RFS)
                                                                 18
                                                                              Class 6 consists of the Allowed Secured Claim of Opus Bank against RFS. Class 6 is
                                                                 19
                                                                      impaired. The Allowed Class 6 Claim shall be treated as follows:
                                                                 20

                                                                 21           Effective Date Payment. On the Effective Date, RFS shall pay to Opus Bank the amount of
                                                                              $80,000.
                                                                 22
                                                                              New Note. RFS shall issue a new note to Opus Bank (the “New Opus Bank RFS
                                                                 23           Note”). The New Opus Bank RFS Note shall have a principal amount equal to the principal
                                                                              balance of the Allowed Class 6 Claim as of the Effective Date in the amount of
                                                                 24           $1,091,755.94, plus: i) interest in the amount of $6,306.33, assuming an Effective Date of
                                                                              January 26, 2020, and ii) fees (including attorneys’ fees) and costs that have accrued on
                                                                 25           account of the Class 6 Claim through and including the Effective Date, in the amount of
                                                                              $184,036.91. The New Opus HOP Note shall include covenants and conditions customary to
                                                                 26           notes accepted by Opus Bank.

                                                                 27           Interest. Post-Effective Date interest shall accrue on the principal balance of the New Opus
                                                                              Bank RFS Note at a fixed rate of 5.5% per annum.
                                                                 28
                                                                      DOCS_LA:323709.20                               - 52 -
                                                                  Case 8:18-bk-13311-CB         Doc 438 Filed 10/01/19 Entered 10/01/19 20:56:26                 Desc
                                                                                                Main Document    Page 62 of 165


                                                                  1           Payments. The first monthly payment on account of the New Opus Bank RFS Note will be
                                                                              due on the first (1st) day of the first calendar month following the Effective Date and will be
                                                                  2           in an amount equal to (a) the interest accrued on account of the New Opus Bank RFS Note
                                                                              from the Effective Date through the end of the calendar month in which the Effective Date
                                                                  3           occurs, plus (b) principal calculated on the basis of a 4-year amortization
                                                                              schedule. Thereafter, until maturity, a monthly payment will be due on the first (1st) day of
                                                                  4           each successive month in an amount equal to (a) the interest accrued on the unpaid principal
                                                                              balance on account of the New Opus Bank RFS Note during the previous month, plus (b) an
                                                                  5           installment of principal calculated on the basis of a 4-year amortization schedule.

                                                                  6           Maturity Date. The maturity date of the New Opus Bank RFS Note shall be four (4) years
                                                                              following the Effective Date.
                                                                  7
                                                                              Lending and Borrowing of Monies Between Reorganized Debtors. The New Opus Bank RFS
                                                                  8           Note shall provide that, so long as there is no default thereunder or under the New Opus
                                                                              Bank HOP Note (as defined herein), RFS may lend to and borrow monies between it, RDI
                                                                  9           and the New HOP Entities.

                                                                 10           Pre-Payment. At any time after the Effective Date, without penalty or premium, the New
                                                                              Opus Bank RFS Note may be prepaid, in whole or in part, in the sole discretion of RFS,
                                                                 11           provided that such prepayment would not reasonably be expected to cause a default on RFS’
                                                                              other payment obligations under the Plan.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12
                                                                              Collateral. Except to the extent inconsistent with the foregoing or applicable law, the
                                        COSTA MESA, CALIFORNIA




                                                                 13           validity and priority of the security interests securing the New Opus Bank RFS Note shall be
                                          ATTORNEYS AT LAW




                                                                              the same as provided by the Opus Bank/RFS Loan and Security Documents.
                                                                 14

                                                                 15

                                                                 16

                                                                 17

                                                                 18

                                                                 19

                                                                 20

                                                                 21

                                                                 22

                                                                 23

                                                                 24

                                                                 25

                                                                 26

                                                                 27

                                                                 28
                                                                      DOCS_LA:323709.20                                - 53 -
                                                                  Case 8:18-bk-13311-CB               Doc 438 Filed 10/01/19 Entered 10/01/19 20:56:26                             Desc
                                                                                                      Main Document    Page 63 of 165


                                                                  1                     g.       Class 7: Allowed Claim of Steven L. Craig (RFS)

                                                                  2            Class 7 consists of the Allowed Claim of Craig against RFS based on the RFS Note. Class 7

                                                                  3   is impaired. The Allowed Claim of Craig against RFS, as of the Petition Date, is in the principal

                                                                  4   amount of $1,000,000, plus accrued interest under the RFS Note. Craig holds rights of offset of his

                                                                  5   obligations for Franchise Royalties as a Franchisee as against the RFS Note, but such offset rights

                                                                  6   have not been, and will not be, enforced with respect to the RFS Note. Instead, the Plan provides

                                                                  7   that the principal amount of the Allowed Claim of Craig against RFS ($1,000,000) shall be

                                                                  8   converted into equity in RDI as of the Effective Date of the Plan. Accrued interest on the RFS Note,

                                                                  9   in the amount of approximately $120,000, shall be paid on the Effective Date of the Plan. The

                                                                 10   amounts owed by Eureka Food Enterprises, LLC for Franchise Royalties and Ad Fees, in the amount

                                                                 11   of $635,556, shall be paid by Craig on the Effective Date in accordance with the Netdown Process,
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   as reflected in the Cash Flow Projections.
                                        COSTA MESA, CALIFORNIA




                                                                 13                     h.       Class 8: Secured Tax Claims – Class 8(a) (RDI), Class 8(b) (SoCal
                                          ATTORNEYS AT LAW




                                                                 14                              Debtors) and Class 8(c) (RFS)

                                                                 15            Class 8 consists of all of the Claims of taxing authorities secured by personal property owned

                                                                 16   by RDI (Class 8(a)), the SoCal Debtors (Class 8(b)) and RFS (Class 8(c)) (the “Secured Tax

                                                                 17   Claims”). Classes 8(a), (b) and (c) are impaired. Attached hereto as Exhibit H is a list of what the

                                                                 18   Debtors’ records reflect as outstanding Pre-Petition Secured Tax Claims for RDI, the SoCal Debtors

                                                                 19   and RFS.36

                                                                 20                                     Table 5: Treatment of Secured Tax Claims
                                                                 21
                                                                       Classes    Claimant               Type of         Claim Amount         Proposed Treatment
                                                                 22                                      Tax Claim

                                                                 23    8(a),      All Secured Tax        Various        Total of              Each Claimant identified on Exhibit H shall receive
                                                                       8(b)       Claims Identified                     approximately         deferred payments on account of its Allowed Claim
                                                                 24    and        on Exhibit H           See attached   $74,475.30            over a period not exceeding five (5) years from the
                                                                       8(c)                              Exhibit H                            order for relief. Each Claimant shall receive
                                                                 25                                                                           quarterly installments of principal and interest on the
                                                                                                                                              unpaid portion thereof at five percent (5%) per
                                                                 26                                                                           annum. The first installment shall be due on first
                                                                 27   36
                                                                         The Debtors reserve their rights to object to the amount, validity and/or priority of any and all Secured Personal
                                                                 28   Property Tax Claims.
                                                                      DOCS_LA:323709.20                                          - 54 -
                                                                  Case 8:18-bk-13311-CB              Doc 438 Filed 10/01/19 Entered 10/01/19 20:56:26                             Desc
                                                                                                     Main Document    Page 64 of 165


                                                                  1                                                                          day of the first quarter following the thirtieth (30th)
                                                                                                                                             day after the Effective Date with each installment
                                                                  2                                                                          due each quarter thereafter. The Debtors may,
                                                                                                                                             without penalty, prepay the entire amount of a
                                                                  3                                                                          Secured Tax Claim at any time.

                                                                  4

                                                                  5             3.        Class 9: Allowed PACA Claims (RDI and Certain of the SoCal Debtors)
                                                                  6            Class 9 consists of any Allowed PACA Claims against RDI and certain of the SoCal Debtors

                                                                  7   (Ruby’s Huntington Beach, Ruby’s Oceanside, Ruby’s Palm Springs and Ruby’s Laguna Hills).

                                                                  8   Class 9 is unimpaired. The Allowed PACA Claims, if any, shall be paid in full on the Effective Date

                                                                  9   of the Plan. The Debtors do not believe that there are any unpaid PACA Claims.

                                                                 10             4.        Class 10: Priority Non-Tax Claims – Class 10(a) (RDI), Class 10(b) (SoCal
                                                                                          Debtors) and Class 10(c) (RFS)
                                                                 11            Certain priority Claims that are referred to in Bankruptcy Code Sections 507(a)(3), (4), (5),
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   (6), and (7) are required to be placed in classes (the “Priority Non-Tax Claims”). These types of
                                        COSTA MESA, CALIFORNIA




                                                                 13
                                          ATTORNEYS AT LAW




                                                                      Claims are entitled to priority treatment as follows: the Code requires that each Holder of such a
                                                                 14   Claim receive cash on the Effective Date equal to the allowed amount of such Claim. However, a
                                                                 15   class of Priority Non-Tax Claims may vote to accept deferred cash payments of a value, as of the
                                                                 16   Effective Date, equal to the Allowed amount of such Claims. Class 10 consists of all of the Priority
                                                                 17   Non-Tax Claims owed by RDI (Class 10(a)), the SoCal Debtors (Class 10(b)) and RFS (Class
                                                                 18   10(c)). Classes 10(a), 10(b) and 10(c) are unimpaired. Following the Petition Date, RDI obtained
                                                                 19   authority from the Bankruptcy Court to pay certain Pre-Petition Claims of current employees. RDI
                                                                 20   believes that all priority claims owing to its employees on account of wages and benefits have been
                                                                 21   paid. Attached hereto as Exhibit I is a list of Priority Non-Tax Claims, the treatment under the Plan
                                                                 22   of which is as follows:37
                                                                 23

                                                                 24

                                                                 25

                                                                 26

                                                                 27   37
                                                                        The Debtors reserve their rights to object to the amount, validity and/or priority of any and all Priority Non-Tax
                                                                 28   Claims.
                                                                      DOCS_LA:323709.20                                         - 55 -
                                                                  Case 8:18-bk-13311-CB                Doc 438 Filed 10/01/19 Entered 10/01/19 20:56:26                             Desc
                                                                                                       Main Document    Page 65 of 165


                                                                  1                              Table 6: Treatment of Allowed Priority Non-Tax Claims

                                                                  2
                                                                       Class        Claimant                      Amount             Treatment
                                                                  3
                                                                       10(a),       Priority Non-Tax Claims       $0.00              Allowed Claims will be paid in full on the later of (1)
                                                                  4    10(b)        as listed on Exhibit I                           the Effective Date; or (2) the date upon which the Claim
                                                                       and                                                           becomes an Allowed Claim pursuant to a Final Order.
                                                                  5    10(c)

                                                                  6

                                                                  7               5.        Classes of Unsecured Claims
                                                                  8              Unsecured Claims are unsecured Claims not entitled to priority under Code section 507(a).
                                                                  9   As is further described below, the Debtors’ Unsecured Claims shall be classified as follows:38
                                                                 10                     TABLE 7: SUMMARY OF CLASSIFICATION OF UNSECURED CLAIMS
                                                                                                    AND ESTIMATED AMOUNT OF CLAIMS39
                                                                 11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                       Class            Description
                                                                 12
                                        COSTA MESA, CALIFORNIA




                                                                 13    11(a)            Class 11 is comprised of all Allowed Unsecured Claims against RDI. The estimated Allowed amount
                                          ATTORNEYS AT LAW




                                                                                        of the Class 11(a) Claims, in aggregate, is $10,176,824.
                                                                 14
                                                                                        Class 11(a) is comprised of the following:
                                                                 15
                                                                                                    Unsecured Noteholder Claims against RDI as set forth in Exhibit J in the estimated
                                                                 16                                 amount of $5,540,528.

                                                                 17                                 Other General Unsecured Claims against RDI (including RDI’s Gift Card Obligations not
                                                                                                    satisfied by way of the Netdown Process) in the estimated amount of $4,636,296.
                                                                 18

                                                                 19    11(b)            Class 11(b) is comprised of the Gift Card Reimbursement Claims of Franchisees Satisfied Though
                                                                                        Pre-Petition Netdown Process.
                                                                 20
                                                                       11(c)            Class 11(c) (subclasses (i) – (vi)) is comprised of all Allowed Unsecured Claims against the SoCal
                                                                 21                     Debtors.
                                                                 22                         Class 11(c)(i) is comprised of all Allowed Unsecured Claims against Ruby’s Huntington Beach.
                                                                                            The Debtors estimate that Class 11(c)(iii) Claims total approximately $1,260,481.
                                                                 23

                                                                 24
                                                                      38
                                                                           The Debtors reserve their rights to object to the amount, validity and/or priority of any and all Unsecured Claims.
                                                                 25
                                                                      39
                                                                        The estimates set forth herein are based on the Debtors’ best estimate as to the ultimate allowability of the Claims
                                                                 26   following the Debtors’ review and analysis of the Claims that have been asserted against the Debtors. While the Debtors
                                                                      have used their best efforts to provide reasonable estimates, the actual allowed amount of the Claims could differ from
                                                                 27   the estimates set forth in this Disclosure Statement, and will in some cases depend on the resolution of objections to
                                                                      claims. In such event, distributions to Claimants could differ from the estimated percentage distributions set forth in this
                                                                 28   Disclosure Statement.
                                                                      DOCS_LA:323709.20                                              - 56 -
                                                                  Case 8:18-bk-13311-CB             Doc 438 Filed 10/01/19 Entered 10/01/19 20:56:26                         Desc
                                                                                                    Main Document    Page 66 of 165


                                                                  1
                                                                                          Class 11(c)(ii) is comprised of all Allowed Unsecured Claims against Ruby’s Oceanside. The
                                                                                          Debtors estimate that Class 11(c)(iv) Claims total approximately $1,211,015.
                                                                  2
                                                                                          Class 11(c)(iii) is comprised of all Allowed Unsecured Claims against Ruby’s Palm Springs. The
                                                                  3
                                                                                          Debtors estimate that Class 11(c)(v) Claims total approximately $1,090,812.
                                                                  4
                                                                                          Class 11(c)(iv) is comprised of all Allowed Unsecured Claims against Ruby’s Laguna Hills. The
                                                                                          Debtors estimate that Class 11(c)(vi) Claims total approximately $569,076.
                                                                  5
                                                                                          Class 11(c)(v) is comprised of all Allowed Unsecured Claims against SoCal Diners. The Debtors
                                                                  6
                                                                                          estimate that Class 11(c)(i) Claims total approximately $1,331,567.
                                                                  7
                                                                                          Class 11(c)(vi) is comprised of all Allowed Unsecured Claims against Quality. The Debtors
                                                                                          estimate that Class 11(c)(ii) Claims total approximately $0.00.
                                                                  8

                                                                  9    11(d)        Class 11(d) is comprised of all Allowed General Unsecured Claims against RFS. The Debtors
                                                                                    estimate that Class 11(d) Claims total approximately $430,329.
                                                                 10

                                                                 11
                                                                                      a.         Class 11(a): Allowed Unsecured Claims Against RDI
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12
                                                                               Class 11(a) is impaired. The Allowed Claims of the Unsecured Creditors against RDI shall
                                        COSTA MESA, CALIFORNIA




                                                                 13
                                          ATTORNEYS AT LAW




                                                                      be entitled to one of the following treatments, as follows:
                                                                 14
                                                                               Payment of a total of Two Million Five Hundred Dollars ($2,500,000), on a pro rata basis, in
                                                                 15
                                                                      installments of Six Hundred and Twenty-Five Thousand Dollars ($625,000) on each of the second
                                                                 16
                                                                      (2nd), third (3rd), fourth (4th) and fifth (5th) anniversaries of the Effective Date, provided that the
                                                                 17
                                                                      D&O/Affiliate Release is approved by the Bankruptcy Court.
                                                                 18
                                                                               If the D&O/Affiliate Release is not approved by the Bankruptcy Court, payment of a pro rata
                                                                 19
                                                                      distribution from any proceeds ultimately recovered by the Litigation Trust that will have the right,
                                                                 20
                                                                      following the Effective Date, to investigate and, if appropriate, prosecute claims, if any, against the
                                                                 21
                                                                      D&Os and D&O Affiliated Entities; provided, however, that any distribution to the RDI unsecured
                                                                 22
                                                                      Creditors from any recovery by the Litigation Trust shall be after payment of the fees and costs
                                                                 23
                                                                      incurred by the Litigation Trust incurred in connection with the prosecution of the D&O/Affiliate
                                                                 24
                                                                      Claims or otherwise.
                                                                 25
                                                                                      b.         Class 11(b): Gift Card Reimbursement Claims of Franchisees Satisfied
                                                                 26
                                                                                                 Though Pre-Petition Netdown Process
                                                                 27
                                                                               Class 11(b) is unimpaired. Class 11(b) Claims will be satisfied in full through the
                                                                 28
                                                                      DOCS_LA:323709.20                                       - 57 -
                                                                  Case 8:18-bk-13311-CB         Doc 438 Filed 10/01/19 Entered 10/01/19 20:56:26                Desc
                                                                                                Main Document    Page 67 of 165


                                                                  1   implementation of the Pre-Petition Netdown Process, pursuant to which such claims will be satisfied

                                                                  2   in full. To the extent any such Gift Card Reimbursement Claims of Franchisees are not satisfied by

                                                                  3   implementation of the Pre-Petition Netdown Process, such Claims shall be treated as Class 11(a)

                                                                  4   Claims.

                                                                  5                   c.     Class 11(c): General Unsecured Claims Against the SoCal Debtors

                                                                  6           Class 11(c) is impaired. Class 11(c) has six (6) subclasses, as follows: Class 11(c)(i) –

                                                                  7   Ruby’s Huntington Beach; Class 11(c)(ii) – Ruby’s Oceanside; Class 11(c)(iii) – Ruby’s Palm

                                                                  8   Springs; Class 11(c)(iv) – Ruby’s Laguna Hills; Class 11(c)(v) – SoCal Diners; and Class 11(c)(vi) –

                                                                  9   Quality. Each subclass shall vote as a separate class.

                                                                 10           Class 11(c)(i) - The Allowed General Unsecured Claims against Ruby’s Huntington Beach

                                                                 11   are designated as Class 11(c)(i). The Allowed General Unsecured Claims against Ruby’s
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   Huntington Beach shall be paid the total amount of $113,118.78 (the “Huntington Beach Unsecured
                                        COSTA MESA, CALIFORNIA




                                                                 13   Distribution Amount”), on a pro rata basis, on the Effective Date of the Plan.
                                          ATTORNEYS AT LAW




                                                                 14           Based on Ruby’s Huntington Beach’s estimate as to the ultimate allowability of the Class

                                                                 15   11(c)(i) Claims, the percentage distribution to the holders of Allowed Class 11(c)(i) Claims is

                                                                 16   estimated to be approximately 9%.

                                                                 17           Class 11(c)(ii) - The Allowed General Unsecured Claims against Ruby’s Oceanside are

                                                                 18   designated as Class 11(c)(ii). The Allowed General Unsecured Claims against Ruby’s Oceanside

                                                                 19   shall be paid the total amount of $62,397.43 (the “Oceanside Unsecured Distribution Amount”) on a

                                                                 20   pro rata basis, on the Effective Date of the Plan.

                                                                 21           Based on Ruby’s Oceanside’s estimate as to the ultimate allowability of the Class 11(c)(ii)

                                                                 22   Claims, the percentage distribution to the holders of Allowed Class 11(c)(ii) Claims is estimated to

                                                                 23   be approximately 5.2%.

                                                                 24           Class 11(c)(iii) - The Allowed General Unsecured Claims against Ruby’s Palm Springs are

                                                                 25   designated as Class 11(c)(iii). The Allowed General Unsecured Claims against Ruby’s Palm Springs

                                                                 26   shall be paid the total amount of $24,413.78 (the “Palm Springs Unsecured Distribution Amount”),

                                                                 27   on a pro rata basis, on the Effective Date of the Plan.

                                                                 28
                                                                      DOCS_LA:323709.20                                - 58 -
                                                                  Case 8:18-bk-13311-CB          Doc 438 Filed 10/01/19 Entered 10/01/19 20:56:26                Desc
                                                                                                 Main Document    Page 68 of 165


                                                                  1           Based on Ruby’s Palm Spring’s estimate as to the ultimate allowability of the Class 11(c)(iii)

                                                                  2   Claims, the percentage distribution to the holders of Allowed Class 11(c)(iii) Claims is estimated to

                                                                  3   be approximately 2.2%.

                                                                  4           Class 11(c)(iv) - The Allowed General Unsecured Claims against Ruby’s Laguna Hills are

                                                                  5   designated as Class 11(c)(iv). In March 2019, Ruby’s Laguna Hills assigned the Laguna Hills

                                                                  6   Restaurant operations to an assignee, and ceased operating the Laguna Hills Restaurant. The

                                                                  7   Holders of Allowed Unsecured Claims against Ruby’s Laguna Hills shall not be entitled to a

                                                                  8   distribution as Ruby’s Laguna Hills has no assets available to pay such claims.

                                                                  9           Classes 11(c)(v) and (vi) - The Allowed General Unsecured Claims against SoCal Diners

                                                                 10   and Quality are designated as Classes 11(c)(v) and (vi), respectively. Allowed Claims in Classes

                                                                 11   11(c)(v) and (vi) shall be paid a total of two and one-half percent (2.5%) of their Allowed Claims
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   (estimated to be a total distribution in the amount of $33,289), on the fourth (4th) year anniversary of
                                        COSTA MESA, CALIFORNIA




                                                                 13   the Effective Date of the Plan. The Debtors do not believe that there are any claims against Quality.
                                          ATTORNEYS AT LAW




                                                                 14                   d.       Class 11(d): General Unsecured Claims Against RFS

                                                                 15           Class 11(d) is impaired. Allowed Claims in Class 11(d) shall be paid in full, over time, with

                                                                 16   post-Effective Date interest, as follows: On the first (1st) anniversary of the Effective Date, and

                                                                 17   continuing on an annual basis until the fourth (4th) anniversary of the Effective Date, the Holders of

                                                                 18   Allowed Class 11(d) Claims shall be paid annual distributions of twenty-five percent (25%) of the

                                                                 19   Allowed Amount of their Class 11(d) Claims, plus interest at the rate of five percent (5%) per

                                                                 20   annum, for a total distribution on account of Class 11(d) Allowed Claims of one hundred percent

                                                                 21   (100%), plus interest.

                                                                 22   D.      Interests

                                                                 23           The Founders, Cavanaugh and Kosmides, respectively, hold 60% and 40% of the common

                                                                 24   stock of RDI and RFS. RDI holds ownership interests in SoCal Diners and in the RDI Entities

                                                                 25   (Ruby’s Beach Ventures, LLC, Ruby’s Diner South Coast Plaza, LP, Ruby’s Spectrum, LLC and

                                                                 26   Ruby’s Woodbridge, LLC). SoCal Diners and Quality own Interests in the SoCal Entities (Ruby’s

                                                                 27   Huntington Beach, Ruby’s Oceanside, Ruby’s Palm Springs, and Ruby’s Laguna Hills). The

                                                                 28
                                                                      DOCS_LA:323709.20                                - 59 -
                                                                  Case 8:18-bk-13311-CB             Doc 438 Filed 10/01/19 Entered 10/01/19 20:56:26                          Desc
                                                                                                    Main Document    Page 69 of 165


                                                                  1   following chart identifies the Plan’s treatment of the Interests:

                                                                  2    Class     Type of Interest                           Treatment

                                                                  3
                                                                       12(a)     Founders’ Interests in RDI                 Founders’ Interests in RDI shall be cancelled pursuant to
                                                                  4                                                         the Plan. Based upon the RDI Plan Funding and the
                                                                                                                            New Value Contribution, respectively, the Plan Sponsor
                                                                  5                                                         and the Founders will own the equity in the post-
                                                                                                                            Effective Date RDI.
                                                                  6
                                                                       12(b)     Founders’ Interests in RFS                 Founders’ Interests in RFS shall be shall be cancelled
                                                                  7                                                         pursuant to the Plan and the interests in RFS shall be
                                                                                                                            transferred to RDI, and RFS will thereafter be a wholly-
                                                                  8                                                         owned subsidiary of post-Effective Date RDI.
                                                                  9
                                                                       12(c)     RDI Debtors’ Interests in Other Entities   RDI’s ownership interests in the RDI Entities (non-debtor
                                                                 10                                                         entities) shall continue to be held by post-Effective Date
                                                                                                                            RDI, and the distributions to RDI from these entities will
                                                                 11                                                         be used to fund the Plan.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12                                                         RDI’s ownership interests in the SoCal Entities shall
                                                                                                                            continue to be held by post-Effective Date RDI.
                                        COSTA MESA, CALIFORNIA




                                                                 13
                                          ATTORNEYS AT LAW




                                                                                                                            Based upon the HOP Plan Funding, the New HOP
                                                                 14                                                         Entities will own the HOP Assets. The New HOP
                                                                                                                            Entities will be contributed by the Plan Sponsor to post-
                                                                 15                                                         Effective Date RDI.

                                                                 16

                                                                 17            Post-Effective Date of the Plan, the Plan Sponsor will own 60% of RDI in consideration of
                                                                 18   the RDI Plan Funding. The Founders will own 40% (24% by Cavanaugh and 16% by Kosmides) in
                                                                 19   consideration of the New Value Contribution to RDI (which consists of their equity Interests in
                                                                 20   RFS). 40 RFS will be a wholly-owned subsidiary of RDI, and will continue as the franchising arm of
                                                                 21   the business. The HOP Assets will be transferred to the New HOP Entities in consideration of the
                                                                 22   Plan Sponsor’s contribution of the HOP Plan Funding. The Plan Sponsor will then contribute the
                                                                 23   New HOP Entities to RDI post-Effective Date. RDI’s Interests in the RDI Entities (Ruby’s Beach
                                                                 24   Ventures, LLC, Ruby’s Diner South Coast Plaza, LP, Ruby’s Spectrum, LLC and Ruby’s
                                                                 25   Woodbridge, LLC) and the SoCal Entities shall continue to be held by post-Effective Date RDI.
                                                                 26

                                                                 27   40
                                                                        The percentage interests of the Plan Sponsor and the Founders may be subject to change based upon whether or not
                                                                 28   there is to be a payment to the RDI Unsecured Creditors of $2.5 million under the Plan.
                                                                      DOCS_LA:323709.20                                      - 60 -
                                                                  Case 8:18-bk-13311-CB              Doc 438 Filed 10/01/19 Entered 10/01/19 20:56:26           Desc
                                                                                                     Main Document    Page 70 of 165


                                                                  1   E.      Means of Effectuating the Plan

                                                                  2            1.         Funding for the Plan
                                                                                       a.        Cash Needs on the Effective Date.
                                                                  3
                                                                              After taking into account all of the payments described in the Plan, the Debtors will have the
                                                                  4
                                                                      following Cash needs on the Effective Date (which estimates exclude the amount of Administrative
                                                                  5
                                                                      Claims of Professionals, the terms of payment of which shall be subject to agreement, or other
                                                                  6
                                                                      determination, and the resolution of which are a condition to the effectiveness of the Plan).
                                                                  7

                                                                  8                                 Type of Payment                          Amount

                                                                  9                 Class 1 – Secured Noteholders Interest Payment          $129,546

                                                                 10
                                                                                            Opus Bank Effective Date Payments               $216,923
                                                                 11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                                              HOP Effective Date Payments                   $200,000
                                                                 12
                                        COSTA MESA, CALIFORNIA




                                                                 13                   Administrative Claims (Non-Professionals)             $501,000
                                          ATTORNEYS AT LAW




                                                                 14                           Other Effective Date Payments
                                                                                                                                            $498,558
                                                                 15
                                                                                                        TOTAL                               $1,546,027
                                                                 16

                                                                 17                    b.        Sources of Cash on the Effective Date.

                                                                 18           The Debtors will have the Cash needed to make payments required on the Effective Date

                                                                 19   from Cash on hand as of the Effective Date, implementation of the Netdown Process and Plan

                                                                 20   Funding from the Plan Sponsor, as set forth in the Cash Flow Projections (Exhibit B).
                                                                               2.         Plan Funding From Plan Sponsor
                                                                 21
                                                                              The Plan Funding from the Plan Sponsor shall be utilized, along with the Debtors’ Cash and
                                                                 22
                                                                      the proceeds from operations, to make (a) the payments required to be made on the Effective Date;
                                                                 23
                                                                      and (b) the payments to Creditors following the Effective Date, as set forth in the Cash Flow
                                                                 24
                                                                      Projections attached hereto as Exhibit B.
                                                                 25
                                                                              The Plan Funding from the Plan Sponsor consists of the following: (a) the contribution of
                                                                 26
                                                                      Two Million Seven Hundred Thousand Dollars ($2,700,000) in Cash (less the amount that will be
                                                                 27
                                                                      utilized to satisfy the fees of his counsel and tax advisors, in the amount of approximately $325,000);
                                                                 28
                                                                      DOCS_LA:323709.20                                         - 61 -
                                                                  Case 8:18-bk-13311-CB            Doc 438 Filed 10/01/19 Entered 10/01/19 20:56:26                         Desc
                                                                                                   Main Document    Page 71 of 165


                                                                  1   (b) the conversion of the amounts due to the Plan Sponsor (as DIP Lender) and counsel in

                                                                  2   connection with the RDI DIP Loan (in the amount of $300,000) into equity in RDI; and (c) the

                                                                  3   conversion of the amounts due to the Plan Sponsor (as lender) in connection with the RFS Note (in

                                                                  4   the principal amount of $1,000,000) into equity in RDI, for total consideration in the amount of Four

                                                                  5   Million Dollars ($4,000,000).41 The Plan Sponsor’s obligation to make such Plan Funding is

                                                                  6   conditioned on the transfer of the Interests in RFS to RDI, the provision to the Plan Sponsor of

                                                                  7   equity in RDI, the transfer of HOP Assets to the New HOP Entities (which New HOP Entities will

                                                                  8   be contributed by the Plan Sponsor to post-Effective Date RDI) and the other conditions as set forth

                                                                  9   in the Plan. Under no circumstances shall the Plan Sponsor be personally responsible for any of the

                                                                 10   debt of the Debtors or Reorganized Debtors or the payment thereof.

                                                                 11           In addition, and as condition a to the Plan Sponsor’s funding of the Plan Funding, as of the
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   Effective Date, RDI must have a “Going Concern Value” of not less than Six Million Sixty Six
                                        COSTA MESA, CALIFORNIA




                                                                 13   Hundred Sixty Thousand Sixty Seven Dollars ($6,666,667) (the “Going Concern Value
                                          ATTORNEYS AT LAW




                                                                 14   Requirement”). “Going Concern Value” shall include (a) the total assets of RDI (including the value

                                                                 15   of its direct and indirect interests in RFS and the New HOP Entities), after taking into account the

                                                                 16   Plan Funding and the New Value Contribution, less (b) the total liabilities of RDI, as restructured

                                                                 17   under the Plan or as otherwise discounted, as set forth in Exhibit K.

                                                                 18            3.         Transfer of HOP Assets to New HOP Entities, Contribution of New HOP
                                                                                          Entities to RDI and Provision of the HOP Plan Funding and RDI Plan Funding
                                                                 19
                                                                              As of the Effective Date, ownership of the HOP Assets (which will remain subject to the debt
                                                                 20
                                                                      against them, as restructured under Plan) will be transferred to the New HOP Entities in
                                                                 21
                                                                      consideration of the Plan Sponsor’s provision of the HOP Plan Funding. The Plan Sponsor will then
                                                                 22
                                                                      contribute ownership of the New HOP Entities to post-Effective Date RDI.
                                                                 23
                                                                              The amount of the HOP Plan Funding is in the amount of $200,000 which will be utilized to
                                                                 24
                                                                      make the payments to the unsecured creditors of the HOP Restaurant Entities as provided by the
                                                                 25
                                                                      Plan.
                                                                 26

                                                                 27   41
                                                                        This amount may be subject to increase based upon whether or not there is to be a payment to the RDI Unsecured
                                                                 28   Creditors of $2.5 million under the Plan.
                                                                      DOCS_LA:323709.20                                      - 62 -
                                                                  Case 8:18-bk-13311-CB           Doc 438 Filed 10/01/19 Entered 10/01/19 20:56:26                Desc
                                                                                                  Main Document    Page 72 of 165


                                                                  1           The balance of the Plan Funding from the Plan Sponsor shall be utilized to fund the Plan as

                                                                  2   set forth in the Cash Flow Projections (Exhibit B).

                                                                  3            4.         New Value Contribution
                                                                              Under the Plan, the Founders will make a “new value” contribution on the Effective Date of
                                                                  4
                                                                      the Plan in the form of a portion of the value of their ownership Interests in RFS, which will be
                                                                  5
                                                                      contributed to RDI as provided by the Plan (the “New Value Contribution”). The New Value
                                                                  6
                                                                      Contribution shall be a net amount based on the equity value of RFS adjusted by the Reconciliation.
                                                                  7
                                                                      The New Value Contribution by the Founders is valued at approximately $5.5 million, as set forth in
                                                                  8
                                                                      Exhibit A. The value of the New Value Contribution and the satisfaction of the requirements of the
                                                                  9
                                                                      Bankruptcy Code with respect thereto will be determined in connection with Confirmation of the
                                                                 10
                                                                      Plan.
                                                                 11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                               5.         Reconciliation of Claims Between and Among the Debtors and the Founders
                                                                 12
                                                                              Pursuant to the Plan, the claims between and among the Debtors and the Founders (and
                                        COSTA MESA, CALIFORNIA




                                                                 13
                                          ATTORNEYS AT LAW




                                                                      certain affiliates), as reflected in Exhibit E, will be reconciled and utilized to calculate the New
                                                                 14
                                                                      Value Contribution by the Founders. By way of the Reconciliation, the claims between and among
                                                                 15
                                                                      the Debtors and the Founders and these affiliates will be eliminated. Any net amounts owed to or by
                                                                 16
                                                                      the Founders or these affiliates with respect to any Debtor will be applied to the value of the New
                                                                 17
                                                                      Value Contribution being made by the Founders.
                                                                 18
                                                                               6.         Transfer of Interests in RFS to RDI; Post-Effective Date Ownership of RDI
                                                                 19           As of the Effective Date, all of the Founders’ Interests in RFS will be transferred to RDI.
                                                                 20   Post-Effective Date, RDI will be owned 60% by the Plan Sponsor, 24% by Cavanaugh and 16% by
                                                                 21   Kosmides. These ownership percentages may be subject to change based upon whether or not there
                                                                 22   is to be a payment to the RDI Unsecured Creditors of $2.5 million under the Plan.
                                                                 23            7.         Pre-Petition Netdown Process
                                                                 24           On March 11, 2019, the Court entered its order approving the Netdown Process pursuant to

                                                                 25   which RDI, RFS and the Franchisees were authorized to honor their Post-Petition obligations among

                                                                 26   them. Under the Plan, as of the Effective Date, the Netdown Process shall be implemented for the

                                                                 27   Pre-Petition period (the “Pre-Petition Netdown Process”), as follows:

                                                                 28
                                                                      DOCS_LA:323709.20                                  - 63 -
                                                                  Case 8:18-bk-13311-CB           Doc 438 Filed 10/01/19 Entered 10/01/19 20:56:26                Desc
                                                                                                  Main Document    Page 73 of 165


                                                                  1           Any amounts that RDI owes a particular Franchisee in connection with Pre-Petition Gift

                                                                  2   Card Reimbursement Obligations will first be reduced (as a non-cash journal entry) by any amounts

                                                                  3   that that Franchisee owes to RDI for any miscellaneous charges (the “Net Amount RDI Owes to the

                                                                  4   Franchisee”). The Net Amount RDI Owes to the Franchisee will be applied (as a non-cash journal

                                                                  5   entry) to the amount of Pre-Petition Franchise Royalties that the Franchisee owes to RFS, leaving a

                                                                  6   remaining balance (the “Remaining Balance Owed by the Franchisee”). The Franchisee will pay to

                                                                  7   RFS (in cash) the Remaining Balance Owed by the Franchisee, as well as any Pre-Petition Ad Funds

                                                                  8   Obligations it owes, and RFS will pay the RDI License Fee.

                                                                  9           As reflected in the Cash Flow Projections (attached hereto as Exhibit B), for the period

                                                                 10   following July 30, 2019 though the Effective Date (estimated to be January 26, 2020), with respect

                                                                 11   to both the Post-Petition Netdown and, following the Effective Date, implementation with respect to
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   the Pre-Petition amounts owed among RDI, RFS and the Franchisees, the implementation of the
                                        COSTA MESA, CALIFORNIA




                                                                 13   Netdown Process as to these obligations is projected to generate cash to RFS in the estimated total
                                          ATTORNEYS AT LAW




                                                                 14   amount of $533,694 in Franchise Royalties, $349,585 in Ad Fund Obligations and miscellaneous

                                                                 15   charges). These amounts include the amount of $635,556 from Craig (to be paid on the Effective

                                                                 16   Date) and the balance from other Franchisees (to be paid on the Effective Date and during the year

                                                                 17   following the Effective Date), as reflected in the Cash Flow Projections. Pursuant to the

                                                                 18   implementation of this Netdown Process, RDI is projected to receive the amount of $133,423 as the

                                                                 19   RDI License Fees. These additional Netdown amounts are projected to result in the amount of

                                                                 20   approximately $858,349 to be booked as an intercompany receivable between RDI and RFS.

                                                                 21           Pursuant to the Pre-Petition Netdown Process, the majority of the pre-petition claims of the

                                                                 22   Franchisees against RDI will be satisfied in full. These claims are classified in Class 11(b) under the

                                                                 23   Plan and are unimpaired. The Plan Proponents believe that the disparate treatment between the

                                                                 24   unsecured creditors of RDI (Class 11(a) and Class 11(b)) is justified by virtue of the fact that an

                                                                 25   ongoing relationship with the Franchisees is critical to the success of the Reorganized Debtors’

                                                                 26   business operations and their ability to meet their Plan obligations to other creditors.

                                                                 27            8.         U.S. Foods Settlement
                                                                              In accordance with the US Foods Settlement, US Foods agrees to the following treatment
                                                                 28
                                                                      DOCS_LA:323709.20                                - 64 -
                                                                  Case 8:18-bk-13311-CB         Doc 438 Filed 10/01/19 Entered 10/01/19 20:56:26                Desc
                                                                                                Main Document    Page 74 of 165


                                                                  1   under the Plan, which treatment is set forth in the Cash Flow Projections:

                                                                  2                   1.      All proofs of claims filed by US Foods in the RDI Debtors’ cases (Claim No.
                                                                              85 (RDI), Claim No. 6 (Ruby’s Huntington Beach), Claim No. 5 (Ruby’s Oceanside), Claim
                                                                  3
                                                                              No. 7 (Ruby’s Palm Springs) and Claim No. 4 (Ruby’s Laguna Hills) (the “US Foods
                                                                  4           POCs”) shall be allowed in full in accordance with their asserted priorities, subject to
                                                                              business discussions regarding minor discrepancies between the amounts set forth in the US
                                                                  5           Foods POCs and the RDI Debtors’ books and records (the “US Foods
                                                                  6           Claims”). Reconciliation regarding the unsecured portion of the US Foods Claims (the “US
                                                                              Foods Unsecured Claims”) will start immediately and must be completed by the Effective
                                                                  7           Date of the Plan, or an amount shall be held in a Disputed Claims Reserve to ensure that US
                                                                              Foods is not at risk of non-payment. The US Foods Unsecured Claims will be classified and
                                                                  8           treated like other general unsecured claims against the respective Debtor obligors, and will be
                                                                  9           entitled to and be paid their pro rata share of distributions in connection therewith as
                                                                              provided by the Plan.
                                                                 10
                                                                                     2.      The portion of the US Foods Claims subject to priority pursuant to Section
                                                                 11           503(b)(9) of the Bankruptcy Code (the “US Foods 503(b)(9) Claims”) against the RDI
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12           Debtors shall be allowed as administrative claims, in the following amounts: $64,116.20
                                                                              (Ruby’s Huntington Beach), $51,486.60 (Ruby’s Oceanside), $25,337.02 (Ruby’s Palm
                                        COSTA MESA, CALIFORNIA




                                                                 13           Springs) and $8,513.53 (Ruby’s Laguna Hills). US Foods’ 503(b)(9) Claims shall be paid in
                                          ATTORNEYS AT LAW




                                                                              twelve (12) equal monthly payments, commencing one (1) month following the Effective
                                                                 14           Date of the Plan. The RDI Debtors agree to make the payments to US Foods on account of
                                                                 15           the US Foods 503(b)(9) Claims through an “autopayment” mechanism acceptable to US
                                                                              Foods.
                                                                 16
                                                                                      3.     Except as set forth in the following paragraphs (4) and (5), US Foods’ post-
                                                                 17           petition administrative claims will be on forty-five (45) day terms through the Effective Date
                                                                              of the Plan and will be paid in the ordinary course as they come due pursuant to the terms of
                                                                 18
                                                                              the existing supplier agreement between the parties (the “MDA”), which terms, except as
                                                                 19           otherwise provided for in the Plan, will remain in full force and effect, and will be
                                                                              incorporated into the Plan by reference.
                                                                 20
                                                                                      4.     US Foods will agree that Debtors may defer payments for purchases made on
                                                                 21           or after September 2, 2019, up to a total aggregate amount of $200,000 (the “Deferred
                                                                 22           Amount”), with the Deferred Amount to be paid over twelve (12) months commencing on
                                                                              the Effective Date of the Plan. RDI and US Foods will execute a mutually acceptable letter
                                                                 23           agreement (the “Letter Agreement”) for the payment of the amount of any such deferred
                                                                              payments, which will be payable in twelve (12) monthly installments with a twelve percent
                                                                 24
                                                                              (12%) interest rate. The Letter Agreement, when executed, will be incorporated into the Plan
                                                                 25           by reference. The RDI Debtors agree to make the payments to US Foods on account of these
                                                                              amounts through an “autopayment” mechanism acceptable to US Foods.
                                                                 26
                                                                                     5.     US Foods will restart shipments to the Irvine/Woodbridge restaurant, and will
                                                                 27           be paid each Wednesday for the prior week’s orders/deliveries. For the past due amount
                                                                 28           (approximately $43,000) owed by Irvine/Woodbridge for post-petition deliveries, US Foods
                                                                      DOCS_LA:323709.20                               - 65 -
                                                                  Case 8:18-bk-13311-CB           Doc 438 Filed 10/01/19 Entered 10/01/19 20:56:26               Desc
                                                                                                  Main Document    Page 75 of 165


                                                                  1           agrees to payment in full in equal weekly installments for fifty-two (52) weeks commencing
                                                                              on the first week after deliveries have resumed, plus twelve percent (12%) annual interest.
                                                                  2
                                                                                     6.       The Reorganized RDI Debtors agree to use US Foods as their primary
                                                                  3
                                                                              supplier, and the Parties further agree that the termination date of the MDA is hereby
                                                                  4           extended to one year after the Effective Date of the Plan (or December 31, 2019 if no plan is
                                                                              confirmed prior to that date), during which time the parties will cooperate to negotiate an
                                                                  5           amended supplier agreement.
                                                                  6
                                                                                     7.      Avoidance Actions against US Foods will be waived by all parties with
                                                                  7           standing to bring them, including the Debtors, their Estates and the Committee.

                                                                  8            9.         Treatment of Intercompany Claims

                                                                  9           As of the Petition Date, after accounting for all intercompany obligations between them, RDI

                                                                 10   owes RFS the approximate amount of $400,000. In addition, there will be an intercompany

                                                                 11   receivable on RDI’s books in favor of RFS pursuant to the Netdown Process.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12           So long as RDI and RFS are in compliance with their obligations under the Plan, any

                                                                      intercompany receivable owed to RFS from RDI as a result of the Netdown Process and any other
                                        COSTA MESA, CALIFORNIA




                                                                 13
                                          ATTORNEYS AT LAW




                                                                 14   intercompany obligations between them will not be collected or paid, but will remain on the books

                                                                 15   as non-cash journal entries.
                                                                               10.        Lending and Borrowing of Monies Between Reorganized Debtors
                                                                 16
                                                                              So long as there is no default under the Plan, including with respect to the obligations to
                                                                 17
                                                                      Opus Bank, following the Effective Date, the New HOP Entities, RFS and RDI may lend to and
                                                                 18
                                                                      borrow monies between and among themselves. Such intercompany obligations will not be
                                                                 19
                                                                      collected or paid, but will remain on the books as non-cash journal entries.
                                                                 20
                                                                               11.        Corporate Structure and Governance
                                                                 21
                                                                                      a.       Charter
                                                                 22
                                                                              As of the Effective Date, and subject to such charter amendments as may be made pursuant
                                                                 23
                                                                      to the Plan, the articles of incorporation and bylaws of RDI will be the same as the articles of
                                                                 24
                                                                      incorporation and bylaws of RDI immediately before the Effective Date. Effective as of the
                                                                 25
                                                                      Effective Date, the officers and directors of RDI will be the same as the officers and directors of RDI
                                                                 26
                                                                      immediately before the Effective Date, with the exceptions that Craig will be the Chairman of the
                                                                 27
                                                                      board of directors of RDI and Tad Belshe will no longer participate on the board (i.e., the initial
                                                                 28
                                                                      DOCS_LA:323709.20                                - 66 -
                                                                  Case 8:18-bk-13311-CB         Doc 438 Filed 10/01/19 Entered 10/01/19 20:56:26                  Desc
                                                                                                Main Document    Page 76 of 165


                                                                  1   board of directors of RDI will consist of Craig, Cavanaugh and Kosmides). RDI will hold all of the

                                                                  2   equity Interests in RFS, in the RDI Entities and, following the post-Effective Date contribution by

                                                                  3   the Plan Sponsor, the equity Interests in the New HOP Entities. Following the Effective Date and

                                                                  4   satisfaction of their Plan obligations, SoCal Diners, Quality and Ruby’s Laguna Hills will be

                                                                  5   terminated as entities. Charter amendments that may be made pursuant to the Plan include changes

                                                                  6   as may be necessary or appropriate to (i) conform such documents to the terms of the Plan;

                                                                  7   (ii) conform such documents to recent amendments to corporation statutes; and (iii) to include a

                                                                  8   prohibition on the issuance of non-voting equity securities.

                                                                  9                   b.     Voting Rights and Shareholder Agreement

                                                                 10           Voting shall be weighted based on the respective ownership interests in RDI held by Craig,

                                                                 11   Cavanaugh and Kosmides. As of the Effective Date, Craig, Cavanaugh and Kosmides shall enter
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   into a shareholders’ agreement with respect to RDI which shall include terms and conditions that are
                                        COSTA MESA, CALIFORNIA




                                                                 13   typical in privately held entities, including the delegation of management and control of RDI’s
                                          ATTORNEYS AT LAW




                                                                 14   operations (including menu, design and branding decisions) to Cavanaugh. All major decisions, and

                                                                 15   those customarily identified as such in operating and shareholder agreements typical to privately

                                                                 16   held entities, including without limitation, business decisions with respect to expansion of the

                                                                 17   business or other business decisions that might require the contribution or expenditure of new capital

                                                                 18   of RDI, will be made by majority vote of the equity holders based on their respective ownership

                                                                 19   Interests.

                                                                 20           With respect to capital calls, the shareholder agreement will provide that, if a shareholder

                                                                 21   fails to contribute the capital called with the necessary vote of the shareholders in accordance with

                                                                 22   his respective ownership Interest percentage as set forth above within thirty (30) days after the

                                                                 23   capital call is made, the other shareholders shall have the right, but not the obligation, to make a loan

                                                                 24   to RDI in the amount of the capital contribution that is not made, equal to his respective pro rata

                                                                 25   share (based on his respective percentage equity interest) of the defaulting shareholder’s share of the

                                                                 26   capital, or the entire amount of the capital call deficiency, if not made by the other non-defaulting

                                                                 27   shareholder. Any such loan shall be treated as if RDI made a loan to the defaulting shareholder and

                                                                 28
                                                                      DOCS_LA:323709.20                                - 67 -
                                                                  Case 8:18-bk-13311-CB         Doc 438 Filed 10/01/19 Entered 10/01/19 20:56:26                 Desc
                                                                                                Main Document    Page 77 of 165


                                                                  1   the non-defaulting shareholder made a loan to RDI. Any such loan by RDI to a defaulting

                                                                  2   shareholder (the “Default Loan”) and any such loan from a non-defaulting shareholder to RDI (the

                                                                  3   “Shareholder Loan”) shall bear interest at a rate equal to the federal prime rate plus three percent

                                                                  4   (3%) per annum and shall be secured by a pledge of the defaulting shareholder’s equity interest in

                                                                  5   RDI. The defaulting shareholder shall execute and deliver such documents as are reasonably

                                                                  6   necessary to create and perfect such security interest and the shareholder agreement for RDI shall

                                                                  7   provide for a power of attorney in favor of the non-defaulting shareholders to effectuate such

                                                                  8   documents if the defaulting shareholder fails to promptly execute and deliver same. Any such

                                                                  9   Default Loan and any such Shareholder Loan shall provide for the payment of accrued interest

                                                                 10   monthly and for all principal and accrued and unpaid interest to be due and payable on or before the

                                                                 11   date that is (i) six (6) months following the date the Default Loan and the Shareholder Loan are
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   advanced if the Default Loan and the Shareholder Loan are less than one million dollars
                                        COSTA MESA, CALIFORNIA




                                                                 13   ($1,000,000), or (ii) one year following the date the Default Loan and the Shareholder Loan are
                                          ATTORNEYS AT LAW




                                                                 14   advanced if the Default Loan and the Shareholder Loan is one million dollars ($1,000,000) or more.

                                                                 15   Failure to pay the Default Loan and the Shareholder Loan on or before the applicable maturity date

                                                                 16   pursuant to the foregoing shall constitute a default under each of the Default Loan and the

                                                                 17   Shareholder Loan.

                                                                 18           At such time as any Default Loan or Shareholder Loan is defaulted and not paid, and

                                                                 19   assuming one of the other shareholders advances such amount in lieu of the defaulting shareholder,

                                                                 20   the percentage interests of the shareholders shall be recalculated, and the percentage interests of each

                                                                 21   shareholder shall be adjusted such that each shareholder shall have an interest determined by

                                                                 22   fraction, the numerator of which shall be the aggregate capital contributed by the shareholder, and

                                                                 23   the denominator of which shall be the aggregate capital contributed by all shareholders, provided,

                                                                 24   however, that for purposes of the foregoing calculation only, each shareholder shall be treated as

                                                                 25   having contributed his proportionate share (in accordance with his percentage Interest in RDI) of the

                                                                 26   aggregate capital contributed by Craig as of the Effective Date of the Plan.

                                                                 27           The consequence of a shareholder default shall be the dilution of the shareholder’s equity in

                                                                 28
                                                                      DOCS_LA:323709.20                                - 68 -
                                                                  Case 8:18-bk-13311-CB                Doc 438 Filed 10/01/19 Entered 10/01/19 20:56:26                Desc
                                                                                                       Main Document    Page 78 of 165


                                                                  1   RDI, but a default will not result under any circumstance in personal liability of the defaulting

                                                                  2   shareholder.

                                                                  3              For illustration purposes only, assume that Craig contributed a total of $4,000,000 as of the

                                                                  4   Effective Date of the Plan, and that there are three (3) shareholders – Craig at 60%, Shareholder A at

                                                                  5   24% and Shareholder B at 16%. Then assume that additional capital in the amount of $500,000 is

                                                                  6   required by RDI, and that Craig contributes 60% of such amount ($300,000); Shareholder A

                                                                  7   contributes 24% ($120,000), but Shareholder B does not contribute any amounts and Craig advances

                                                                  8   to RDI the share otherwise allocable to Shareholder B ($80,000). In such event, the denominator in

                                                                  9   the following dilution formula would be $4.5 million (the original Plan Funding of $4 million plus

                                                                 10   the $500,000 capital call), and the percentage interests of the shareholders would be adjusted as

                                                                 11   follows:
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12              For Craig: $4,000,000 (allocable share of original Plan capital) + $300,000 (Craig share of
                                        COSTA MESA, CALIFORNIA




                                                                 13   current capital call) + $80,000 (Shareholder B capital call advanced by Craig) = $4,380,000.
                                          ATTORNEYS AT LAW




                                                                 14   $4,380,000/ $7,166,667 = 61.1%.

                                                                 15              For Shareholder A: $1,600,000 (imputed allocable share of original Plan capital) + $120,000

                                                                 16   (Shareholder A share of current capital call) = $1,720,000. $1,720,000 / $7,166,667 = 24%.

                                                                 17              For Shareholder B: $1,066,667 (imputed allocable share of original Plan capital) + $0

                                                                 18   (Shareholder B unpaid current capital call) = $1,066,667. $1,066,667 / $7,166,667 = 14.9%.

                                                                 19                       c.       Composition Of Reorganized Debtors’ Board Of Directors And Identity

                                                                 20                                And Compensation Of Officers.

                                                                 21              The following are the titles and the salaries expected to be provided to the directors and

                                                                 22   officers of the Reorganized Debtors during the 2019 and 2020 fiscal years:42 Craig, Chairman of the

                                                                 23   Board, will not be paid a salary; Cavanaugh, Chief Executive Officer and Director, will be paid

                                                                 24   $250,000 per annum; Kosmides, Special Projects Coordinator and Director, will be paid $225 per

                                                                 25   hour on an as-requested basis; Mr. Belshe, Executive Vice President of Operations, will be paid

                                                                 26   $102,000 per annum; and Lori Smith, Secretary, will be paid $1,000 per annum.

                                                                 27
                                                                      42
                                                                 28        The compensation of officers is subject to modification both pre and post-Effective Date.
                                                                      DOCS_LA:323709.20                                           - 69 -
                                                                  Case 8:18-bk-13311-CB           Doc 438 Filed 10/01/19 Entered 10/01/19 20:56:26               Desc
                                                                                                  Main Document    Page 79 of 165


                                                                  1           RDI shall enter into at-will employment agreements with Messrs. Cavanaugh, Kosmides and

                                                                  2   Belshe and Ms. Smith as of the Effective Date which will provide for their compensation as set forth

                                                                  3   above and will provide for the continuation of medical insurance coverage in accordance with the

                                                                  4   medical insurance coverage provided to them by the Debtors as of the Petition Dates.

                                                                  5            12.        Estate Representative
                                                                              The Reorganized Debtors shall be appointed the Estate Representative for purposes of
                                                                  6
                                                                      prosecuting any Rights of Action (subject to the limitations set forth in the Plan), objecting to
                                                                  7
                                                                      Claims, disbursing monies to Holders of Claims under the Plan, liquidating property of the Estates
                                                                  8
                                                                      and administering the Disputed Claim Reserve established pursuant to the Plan. Without further
                                                                  9
                                                                      order of the Court, the Reorganized Debtors may employ professionals, including counsel and
                                                                 10
                                                                      accountants, the duties of which may include, without limitation, assisting in fulfilling the
                                                                 11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                      obligations under the Plan, including prosecuting any Rights of Action, objecting to Claims, filing
                                                                 12
                                                                      tax returns and disposing of the assets of the Estates. Such professionals shall be entitled to receive
                                        COSTA MESA, CALIFORNIA




                                                                 13
                                          ATTORNEYS AT LAW




                                                                      compensation for services rendered after the Effective Date without further order of the Court.
                                                                 14
                                                                              The Reorganized Debtors may pursue or decline to pursue any Rights of Action, as they
                                                                 15
                                                                      deem appropriate in their sole discretion. The Reorganized Debtors may settle, release, sell, and
                                                                 16
                                                                      assign, otherwise transfer or compromise such Rights of Action. Similarly, subject to the obligations
                                                                 17
                                                                      set forth in the Plan, the Reorganized Debtors may sell any assets of Reorganized Debtors in their
                                                                 18
                                                                      sole discretion. The Reorganized Debtors may, but shall not be required to, set-off against any
                                                                 19
                                                                      Claim and the Distributions to be made pursuant to the Plan in respect of such Claim, any claims the
                                                                 20
                                                                      Estates may have against the Holder of the Claim, but neither the failure to do so nor the allowance
                                                                 21
                                                                      of any Claim hereunder shall constitute a waiver or release by Reorganized Debtors of any such
                                                                 22
                                                                      claims, set-off or recoupment rights which Reorganized Debtors may have against such Holder.
                                                                 23
                                                                              Unless a claim against a Creditor or other person is expressly waived, relinquished,
                                                                 24
                                                                      compromised or settled in the Plan or in a Final Order, all rights with respect to such claim are
                                                                 25
                                                                      reserved to the Reorganized Debtors, which may pursue such claim. Upon the substantial
                                                                 26
                                                                      consummation of the Plan, the Reorganized Debtors may file, and after full consummation shall file,
                                                                 27
                                                                      a report with the Court and request the entry of a final decree closing these Cases.
                                                                 28
                                                                      DOCS_LA:323709.20                                - 70 -
                                                                  Case 8:18-bk-13311-CB           Doc 438 Filed 10/01/19 Entered 10/01/19 20:56:26            Desc
                                                                                                  Main Document    Page 80 of 165


                                                                  1           13.     Disputed Claims and Unclaimed Property

                                                                  2          Notwithstanding all references in the Plan to Claims that are Allowed, in undertaking the

                                                                  3   calculations concerning Allowed Claims or Allowed Interests or Administrative Claims under the

                                                                  4   Plan, including the determination of the amount of Distributions due to the Holders of Allowed

                                                                  5   Claims and Administrative Claims, each Disputed Claim shall be treated as if it were an Allowed

                                                                  6   Claim or authorized Administrative Claim, as appropriate, except that if the Court estimates the

                                                                  7   likely portion of a Disputed Claim to be Allowed or otherwise determines the amount which would

                                                                  8   constitute a sufficient reserve for a Disputed Claim (which estimates and determinations may be

                                                                  9   requested by the Debtors or the Reorganized Debtors), such amount as determined by the Court shall

                                                                 10   be used as to such Claim.

                                                                 11          The Distributions due with respect to Disputed Claims based on the calculations required by
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   the Plan shall be reserved for the Holders of the Disputed Claims and deposited in a segregated
                                        COSTA MESA, CALIFORNIA




                                                                 13   account (the “Disputed Claims Reserve”). The amount so deposited on behalf of a Creditor holding
                                          ATTORNEYS AT LAW




                                                                 14   a particular Disputed Claim is referred to herein as the “Reserve Amount.”

                                                                 15          After an objection to a Disputed Claim is withdrawn or determined by Final Order, the

                                                                 16   Distributions due on account of any resulting Allowed Claim or authorized Administrative Claim

                                                                 17   shall be paid by the Reorganized Debtors from the Reserve Amounts for such Creditor held in the

                                                                 18   Disputed Claims Reserve together with the interest, if any, actually accrued on the Reserve Amounts

                                                                 19   (up to a maximum of the interest actually accrued on the amount of the resulting Allowed Claim or

                                                                 20   authorized Administrative Claim). Such payment shall be made on the earlier of (a) the next

                                                                 21   payment date for Claims or Administrative Claims of the Class or type of the Claim or

                                                                 22   Administrative Claim of such Holder and, (b) within forty-five (45) days of the date the Disputed

                                                                 23   Claim becomes an Allowed Claim or authorized Administrative Claim. No interest shall be due to a

                                                                 24   Disputed Claim Holder based on the delay attendant to determining the allowance of such Claim

                                                                 25   except as set forth in this subsection.

                                                                 26          Should the Distribution due with respect to a finally Allowed Claim of such Creditor exceed

                                                                 27   the Reserve Amount for Administrative Claims, Secured Claims or Priority Claims, the shortfall

                                                                 28   may be paid from any available sums of the Reorganized Debtors and, for Unsecured Claims, the
                                                                      DOCS_LA:323709.20                             - 71 -
                                                                  Case 8:18-bk-13311-CB         Doc 438 Filed 10/01/19 Entered 10/01/19 20:56:26                  Desc
                                                                                                Main Document    Page 81 of 165


                                                                  1   shortfall may be paid from funds, if any, otherwise available to distribute to Unsecured Claims,

                                                                  2   collectively. In no event shall the Creditor have recourse to any payments already made to others.

                                                                  3           After an objection to such a Disputed Claim is sustained in whole or in part by a Final Order,

                                                                  4   any Reserve Amounts for such Claim held in the Disputed Claims Reserve in excess of the

                                                                  5   Distributions due on account of any resulting Allowed Claim may be removed from the Disputed

                                                                  6   Claims Reserve and put in the Reorganized Debtors’ general accounts, as applicable.

                                                                  7           Any Cash or other property which is unclaimed for one-hundred eighty (180) days after the

                                                                  8   Distribution is sent by mail to the last known mailing address for the person entitled thereto as

                                                                  9   provided in the Plan (“Unclaimed Property”) will be deemed paid to such entitled Person, for

                                                                 10   purposes of determining the Person’s rights. Any Creditor that does not claim its Distribution within

                                                                 11   one hundred eighty (180) days will receive no future Distribution under the Plan. Unclaimed
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   Property resulting from a Distribution shall revest in the respective Reorganized Debtor.
                                        COSTA MESA, CALIFORNIA




                                                                 13   F.      Claim Objection Bar Date
                                          ATTORNEYS AT LAW




                                                                 14           The Debtors, Creditors and other parties in interest shall have until 120 days following the

                                                                 15   Effective Date of the Plan (the “Claim Objection Bar Date”) to file all objections to Claims in these

                                                                 16   cases, subject to extension by Court order.

                                                                 17   G.      Risk Factors

                                                                 18           While the Debtors’ Cash Flow Projections (Exhibit B) incorporate assumptions, there are

                                                                 19   events which could occur and risks associated with the Debtors’ reorganization that would hinder the

                                                                 20   Debtors’ ability to meet their Plan obligations. Moreover, the successful implementation of the

                                                                 21   Debtors’ business plan is dependent on the interaction of many variables, including Debtors’ ability

                                                                 22   to exploit and maintain their current market niche, the effects of changing industry conditions,

                                                                 23   competition and the extension of trade credit by the Debtors’ suppliers. While the Debtors believe

                                                                 24   that the Cash Flow Projections are reflective of the Debtors’ reasonable judgments in assessing those

                                                                 25   risks, factors or events not foreseen or anticipated by the Debtors could adversely affect the ability of

                                                                 26   the Debtors to execute their business plan strategies. Specifically, the Debtors’ ability to meet their

                                                                 27   Cash Flow Projections are subject to the following risks:

                                                                 28
                                                                      DOCS_LA:323709.20                                - 72 -
                                                                  Case 8:18-bk-13311-CB         Doc 438 Filed 10/01/19 Entered 10/01/19 20:56:26                Desc
                                                                                                Main Document    Page 82 of 165


                                                                  1           1.      Business Risks

                                                                  2                  a.      Industry Conditions

                                                                  3          There can be no assurance that the industry conditions under which the Debtors will operate

                                                                  4   will enable them to achieve the revenues, or the gross margins thereon, which the Debtors have

                                                                  5   relied upon to project future business prospects. Industry-wide demand is subject to fluctuations in

                                                                  6   consumer tastes. Moreover, the industry in which the Debtors participate is highly competitive. As

                                                                  7   new restaurant chains vie for market share, the relative market share enjoyed by the Debtors may be

                                                                  8   adversely affected.

                                                                  9                  b.      Competition

                                                                 10          The restaurant industry is highly competitive and is affected by changes in the public’s eating

                                                                 11   habits and preferences, demographic and sociocultural patterns, and local and national economic
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   conditions affecting consumer spending habits. The restaurants operated by the Debtors compete
                                        COSTA MESA, CALIFORNIA




                                                                 13   directly and indirectly with a large number of national and regional restaurant operations, as well as
                                          ATTORNEYS AT LAW




                                                                 14   with locally owned restaurants and numerous other establishments that offer moderately priced

                                                                 15   hamburgers, salads and other menu items. The Debtors compete in terms of perceived value, the

                                                                 16   variety and quality of menu items, service, and price. There are other companies engaged in

                                                                 17   restaurant operations similar to the restaurants operated by the Debtors that have substantially

                                                                 18   greater financial resources and a higher volume of sales than the Debtors. In response to

                                                                 19   competition, the Debtors may need to develop and implement new concepts in order for their

                                                                 20   businesses to remain viable.

                                                                 21                  c.      Seasonality

                                                                 22          The restaurants operated by the Debtors are subject to some seasonal fluctuation with the

                                                                 23   third quarter being the strongest quarter followed by the second quarter. The first and fourth quarter

                                                                 24   seasons are weaker due to climatic and other conditions which negatively impact guest patterns.

                                                                 25                  d.      Operating Cash Flow

                                                                 26          Ongoing plan payments are being funded largely by internal operations. There can be no

                                                                 27   assurance that the operating cash flow of the Reorganized Debtors, after giving effect to operating

                                                                 28   requirements, will be adequate to fully fund the payment of the Plan obligations, as and when due.
                                                                      DOCS_LA:323709.20                                - 73 -
                                                                  Case 8:18-bk-13311-CB         Doc 438 Filed 10/01/19 Entered 10/01/19 20:56:26                 Desc
                                                                                                Main Document    Page 83 of 165


                                                                  1   The ability of the Debtors to repay or refinance their indebtedness may depend on their ability to

                                                                  2   obtain trade credit terms from its suppliers at historical support levels. The pendency of the

                                                                  3   Chapter 11 Cases has negatively affected the operations of the Debtors and results of operations.

                                                                  4   Adverse effects of the Chapter 11 Cases may affect future periods as well.

                                                                  5                   e.     Trade Credit

                                                                  6           The Reorganized Debtors will rely on the resumption of trade credit terms at levels

                                                                  7   historically extended to the Debtors by their suppliers. While some of these suppliers have

                                                                  8   undertaken to extend trade credit to the Debtors during the pendency of the Chapter 11 Cases, the

                                                                  9   aggregate credit so extended is well below historical levels, and there can be no assurance that credit

                                                                 10   currently extended will be continued, nor that sufficient additional credit would be extended by

                                                                 11   currently non-participating suppliers upon confirmation of the Plan. In formulating their Cash Flow
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   Projections, the Debtors assumed that the Reorganized Debtors would obtain trade credit from all
                                        COSTA MESA, CALIFORNIA




                                                                 13   suppliers on terms that were normal and customary during the Debtors’ fiscal year ended 2017. The
                                          ATTORNEYS AT LAW




                                                                 14   extension of less aggregate trade credit than relied upon by the Debtors in formulating the Cash Flow

                                                                 15   Projections would adversely affect the Reorganized Debtors’ ability to meet their obligations under

                                                                 16   the Plan. The failure of suppliers to extend credit to the Reorganized Debtors in accordance with

                                                                 17   industry practice would further place the reorganized entities at a disadvantage vis-à-vis their

                                                                 18   principal competitors, which would have continued access to this valuable funding medium.

                                                                 19                   f.     Ability to Achieve the Business Plan

                                                                 20           Successful implementation of the Debtors’ business plan is dependent on the interaction of

                                                                 21   many variables including the effects of changing industry conditions, competition and the extension

                                                                 22   of trade credit by the Debtors’ suppliers. Other factors include the effects of general economic

                                                                 23   trends influencing consumers’ discretionary expenditures and the effectiveness of the Debtors' tax

                                                                 24   planning strategies. While the Debtors believe that the Cash Flow Projections filed concurrently

                                                                 25   herewith are reflective of the Debtors’ reasonable judgments in assessing those risks, there can be no

                                                                 26   assurance that influences not foreseen by Debtors would not adversely impact the ability of the

                                                                 27   Debtors and/or the Reorganized Debtors to execute their business plan strategies.

                                                                 28
                                                                      DOCS_LA:323709.20                                - 74 -
                                                                  Case 8:18-bk-13311-CB                Doc 438 Filed 10/01/19 Entered 10/01/19 20:56:26          Desc
                                                                                                       Main Document    Page 84 of 165


                                                                  1                   g.      Availability of Sufficient Cash to Sustain Operations Following to the
                                                                                              Effective Date
                                                                  2
                                                                              There is a risk that the actual revenue numbers for the Plan period will be less than projected.
                                                                  3
                                                                      If the actual revenue numbers are less than projected, there is a risk that the Debtors will not have
                                                                  4
                                                                      sufficient cash to sustain operations and will require additional funding.
                                                                  5
                                                                                      h.      Governmental Regulation and Litigation
                                                                  6
                                                                                                  i.      Governmental Regulation
                                                                  7

                                                                  8           The Debtors’ restaurants are subject to federal, state and local laws and regulations governing
                                                                  9   health, sanitation, environmental matters, safety, the sale of alcoholic beverages and regulations
                                                                 10   regarding, wages, hiring and employment practices. RFS is subject to regulations under applicable
                                                                 11   franchise law with respect to its franchising of the Ruby’s brand. The Debtors believe that they have
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   or will have all licenses and approvals material to the operation of their business post-Effective Date,
                                        COSTA MESA, CALIFORNIA




                                                                 13   and that their operations are in material compliance with applicable laws and regulations. However,
                                          ATTORNEYS AT LAW




                                                                 14   the enactment of additional regulations could create further burdens on the Debtors’ operations,
                                                                 15   adversely affecting the Reorganized Debtors’ ability to perform their obligations under the Plan.
                                                                 16                          ii.          Certain Litigation
                                                                 17
                                                                              The Debtors have been named as defendants in a wide variety of Litigation. The Debtors
                                                                 18
                                                                      expect that the Reorganized Debtors will continue to be named as defendants in future litigation,
                                                                 19
                                                                      although the Debtors do not expect such Litigation to have a material adverse impact on
                                                                 20
                                                                      Reorganized Debtors’ performance under the Plan.
                                                                 21
                                                                                           iii.           D&O/Affiliate Claim Litigation
                                                                 22

                                                                 23           In the event that the D&O/Affiliate Release is not approved by the Bankruptcy Court, the
                                                                 24   Plan provides for the unsecured creditors of RDI (Class 11(a)) to be paid from any recovery from the
                                                                 25   pursuit of the D&O/Affiliate Claims by the Litigation Trust. As such, the ultimate recovery to such
                                                                 26   creditors is uncertain as it is wholly dependent upon a successful outcome of any such litigation.
                                                                 27   This litigation could take several years to resolve. Moreover, assuming an affirmative recovery is
                                                                 28
                                                                      DOCS_LA:323709.20                                   - 75 -
                                                                  Case 8:18-bk-13311-CB          Doc 438 Filed 10/01/19 Entered 10/01/19 20:56:26                   Desc
                                                                                                 Main Document    Page 85 of 165


                                                                  1   ultimately obtained by the Litigation Trust in connection with the D&O/Affiliate Claims, the amount

                                                                  2   available for distribution to holders of Class 11(a) claims would be subject to the prior payment of

                                                                  3   the fees and costs of the Liquidating Trust in pursuit of such recovery and otherwise. Accordingly,

                                                                  4   the recovery to Class 11(a) claimants is uncertain and could exceed or fall materially short of the

                                                                  5   treatment under the Plan providing for a $2.5 million payment should the D&O/Affiliate Release be

                                                                  6   approved by the Bankruptcy Court.

                                                                  7           In addition, the pursuit of such D&O/Affiliate Claims against the D&Os/Affiliated Entities is

                                                                  8   likely to serve to distract the D&Os from the operations of the Reorganized Debtors, which could

                                                                  9   have a material adverse impact of the Reorganized Debtors’ performance under the Plan.

                                                                 10            2.         Bankruptcy Risk
                                                                                      a.       Objection to Classification
                                                                 11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                              Section 1122 of the Bankruptcy Code provides that a plan may place a claim or an interest in
                                                                 12
                                                                      a particular class only if such claim or interest is substantially similar to the other claims or interests
                                        COSTA MESA, CALIFORNIA




                                                                 13
                                          ATTORNEYS AT LAW




                                                                      of such class. The Debtors believe that the classification of Claims and Interests under the Plan
                                                                 14
                                                                      complies with the requirements set forth in the Bankruptcy Code. However, there can be no
                                                                 15
                                                                      assurance that the Bankruptcy Court would reach the same conclusion.
                                                                 16
                                                                                      b.       Risk of Non-Confirmation of Plan
                                                                 17
                                                                              Even if all Classes of Claims that are entitled to vote accept the Plan, the Plan might not be
                                                                 18
                                                                      confirmed by the Bankruptcy Court. Section 1129 of the Bankruptcy Code sets forth the
                                                                 19
                                                                      requirements for confirmation and requires, among other things, that the confirmation of a plan of
                                                                 20
                                                                      reorganization is not likely to be followed by the liquidation or the need for further financial
                                                                 21
                                                                      reorganization, and that the value of distributions to dissenting Creditors and equity security holders
                                                                 22
                                                                      not be less than the value of distributions such Creditors and equity security holders would receive if
                                                                 23
                                                                      the debtors were liquidated under chapter 7 of the Bankruptcy Code. The Debtors believe that the
                                                                 24
                                                                      Plan satisfies all the requirements for Confirmation of a plan of reorganization under the Bankruptcy
                                                                 25
                                                                      Code. There can be no assurance, however, that the Bankruptcy Court would also conclude that the
                                                                 26
                                                                      requirements for Confirmation of the Plan have been satisfied.
                                                                 27

                                                                 28
                                                                      DOCS_LA:323709.20                                  - 76 -
                                                                  Case 8:18-bk-13311-CB           Doc 438 Filed 10/01/19 Entered 10/01/19 20:56:26                Desc
                                                                                                  Main Document    Page 86 of 165


                                                                  1                   c.       Potential Effect of Bankruptcy on Certain Relationships

                                                                  2           The effect, if any, which the continuation of these cases may have upon the operations of the

                                                                  3   Reorganized Debtors cannot be accurately predicted or quantified. Although bankruptcy no longer

                                                                  4   has the same negative stigma it once had, some entities are uncomfortable doing business with a

                                                                  5   company that has sought bankruptcy relief. If Confirmation and consummation of the Plan do not

                                                                  6   occur expeditiously, the ongoing pendency of the Chapter 11 Cases could adversely affect the

                                                                  7   Reorganized Debtors’ relationships with its customers, suppliers and employees, resulting in a

                                                                  8   material adverse impact on the Reorganized Debtors’ operations.

                                                                  9            3.         Risk of Default Under Plan
                                                                              In the event that the Reorganized Debtors are unable to execute their business plan strategies
                                                                 10
                                                                      as contemplated by the Plan, the Reorganized Debtors may be unable to meet their payment
                                                                 11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                      obligations under the Plan. In such event, a default under the Plan could occur. Under these
                                                                 12
                                                                      circumstances, Creditors could seek to pursue their legal rights and remedies against the
                                        COSTA MESA, CALIFORNIA




                                                                 13
                                          ATTORNEYS AT LAW




                                                                      Reorganized Debtors occasioned by such default.
                                                                 14
                                                                      H.      Executory Contracts and Unexpired Leases
                                                                 15
                                                                               1.         Unexpired Leases and Executory Contracts to be Assumed
                                                                 16
                                                                              During the pendency of the Chapter 11 Cases, the Debtors assumed (and in the case of
                                                                 17
                                                                      Laguna Hills, assigned) their leases for the restaurants for the Huntington Beach, Oceanside, Palm
                                                                 18
                                                                      Springs and Laguna Hills locations and the corporate headquarters lease. Attached hereto as Exhibit
                                                                 19
                                                                      L is a chart, which identifies the Debtors’ other unexpired leases and executory contracts, and which
                                                                 20
                                                                      specifically includes, without limitation, the Franchise Agreements which will be assumed by RFS
                                                                 21
                                                                      and the RFS/RDI License Agreement under the Plan on the Effective Date (the “Assumed
                                                                 22
                                                                      Contracts/Leases”). Exhibit L also itemizes the amount of monetary defaults, if any, which exist
                                                                 23
                                                                      under such leases and executory contracts, which the Debtors must cure pursuant to section 365(b)
                                                                 24
                                                                      of the Bankruptcy Code. The Confirmation Order shall constitute an Order approving the
                                                                 25
                                                                      assumption of each lease and contract listed, and the assignment thereof to the applicable
                                                                 26
                                                                      Reorganized Debtor, and each such Assumed Contract/Lease shall be binding on the respective
                                                                 27
                                                                      Reorganized Debtor and the counter-parties thereto. If you are a party to a lease or contract to be
                                                                 28
                                                                      DOCS_LA:323709.20                                - 77 -
                                                                  Case 8:18-bk-13311-CB             Doc 438 Filed 10/01/19 Entered 10/01/19 20:56:26                           Desc
                                                                                                    Main Document    Page 87 of 165


                                                                  1   assumed and you object to the assumption of your lease or contract and/or you object to the amount

                                                                  2   that the Debtors have set forth on Exhibit L as owing to cure monetary defaults, you must file and

                                                                  3   serve your objection to the Plan within the deadline for objecting to the Confirmation of the Plan.

                                                                  4   See Section I (Introduction) of this document for the specific deadline.43

                                                                  5             2.        Other Unexpired Leases and Executory Contracts to Be Rejected
                                                                               Attached hereto as Exhibit M is a chart, which identifies unexpired leases and executory
                                                                  6
                                                                      contracts the Debtors will reject as of the Effective Date (the “Rejected Contracts/Leases”). The
                                                                  7
                                                                      Confirmation Order shall constitute an Order approving the rejection of each lease and contract
                                                                  8
                                                                      listed. If you are a party to a contract or lease to be rejected and you object to the rejection of your
                                                                  9
                                                                      contract or lease, you must file and serve your objection to the Plan within the deadline for objecting
                                                                 10
                                                                      to the Confirmation of the Plan. See Section I (Introduction) of this document for the specific
                                                                 11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                      deadline.
                                                                 12
                                                                               THE BAR DATE FOR FILING A PROOF OF CLAIM BASED ON A CLAIM ARISING
                                        COSTA MESA, CALIFORNIA




                                                                 13
                                          ATTORNEYS AT LAW




                                                                      FROM THE REJECTION OF A LEASE OR CONTRACT UNDER THE PLAN IS THIRTY (30)
                                                                 14
                                                                      CALENDAR DAYS FROM THE DATE THE CONFIRMATION ORDER IS ENTERED ON THE
                                                                 15
                                                                      COURT’S DOCKET. Any Claim based on the rejection of a contract or lease will be barred if the
                                                                 16
                                                                      Proof of Claim is not timely filed.
                                                                 17
                                                                      I.       Miscellaneous Plan Provisions
                                                                 18
                                                                                1.        Rounding of Amounts / De Minimis Amounts
                                                                 19
                                                                               Notwithstanding anything to the contrary in the Plan, the Reorganized Debtors may round all
                                                                 20
                                                                      amounts for Distributions of Cash hereunder to Holders of Allowed Claims and Interests to the
                                                                 21
                                                                      nearest whole dollar amount. In addition, the Reorganized Debtors shall not be required to make a
                                                                 22
                                                                      Distribution on account of any Claim until the Distribution to such Creditor totals a minimum of
                                                                 23
                                                                      $5.00.
                                                                 24
                                                                                2.        Name and Address of Holder
                                                                 25            For purposes of all Distributions under the Plan, the Reorganized Debtors will be entitled to
                                                                 26   rely on the name and address of the Holder of each Allowed Claim or Interest as shown on any
                                                                 27   43
                                                                        The Debtors reserve the right to add or withdraw any contract or lease from the lists of Assumed Contracts/Leases or
                                                                 28   Rejected Contracts/Leases at any time prior to the Confirmation Hearing.
                                                                      DOCS_LA:323709.20                                       - 78 -
                                                                  Case 8:18-bk-13311-CB           Doc 438 Filed 10/01/19 Entered 10/01/19 20:56:26                 Desc
                                                                                                  Main Document    Page 88 of 165


                                                                  1   timely filed Proof of Claim and, if none, as shown on the Debtors’ Schedules, as of the date of the

                                                                  2   hearing on Confirmation of the Plan, except to the extent that both the Reorganized Debtors and

                                                                  3   their counsel first receive adequate written notice of a transfer or change of address, properly

                                                                  4   executed by the Holder or its authorized agent.

                                                                  5            3.         Orders to Aid Consummation of Plan
                                                                              The Plan constitutes and incorporates a motion under 11 U.S.C. § 1142 and the Bankruptcy
                                                                  6
                                                                      Rules 7069 and 7070 for an order to cause the Debtors and all their present and former directors,
                                                                  7
                                                                      officers, agents, employees, attorneys, and accountants to cooperate fully in providing the Debtors
                                                                  8
                                                                      with all information regarding and access to properties and assets of the Debtors and their Estates;
                                                                  9
                                                                      and to execute and deliver such documents and perform such acts as are reasonably necessary to
                                                                 10
                                                                      enable the Debtors to take possession, custody, and control of all assets vested in the Debtors’
                                                                 11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                      Estates pursuant to the Plan to the extent provided for under the Plan and reasonably necessary to
                                                                 12
                                                                      transfer all of the assets of the Debtors to the Reorganized Debtors as provided by the Plan,
                                        COSTA MESA, CALIFORNIA




                                                                 13
                                          ATTORNEYS AT LAW




                                                                      including the transfer of the Interests in RFS to RDI, the transfer of the HOP Assets to the New HOP
                                                                 14
                                                                      Entities and the post-Effective Date transfer of the New HOP Entities to RDI. Confirmation of the
                                                                 15
                                                                      Plan shall be deemed a granting of such motion and the Confirmation Order shall be deemed the
                                                                 16
                                                                      order thereon.
                                                                 17
                                                                               4.         Severability
                                                                 18
                                                                              If the Court determines, prior to the date of entry of the Confirmation Order, that any
                                                                 19
                                                                      provision of the Plan is illegal either as written or as applied to any Claim or Interest, as the case
                                                                 20
                                                                      may be, such provision shall be either unenforceable generally or as applied to such Claim or
                                                                 21
                                                                      Interest. A determination that a provision of the Plan is illegal or not enforceable as to a particular
                                                                 22
                                                                      Claim or Interest shall in no way limit or affect the enforceability and operative effect of any other
                                                                 23
                                                                      provision of the Plan or of that provision as applied to other Claims or Interests and the Debtors may
                                                                 24
                                                                      modify the Plan to withdraw or modify such provision.
                                                                 25
                                                                               5.         Headings of Articles and Sections
                                                                 26           The headings of the articles and sections of the Plan are inserted for convenience only and
                                                                 27   shall in no way affect the interpretation of its provisions.
                                                                 28
                                                                      DOCS_LA:323709.20                                 - 79 -
                                                                  Case 8:18-bk-13311-CB            Doc 438 Filed 10/01/19 Entered 10/01/19 20:56:26                Desc
                                                                                                   Main Document    Page 89 of 165


                                                                  1             6.        Successors and Assigns

                                                                  2             The rights, benefits and obligations of any Entity referred to in the Plan shall be binding on,

                                                                  3   and shall inure to the benefit of, the heirs, executors, administrators, successors or assigns of such

                                                                  4   Entity.
                                                                                7.        Changes in Rates Subject to Regulatory Commission Approval
                                                                  5
                                                                                The Debtors are not subject to governmental regulatory commission approval of their prices.
                                                                  6

                                                                  7             8.        Services By And Fees For Professionals
                                                                  8                    a.        Prior to the Effective Date

                                                                  9                         i.   Generally
                                                                 10
                                                                                The Plan provides that fees and expenses for the Professionals retained by the Debtors or the
                                                                 11
                                                                      services rendered and costs incurred after the Petition Date and prior to the Effective Date, will be
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12
                                                                      fixed by the Bankruptcy Court after notice and a hearing and such fees and expenses will be paid
                                        COSTA MESA, CALIFORNIA




                                                                 13
                                          ATTORNEYS AT LAW




                                                                      after approval by the Bankruptcy Court to the extent so approved and as provided in the Plan.
                                                                 14
                                                                                       b.        From the Effective Date
                                                                 15
                                                                                The Plan provides that fees owing for services rendered and costs incurred and owing on and
                                                                 16
                                                                      after the Effective Date by the Professionals retained by the Reorganized Debtors will be paid by the
                                                                 17
                                                                      Reorganized Debtors from the funds held by the Reorganized Debtors twenty (20) days after
                                                                 18
                                                                      submission of a bill therefore to the Reorganized Debtors, if there is no objection within such time.
                                                                 19
                                                                      If there is such an objection, the fees and expenses will be fixed by the Bankruptcy Court after notice
                                                                 20
                                                                      and a hearing. The Bankruptcy Court will retain jurisdiction until the Chapter 11 Cases are closed,
                                                                 21
                                                                      to determine disputed post-Effective Date fees of Reorganized Debtors’ professionals.
                                                                 22
                                                                                9.        Dissolution of Committee
                                                                 23             As of the Effective Date, the Committee and each of its members shall be released and
                                                                 24   discharged from all duties and obligations arising from or related to the Chapter 11 Cases.
                                                                 25             10.       Litigation Trust
                                                                 26             If the D&O/Affiliate Release is not approved by the Bankruptcy Court, the Class 11(a)

                                                                 27   claimants will not be entitled to the payment of the $2.5 million. Instead, on the Effective Date, a

                                                                 28
                                                                      DOCS_LA:323709.20                                  - 80 -
                                                                  Case 8:18-bk-13311-CB            Doc 438 Filed 10/01/19 Entered 10/01/19 20:56:26                Desc
                                                                                                   Main Document    Page 90 of 165


                                                                  1   litigation trust will be formed pursuant to the Plan (the “Litigation Trust”). The Litigation Trust will

                                                                  2   have the express purpose of investigating and, if appropriate, prosecuting any D&O/Affiliate Claims,

                                                                  3   and making a pro rata distribution from any proceeds ultimately recovered by the Litigation Trust

                                                                  4   from such D&O/Affiliate Claims to the holders of Class 11(a) claims. The Litigation Trust is

                                                                  5   entitled to retain counsel or other advisors, which may include the advisors to the Committee, at the

                                                                  6   expense of the Litigation Trust. Any distribution to the Class 11(a) from the Litigation Trust shall be

                                                                  7   after payment in full of the fees and costs incurred by the Litigation Trust incurred in connection

                                                                  8   with the prosecution of D&O/Affiliate Claims or otherwise. The Reorganized Debtors shall have no

                                                                  9   liability for the payment of any fees or costs of the Litigation Trust, nor any liability to the holders of

                                                                 10   Class 11(a) claimants, which shall obtain their recovery solely from the Litigation Trust.

                                                                 11            11.        Amendment, Withdrawal or Revocation of the Plan
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                              The Debtors reserve the right to amend, revoke or withdraw the Plan prior to the
                                                                 12
                                                                      Confirmation Date. If the Debtors should revoke or withdraw the Plan, then the Plan shall be null
                                        COSTA MESA, CALIFORNIA




                                                                 13
                                          ATTORNEYS AT LAW




                                                                      and void, and nothing contained in the Plan shall constitute an admission by any of the Plan
                                                                 14
                                                                      Proponents, a waiver or release of any Claims by or against, or any Interests in the Debtors, or
                                                                 15
                                                                      prejudice in any manner the rights of Debtors.
                                                                 16
                                                                               12.        Retention of Jurisdiction
                                                                 17
                                                                              The Bankruptcy Court will retain and have exclusive jurisdiction over any matter (a) arising
                                                                 18
                                                                      under the Bankruptcy Code, (b) arising in or related to the Chapter 11 Cases or the Plan, or (c) that
                                                                 19
                                                                      relates to the following:
                                                                 20
                                                                              a.      Resolution of any matters related to the assumption, assumption and assignment, or
                                                                 21
                                                                      rejection of any executory contract or unexpired lease to which the Debtors are a party or with
                                                                 22
                                                                      respect to which the Debtors may be liable and to hear, determine and, if necessary, liquidate, any
                                                                 23
                                                                      Claims arising therefrom, including those matters related to the amendment after the Effective Date
                                                                 24
                                                                      of the Plan, to add any executory contracts or unexpired leases to the lists of Assumed
                                                                 25
                                                                      Contracts/Leases or Rejected Contracts/Leases;
                                                                 26
                                                                              b.      Entry of such orders as may be necessary or appropriate to implement or consummate
                                                                 27
                                                                      the provisions of the Plan and all contracts, instruments, releases, and other agreements or
                                                                 28
                                                                      DOCS_LA:323709.20                                 - 81 -
                                                                  Case 8:18-bk-13311-CB         Doc 438 Filed 10/01/19 Entered 10/01/19 20:56:26                 Desc
                                                                                                Main Document    Page 91 of 165


                                                                  1   documents created in connection with the Plan;

                                                                  2           c.      Determination of any and all motions, adversary proceedings, applications, and

                                                                  3   contested or litigated matters that may be pending on the Effective Date or that, pursuant to the Plan,

                                                                  4   may be instituted by the Reorganized Debtors after the Effective Date;

                                                                  5           d.      Ensuring that Distributions to Holders of Allowed Claims are accomplished as

                                                                  6   provided in the Plan;

                                                                  7           e.      Hearing and determining any timely objections to Administrative Claims or to Proofs

                                                                  8   of Claim filed, both before and after the Confirmation Date, including any objections to the

                                                                  9   classification of any Claim and to allow, disallow, determine, liquidate, classify, estimate, or

                                                                 10   establish the priority of secured or unsecured status of any Claim, in whole or in part;

                                                                 11           f.      Entry and implementation of such orders as may be appropriate in the event the
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   Confirmation Order is for any reason stayed, revoked, modified, reversed, or vacated;
                                        COSTA MESA, CALIFORNIA




                                                                 13           g.      Issuance of such orders in aid of execution of the Plan, to the extent authorized by
                                          ATTORNEYS AT LAW




                                                                 14   section 1142 of the Bankruptcy Code;

                                                                 15           h.      Consideration of any modifications of the Plan, to cure any defect or omission, or

                                                                 16   reconcile any inconsistency in any order of the Bankruptcy Court, including the Confirmation Order;

                                                                 17           i.      Hearing and determining all applications for awards of compensation for services

                                                                 18   rendered and reimbursement of expenses incurred prior to the Confirmation Date;

                                                                 19           j.      Hearing and determining disputes arising in connection with or relating to the Plan or

                                                                 20   the interpretation, implementation, or enforcement of the Plan or the extent of any Entity's

                                                                 21   obligations incurred in connection with or released or exculpated under the Plan;

                                                                 22           k.      Issuance of injunctions or other orders as may be necessary or appropriate to restrain

                                                                 23   interference by any Entity with consummation or enforcement of the Plan;

                                                                 24           l.      Determination of any other matters that may arise in connection with or are related to

                                                                 25   the Plan, the Disclosure Statement, the Confirmation Order or any contract, instrument release, or

                                                                 26   other agreement or document created in connection with the Plan or the Disclosure Statement,

                                                                 27   including the Litigation Trust;

                                                                 28
                                                                      DOCS_LA:323709.20                                - 82 -
                                                                  Case 8:18-bk-13311-CB           Doc 438 Filed 10/01/19 Entered 10/01/19 20:56:26              Desc
                                                                                                  Main Document    Page 92 of 165


                                                                  1           m.      Hearing and determining matters concerning state, local, and federal taxes in

                                                                  2   accordance with sections 346, 505, and 1146 of the Bankruptcy Code;

                                                                  3           n.      Hearing any other matter or for any purpose specified in the Confirmation Order that

                                                                  4   is not inconsistent with the Bankruptcy Code; and

                                                                  5           o.      Entry of a final decree closing the Chapter 11 Cases.

                                                                  6            13.        Impact of Default Under Plan
                                                                              In the event that the Reorganized Debtors default on their payment obligations under the
                                                                  7
                                                                      Plan, Creditors will have the right to enforce their rights and remedies under applicable law. As
                                                                  8
                                                                      provided by Local Bankruptcy Rule 3020-1(d), if the Chapter 11 Cases are converted to chapter 7,
                                                                  9
                                                                      the property of the Reorganized Debtors that has not been distributed under the Plan shall be vested
                                                                 10
                                                                      in the chapter 7 trustee, except for property that would have been excluded from the estates if the
                                                                 11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                      Chapter 11 Cases had always been under chapter 7.
                                                                 12
                                        COSTA MESA, CALIFORNIA




                                                                 13            14.        Payment of Post-Confirmation Quarterly Fees
                                          ATTORNEYS AT LAW




                                                                 14           Quarterly fees accruing under 28 U.S.C. § 1930(a)(6) after confirmation shall be paid to the

                                                                 15   United States Trustee by each of the Debtors in accordance with 28 U.S.C. § 1930(a)(6) until entry

                                                                 16   of a final decree, or entry of an order of dismissal/conversion to chapter 7.

                                                                 17            15.        Confirmation Request
                                                                              In the event that all of the applicable requirements of 11 U.S.C. § 1129(a) are met other than
                                                                 18
                                                                      subparagraph (8), the Debtors request Confirmation of the Plan notwithstanding the requirements of
                                                                 19
                                                                      such subparagraph under 11 U.S.C. § 1129(b).
                                                                 20
                                                                                                                         VII.
                                                                 21
                                                                                                     TAX CONSEQUENCES OF THE PLAN
                                                                 22
                                                                      A.      General
                                                                 23
                                                                               1.         Statutory Overview
                                                                 24
                                                                              Under the Internal Revenue Code of 1986, as amended, (the “Tax Code”) and income tax
                                                                 25
                                                                      regulations (the “Regulations”) promulgated thereunder, there are certain significant federal income
                                                                 26
                                                                      tax consequences associated with the Plan described in this Disclosure Statement. Certain of these
                                                                 27
                                                                      consequences are discussed below. Due to the unsettled nature of several of the tax issues presented
                                                                 28
                                                                      DOCS_LA:323709.20                                  - 83 -
                                                                  Case 8:18-bk-13311-CB          Doc 438 Filed 10/01/19 Entered 10/01/19 20:56:26                  Desc
                                                                                                 Main Document    Page 93 of 165


                                                                  1   by the Plan, the differences in the nature of the Claims of the various claimants, their taxpayer status,

                                                                  2   residence and methods of accounting (including claimants within the same class of Claims) and prior

                                                                  3   actions taken by claimants with respect to their Claims, as well as the possibility that events or

                                                                  4   legislation subsequent to the date hereof could change the federal tax consequences of the

                                                                  5   transactions, the federal tax consequences described herein are subject to significant uncertainties.

                                                                  6           Finally, except as otherwise specifically indicated, this summary does not address foreign,

                                                                  7   state or local tax law, or any estate or gift tax consequences of the Plan, nor does it purport to

                                                                  8   address the federal income tax consequences of the Plan to special classes of taxpayers (such as

                                                                  9   taxpayers who are not United States domestic corporations or citizens or residents of the United

                                                                 10   States, S corporations, banks, mutual funds, insurance companies, financial institutions, regulated

                                                                 11   investment companies, broker-dealers, non-profit entities or foundations, small business investment
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   companies, persons that hold Claims or Interests as part of a straddle or conversion transaction and
                                        COSTA MESA, CALIFORNIA




                                                                 13   tax-exempt organizations).
                                          ATTORNEYS AT LAW




                                                                 14           No administrative rulings will be sought from the IRS with respect to any of the federal

                                                                 15   income tax aspects of the Plan. Consequently, there can be no assurance that the treatment described

                                                                 16   in this Disclosure Statement will be accepted by the IRS. No opinion of counsel has either been

                                                                 17   sought or obtained with respect to the federal income tax aspects of the Plan.

                                                                 18           THE DISCUSSION SET FORTH IN THIS DISCLOSURE STATEMENT IS INCLUDED

                                                                 19   FOR GENERAL INFORMATION ONLY. ALL CLAIMANTS AND STOCKHOLDERS

                                                                 20   SHOULD CONSULT THEIR OWN TAX ADVISORS REGARDING THE FEDERAL INCOME

                                                                 21   TAX CONSEQUENCES CONTEMPLATED UNDER OR IN CONNECTION WITH THE PLAN,

                                                                 22   INCLUDING STATE AND LOCAL TAX CONSEQUENCES.

                                                                 23   B.      Tax Consequences to the Debtors

                                                                 24            1.         Summary of the Plan
                                                                              Pursuant to the Plan, the Debtors anticipate that they will receive the Plan Funding, which
                                                                 25
                                                                      will then be distributed to Creditors in full, or partial satisfaction of their Claims. The Debtors
                                                                 26
                                                                      intend to engage in certain transactions (the “Transactions”) on, prior to or following the Effective
                                                                 27
                                                                      Date of the Plan. It is envisioned that 100% of the equity Interests in RFS will be transferred to RDI.
                                                                 28
                                                                      DOCS_LA:323709.20                                 - 84 -
                                                                  Case 8:18-bk-13311-CB           Doc 438 Filed 10/01/19 Entered 10/01/19 20:56:26               Desc
                                                                                                  Main Document    Page 94 of 165


                                                                  1   It is also envisioned that, following the Effective Date, RDI will own the Interests in the New HOP

                                                                  2   Entities. Accordingly, after the Effective Date, RDI will hold the Interests the RDI Entities that it

                                                                  3   held as of the Petition Date, plus all of the Interests in RFS and the New HOP Entities, the RDI

                                                                  4   Entities and the SoCal Entities.

                                                                  5            2.         Tax Consequences of the Transactions
                                                                               The Debtors not believe that any significant adverse tax consequences will result from the
                                                                  6
                                                                      Transactions. The Plan is designed so that the creditors should not be exposed to adverse income tax
                                                                  7
                                                                      treatment, such as the loss of deductions, or reporting taxable income. Although each creditor
                                                                  8
                                                                      should be able to take advantage of the income tax benefits resulting from the Plan under Chapter
                                                                  9
                                                                      11, we have not been provided with a creditor’s individual income tax situation. Therefore, a
                                                                 10
                                                                      creditor cannot rely upon the Plan as tax advice. Instead, each creditor must consult with his, her or
                                                                 11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                      its own tax advisor regarding his, her or its income tax treatment under the Plan.
                                                                 12
                                                                                                                       VIII.
                                        COSTA MESA, CALIFORNIA




                                                                 13
                                          ATTORNEYS AT LAW




                                                                                              CONDITIONS TO EFFECTIVENESS OF THE PLAN
                                                                 14
                                                                               The effectiveness of the Plan is conditioned upon the events described below:
                                                                 15
                                                                               A.     The receipt of the Plan Funding from the Plan Sponsor sufficient to make the
                                                                 16
                                                                      Effective Date payments.
                                                                 17
                                                                               B.     The transfer of 100% of the equity interests in RFS to RDI in accordance with the
                                                                 18
                                                                      terms of the Plan, and the agreement of the Plan Sponsor to contribute the Interests in the HOP
                                                                 19
                                                                      Restaurant Entities to RDI.
                                                                 20
                                                                               C.     The issuance of the Interests in RDI in accordance with the terms of the Plan.
                                                                 21
                                                                               D.     Satisfaction of the Going Concern Value Requirement.
                                                                 22
                                                                               E.     Assumption by RFS of the Franchise Agreements and assumption by RDI and RFS of
                                                                 23
                                                                      the RFS/RDI License Agreement.
                                                                 24
                                                                               F.     Approval of the New Value Contribution and the Reconciliation.
                                                                 25
                                                                               G.     Approval of the D&O/Affiliate Release or, alternatively, creation of the Litigation
                                                                 26
                                                                      Trust.
                                                                 27

                                                                 28
                                                                      DOCS_LA:323709.20                                - 85 -
                                                                  Case 8:18-bk-13311-CB           Doc 438 Filed 10/01/19 Entered 10/01/19 20:56:26                Desc
                                                                                                  Main Document    Page 95 of 165


                                                                  1           H.      The Debtors’ execution of all other Plan related agreements required to be executed

                                                                  2   by the Debtors.

                                                                  3           I.      The Plan is conditioned on an agreement by the Professionals, or other determination,

                                                                  4   as to the treatment of their Professional Fees under the Plan that will allow the Plan to become

                                                                  5   effective.

                                                                  6                                                      IX.

                                                                  7                        CONFIRMATION REQUIREMENTS AND PROCEDURES

                                                                  8           PERSONS OR ENTITIES CONCERNED WITH CONFIRMATION OF THE PLAN

                                                                  9   SHOULD CONSULT WITH THEIR OWN ATTORNEYS BECAUSE THE LAW ON

                                                                 10   CONFIRMING A PLAN OF REORGANIZATION IS COMPLEX. The following discussion is

                                                                 11   intended solely for the purpose of alerting readers about basic Confirmation issues, which they may
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   wish to consider, as well as certain deadlines for filing Claims. The Debtors CANNOT and DO
                                        COSTA MESA, CALIFORNIA




                                                                 13   NOT represent that the discussion contained below is a complete summary of the law on this topic.
                                          ATTORNEYS AT LAW




                                                                 14           Many requirements must be met before the Court can confirm a plan. Some of the

                                                                 15   requirements include that the plan must be proposed in good faith, acceptance of the plan, whether

                                                                 16   the plan pays creditors at least as much as creditors would receive in a chapter 7 liquidation, and

                                                                 17   whether the plan is feasible. These requirements are not the only requirements for confirmation.

                                                                 18   A.      Who May Vote or Object

                                                                 19            1.         Who May Object to Confirmation of the Plan
                                                                              Any party in interest may object to the Confirmation of the Plan, but as explained below not
                                                                 20
                                                                      everyone is entitled to vote to accept or reject the Plan.
                                                                 21
                                                                               2.         Who May Vote to Accept/Reject the Plan
                                                                 22
                                                                              A Holder of a Claim or Interest has a right to vote for or against the Plan if that Holder of a
                                                                 23
                                                                      Claim or Interest has a Claim or Interest which is both (a) Allowed or Allowed for voting purposes
                                                                 24
                                                                      and (b) classified in an Impaired Class.
                                                                 25
                                                                                      a.       What Is an Allowed Claim/Interest
                                                                 26
                                                                              As noted above, a Holder of a Claim or Interest must first have an Allowed Claim or Interest
                                                                 27
                                                                      to have the right to vote. Generally, any Claim or Interest will be Allowed, unless a party in interest
                                                                 28
                                                                      DOCS_LA:323709.20                                 - 86 -
                                                                  Case 8:18-bk-13311-CB           Doc 438 Filed 10/01/19 Entered 10/01/19 20:56:26                    Desc
                                                                                                  Main Document    Page 96 of 165


                                                                  1   brings a motion objecting to the Claim or Interest. When an objection to a Claim or Interest is filed,

                                                                  2   the Holder of the Claim or Interest holding the Claim or Interest cannot vote unless the Court, after

                                                                  3   notice and hearing, either overrules the objection or allows the Claim or Interest for voting purposes.

                                                                  4           THE GENERAL BAR DATE FOR FILING A PROOF OF CLAIM IN THE RDI

                                                                  5   DEBTORS’ CASES WAS JUNE 3, 2019 AND, IN THE RFS CASE, WAS MAY 15, 2019. THE

                                                                  6   BAR DATE FOR FILING A REQUEST FOR PAYMENT OF AN ADMINISTRATIVE CLAIM is

                                                                  7   the 30th day after the entry of the Confirmation Order A Holder of a Claim or Interest may have an

                                                                  8   Allowed Claim or Interest even if a Proof of Claim or Interest was not timely filed. A Claim is

                                                                  9   deemed Allowed if (i) it is scheduled on the Debtors’ Schedules and such Claim is not scheduled as

                                                                 10   disputed, contingent, or unliquidated, and (ii) no party in interest has objected to the Claim. An

                                                                 11   Interest is deemed Allowed if it is scheduled and no party in interest has objected to the Interest.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12                   b.        What Is an Impaired Claim/Interest
                                        COSTA MESA, CALIFORNIA




                                                                 13           As noted above, an Allowed Claim or Interest only has the right to vote if it is in a Class that
                                          ATTORNEYS AT LAW




                                                                 14   is Impaired under the Plan. A Class is Impaired if the Plan alters the legal, equitable, or contractual

                                                                 15   rights of the members of that Class. For example, a Class comprised of Unsecured Claims is

                                                                 16   Impaired if the Plan fails to pay the members of that class 100% of what they are owed on the

                                                                 17   Effective Date of the Plan.

                                                                 18           The Debtors believe that, with the exception of Classes 1, 9, 10(a), 10(b), 10(c), 11(b) and

                                                                 19   12(c), all other Classes – Classes 2, 3, 4, 5, 6, 7, 8(a), 8(b), 8(c), 11(a), 11(c)(i)-(vi), 11(d), 12(a) and

                                                                 20   12(b) – are Impaired and that Holders of Claims and Interests in each of these Classes are therefore

                                                                 21   entitled to vote to accept or reject the Plan. Parties who dispute the Debtors’ characterization of their

                                                                 22   Claim or Interest as being Impaired or Unimpaired may file an objection to the Plan contending that

                                                                 23   the Debtors have incorrectly characterized the Class. (See Table 4: Classification of Claims and

                                                                 24   Interests)

                                                                 25            3.         Who is Not Entitled to Vote
                                                                              The following four types of Claims and Interests are not entitled to vote: (a) Claims or
                                                                 26
                                                                      Interests that have been disallowed; (b) Claims or Interests in Unimpaired Classes; (c) Claims
                                                                 27
                                                                      entitled to priority pursuant to Bankruptcy Code sections 507(a)(1), (a)(2), and (a)(8); and (d) Claims
                                                                 28
                                                                      DOCS_LA:323709.20                                  - 87 -
                                                                  Case 8:18-bk-13311-CB           Doc 438 Filed 10/01/19 Entered 10/01/19 20:56:26               Desc
                                                                                                  Main Document    Page 97 of 165


                                                                  1   or Interests in Classes that do not receive or retain any value under the Plan. Claims in Unimpaired

                                                                  2   Classes are not entitled to vote because such Classes are deemed to have accepted the Plan. Claims

                                                                  3   entitled to priority pursuant to Bankruptcy Code sections 507(a)(1), (a)(2), and (a)(7) are not entitled

                                                                  4   to vote because such Claims are not placed in Classes and they are required to receive certain

                                                                  5   treatment specified by the Bankruptcy Code. Claims in Classes that do not receive or retain any

                                                                  6   value under the Plan do not vote because such Classes are deemed to have rejected the Plan. EVEN

                                                                  7   IF YOUR CLAIM IS OF THE TYPE DESCRIBED ABOVE, YOU MAY STILL HAVE A RIGHT

                                                                  8   TO OBJECT TO THE CONFIRMATION OF THE PLAN.

                                                                  9            4.         Who Can Vote in More Than One Class
                                                                              A Creditor whose Claim has been Allowed in part as a Secured Claim and in part as an
                                                                 10
                                                                      Unsecured Claim is entitled to accept or reject a Plan in both capacities by casting one Ballot for the
                                                                 11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                      secured part of the Claim and another Ballot for the Unsecured Claim.
                                                                 12
                                                                               5.         Votes Necessary to Confirm the Plan
                                        COSTA MESA, CALIFORNIA




                                                                 13
                                          ATTORNEYS AT LAW




                                                                              If impaired Classes exist, the Court cannot confirm the Plan unless (a) at least one Impaired
                                                                 14
                                                                      Class has accepted the Plan without counting the votes of any Insiders within that Class, and (b) all
                                                                 15
                                                                      Impaired Classes have voted to accept the Plan, unless the Plan is eligible to be confirmed by
                                                                 16
                                                                      “cramdown” on non-accepting Classes.
                                                                 17
                                                                               6.         Votes Necessary for a Class to Accept the Plan
                                                                 18           A Class of Claims is considered to have accepted the Plan when more than one-half (1/2) in
                                                                 19   number and at least two-thirds (2/3) in dollar amount of the Claims which actually voted, voted in
                                                                 20   favor of the Plan. A Class of Interests is considered to have accepted the Plan when at least two-
                                                                 21   thirds (2/3) in amount of the Interest-Holders of such Class which actually voted, voted to accept the
                                                                 22   Plan.
                                                                 23            7.         Treatment of Nonaccepting Classes
                                                                 24           As noted above, even if all impaired Classes do not accept the proposed Plan, the Court may

                                                                 25   nonetheless confirm the Plan if the nonaccepting Classes are treated in the manner required by the

                                                                 26   Bankruptcy Code. The process by which nonaccepting classes are forced to be bound by the terms

                                                                 27   of the Plan is commonly referred to as “cramdown.” The Bankruptcy Code allows the Plan to be

                                                                 28
                                                                      DOCS_LA:323709.20                                - 88 -
                                                                  Case 8:18-bk-13311-CB            Doc 438 Filed 10/01/19 Entered 10/01/19 20:56:26                 Desc
                                                                                                   Main Document    Page 98 of 165


                                                                  1   “crammed down” on nonaccepting Classes of Claims or Interests if it meets all consensual

                                                                  2   requirements except the voting requirements of section 1129(a)(8) of the Bankruptcy Code and if the

                                                                  3   Plan does not “discriminate unfairly” and is “fair and equitable” toward each Impaired Class that has

                                                                  4   not voted to accept the Plan as referred to in 11 U.S.C. § 1129(b) and applicable case law.

                                                                  5              8.       Request for Confirmation Despite Nonacceptance by Impaired Class(es)
                                                                                 The Debtors ask the Court to confirm the Plan by cramdown on Impaired Classes 2, 3, 4, 5,
                                                                  6
                                                                      6, 7, 8(a), 8(b), 8(c), 11(a), 11(c)(i)-(vi), 11(d), 12(a) and 12(b) if any of these Classes do not vote to
                                                                  7
                                                                      accept the Plan.
                                                                  8
                                                                      B.         Liquidation Analysis
                                                                  9
                                                                                 Another confirmation requirement is the “Best Interest Test,” which requires a liquidation
                                                                 10
                                                                      analysis. Under the Best Interest Test, if a Holder of a Claim or Interest is in an Impaired Class and
                                                                 11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                      that Holder of a Claim or Interest does not vote to accept the Plan, then that Holder of a Claim or
                                                                 12
                                                                      Interest must receive or retain under the Plan property of a value not less than the amount that such
                                        COSTA MESA, CALIFORNIA




                                                                 13
                                          ATTORNEYS AT LAW




                                                                      Holder would receive or retain if the Debtors were liquidated under chapter 7 of the Bankruptcy
                                                                 14
                                                                      Code.
                                                                 15
                                                                                 As the Debtors’ Liquidation Analysis (attached hereto as Exhibit N) demonstrates, the
                                                                 16
                                                                      Debtors believe that Holders of Unsecured Claims against the Debtors would receive very little if the
                                                                 17
                                                                      Debtors were liquidated under chapter 7 of the Bankruptcy Code and will receive a greater or equal
                                                                 18
                                                                      distribution under the Plan.
                                                                 19
                                                                                 Chapter 7 differs from chapter 11. Under chapter 7 of the Bankruptcy Code, a trustee always
                                                                 20
                                                                      is appointed and may not operate the business of the Debtors absent seeking and obtaining Court
                                                                 21
                                                                      approval. The Debtors doubt that a chapter 7 trustee could or would operate the Debtors’ business.
                                                                 22
                                                                      First, it is not typical for a chapter 7 trustee to elect to continue business operations. Second, the
                                                                 23
                                                                      chapter 7 trustee may not have sufficient Cash resources or the knowledge and expertise required to
                                                                 24
                                                                      operate the business which could preclude the continuation of business operations by a chapter 7
                                                                 25
                                                                      trustee.
                                                                 26
                                                                                 Even if the chapter 7 trustee chose, and was able, to operate the RDI Debtors’ business
                                                                 27
                                                                      pending a sale of the Debtors’ assets through an orderly sales process, there still would likely be
                                                                 28
                                                                      DOCS_LA:323709.20                                  - 89 -
                                                                  Case 8:18-bk-13311-CB              Doc 438 Filed 10/01/19 Entered 10/01/19 20:56:26                            Desc
                                                                                                     Main Document    Page 99 of 165


                                                                  1   insufficient sums after the payment of Secured, Administrative and Priority Claims to pay the RDI

                                                                  2   Debtors’ Unsecured Claims. Attached as Exhibit N is a liquidation analysis reflecting the Debtors’

                                                                  3   projection of the outcome were a chapter 7 trustee to cease operating the Debtors’ businesses and

                                                                  4   sell their assets through an expedited liquidation. The figures in Exhibit N are based upon the

                                                                  5   Debtors’ books and records, the Debtors’ experience within their industry, and the Debtors’ and their

                                                                  6   financial advisors’ evaluation of likely recoveries as explained and qualified in the accompanying

                                                                  7   footnotes. Exhibit N shows a summary comparison of the potential recoveries under the Plan versus

                                                                  8   a chapter 7 liquidation.

                                                                  9            For all of the foregoing reasons, the Debtors’ proposed Plan will yield a greater or equal

                                                                 10   recovery for Creditors than a liquidation under chapter 7 of the Bankruptcy Code.

                                                                 11   C.       Feasibility
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12            Another requirement for Confirmation involves the feasibility of the Plan, which means that
                                        COSTA MESA, CALIFORNIA




                                                                 13   Confirmation of the Plan is not likely to be followed by the liquidation, or the need for further
                                          ATTORNEYS AT LAW




                                                                 14   financial reorganization, of the Debtors or any successor to the Debtors under the Plan, unless such

                                                                 15   liquidation or reorganization is proposed in the Plan.

                                                                 16            There are at least two important aspects of a feasibility analysis. The first aspect considers

                                                                 17   whether the Debtors will have enough Cash on hand on the Effective Date of the Plan to pay all the

                                                                 18   Claims and expenses which are entitled to be paid on such date. The Debtors maintain that this

                                                                 19   aspect of feasibility will be satisfied. As discussed in the Plan, the Debtors will be required to make

                                                                 20   payments on the Effective Date as reflected in the following chart: 44

                                                                 21                            SUMMARY OF CASH NEEDS ON EFFECTIVE DATE
                                                                 22
                                                                                                    Type of Payment                                       Amount
                                                                 23
                                                                                    Class 1 – Secured Noteholders Interest Payment                        $129,546
                                                                 24

                                                                 25                       Opus Bank Effective Date Payments                               $216,923

                                                                 26

                                                                 27   44
                                                                         These estimates exclude the amount of Administrative Claims of Professionals, the terms of payment of which shall be
                                                                 28   subject to agreement, or other determination, and the resolution of which are a condition to the effectiveness of the Plan.
                                                                      DOCS_LA:323709.20                                         - 90 -
                                                                  Case 8:18-bk-13311-CB           Doc 438 Filed 10/01/19 Entered 10/01/19 20:56:26                 Desc
                                                                                                  Main Document    Page 100 of 165


                                                                  1
                                                                                            HOP Effective Date Payments                        $200,000
                                                                  2

                                                                  3                   Administrative Claims (Non-Professionals)                $501,000

                                                                  4                        Other Effective Date Payments
                                                                                                                                               $498,558

                                                                  5
                                                                                                      TOTAL                                   $1,546,027
                                                                  6

                                                                  7
                                                                              Accordingly, the Debtors will need an estimated $1,546,027 to make the payments required
                                                                  8
                                                                      on the Effective Date. The Debtors will have the requisite amount of Cash on the Effective Date as
                                                                  9
                                                                      set forth in the Debtors’ Cash Flow Projections.
                                                                 10
                                                                              The second aspect of “feasibility” considers whether the Debtors will have enough Cash over
                                                                 11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                      the life of the Plan to make the required Plan payments. Attached hereto as Exhibit B are the
                                                                 12
                                                                      Debtors’ Cash Flow Projections and accompanying notes, which explain the assumptions
                                        COSTA MESA, CALIFORNIA




                                                                 13
                                          ATTORNEYS AT LAW




                                                                      incorporated by the Debtors. The Cash Flow Projections demonstrate that the Debtors will have
                                                                 14
                                                                      sufficient funds with which to make all payments required under the Plan.
                                                                 15
                                                                              A condition to the effectiveness of the Plan is an agreement, or other resolution, regarding
                                                                 16
                                                                      the payment of the Administrative Claims of Professionals.
                                                                 17
                                                                              Accordingly, the Plan is feasible.
                                                                 18
                                                                                                                             X.
                                                                 19
                                                                                                    EFFECT OF CONFIRMATION OF PLAN
                                                                 20
                                                                      A.      Binding Effect Of Confirmation
                                                                 21
                                                                              Confirmation will bind the Debtors, all Creditors, Interest Holders and other parties in
                                                                 22
                                                                      interest to the provisions of the Plan whether or not the Claim or Interest of such Creditor or Interest
                                                                 23
                                                                      Holder is Impaired under the Plan and whether or not such Creditor or Interest Holder has accepted
                                                                 24
                                                                      the Plan.
                                                                 25
                                                                      B.      Vesting of Assets Free and Clear of Liens, Claims and Interests
                                                                 26
                                                                              Except as otherwise provided in the Plan or in the Confirmation Order, upon the Effective
                                                                 27
                                                                      Date, title to all assets and property of the Debtors, and all property of the Estates, including,
                                                                 28
                                                                      DOCS_LA:323709.20                                     - 91 -
                                                                  Case 8:18-bk-13311-CB         Doc 438 Filed 10/01/19 Entered 10/01/19 20:56:26                  Desc
                                                                                                Main Document    Page 101 of 165


                                                                  1   pursuant to section 1123(b)(3)(b) of the Bankruptcy Code, each and every claim, demand or cause of

                                                                  2   action which each Debtor had or had power to assert immediately prior to Confirmation, will revest

                                                                  3   in the Reorganized Debtors, free and clear of all liens, Claims and Interests. Thereafter, the

                                                                  4   Reorganized Debtors will hold these assets without further jurisdiction, restriction or supervision of

                                                                  5   the Bankruptcy Court.

                                                                  6   C.      Good Faith, Exculpation and Release

                                                                  7           Confirmation of the Plan shall constitute a finding that: (1) the Plan has been proposed in

                                                                  8   good faith and in compliance with applicable provisions of the Bankruptcy Code; and (2) the

                                                                  9   solicitation of acceptances or rejections of the Plan by all Persons has been in good faith and in

                                                                 10   compliance with applicable provisions of the Bankruptcy Code. Accordingly, on the Effective Date,

                                                                 11   each of the of the Debtors, the D&Os, the Affiliated Entities, the Plan Sponsor, the Committee and
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   the members of the Committee, and each of their respective advisors and attorneys (all of the
                                        COSTA MESA, CALIFORNIA




                                                                 13   foregoing, collectively, the “Exculpated Parties”), effective as of the Effective Date, will be deemed
                                          ATTORNEYS AT LAW




                                                                 14   exculpated by Holders of Claims against and Interests in the Debtors and other parties in interest to

                                                                 15   the Chapter 11 Cases (including, without limitation, the Debtors and the Estates), from any and all

                                                                 16   Claims, causes of action and other assertions of liability (including, without limitation, breach of

                                                                 17   fiduciary duty), arising out of or related to the Debtors, the D&Os, the Affiliate Entities, the Plan

                                                                 18   Sponsor, the Committee, the Chapter 11 Cases or the exercise by such entities of their functions as

                                                                 19   members of or advisors to or attorneys for any such individuals or committee or otherwise under

                                                                 20   applicable law, in connection with or related to the Chapter 11 Cases, and no Exculpated Party shall

                                                                 21   have or incur any liability to any Entity for any act taken or omission made in connection with,

                                                                 22   relating to or arising out of the Debtors’ restructuring efforts, the Chapter 11 Cases, the formulation,

                                                                 23   preparation, dissemination, negotiation or filing of the Disclosure Statement, Plan, or any contract,

                                                                 24   instrument, release or other agreement or document created or entered into in connection therewith,

                                                                 25   the filing of the Chapter 11 Cases, the pursuit of Confirmation, the pursuit of consummation of the

                                                                 26   Plan, the administration and implementation of the Plan or the Distribution of property under the

                                                                 27   Plan or any other related agreement; provided, however, that the foregoing shall not apply to the

                                                                 28
                                                                      DOCS_LA:323709.20                                - 92 -
                                                                  Case 8:18-bk-13311-CB         Doc 438 Filed 10/01/19 Entered 10/01/19 20:56:26                  Desc
                                                                                                Main Document    Page 102 of 165


                                                                  1   extent of any act or omission that is determined in a Final Order to have constituted gross

                                                                  2   negligence, willful misconduct or fraud, but in all respects such Entities shall be entitled to

                                                                  3   reasonably rely upon the advice of counsel with respect to their duties and responsibilities pursuant

                                                                  4   to the Plan.

                                                                  5   D.      The D&O/Affiliate Release

                                                                  6           Prior to the Effective Date, there shall have been approved by the Bankruptcy Court,

                                                                  7   pursuant to a motion to be filed with the Bankruptcy Court under Section 9019 of the Bankruptcy

                                                                  8   Rules (the “9019 Motion”), a full and complete release (the “D&O/Affiliate Release”) of any claims

                                                                  9   or causes of action, including but not limited to, avoidable transfers and breach of fiduciary duty

                                                                 10   claims (the “D&O/Affiliate Claims”) against the D&Os, and any entity in which the D&Os,

                                                                 11   individually or together, hold a controlling interest or in which either of them, either directly or
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   through an entity owned by either or both of them, is the managing partner or otherwise manages or
                                        COSTA MESA, CALIFORNIA




                                                                 13   controls the entity (each an “Affiliated Entity” and, together, the “Affiliated Entities”). Creditors
                                          ATTORNEYS AT LAW




                                                                 14   shall have the right to object to the 9019 Motion notwithstanding how said creditor voted in

                                                                 15   connection with the Plan.

                                                                 16           If the D&O/Affiliate Release is approved by the Bankruptcy Court, unsecured Creditors’

                                                                 17   claims of RDI (classified in Class 11(a)) will be entitled to payment of a total of Two Million Five

                                                                 18   Hundred Dollars ($2,500,000), on a pro rata basis, in installments of Six Hundred and Twenty-Five

                                                                 19   Thousand Dollars ($625,000) on each of the second (2nd), third (3rd), fourth (4th) and fifth (5th)

                                                                 20   anniversaries of the Effective Date, with Cavanaugh and Kosmides contributing an additional $ 1

                                                                 21   million dollars to the Debtors through a further dilution of their stock in the Reorganized Debtors

                                                                 22   down to 25%.

                                                                 23           Alternatively, if the D&O/Affiliate Release is not approved by the Bankruptcy Court,

                                                                 24   unsecured Creditors’ claims of RDI (classified in Class 11(a)) will be entitled to a pro rata

                                                                 25   distribution from any proceeds ultimately recovered by the Litigation Trust that will have the right,

                                                                 26   following the Effective Date, to investigate and, if appropriate, prosecute the D&O/Affiliate Claims,

                                                                 27   if any, against the D&Os and D&O Affiliated Entities; provided, however, that any distribution to

                                                                 28
                                                                      DOCS_LA:323709.20                                 - 93 -
                                                                  Case 8:18-bk-13311-CB         Doc 438 Filed 10/01/19 Entered 10/01/19 20:56:26                    Desc
                                                                                                Main Document    Page 103 of 165


                                                                  1   the RDI unsecured Creditors from any recovery by the Litigation Trust shall be after payment of the

                                                                  2   fees and costs incurred by the Litigation Trust incurred in connection with the prosecution of claims

                                                                  3   or otherwise.

                                                                  4           Based on an investigation of the potential D&O/Affiliate Claims against the D&Os and D&O

                                                                  5   Affiliated Entities, the Debtors believe that the approval of the D&O/Affiliate Release is supported

                                                                  6   by the consideration to be provided by the D&Os under the Plan ($2.5 million of value), the

                                                                  7   particulars of which will be set forth in the motion to be filed with the Bankruptcy Court under

                                                                  8   Section 9019 of the Bankruptcy Rules. In addition, the Debtors believe that pursuit of the

                                                                  9   D&O/Affiliate Claims against the D&Os/Affiliated Entities will distract the D&Os from the

                                                                 10   operations of the Reorganized Debtors, which could have an adverse impact of the Reorganized

                                                                 11   Debtors’ ability to perform under the Plan.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   E.      No Limitations on Effect of Confirmation
                                        COSTA MESA, CALIFORNIA




                                                                 13           Nothing contained in the Plan will limit the effect of Confirmation as described in section
                                          ATTORNEYS AT LAW




                                                                 14   1141 of the Bankruptcy Code.

                                                                 15   F.      Discharge of Claims

                                                                 16           Pursuant to section 1141(d) of the Bankruptcy Code, and except as otherwise specifically

                                                                 17   provided in the Plan, the Distributions, rights and treatment that are provided in the Plan shall be in

                                                                 18   full and final satisfaction, settlement, release and discharge, effective as of the Effective Date, of all

                                                                 19   Claims, Interests and causes of action of any nature whatsoever, including any interest accrued on

                                                                 20   Claims or Interests from and after the Petition Date, whether known or unknown, against, liabilities

                                                                 21   of, Liens on, obligations of, rights against and Interests in, the Debtors or any of their assets or

                                                                 22   properties, regardless of whether any property shall have been distributed or retained pursuant to the

                                                                 23   Plan on account of such Claims and Interests, including demands, liabilities and causes of action that

                                                                 24   arose before the Effective Date, any contingent or non-contingent liability on account of

                                                                 25   representations or warranties issued on or before the Effective Date, and all debts of the kind

                                                                 26   specified in Bankruptcy Code sections 502(g), 502(h) or 502(i), in each case whether or not: (1) a

                                                                 27   Proof of Claim or Interest based upon such Claim, debt, right or Interest is filed or deemed filed

                                                                 28
                                                                      DOCS_LA:323709.20                                 - 94 -
                                                                  Case 8:18-bk-13311-CB         Doc 438 Filed 10/01/19 Entered 10/01/19 20:56:26                 Desc
                                                                                                Main Document    Page 104 of 165


                                                                  1   pursuant to section 501 of the Bankruptcy Code; (2) a Claim or Interest based upon such Claim,

                                                                  2   debt, right or Interest is Allowed pursuant to section 502 of the Bankruptcy Code; or (3) the Holder

                                                                  3   of such a Claim or Interest has accepted the Plan. Except as otherwise provided herein, any default

                                                                  4   by the Debtors with respect to any Claim or Interest that existed before or on account of the filing of

                                                                  5   the Chapter 11 Cases shall be deemed cured on the Effective Date. The Confirmation Order shall be

                                                                  6   a judicial determination of the discharge of all Claims and Interests subject to the Effective Date

                                                                  7   occurring, except as otherwise expressly provided in the Plan.

                                                                  8   G.      Injunction

                                                                  9         FROM AND AFTER THE EFFECTIVE DATE, ALL ENTITIES ARE PERMANENTLY
                                                                      ENJOINED FROM COMMENCING OR CONTINUING IN ANY MANNER, ANY CAUSE OF
                                                                 10   ACTION RELEASED OR TO BE RELEASED PURSUANT TO THE PLAN OR THE
                                                                      CONFIRMATION ORDER. FROM AND AFTER THE EFFECTIVE DATE, TO THE EXTENT
                                                                 11   OF THE RELEASES AND EXCULPATION GRANTED IN THE GOOD FAITH,
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                      EXCULPATION AND RELEASE SECTION, THE RELEASING PARTIES SHALL BE
                                                                 12   PERMANENTLY ENJOINED FROM COMMENCING OR CONTINUING IN ANY MANNER
                                                                      AGAINST THE RELEASED PARTIES AND THE EXCULPATED PARTIES AND THEIR
                                        COSTA MESA, CALIFORNIA




                                                                 13   ASSETS AND PROPERTIES, AS THE CASE MAY BE, ANY SUIT, ACTION OR OTHER
                                          ATTORNEYS AT LAW




                                                                      PROCEEDING, ON ACCOUNT OF OR RESPECTING ANY CLAIM, DEMAND, LIABILITY,
                                                                 14   OBLIGATION, DEBT, RIGHT, CAUSE OF ACTION, INTEREST OR REMEDY RELEASED OR
                                                                      TO BE RELEASED PURSUANT TO THE GOOD FAITH, EXCULPATION AND RELEASE
                                                                 15   SECTION.
                                                                 16           EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THE PLAN OR RELATED
                                                                 17   DOCUMENTS, OR FOR OBLIGATIONS ISSUED PURSUANT TO THE PLAN, ALL ENTITIES
                                                                      WHO HAVE HELD, HOLD OR MAY HOLD CLAIMS OR INTERESTS THAT HAVE BEEN
                                                                 18   RELEASED, DISCHARGED OR ARE SUBJECT TO EXCULPATION, ARE PERMANENTLY
                                                                      ENJOINED, FROM AND AFTER THE EFFECTIVE DATE, FROM TAKING ANY OF THE
                                                                 19   FOLLOWING ACTIONS: (I) COMMENCING OR CONTINUING IN ANY MANNER ANY
                                                                      ACTION OR OTHER PROCEEDING OF ANY KIND ON ACCOUNT OF OR IN CONNECTION
                                                                 20   WITH OR WITH RESPECT TO ANY SUCH CLAIMS OR INTERESTS; (II) ENFORCING,
                                                                 21   ATTACHING, COLLECTING OR RECOVERING BY ANY MANNER OR MEANS ANY
                                                                      JUDGMENT, AWARD, DECREE OR ORDER AGAINST SUCH ENTITIES ON ACCOUNT OF
                                                                 22   OR IN CONNECTION WITH OR WITH RESPECT TO ANY SUCH CLAIMS OR INTERESTS;
                                                                      (III) CREATING, PERFECTING OR ENFORCING ANY ENCUMBRANCE OF ANY KIND
                                                                 23   AGAINST SUCH ENTITIES OR THE PROPERTY OR ESTATE OF SUCH ENTITIES ON
                                                                      ACCOUNT OF OR IN CONNECTION WITH OR WITH RESPECT TO ANY SUCH CLAIMS
                                                                 24
                                                                      OR INTERESTS; (IV) COMMENCING OR CONTINUING IN ANY MANNER ANY ACTION
                                                                 25   OR OTHER PROCEEDING OF ANY KIND ON ACCOUNT OF OR IN CONNECTION WITH
                                                                      OR WITH RESPECT TO ANY SUCH CLAIMS OR INTERESTS RELEASED, SETTLED OR
                                                                 26   DISCHARGED PURSUANT TO THE PLAN; AND (V) ACTING OR PROCEEDING IN ANY
                                                                      MANNER, IN ANY PLACE WHATSOEVER, THAT DOES NOT CONFORM WITH THE
                                                                 27   PROVISIONS OF THE PLAN TO THE FULL EXTENT PERMITTED BY APPLICABLE LAW.
                                                                 28
                                                                      DOCS_LA:323709.20                                - 95 -
                                                                  Case 8:18-bk-13311-CB         Doc 438 Filed 10/01/19 Entered 10/01/19 20:56:26                   Desc
                                                                                                Main Document    Page 105 of 165


                                                                  1        THE RIGHTS AFFORDED IN THE PLAN AND THE TREATMENT OF ALL CLAIMS
                                                                      AND INTERESTS HEREIN SHALL BE IN EXCHANGE FOR AND IN COMPLETE
                                                                  2   SATISFACTION OF ALL CLAIMS AND INTERESTS OF ANY NATURE WHATSOEVER,
                                                                  3   INCLUDING ANY INTEREST ACCRUED ON CLAIMS FROM AND AFTER THE PETITION
                                                                      DATE, AGAINST THE DEBTORS OR ANY OF THEIR ASSETS, PROPERTY OR ESTATES.
                                                                  4   ON THE EFFECTIVE DATE, ALL SUCH CLAIMS AGAINST THE DEBTORS SHALL BE
                                                                      FULLY RELEASED AND DISCHARGED, AND ALL SUCH CLAIMS AND INTERESTS
                                                                  5   SHALL BE DEEMED SURRENDERED AND EXTINGUISHED.
                                                                  6         EXCEPT AS OTHERWISE EXPRESSLY PROVIDED FOR HEREIN OR IN
                                                                  7   OBLIGATIONS ISSUED PURSUANT HERETO FROM AND AFTER THE EFFECTIVE DATE,
                                                                      ALL CLAIMS AGAINST THE DEBTORS SHALL BE FULLY RELEASED AND
                                                                  8   DISCHARGED, AND ALL INTERESTS SHALL BE DEEMED SURRENDERED OR
                                                                      EXTINGUISHED, AS THE CASE MAY BE, AND THE DEBTORS’ LIABILITY WITH
                                                                  9   RESPECT THERETO SHALL BE EXTINGUISHED COMPLETELY, INCLUDING ANY
                                                                      LIABILITY OF THE KIND SPECIFIED UNDER SECTION 502(G) OF THE BANKRUPTCY
                                                                 10   CODE.
                                                                 11
                                                                           ALL ENTITIES SHALL BE PRECLUDED FROM ASSERTING AGAINST THE
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   DEBTORS, THE DEBTORS’ ESTATES, THE REORGANIZED DEBTORS, EACH OF THEIR
                                                                      RESPECTIVE SUCCESSORS AND ASSIGNS, AND EACH OF THEIR ASSETS AND
                                        COSTA MESA, CALIFORNIA




                                                                 13   PROPERTIES, ANY OTHER CLAIMS OR INTERESTS BASED UPON ANY DOCUMENTS,
                                          ATTORNEYS AT LAW




                                                                      INSTRUMENTS OR ANY ACT OR OMISSION, TRANSACTION OR OTHER ACTIVITY OF
                                                                 14
                                                                      ANY KIND OR NATURE THAT OCCURRED BEFORE THE EFFECTIVE DATE.
                                                                 15   H.      Securities Laws
                                                                 16           The entry of the Confirmation Order shall be a final determination of the Bankruptcy Court
                                                                 17   that the equity in reorganized RDI to be distributed pursuant to the Plan is entitled to all of the
                                                                 18   benefits and exemptions provided by section 1145 of the Bankruptcy Code.
                                                                 19                                                      XI.
                                                                 20                                    ALTERNATIVES TO THE PLAN
                                                                 21           The Debtors believe that, if the Plan is not Confirmed or is not confirmable, the alternatives
                                                                 22   to the Plan include (a) the conversion to a chapter 7 case and concomitant liquidation of the Debtors'
                                                                 23   Assets on a “forced sale” basis, and (b) an alternative plan of reorganization.
                                                                 24   A.      Liquidation Under Chapter 7
                                                                 25           If no plan can be confirmed, the Debtors’ cases may be converted to cases under chapter 7 of
                                                                 26   the Bankruptcy Code, pursuant to which a trustee would be appointed to liquidate the assets of the
                                                                 27   Debtors for distribution to Creditors and Interest Holders in accordance with the priorities
                                                                 28
                                                                      DOCS_LA:323709.20                                 - 96 -
                                                                  Case 8:18-bk-13311-CB          Doc 438 Filed 10/01/19 Entered 10/01/19 20:56:26                  Desc
                                                                                                 Main Document    Page 106 of 165


                                                                  1   established by the Bankruptcy Code. For the reasons discussed above, the Debtors believe that

                                                                  2   Confirmation of the Plan will provide each Holder of a Claim entitled to receive a Distribution under

                                                                  3   the Plan with a recovery that is expected to be substantially more than or at least equal to what it

                                                                  4   would receive in a liquidation under chapter 7 of the Bankruptcy Code.

                                                                  5   B.       Alternate Plan

                                                                  6            If the Plan is not confirmed, the Debtors or any other party in interest may be entitled to file a

                                                                  7   different plan. Such plan could involve another form of reorganization, an orderly liquidation of the

                                                                  8   Debtors’ Assets under chapter 11 or a sale of the Debtors’ business as a going concern. The Debtors

                                                                  9   have determined that the Plan provides for the realization of the most value under the circumstances.

                                                                 10

                                                                 11   SUBMITTED BY:
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12
                                                                           Dated: October 1, 2019                      PACHULSKI STANG ZIEHL & JONES LLP
                                        COSTA MESA, CALIFORNIA




                                                                 13
                                          ATTORNEYS AT LAW




                                                                 14
                                                                                                                       By:           /s/ William N. Lobel
                                                                 15                                                                  William N. Lobel
                                                                                                                              Attorneys for Ruby’s Diner, Inc., et al., Debtors
                                                                 16                                                           and Debtors in Possession

                                                                 17

                                                                 18   APPROVED BY JOINT PLAN PROPONENT:

                                                                 19

                                                                 20        Dated: October 1, 2019                      THEODORA ORINGHER PC

                                                                 21
                                                                                                                       By:
                                                                 22                                                                   Eric J. Fromme
                                                                                                                              Attorneys for Ruby’s Franchising Systems,
                                                                 23                                                           Inc., Debtor and Debtor in Possession
                                                                 24

                                                                 25

                                                                 26

                                                                 27

                                                                 28
                                                                      DOCS_LA:323709.20                                  - 97 -
Case 8:18-bk-13311-CB   Doc 438 Filed 10/01/19 Entered 10/01/19 20:56:26   Desc
                        Main Document    Page 107 of 165




                                 EXHIBIT “A”
      Case 8:18-bk-13311-CB             Doc 438 Filed 10/01/19 Entered 10/01/19 20:56:26          Desc
                                        Main Document    Page 108 of 165

Ruby's Franchise Systems
New Value Contribution to Ruby's Diner Inc.
                                                            Assets
      Cash On Hand                                                                        $      421,541
      Pre & Post Petition Netdown                                                                662,459
      Value of Franchise Royalties @ 9.13x multiple [1]                                       13,474,703
      D&R Reconciliation                                                                          50,406
      Total Assets                                                                        $   14,609,109

                                                           Liabilities
      Sec. Debt Opus                                                                      $    1,281,400
      Post Petition AP                                                                           310,651
      Priority Tax Claims                                                                         15,572
      Unsecured Creditors                                                                        430,342
      Professional Fees                                                                          455,000
      Steve Craig RFS Note Interest                                                              120,000
      Total Liabilities                                                                   $    2,612,965

                                                          Equity Value
      Estimated FMV Equity                                                                $   11,996,144
      Illiquidity Discount [2]                                                                       21%
      Additional Company Discount [3]                                                                12%
      Adjusted FMV Equity                                                                 $    8,037,416

      Value to RDI Unsecured Creditors Pursuant to Committee Settlement                   $   (2,500,000)
      Total New Value Contribution                                                        $    5,537,416



      Valuation is based on 2018 financials. Valuation is also based on franchise being
[1]   purchased by strategic buyer.

[2]   Stout Restricted Stock Study Companion Guide - 2018 Edition
[3]   Valuing a Business – Shannon P. Pratt – Chapter 18, Other Valuation Discounts




                                                                                              EXHIBIT "A"
                                                                                                 Page 98
Case 8:18-bk-13311-CB   Doc 438 Filed 10/01/19 Entered 10/01/19 20:56:26   Desc
                        Main Document    Page 109 of 165




                                 EXHIBIT “B”
Case 8:18-bk-13311-CB          Doc 438 Filed 10/01/19 Entered 10/01/19 20:56:26                      Desc
                               Main Document    Page 110 of 165


                    Ruby’s Diner Inc. (“RDI”) – Cash Flow Projections Assumptions

   1. License Fee from RFS: RDI has a contractual right to receive a license fee from RFS for the licensing
       of the trademark to RFS, which is the franchisor of the Ruby’s brand to franchisees. The amount
       accrued approximates 25% of royalties received by RFS from the franchisees.
   2. G&A Fees: RDI is projected to collect G&A Fees from the HOP, South Coast Plaza, Woodbridge
       and Long Beach restaurants. This fee is for General and Administrative services and use of RDI’s
       resources, including such items as HR, accounting, marketing, and management of restaurant
       performance metrics.
       The restaurants managed by RDI are as follows:
            Huntington Beach
            Oceanside
            Palm Springs
            South Coast Plaza (Flat G&A fees which currently is around 1.8% of sales)
            Long Beach
            Woodbridge
   3. LP/LLC Distributions to RDI: RDI is projected to receive distributions from its jointly‐owned
       restaurants listed below:
            Long Beach
            South Coast Plaza
   4. Salaries & Related: 70% of the total corporate salaries and related expenses are allocated to RDI.
   5. Office Rent: The headquarters location of RDI is shared with various other entities including RFS,
       the annual allocation of rent is ~$55 thousand for RDI, these amounts grow at 2% starting after
       year 3 due to forecasted inflation.
   6. Operating Expenses: 70% of the total operating expenses were allocated to RDI.
   7. Founders Medical: 70% of the total Founders Medical was allocated to RDI.
   8. Professional Expenses: Total professional fees for RDI is estimated to be $4,775,000. The model
       currently reflects a $0 payment to professionals as terms of payments are still under negotiation.
       The list of professionals who provided services to RDI are below.
            Glass Ratner
            RDI GU Committee Professionals
            PSZJ
            Plan Sponsor Attorney
            AFP Saddington
   9. Secured NH Interest: The secured noteholders are assumed to be receiving their interest at a rate
       of 2.17% on their total balance of $2,984,923.
   10. Worker's Comp Special Assessment: California Restaurant Mutual Benefit Corporation
       (“CRMBC”) is the current workers’ comp insurance provider for RDI. Based on a special
       assessment in 2017, Ruby’s restaurants are required to make monthly payments until 2025. The
       annual payments are assumed to be ~$82 thousand. RDI will be reimbursed by several of the
       restaurants totaling ~$50 thousand per year.
   11. Post‐Petition GC (Anaheim, Morongo): RDI is obligated to reimburse Ruby’s restaurants for the
       use of Costco gift cards. Anaheim and Morongo have current outstanding balances of ~$26
       thousand and ~$13 thousand respectively.




                                                                                                EXHIBIT "B"
                                                                                                   Page 99
Case 8:18-bk-13311-CB         Doc 438 Filed 10/01/19 Entered 10/01/19 20:56:26                    Desc
                              Main Document    Page 111 of 165


   12. Expected Future Costco Redemption Payments: RDI is obligated to reimburse Ruby’s restaurants
       for the use of Costco gift cards.
   13. Unsecured Creditors: In accordance with the Committee Settlement, the unsecured creditors
       (including the unsecured noteholders, general unsecured creditors, and pre‐petition gift cards
       owing to the HOPL restaurants) are assumed to be paid a total of $2.5 million as follows: $0 on
       the Effective Date, and four equal installments of $0 in years 1, $625 thousands from year 2
       through 4. These payments are assumed to be distributed on a pro‐rata basis between the various
       classes of unsecured creditors as shown in the projections. In the case where unsecured creditors
       vote to pursue the D&O policy litigation, the model assumes no payments to the unsecured
       creditors.
   14. Plan Sponsor Contribution: The plan sponsor is assumed to be contributing this amount to RDI
       on the effective date.
   15. Transfers between Entities: The transfers between entities are assumed in the model to maintain
       working capital reserves on every entity as shown on each entity’s projections.




                                                                                              EXHIBIT "B"
                                                                                                Page 100
Case 8:18-bk-13311-CB          Doc 438 Filed 10/01/19 Entered 10/01/19 20:56:26                      Desc
                               Main Document    Page 112 of 165


               Ruby’s Franchise Systems (“RFS”) – Cash Flow Projections Assumptions

   1. Total New Franchise Royalty: This is the additional royalty income expected to be derived from
       the opening of new franchise locations.
   2. Sale of Franchise Rights: These are the initial franchisee payments for the sale of franchise rights,
       which are paid upon the execution of the Franchise Agreement. These amounts are forecasted at
       $45 thousand per Full Size Diner and $30 thousand per Small Unit.
   3. Creative Management Fee from Franchisees: These are amounts contributed by the franchisees
       per their agreement. These amounts are expensed on the Operating Expenses line of the RFS
       projections.
   4. License Fee to RDI: RDI has a contractual right to receive a license fee from RFS for the licensing
       of the trademark to RFS, which is the franchisor of the Ruby’s brand to franchisees. The amount
       accrued approximates 25% of royalties received by RFS from the franchisees.
   5. Salaries & Related: 30% of the total corporate salaries and related were allocated to RFS.
   6. Office Rent: The headquarters location of RFS is shared with various other entities including RDI,
       the annual allocation of rent is ~$90 thousand for RFS, these amounts grow at 2% starting after
       year 3 due to forecasted inflation.
   7. Cost of Growth: These are forecasted expenses that RFS is assumed to incur in order to sell new
       franchises.
   8. Operating Expenses: 30% of the total operating expenses were allocated to RFS in addition to
       100% of the Creative Management Fee expense.
   9. Founders Medical: 30% of the total Founders Medical was allocated to RFS.
   10. Pre & Post‐Petition Netdown: RDI has pre‐petition and post‐petition Gift Card Reimbursement
       Obligations to the Franchisees and the Franchisees have past due royalty payments to RFS. After
       the netdown process pursuant to the order approving the netdown motion, the franchisees are
       expected to owe $883,279 to Ruby’s.
   11. Professional Expenses: Total professional fees for RFS are estimated to be $455,000. The model
       currently reflects a $0 payment to professionals as terms of payments are still under negotiation.
       The list of professionals who provided services to RFS are below.
            Theodora Oringher
            Armory Consulting
   12. RFS Opus: $80 thousand is paid to Opus Bank on the Effective Date which is assumed to be applied
       towards the total principal loan balance. The RFS Note balance is assumed to be ~$1.2 million
       with payments being made based on a 4‐year amortization with an interest rate of 5.5%.
   13. SLC RF Note: The Plan Sponsor has a $1 million note owing by RFS which he will convert to equity
       on the effective date. His accrued interest amount owing is assumed to be paid on the Effective
       Date.
   14. Unsecured Creditors: RFS has general unsecured obligations of ~$430 thousand, these creditors
       are assumed to be paid 100% on a four‐year basis.
   15. Transfers between Entities: The transfers between entities are assumed in the model to maintain
       working capital reserves for each entity.




                                                                                                EXHIBIT "B"
                                                                                                  Page 101
Case 8:18-bk-13311-CB          Doc 438 Filed 10/01/19 Entered 10/01/19 20:56:26                      Desc
                               Main Document    Page 113 of 165


                Ruby’s Huntington Beach (“HB”) – Cash Flow Projections Assumptions

   1. Pre‐Petition Gift Cards from RDI: Pre‐petition gift cards obligation that RDI owes to the restaurant
       are assumed to be treated the same as other RDI unsecured creditors.
   2. HB Rent Contingency: Cash reserved for percentage rent payment.
   3. *Seasonal AP Contingency: Accounts Payable are generally on 45+ day terms. Cash needs to be
       reserved for payments to Accounts Payable vendors during the slow season after the Effective
       Date.
   4. *Professional Expenses: Total professional fees for HB is estimated to be $305,610. The model
       currently reflects a $0 payment to professionals as terms of payments are still under negotiation.
   5. *HOPL Opus Bank: ~$136 thousand is assumed to be paid to Opus Bank on the Effective Date to
       be applied towards the total principal loan balance. The HOPL Note balance is assumed to be
       ~$2.6 million with payments being made based on a 10‐year amortization with an interest rate of
       5.5% and a balloon payment for the remaining balance owing at 5 years.
   6. *C&C Partnership: The C&C balance is assumed to be ~$300 thousand with payments being made
       based on a 10‐year amortization with an interest rate of 9.5% and a balloon payment for
       remaining balance owing at 7 years.
   7. US Foods 503(b)(9): US Foods is assumed to be paid a total of ~$64 thousand in the first year for
       their 503(b)(9) claims which are the value of goods sold and delivered to the debtor entities in the
       ordinary course of business within the 20 days immediately prior to the commencement of the
       debtors’ bankruptcy cases.
   8. *US Foods Term Change Payments: US Foods terms are assumed to change from 45 days to 30
       days beginning at the end of year 1.
   9. Unsecured Creditors: Unsecured Creditors are paid according to the pot calculation.
   10. Plan Sponsor Contribution: The plan sponsor is assumed to be contributing this amount to RDI
       on the effective date.
   11. Transfers between Entities: The transfers between entities are assumed in the model to maintain
       working capital reserves on every entity as shown on each entity’s projections.



*These amounts were allocated based on the following schedule based on each entity’s value after the
deduction of accrued post‐petition administrative expenses and US Foods 503(b)(9) claim, please see the
Pot Calculation section for more detail:

                                  HB                             56.6%
                                  OS                             31.2%
                                  PS                             12.2%




                                                                                                EXHIBIT "B"
                                                                                                  Page 102
Case 8:18-bk-13311-CB          Doc 438 Filed 10/01/19 Entered 10/01/19 20:56:26                      Desc
                               Main Document    Page 114 of 165


                    Ruby’s Oceanside (“OS”) – Cash Flow Projections Assumptions

   1. Pre‐Petition Gift Cards from RDI: Pre‐petition gift cards obligation that RDI owes to the restaurant
       is assumed to be treated the same as other RDI unsecured creditors.
   2. *Seasonal AP Contingency: Accounts Payable are generally on 45+ day terms. Cash needs to be
       reserved for payments to Accounts Payable vendors during the slow season after the Effective
       Date.
   3. *Professional Expenses: Total professional fees for OS is estimated to be $168,473. The model
       currently reflects a $0 payment to professionals as terms of payments are still under negotiation.
   4. *HOPL Opus Bank: ~$136 thousand is assumed to be paid to Opus Bank on the Effective Date to
       be applied towards the total principal loan balance. The HOPL Note balance is assumed to be
       ~$2.6 million with payments being made based on a 10‐year amortization with an interest rate of
       5.5% and a balloon payment for the total amount owing at 5 years.
   5. *C&C Partnership: The C&C balance is assumed to be ~$300 thousand with payments being made
       based on a 10‐year amortization with an interest rate of 9.5% and a balloon payment for the
       remaining balance owing at 7 years.
   6. O/S NNN Property Tax: Cash reserved for NNN property tax payments.
   7. US Foods 503(b)(9): US Foods is assumed to be paid a total of ~$51 thousand in the first year for
       their 503(b)(9) claims which are the value of goods sold and delivered to the debtor entities in the
       ordinary course of business within the 20 days immediately prior to the commencement of the
       debtors’ bankruptcy cases.
   8. *US Foods Term Change Payments: US Foods terms are assumed to change from 45 days to 30
       days beginning at the end of year 1.
   9. Unsecured Creditors: Unsecured Creditors are paid according to the pot calculation.
   10. Plan Sponsor Contribution: The plan sponsor is assumed to be contributing this amount to RDI
       on the effective date.
   11. Transfers between Entities: The transfers between entities are assumed in the model to maintain
       working capital reserves for every entity as shown on each entity’s projections.



*These amounts were allocated based on the following schedule based on each entity’s value after the
deduction of accrued post‐petition administrative expenses and US Foods 503(b)(9) claim, please see the
Pot Calculation section for more detail:




                                                                                                EXHIBIT "B"
                                                                                                  Page 103
Case 8:18-bk-13311-CB          Doc 438 Filed 10/01/19 Entered 10/01/19 20:56:26                      Desc
                               Main Document    Page 115 of 165


                   Ruby’s Palm Springs (“PS”) – Cash Flow Projections Assumptions

   1. Pre‐Petition Gift Cards from RDI: Pre‐petition gift cards obligation that RDI owes to the restaurant
       is assumed to be treated the same as other RDI unsecured creditors.
   2. *Seasonal AP Contingency: Accounts Payable are generally on 45+ day terms. Cash needs to be
       reserved for payments to Accounts Payable vendors during the slow season after the Effective
       Date.
   3. *Professional Expenses: Total professional fees for PS is estimated to be $65,917. The model
       currently reflects a $0 payment to professionals as terms of payments are still under negotiation.
   4. *HOPL Opus Bank: ~$136 thousand is assumed to be paid to Opus Bank on the Effective Date to
       be applied towards the total principal loan balance. The HOPL Note balance is assumed to be
       ~$2.6 million with payments being made based on a 10‐year amortization with an interest rate of
       5.5% and a balloon payment for the remaining balance owing at 5 years.
   5. *C&C Partnership: The C&C balance is assumed to be ~$300 thousand with payments being made
       based on a 10‐year amortization with an interest rate of 9.5% and a balloon payment for the
       remaining balance owing at 7 years.
   6. US Foods 503(b)(9): US Foods is assumed to be paid a total of ~$25 thousand in the first year for
       their 503(b)(9) claims which are the value of goods sold and delivered to the debtor entities in the
       ordinary course of business within the 20 days immediately prior to the commencement of the
       debtors’ bankruptcy cases.
   7. *US Foods Term Change Payments: US Foods terms are assumed to change from 45 days to 30
       days beginning at the end of year 1.
   8. Unsecured Creditors: Unsecured Creditors are paid according to the pot calculation.
   9. Plan Sponsor Contribution: The plan sponsor is assumed to be contributing this amount to RDI
       on the effective date.
   10. Transfers between Entities: The transfers between entities are assumed in the model to maintain
       working capital reserves for every entity as shown on each entity’s projections.



*These amounts were allocated based on the following schedule based on each entity’s value after the
deduction of accrued post‐petition administrative expenses and US Foods 503(b)(9) claim, please see the
Pot Calculation section for more detail:




                                                                                                EXHIBIT "B"
                                                                                                  Page 104
Case 8:18-bk-13311-CB        Doc 438 Filed 10/01/19 Entered 10/01/19 20:56:26                   Desc
                             Main Document    Page 116 of 165


                    Ruby’s SoCal (“SoCal”) – Cash Flow Projections Assumptions

   1. SoCal Unsecured: SoCal unsecured creditors are assumed to be paid a pot amount of ~$33
      thousand which is based on 2.5% of the current unsecured claims outstanding. Please see the Pot
      Plan Calculations.
   2. Transfers between Entities: RDI is assumed to be funding this payment to the unsecured creditors
      and is assumed to be not reimbursed since SoCal has no source of income.




                                                                                            EXHIBIT "B"
                                                                                              Page 105
      Case 8:18-bk-13311-CB                     Doc 438 Filed 10/01/19 Entered 10/01/19 20:56:26                                Desc
                                                Main Document    Page 117 of 165

Ruby's Diner Inc (RDI)
Cash Flow Projections
                                                        Effective Date      Year 1       Year 2       Year 3       Year 4        Year 5
License Fee from RFS [1]                                             ‐        533,611      584,884      641,251      798,987     1,005,006
G&A Fees [2]                                                          ‐     1,094,438    1,106,095    1,129,680    1,147,437     1,164,649
LP/LLC Distributions to RDI [3]                                      ‐        183,465      162,731      178,367      181,042       183,758
Total Revenue                                                         ‐     1,811,514    1,853,710    1,949,298    2,127,466     2,353,413

Expenses
Salaries & Related [4]                                                ‐     1,049,328    1,053,244    1,013,544    1,088,674     1,178,792
Office Rent [5]                                                       ‐        55,486       55,486       56,596       57,728        58,883
Operating Expenses [6]                                                ‐       260,235      265,440      270,748      276,163       281,687
Founders Medical [7]                                                  ‐        92,820       94,676       96,570       98,501       100,471
Total Expenses                                                        ‐     1,457,869    1,468,847    1,437,458    1,521,066     1,619,832
EBITDA                                                                ‐       353,645      384,863      511,840      606,400       733,581

Professional Expenses [8]
Glass Ratner                                                                      ‐            ‐            ‐            ‐             ‐
RDI GU Committee Professionals                                                    ‐            ‐            ‐            ‐             ‐
PSZJ                                                                              ‐            ‐            ‐            ‐             ‐
AFP Saddington                                                                    ‐            ‐            ‐            ‐             ‐
Total Professional Expenses                                           ‐           ‐            ‐            ‐            ‐             ‐

Secured Creditors
Secured NH Interest [9]                                          129,546      64,773       64,773       64,773       64,773        64,773
Total Secured Creditors                                          129,546      64,773       64,773       64,773       64,773        64,773

Priority Creditors and Other Payments
US Trustee                                                            ‐       40,839          ‐             ‐            ‐             ‐
Donlin Recano                                                                    ‐            ‐             ‐            ‐             ‐
FUTA RDI                                                             ‐        16,972       16,972           ‐            ‐             ‐
Property Tax                                                       8,752
Federal Business Tax                                                 200
Worker's Comp Special Assessment [10]                                ‐        82,990       82,990       82,990       82,990        82,990
Worker's Comp Special Assessment Reimbursements [10]                 ‐       (50,955)     (50,955)     (50,955)     (50,955)      (50,955)
Post‐Petition GC (Anaheim, Morongo) [11]                          39,096         ‐            ‐            ‐            ‐             ‐
Expected Future Costco Redemption Payments [12]                      ‐       220,000      170,000      120,000       70,000        70,000
Deferred Comp                                                        ‐        80,000          ‐            ‐            ‐             ‐
Total Secured and Priority Creditors                              48,048     389,847      219,007      152,035      102,035       102,035

Unsecured Creditors [13]
Unsecured Noteholders                                                 ‐           ‐            ‐            ‐            ‐             ‐
RDI GU Creditors                                                      ‐           ‐            ‐            ‐            ‐             ‐
HOPL Gift Cards                                                       ‐           ‐            ‐            ‐            ‐             ‐
Total Unsecured Creditors                                             ‐           ‐            ‐            ‐            ‐             ‐

Total Plan Payments                                               48,048     389,847      219,007      152,035      102,035       102,035


Beginning Cash                                                   101,095    1,921,596    1,441,593    1,730,500    2,243,821     2,878,237
Change in Cash                                                  (177,594)    (100,975)     101,083      295,032      439,592       566,773
Plan Sponsor Contribution [14]                                 2,175,000
Transfers from (to) RFS [15]
Transfers from (to) HB [15]                                     (119,318)    (169,534)      83,572       88,113       92,722       97,400
Transfers from (to) OS [15]                                       (8,338)     (45,831)     137,578      163,293      168,295      172,632
Transfers from (to) PS [15]                                      (13,249)    (154,499)     (33,326)     (33,116)     (32,904)     (32,689)
Transfers from (to) SoCal [15]                                   (36,000)      (9,164)         ‐            ‐        (33,289)         ‐
Ending Cash                                                    1,921,596    1,441,593    1,730,500    2,243,821    2,878,237    3,682,353




                                                                                                                         EXHIBIT "B"
                                                                                                                           Page 106
     Case 8:18-bk-13311-CB                     Doc 438 Filed 10/01/19 Entered 10/01/19 20:56:26                                Desc
                                               Main Document    Page 118 of 165

Ruby's Franchise Systems (RFS)
Cash Flow Projections
                                                     Effective Date    Year 1       Year 2       Year 3       Year 4            Year 5
 Royalty Projection
 Ardmore PA                                                       ‐       53,879       54,956       56,055       57,176            58,320
 Brinton Lake PA                                                  ‐       95,216       97,121       99,063      101,044           103,065
 Downey                                                           ‐          ‐            ‐            ‐            ‐                 ‐
 Citadel                                                          ‐      206,382      210,510      214,720      219,015           223,395
 Laguna Beach                                                     ‐       87,232       88,977       90,756       92,571            94,423
 Corona Del Mar                                                   ‐       86,196       87,920       89,678       91,472            93,301
 San Clemente                                                     ‐      122,071      124,512      127,002      129,542           132,133
 Brea                                                             ‐      100,000      102,000      104,040      106,121           108,243
 Mission Viejo Mall                                               ‐       65,975       67,295       68,640       70,013            71,414
 Carlsbad                                                         ‐      149,268      152,254      155,299      158,405           161,573
 Balboa Pier                                                      ‐       96,667       98,600      100,572      102,584           104,636
 Redondo Beach                                                    ‐       77,741       79,295       80,881       82,499            84,149
 San Juan Capistrano                                              ‐          ‐            ‐            ‐            ‐                 ‐
 Laguna Hills                                                     ‐       61,909       63,147       64,410       65,698            67,012
 Whittwood Mall                                                   ‐          ‐            ‐            ‐            ‐                 ‐
 Palos Verde                                                      ‐       47,948       48,907       49,885       50,882            51,900
 Orange                                                           ‐       74,869          ‐            ‐            ‐                 ‐
 North Hollywood                                                  ‐          ‐            ‐            ‐            ‐                 ‐
 Tustin                                                           ‐       71,469       72,899       74,357       75,844            77,361
 Anaheim                                                          ‐          ‐            ‐            ‐            ‐                 ‐
 Atlantic City                                                    ‐       65,209       66,513       67,843       69,200            70,584
 Orange County                                                    ‐      167,382      170,730      174,145      177,627           181,180
 Las Vegas                                                        ‐      208,589      212,761      217,016      221,356           225,783
 Houston                                                          ‐      218,412      222,780          ‐            ‐                 ‐
Royalty Income‐Existing Franchises                                ‐    2,056,413    2,021,175    1,834,363    1,871,050         1,908,471
Total New Franchise Royalty [1]                                   ‐       78,030      318,362      730,642    1,324,897         2,111,555
Total Royalty Revenue                                             ‐    2,134,443    2,339,537    2,565,005    3,195,947         4,020,026
Sale of Franchise Rights [2]                                      ‐      225,000      225,000      300,000      375,000           450,000
Creative Management Fee from Franchisees [3]                      ‐      265,711      250,025      271,939      301,529           339,233
Total Franchise Revenue                                           ‐    2,625,154    2,814,563    3,136,943    3,872,476         4,809,259

Expenses
License Fee to RDI [4]                                            ‐      533,611      584,884      641,251      798,987         1,005,006
Salaries & Related [5]                                            ‐      449,712      451,390      434,376      466,574           505,196
Office Rent [6]                                                   ‐       90,299       90,299       92,105       93,948            95,827
Cost of Growth [7]                                                ‐      124,410      176,195      219,980      273,765           363,200
Operating Expenses [8]                                            ‐      377,240      363,785      387,974      419,885           459,956
Founders Medical [9]                                              ‐       39,780       40,576       41,387       42,215            43,059
Total Expenses                                                         1,615,052    1,707,130    1,817,073    2,095,374         2,472,245
EBITDA                                                                 1,010,102    1,107,433    1,319,870    1,777,103         2,337,014

Pre & Post‐Petition Netdown [10]                             735,000    148,279              ‐            ‐            ‐                 ‐

Professional Expenses [11]
Legal‐Theodora Oringher                                                         ‐            ‐            ‐            ‐                 ‐
Armory Consulting                                                               ‐            ‐            ‐            ‐                 ‐
Total Professional Expenses                                       ‐             ‐            ‐            ‐            ‐                 ‐

Secured Creditors
RFS Opus [12]                                                 80,000    335,284      335,284      335,284      335,284                   ‐
Total Secured Creditors                                       80,000    335,284      335,284      335,284      335,284                   ‐

Priority Creditors and Other Payments
US Trustee                                                       ‐       19,500              ‐            ‐            ‐                 ‐
Employment Tax                                                15,372
SLC RFS Note [13]                                            120,000        ‐                ‐            ‐            ‐                 ‐
Total Priority Creditors and Other Payments                  135,372     19,500              ‐            ‐            ‐                 ‐

Unsecured Creditors [14]
RFS GU Creditors                                              19,952    114,054      114,054      114,054      114,054                   ‐
Total Unsecured Creditors                                     19,952    114,054      114,054      114,054      114,054                   ‐

Total Plan Payments                                          155,324    133,554      114,054      114,054      114,054                   ‐


Beginning Cash                                               351,630     851,306    1,540,848    2,198,942    3,069,473         4,397,238
Change in Cash                                               499,676     689,542      658,094      870,532    1,327,764         2,337,014
Transfer from (to) RDI [15]                                      ‐           ‐            ‐            ‐            ‐                 ‐
Ending Cash                                                  851,306   1,540,848    2,198,942    3,069,473    4,397,238         6,734,252




                                                                                                                           EXHIBIT "B"
                                                                                                                             Page 107
      Case 8:18-bk-13311-CB                      Doc 438 Filed 10/01/19 Entered 10/01/19 20:56:26                                Desc
                                                 Main Document    Page 119 of 165

Ruby's Huntington Beach (HB)
Cash Flow Projections
                                                               Effective Date   Year 1       Year 2      Year 3      Year 4       Year 5
Total Revenues                                                                  4,588,518    4,657,345   4,727,205   4,798,114    4,870,085

Total Cost of Sales                                                             1,130,122    1,145,707   1,162,892   1,180,336    1,198,041
Total Labor                                                                     1,634,211    1,658,015   1,682,885   1,708,129    1,733,750
Total Supplies                                                                     90,517       79,175      80,362      81,568       82,791
Total Operating Expense                                                           594,000      600,798     609,809     618,957      628,241
Unit Level EBITDAR                                                              1,139,668    1,173,651   1,191,256   1,209,125    1,227,261
Total Occupancy                                                                   447,065      451,762     458,539     465,417      472,398
Total Corporate Overhead & Other                                                  368,555      372,588     378,176     383,849      389,607
Unit Level EBITDA (with allocations)                                              324,048      349,301     354,540     359,859      365,256
Capital Expenditures                                                               91,770       46,573      47,272      47,981       48,701
Unit Level Cash Flow                                                              232,278      302,727     307,268     311,877      316,556

Pre‐Petition Gift Cards from RDI (In RDI Unsecured Pool) [1]              ‐           ‐            ‐           ‐           ‐             ‐

Contingency
HB Rent Contingency [2]                                              290,000          ‐            ‐           ‐           ‐             ‐
Seasonal AP Contingency [3]                                          113,189          ‐            ‐           ‐           ‐             ‐
Total Contingency                                                    403,189          ‐            ‐           ‐           ‐             ‐

Professional Expenses [4]
PSZJ                                                                                  ‐            ‐           ‐           ‐             ‐
Total Professional Expenses                                               ‐           ‐            ‐           ‐           ‐

Secured Creditors
HOPL Opus Bank [5]                                                    77,491     193,012      193,012     193,012     193,012      193,012
C&C Partnership [6]                                                      ‐        26,144       26,144      26,144      26,144       26,144
Total Secured Creditors                                               77,491     219,155      219,155     219,155     219,155      219,155

Priority Creditors and Other Payments
HB Property Tax                                                        2,785
US Trustee Fees                                                                   19,500
Franchise Tax Board                                                      800
US Foods 503(b)(9) Payments [7]                                                   64,116
US Foods Term Change Payments [8]                                                 42,446
Total Priority Creditors and Other Payments                            3,585     126,062           ‐           ‐           ‐             ‐

Unsecured Creditors [9]
Unsecured Creditor Payments (Total Pot)                              113,189
Total Unsecured                                                      113,189

Total Plan Payments                                                  116,774     126,062           ‐           ‐           ‐             ‐


Beginning Cash                                                       421,541       56,594     113,189     113,189     113,189      113,189
Change in Cash                                                      (597,454)    (112,940)     83,572      88,113      92,722       97,400
Plan Sponsor Contribution [10]                                       113,189          ‐           ‐           ‐           ‐            ‐
Transfers from (to) RDI [11]                                         119,318      169,534     (83,572)    (88,113)    (92,722)     (97,400)
Ending Cash                                                           56,594      113,189     113,189     113,189     113,189      113,189




                                                                                                                           EXHIBIT "B"
                                                                                                                             Page 108
      Case 8:18-bk-13311-CB                      Doc 438 Filed 10/01/19 Entered 10/01/19 20:56:26                                    Desc
                                                 Main Document    Page 120 of 165

Ruby's Oceanside (OS)
Cash Flow Projections
                                                               Effective Date   Year 1       Year 2       Year 3       Year 4          Year 5
Total Revenues                                                                  3,787,393    3,844,203    3,891,866    3,960,394       4,019,800
Total Cost of Sales                                                               946,848      961,051      972,967      990,099       1,004,950
Total Controllable Labor                                                          880,331      891,855      902,913      918,811         932,594
Total Labor Fixed                                                                 236,326      238,341      241,296      245,544         249,228
Total Labor Employee Related                                                      238,544      242,185      245,188      249,505         253,247
Total Labor                                                                     1,355,201    1,372,380    1,389,396    1,413,861       1,435,069
Total Supplies                                                                     75,803       65,351       66,162       67,327          68,337
Total Operating Expense                                                           500,000      507,435      513,726      522,772         530,614
Total Non Controllable Expense                                                         ‐
Unit Level EBITDAR                                                                308,000     311,380      315,241      320,792         325,604
Total Occupancy                                                                   601,541     626,605      634,374      645,544         655,227
Total Corporate Overhead & Other                                                  302,991     307,536      311,349      316,832         321,584
Unit Level EBITDA (with allocations)                                              298,550     319,069      323,025      328,713         333,643
Capital Expenditures                                                               75,748      38,442       38,919       39,604          40,198
Unit Level Cash Flow                                                              222,802     280,627      284,106      289,109         293,445

Pre‐Petition Gift Cards from RDI (In RDI Unsecured Pool) [1]              ‐           ‐            ‐            ‐            ‐                 ‐

Contingency
Seasonal AP Contingency [2]                                           62,397          ‐            ‐            ‐            ‐                 ‐
Total Contingency                                                     62,397          ‐            ‐            ‐            ‐                 ‐

Professional Expenses [3]
PSZJ                                                                                  ‐            ‐            ‐            ‐                 ‐
Total Professional Expenses                                               ‐           ‐            ‐            ‐            ‐

Secured Creditors
HOPL Opus Bank [4]                                                    42,718     106,401      106,401      106,401      106,401         106,401
C&C Partnership [5]                                                      ‐        14,412       14,412       14,412       14,412          14,412
Total Secured Creditors                                               42,718     120,814      120,814      120,814      120,814         120,814

Priority Creditors and Other Payments
US Trustee Fee                                                                    19,500
City of Oceanside Lease Cure Payments                                 13,920         ‐             ‐            ‐            ‐                 ‐
Franchise Tax Board                                                      800
O/S NNN Property Tax [6]                                                 ‐        22,235       22,235           ‐            ‐                 ‐
US Foods 503(b)(9) Payments [7]                                          ‐        51,487          ‐             ‐            ‐                 ‐
US Foods Term Change Payments [8]                                        ‐        23,399          ‐             ‐            ‐                 ‐
Total Priority Creditors and Other Payments                           14,720     116,621       22,235           ‐            ‐                 ‐

Unsecured Creditors [9]
Unsecured Creditor Payments (Total Pot)                               62,397
Total Unsecured                                                       62,397

Total Plan Payments                                                   77,117     116,621       22,235           ‐            ‐                 ‐


Beginning Cash                                                       142,696       31,199       62,397       62,397       62,397          62,397
Change in Cash                                                      (182,233)     (14,632)     137,578      163,293      168,295         172,632
Plan Sponsor Contribution [10]                                        62,397          ‐            ‐            ‐            ‐               ‐
Transfers from (to) RDI [11]                                           8,338       45,831     (137,578)    (163,293)    (168,295)       (172,632)
Ending Cash                                                           31,199       62,397       62,397       62,397       62,397          62,397




                                                                                                                                 EXHIBIT "B"
                                                                                                                                   Page 109
      Case 8:18-bk-13311-CB                         Doc 438 Filed 10/01/19 Entered 10/01/19 20:56:26                                     Desc
                                                    Main Document    Page 121 of 165

Ruby's Palm Springs (PS)
Cash Flow Projections
                                                               Effective Date   Year 1        Year 2       Year 3       Year 4          Year 5
Total Revenues                                                                   2,289,686    2,324,031    2,358,891    2,394,275       2,430,189
Total Cost of Sales                                                                613,000      613,544      622,747      632,089         641,570
Total Controllable Labor                                                           520,000      520,583      528,392      536,318         544,362
Total Labor Fixed                                                                  165,000      165,006      167,481      169,994         172,543
Total Labor Employee Related                                                       155,000      155,710      158,046      160,416         162,823
Total Labor                                                                        840,000      841,299      853,919      866,728         879,728
Total Supplies                                                                      48,000       48,805       49,537       50,280          51,034
Total Operating Expense                                                            338,000      336,984      342,039      347,170         352,377
Total Non Controllable Expense                                                         ‐
Unit Level EBITDAR                                                                 260,000     260,291      264,196      268,159         272,181
Total Occupancy                                                                    190,686     223,107      226,454      229,850         233,298
Total Corporate Overhead & Other                                                   185,922     185,922      188,711      191,542         194,415
Unit Level EBITDA (with allocations)                                                 4,764      37,184       37,742       38,308          38,883
Capital Expenditures                                                                45,794      23,240       23,589       23,943          24,302
Unit Level Cash Flow                                                               (41,030)     13,944       14,153       14,366          14,581

Pre‐Petition Gift Cards from RDI (In RDI Unsecured Pool) [1]             ‐             ‐            ‐            ‐            ‐               ‐

Contingency
Seasonal AP Contingency [2]                                           24,414           ‐            ‐            ‐            ‐               ‐
Total Contingency                                                     24,414           ‐            ‐            ‐            ‐               ‐

Professional Expenses [3]
PSZJ                                                                                   ‐            ‐            ‐            ‐               ‐
Total Professional Expenses                                              ‐             ‐            ‐            ‐            ‐

Secured Creditors
HOPL Opus [4]                                                         16,714       41,631       41,631       41,631       41,631          41,631
C&C Partnership [5]                                                      ‐          5,639        5,639        5,639        5,639           5,639
Total Secured Creditors                                               16,714       47,270       47,270       47,270       47,270          47,270

Priority Creditors and Other Payments
US Trustee Fee                                                                     19,500
Palm Springs Lease Cure Payment                                       21,286          ‐             ‐            ‐            ‐               ‐
Franchise Tax Board                                                      800
US Foods 503(b)(9) Payments [6]                                                    25,337
US Foods Term Change Payments [7]                                                   9,155
Total Priority Creditors and Other Payments                           22,086       53,992           ‐            ‐            ‐               ‐

Unsecured Creditors [8]
Unsecured Creditor Payments                                           24,414
Total Unsecured                                                       24,414

Total Plan Payments                                                   46,500       53,992           ‐            ‐            ‐               ‐


Beginning Cash                                                        62,172       12,207        24,414       24,414       24,414          24,414
Change in Cash                                                       (87,628)    (142,292)      (33,326)     (33,116)     (32,904)        (32,689)
Plan Sponsor Contribution [9]                                         24,414          ‐             ‐            ‐            ‐               ‐
Transfers from (to) RDI [10]                                          13,249      154,499        33,326       33,116       32,904          32,689
Ending Cash                                                           12,207       24,414        24,414       24,414       24,414          24,414




                                                                                                                                     EXHIBIT "B"
                                                                                                                                       Page 110
     Case 8:18-bk-13311-CB             Doc 438 Filed 10/01/19 Entered 10/01/19 20:56:26                     Desc
                                       Main Document    Page 122 of 165

Ruby's SoCal Diners (SoCal)
Cash Flow Projections
                                             Effective Date      Year 1      Year 2   Year 3   Year 4        Year 5
Secured and Priority Creditors
Laguna Hills Lease Settlement                         36,000
US Trustee Fee                                                        650
Laguna Hills US Foods Settlement                                    8,514
SoCal Unsecured [1]                                      ‐            ‐                    ‐     33,289           ‐
Total Secured and Priority Creditors                  36,000        9,164         ‐        ‐     33,289           ‐

Total Plan Payments                                   36,000        9,164         ‐        ‐     33,289           ‐

Beginning Cash                                            ‐           ‐           ‐        ‐        ‐             ‐
Change in Cash                                        (36,000)     (9,164)        ‐        ‐    (33,289)          ‐
Transfer from (to) RDI [2]                             36,000       9,164         ‐        ‐     33,289           ‐
Ending Cash                                               ‐           ‐           ‐        ‐        ‐             ‐




                                                                                                        EXHIBIT "B"
                                                                                                          Page 111
      Case 8:18-bk-13311-CB                     Doc 438 Filed 10/01/19 Entered 10/01/19 20:56:26                                 Desc
                                                Main Document    Page 123 of 165

Ruby's Diner Inc (RDI)
Cash Flow Projections
                                                        Effective Date      Year 1       Year 2       Year 3       Year 4         Year 5
License Fee from RFS [1]                                             ‐        533,611      584,884      641,251      798,987      1,005,006
G&A Fees [2]                                                          ‐     1,094,438    1,106,095    1,129,680    1,147,437      1,164,649
LP/LLC Distributions to RDI [3]                                      ‐        183,465      162,731      178,367      181,042        183,758
Total Revenue                                                         ‐     1,811,514    1,853,710    1,949,298    2,127,466      2,353,413

Expenses
Salaries & Related [4]                                                ‐     1,049,328    1,053,244    1,013,544    1,088,674      1,178,792
Office Rent [5]                                                       ‐        55,486       55,486       56,596       57,728         58,883
Operating Expenses [6]                                                ‐       260,235      265,440      270,748      276,163        281,687
Founders Medical [7]                                                  ‐        92,820       94,676       96,570       98,501        100,471
Total Expenses                                                        ‐     1,457,869    1,468,847    1,437,458    1,521,066      1,619,832
EBITDA                                                                ‐       353,645      384,863      511,840      606,400        733,581

Professional Expenses [8]
Glass Ratner                                                                      ‐            ‐            ‐            ‐               ‐
RDI GU Committee Professionals                                                    ‐            ‐            ‐            ‐               ‐
PSZJ                                                                              ‐            ‐            ‐            ‐               ‐
AFP Saddington                                                                    ‐            ‐            ‐            ‐               ‐
Total Professional Expenses                                           ‐           ‐            ‐            ‐            ‐               ‐

Secured Creditors
Secured NH Interest [9]                                          129,546      64,773       64,773       64,773       64,773          64,773
Total Secured Creditors                                          129,546      64,773       64,773       64,773       64,773          64,773

Priority Creditors and Other Payments
US Trustee                                                            ‐       40,839          ‐             ‐            ‐               ‐
Donlin Recano                                                                    ‐            ‐             ‐            ‐               ‐
FUTA RDI                                                             ‐        16,972       16,972           ‐            ‐               ‐
Property Tax                                                       8,752
Federal Business Tax                                                 200
Worker's Comp Special Assessment [10]                                ‐        82,990       82,990       82,990       82,990          82,990
Worker's Comp Special Assessment Reimbursements [10]                 ‐       (50,955)     (50,955)     (50,955)     (50,955)        (50,955)
Post‐Petition GC (Anaheim, Morongo) [11]                          39,096         ‐            ‐            ‐            ‐               ‐
Expected Future Costco Redemption Payments [12]                      ‐       220,000      170,000      120,000       70,000          70,000
Deferred Comp                                                        ‐        80,000          ‐            ‐            ‐               ‐
Total Secured and Priority Creditors                              48,048     389,847      219,007      152,035      102,035         102,035

Unsecured Creditors [13]
Unsecured Noteholders                                                 ‐           ‐       340,266      340,266      340,266         340,266
RDI GU Creditors                                                      ‐           ‐       212,533      212,533      212,533         212,533
HOPL Gift Cards                                                       ‐           ‐        72,201       72,201       72,201          72,201
Total Unsecured Creditors                                             ‐           ‐       625,000      625,000      625,000         625,000

Total Plan Payments                                               48,048     389,847      844,007      777,035      727,035         727,035


Beginning Cash                                                   101,095    2,921,596    2,441,593    2,177,701    2,138,223       2,219,840
Change in Cash                                                  (177,594)    (100,975)    (523,917)    (329,968)    (185,408)        (58,227)
Plan Sponsor Contribution [14]                                 2,175,000
Additional D&R Dilutive Funding                                1,000,000
Transfers from (to) RFS [15]
Transfers from (to) HB [15]                                     (119,318)    (169,534)     125,164      129,704      134,314        138,992
Transfers from (to) OS [15]                                       (8,338)     (45,831)     157,286      183,001      188,004        192,340
Transfers from (to) PS [15]                                      (13,249)    (154,499)     (22,425)     (22,215)     (22,003)       (21,788)
Transfers from (to) SoCal [15]                                   (36,000)      (9,164)         ‐            ‐        (33,289)           ‐
Ending Cash                                                    2,921,596    2,441,593    2,177,701    2,138,223    2,219,840      2,471,157




                                                                                                                             EXHIBIT "B"
                                                                                                                               Page 112
     Case 8:18-bk-13311-CB                     Doc 438 Filed 10/01/19 Entered 10/01/19 20:56:26                                Desc
                                               Main Document    Page 124 of 165

Ruby's Franchise Systems (RFS)
Cash Flow Projections
                                                     Effective Date    Year 1       Year 2       Year 3       Year 4            Year 5
 Royalty Projection
 Ardmore PA                                                       ‐       53,879       54,956       56,055       57,176            58,320
 Brinton Lake PA                                                  ‐       95,216       97,121       99,063      101,044           103,065
 Downey                                                           ‐          ‐            ‐            ‐            ‐                 ‐
 Citadel                                                          ‐      206,382      210,510      214,720      219,015           223,395
 Laguna Beach                                                     ‐       87,232       88,977       90,756       92,571            94,423
 Corona Del Mar                                                   ‐       86,196       87,920       89,678       91,472            93,301
 San Clemente                                                     ‐      122,071      124,512      127,002      129,542           132,133
 Brea                                                             ‐      100,000      102,000      104,040      106,121           108,243
 Mission Viejo Mall                                               ‐       65,975       67,295       68,640       70,013            71,414
 Carlsbad                                                         ‐      149,268      152,254      155,299      158,405           161,573
 Balboa Pier                                                      ‐       96,667       98,600      100,572      102,584           104,636
 Redondo Beach                                                    ‐       77,741       79,295       80,881       82,499            84,149
 San Juan Capistrano                                              ‐          ‐            ‐            ‐            ‐                 ‐
 Laguna Hills                                                     ‐       61,909       63,147       64,410       65,698            67,012
 Whittwood Mall                                                   ‐          ‐            ‐            ‐            ‐                 ‐
 Palos Verde                                                      ‐       47,948       48,907       49,885       50,882            51,900
 Orange                                                           ‐       74,869          ‐            ‐            ‐                 ‐
 North Hollywood                                                  ‐          ‐            ‐            ‐            ‐                 ‐
 Tustin                                                           ‐       71,469       72,899       74,357       75,844            77,361
 Anaheim                                                          ‐          ‐            ‐            ‐            ‐                 ‐
 Atlantic City                                                    ‐       65,209       66,513       67,843       69,200            70,584
 Orange County                                                    ‐      167,382      170,730      174,145      177,627           181,180
 Las Vegas                                                        ‐      208,589      212,761      217,016      221,356           225,783
 Houston                                                          ‐      218,412      222,780          ‐            ‐                 ‐
Royalty Income‐Existing Franchises                                ‐    2,056,413    2,021,175    1,834,363    1,871,050         1,908,471
Total New Franchise Royalty [1]                                   ‐       78,030      318,362      730,642    1,324,897         2,111,555
Total Royalty Revenue                                             ‐    2,134,443    2,339,537    2,565,005    3,195,947         4,020,026
Sale of Franchise Rights [2]                                      ‐      225,000      225,000      300,000      375,000           450,000
Creative Management Fee from Franchisees [3]                      ‐      265,711      250,025      271,939      301,529           339,233
Total Franchise Revenue                                           ‐    2,625,154    2,814,563    3,136,943    3,872,476         4,809,259

Expenses
License Fee to RDI [4]                                            ‐      533,611      584,884      641,251      798,987         1,005,006
Salaries & Related [5]                                            ‐      449,712      451,390      434,376      466,574           505,196
Office Rent [6]                                                   ‐       90,299       90,299       92,105       93,948            95,827
Cost of Growth [7]                                                ‐      124,410      176,195      219,980      273,765           363,200
Operating Expenses [8]                                            ‐      377,240      363,785      387,974      419,885           459,956
Founders Medical [9]                                              ‐       39,780       40,576       41,387       42,215            43,059
Total Expenses                                                         1,615,052    1,707,130    1,817,073    2,095,374         2,472,245
EBITDA                                                                 1,010,102    1,107,433    1,319,870    1,777,103         2,337,014

Pre & Post‐Petition Netdown [10]                             735,000    148,279              ‐            ‐            ‐                 ‐

Professional Expenses [11]
Legal‐Theodora Oringher                                                         ‐            ‐            ‐            ‐                 ‐
Armory Consulting                                                               ‐            ‐            ‐            ‐                 ‐
Total Professional Expenses                                       ‐             ‐            ‐            ‐            ‐                 ‐

Secured Creditors
RFS Opus [12]                                                 80,000    335,284      335,284      335,284      335,284                   ‐
Total Secured Creditors                                       80,000    335,284      335,284      335,284      335,284                   ‐

Priority Creditors and Other Payments
US Trustee                                                       ‐       19,500              ‐            ‐            ‐                 ‐
Employment Tax                                                15,372
Deferred Comp                                                 69,911        ‐                ‐            ‐            ‐                 ‐
SLC RFS Note [13]                                            120,000        ‐                ‐            ‐            ‐                 ‐
Total Priority Creditors and Other Payments                  205,283     19,500              ‐            ‐            ‐                 ‐

Unsecured Creditors [14]
RFS GU Creditors                                              19,952    113,553      113,553      113,553      113,553                   ‐
Total Unsecured Creditors                                     19,952    113,553      113,553      113,553      113,553                   ‐

Total Plan Payments                                          225,235    133,053      113,553      113,553      113,553                   ‐


Beginning Cash                                               421,541     851,306    1,541,350    2,199,946    3,070,979         4,399,245
Change in Cash                                               429,765     690,044      658,596      871,034    1,328,266         2,337,014
Transfer from (to) RDI [15]                                      ‐           ‐            ‐            ‐            ‐                 ‐
Ending Cash                                                  851,306   1,541,350    2,199,946    3,070,979    4,399,245         6,736,260




                                                                                                                           EXHIBIT "B"
                                                                                                                             Page 113
      Case 8:18-bk-13311-CB                      Doc 438 Filed 10/01/19 Entered 10/01/19 20:56:26                                   Desc
                                                 Main Document    Page 125 of 165

Ruby's Huntington Beach (HB)
Cash Flow Projections
                                                               Effective Date   Year 1       Year 2       Year 3       Year 4        Year 5
Total Revenues                                                                  4,588,518    4,657,345    4,727,205    4,798,114     4,870,085

Total Cost of Sales                                                             1,130,122    1,145,707    1,162,892    1,180,336     1,198,041
Total Labor                                                                     1,634,211    1,658,015    1,682,885    1,708,129     1,733,750
Total Supplies                                                                     90,517       79,175       80,362       81,568        82,791
Total Operating Expense                                                           594,000      600,798      609,809      618,957       628,241
Unit Level EBITDAR                                                              1,139,668    1,173,651    1,191,256    1,209,125     1,227,261
Total Occupancy                                                                   447,065      451,762      458,539      465,417       472,398
Total Corporate Overhead & Other                                                  368,555      372,588      378,176      383,849       389,607
Unit Level EBITDA (with allocations)                                              324,048      349,301      354,540      359,859       365,256
Capital Expenditures                                                               91,770       46,573       47,272       47,981        48,701
Unit Level Cash Flow                                                              232,278      302,727      307,268      311,877       316,556

Pre‐Petition Gift Cards from RDI (In RDI Unsecured Pool) [1]              ‐           ‐        41,592       41,592       41,592        41,592

Contingency
HB Rent Contingency [2]                                              290,000          ‐            ‐            ‐            ‐             ‐
Seasonal AP Contingency [3]                                          113,189          ‐            ‐            ‐            ‐             ‐
Total Contingency                                                    403,189          ‐            ‐            ‐            ‐             ‐

Professional Expenses [4]
PSZJ                                                                                  ‐            ‐            ‐            ‐             ‐
Total Professional Expenses                                               ‐           ‐            ‐            ‐            ‐

Secured Creditors
HOPL Opus Bank [5]                                                    77,491     193,012      193,012      193,012      193,012       193,012
C&C Partnership [6]                                                      ‐        26,144       26,144       26,144       26,144        26,144
Total Secured Creditors                                               77,491     219,155      219,155      219,155      219,155       219,155

Priority Creditors and Other Payments
HB Property Tax                                                        2,785
US Trustee Fees                                                                   19,500
Franchise Tax Board                                                      800
US Foods 503(b)(9) Payments [7]                                                   64,116
US Foods Term Change Payments [8]                                                 42,446
Total Priority Creditors and Other Payments                            3,585     126,062           ‐            ‐            ‐             ‐

Unsecured Creditors [9]
Unsecured Creditor Payments (Total Pot)                              113,189
Total Unsecured                                                      113,189

Total Plan Payments                                                  116,774     126,062           ‐            ‐            ‐             ‐


Beginning Cash                                                       421,541       56,594      113,189      113,189      113,189       113,189
Change in Cash                                                      (597,454)    (112,940)     125,164      129,704      134,314       138,992
Plan Sponsor Contribution [10]                                       113,189          ‐            ‐            ‐            ‐             ‐
Transfers from (to) RDI [11]                                         119,318      169,534     (125,164)    (129,704)    (134,314)     (138,992)
Ending Cash                                                           56,594      113,189      113,189      113,189      113,189       113,189




                                                                                                                             EXHIBIT "B"
                                                                                                                               Page 114
      Case 8:18-bk-13311-CB                      Doc 438 Filed 10/01/19 Entered 10/01/19 20:56:26                                    Desc
                                                 Main Document    Page 126 of 165

Ruby's Oceanside (OS)
Cash Flow Projections
                                                               Effective Date   Year 1       Year 2       Year 3       Year 4          Year 5
Total Revenues                                                                  3,787,393    3,844,203    3,891,866    3,960,394       4,019,800
Total Cost of Sales                                                               946,848      961,051      972,967      990,099       1,004,950
Total Controllable Labor                                                          880,331      891,855      902,913      918,811         932,594
Total Labor Fixed                                                                 236,326      238,341      241,296      245,544         249,228
Total Labor Employee Related                                                      238,544      242,185      245,188      249,505         253,247
Total Labor                                                                     1,355,201    1,372,380    1,389,396    1,413,861       1,435,069
Total Supplies                                                                     75,803       65,351       66,162       67,327          68,337
Total Operating Expense                                                           500,000      507,435      513,726      522,772         530,614
Total Non Controllable Expense                                                         ‐
Unit Level EBITDAR                                                                308,000     311,380      315,241      320,792         325,604
Total Occupancy                                                                   601,541     626,605      634,374      645,544         655,227
Total Corporate Overhead & Other                                                  302,991     307,536      311,349      316,832         321,584
Unit Level EBITDA (with allocations)                                              298,550     319,069      323,025      328,713         333,643
Capital Expenditures                                                               75,748      38,442       38,919       39,604          40,198
Unit Level Cash Flow                                                              222,802     280,627      284,106      289,109         293,445

Pre‐Petition Gift Cards from RDI (In RDI Unsecured Pool) [1]              ‐           ‐        19,708       19,708       19,708          19,708

Contingency
Seasonal AP Contingency [2]                                           62,397          ‐            ‐            ‐            ‐                 ‐
Total Contingency                                                     62,397          ‐            ‐            ‐            ‐                 ‐

Professional Expenses [3]
PSZJ                                                                                  ‐            ‐            ‐            ‐                 ‐
Total Professional Expenses                                               ‐           ‐            ‐            ‐            ‐

Secured Creditors
HOPL Opus Bank [4]                                                    42,718     106,401      106,401      106,401      106,401         106,401
C&C Partnership [5]                                                      ‐        14,412       14,412       14,412       14,412          14,412
Total Secured Creditors                                               42,718     120,814      120,814      120,814      120,814         120,814

Priority Creditors and Other Payments
US Trustee Fee                                                                    19,500
City of Oceanside Lease Cure Payments                                 13,920         ‐             ‐            ‐            ‐                 ‐
Franchise Tax Board                                                      800
O/S NNN Property Tax [6]                                                 ‐        22,235       22,235           ‐            ‐                 ‐
US Foods 503(b)(9) Payments [7]                                          ‐        51,487          ‐             ‐            ‐                 ‐
US Foods Term Change Payments [8]                                        ‐        23,399          ‐             ‐            ‐                 ‐
Total Priority Creditors and Other Payments                           14,720     116,621       22,235           ‐            ‐                 ‐

Unsecured Creditors [9]
Unsecured Creditor Payments (Total Pot)                               62,397
Total Unsecured                                                       62,397

Total Plan Payments                                                   77,117     116,621       22,235           ‐            ‐                 ‐


Beginning Cash                                                       142,696       31,199       62,397       62,397       62,397          62,397
Change in Cash                                                      (182,233)     (14,632)     157,286      183,001      188,004         192,340
Plan Sponsor Contribution [10]                                        62,397          ‐            ‐            ‐            ‐               ‐
Transfers from (to) RDI [11]                                           8,338       45,831     (157,286)    (183,001)    (188,004)       (192,340)
Ending Cash                                                           31,199       62,397       62,397       62,397       62,397          62,397




                                                                                                                                 EXHIBIT "B"
                                                                                                                                   Page 115
      Case 8:18-bk-13311-CB                         Doc 438 Filed 10/01/19 Entered 10/01/19 20:56:26                                     Desc
                                                    Main Document    Page 127 of 165

Ruby's Palm Springs (PS)
Cash Flow Projections
                                                               Effective Date   Year 1        Year 2       Year 3       Year 4          Year 5
Total Revenues                                                                   2,289,686    2,324,031    2,358,891    2,394,275       2,430,189
Total Cost of Sales                                                                613,000      613,544      622,747      632,089         641,570
Total Controllable Labor                                                           520,000      520,583      528,392      536,318         544,362
Total Labor Fixed                                                                  165,000      165,006      167,481      169,994         172,543
Total Labor Employee Related                                                       155,000      155,710      158,046      160,416         162,823
Total Labor                                                                        840,000      841,299      853,919      866,728         879,728
Total Supplies                                                                      48,000       48,805       49,537       50,280          51,034
Total Operating Expense                                                            338,000      336,984      342,039      347,170         352,377
Total Non Controllable Expense                                                         ‐
Unit Level EBITDAR                                                                 260,000     260,291      264,196      268,159         272,181
Total Occupancy                                                                    190,686     223,107      226,454      229,850         233,298
Total Corporate Overhead & Other                                                   185,922     185,922      188,711      191,542         194,415
Unit Level EBITDA (with allocations)                                                 4,764      37,184       37,742       38,308          38,883
Capital Expenditures                                                                45,794      23,240       23,589       23,943          24,302
Unit Level Cash Flow                                                               (41,030)     13,944       14,153       14,366          14,581

Pre‐Petition Gift Cards from RDI (In RDI Unsecured Pool) [1]             ‐             ‐        10,901       10,901       10,901          10,901

Contingency
Seasonal AP Contingency [2]                                           24,414           ‐            ‐            ‐            ‐               ‐
Total Contingency                                                     24,414           ‐            ‐            ‐            ‐               ‐

Professional Expenses [3]
PSZJ                                                                                   ‐            ‐            ‐            ‐               ‐
Total Professional Expenses                                              ‐             ‐            ‐            ‐            ‐

Secured Creditors
HOPL Opus [4]                                                         16,714       41,631       41,631       41,631       41,631          41,631
C&C Partnership [5]                                                      ‐          5,639        5,639        5,639        5,639           5,639
Total Secured Creditors                                               16,714       47,270       47,270       47,270       47,270          47,270

Priority Creditors and Other Payments
US Trustee Fee                                                                     19,500
Palm Springs Lease Cure Payment                                       21,286          ‐             ‐            ‐            ‐               ‐
Franchise Tax Board                                                      800
US Foods 503(b)(9) Payments [6]                                                    25,337
US Foods Term Change Payments [7]                                                   9,155
Total Priority Creditors and Other Payments                           22,086       53,992           ‐            ‐            ‐               ‐

Unsecured Creditors [8]
Unsecured Creditor Payments                                           24,414
Total Unsecured                                                       24,414

Total Plan Payments                                                   46,500       53,992           ‐            ‐            ‐               ‐


Beginning Cash                                                        62,172       12,207        24,414       24,414       24,414          24,414
Change in Cash                                                       (87,628)    (142,292)      (22,425)     (22,215)     (22,003)        (21,788)
Plan Sponsor Contribution [9]                                         24,414          ‐             ‐            ‐            ‐               ‐
Transfers from (to) RDI [10]                                          13,249      154,499        22,425       22,215       22,003          21,788
Ending Cash                                                           12,207       24,414        24,414       24,414       24,414          24,414




                                                                                                                                     EXHIBIT "B"
                                                                                                                                       Page 116
     Case 8:18-bk-13311-CB             Doc 438 Filed 10/01/19 Entered 10/01/19 20:56:26                     Desc
                                       Main Document    Page 128 of 165

Ruby's SoCal Diners (SoCal)
Cash Flow Projections
                                             Effective Date      Year 1      Year 2   Year 3   Year 4        Year 5
Secured and Priority Creditors
Laguna Hills Lease Settlement                         36,000
US Trustee Fee                                                        650
Laguna Hills US Foods Settlement                                    8,514
SoCal Unsecured [1]                                      ‐            ‐                    ‐     33,289           ‐
Total Secured and Priority Creditors                  36,000        9,164         ‐        ‐     33,289           ‐

Total Plan Payments                                   36,000        9,164         ‐        ‐     33,289           ‐

Beginning Cash                                            ‐           ‐           ‐        ‐        ‐             ‐
Change in Cash                                        (36,000)     (9,164)        ‐        ‐    (33,289)          ‐
Transfer from (to) RDI [2]                             36,000       9,164         ‐        ‐     33,289           ‐
Ending Cash                                               ‐           ‐           ‐        ‐        ‐             ‐




                                                                                                        EXHIBIT "B"
                                                                                                          Page 117
Case 8:18-bk-13311-CB   Doc 438 Filed 10/01/19 Entered 10/01/19 20:56:26   Desc
                        Main Document    Page 129 of 165




                                 EXHIBIT “C”
                           Case 8:18-bk-13311-CB        Doc 438 Filed 10/01/19 Entered 10/01/19 20:56:26                 Desc
                                                        Main Document    Page 130 of 165
                                                                LITIGATION

                                                                   EXHIBIT “C”

            SHORT TITLE               AFFECTS DEBTOR(S)                PLAINTIFF             NATURE OF         COURT/CASE NUMBER              STATUS OF
                                                                                                CASE                                             CASE
1.    Opus Bank vs. Ruby’s         Ruby’s SoCal Diners, LLC             Opus Bank          Breach of           Superior Court of              Pending.
      SoCal Diners, et al.         Ruby’s Quality Diners, LLC                              Contract/Warranty   California, Orange County      Notice of
                                   Ruby’s Huntington Beach, Ltd.                                                                              Stay Filed.
                                   Ruby’s Laguna Hills, Ltd.                                                   30-2018-00983314
                                   Ruby’s Oceanside, Ltd.
                                   Ruby’s Palm Springs, Ltd.

2.    Pillsbury Winthrop Shaw      Ruby’s Diner, Inc.                Pillsbury Winthrop    Enforcement         Superior Court of              Judgment
      Pittman LLP vs. Ruby’s       Ruby’s SoCal Diners, LLC          Shaw Pittman LLP                          California, Orange County      Lien
      Diner, Inc., et al.          Ruby’s Huntington Beach, Ltd.
                                   Ruby’s Oceanside, Ltd.                                                      30-2018-00986898
                                   Ruby’s Palm Springs, Ltd.

3.    Plaza Bonita, LLC vs.        Ruby’s SoCal Diners, LLC          Plaza Bonita, LLC     Breach of Contract Superior Court of               Judgment
      Ruby’s SoCal Diners, LLC                                                                                California, San Diego           Lien
      et al.
                                                                                                               37-2014-00041495

4.    US Air Conditioning v.       Ruby’s Diner, Inc.               US Air Conditioning    Small               Superior Court of              Pending.
      Ruby’s Diner, Inc., et al.                                                           Claim/Collections   California, Indio              Notice of
                                                                                                                                              Stay Filed.
                                                                                                               INS1801590

5.    California Restaurant        Ruby’s Diner, Inc.               S. & D. Coffee, Inc.   Indemnity           Superior Court of              Filed post-
      Mutual Benefit Corporation                                                                               California, Los Angeles,       petition.
      v. S. & D. Coffee, and                                                                                                                  Pending.
      related cross actions                                                                                    BC703502                       Notice of
                                                                                                                                              Stay Filed.

6.    Salier Rustem v. Ruby’s      Ruby’s Diner, Inc.                  Salier Rustem       Personal Injury     Superior Court of              Filed post-
      Diner, Inc.                                                                                              California, Riverside          petition.
                                                                                                                                              Pending.
                                                                                                               PSC1905572                     Notice of
                                                                                                                                              Stay Filed.


                                                                         1                                                                EXHIBIT "C"
                                                                                                                                            Page 118
     DOCS_LA:324164.1 76135/003
                            Case 8:18-bk-13311-CB        Doc 438 Filed 10/01/19 Entered 10/01/19 20:56:26               Desc
                                                         Main Document    Page 131 of 165
                                                                 LITIGATION

                                                                    EXHIBIT “C”

            SHORT TITLE                AFFECTS DEBTOR(S)                PLAINTIFF          NATURE OF          COURT/CASE NUMBER             STATUS OF
                                                                                               CASE                                             CASE
7.    MGP Fund X Laguna Hills,      Ruby’s Diner, Inc.                  MGP Fund X        Unlawful Detainer   Superior Court of             Judgment
      LLC vs. Ruby’s Diner, Inc.,   Ruby’s SoCal Diners, LLC          Laguna Hills, LLC                       California, Orange County     resolved
      et al.                        Ruby’s Laguna Hills, Ltd.                                                 30-2018-00982994              pursuant to
                                                                                                                                            Laguna Hills
                                                                                                                                            Lease
                                                                                                                                            Assumption
                                                                                                                                            and
                                                                                                                                            Assignment
                                                                                                                                            Order.

8.    Darryl Bentley vs. Ruby’s     Ruby’s Diner, Inc.                  Darryl Bentley    Personal Injury     Superior Court of             Dismissed.
      Diner, Inc., et al.                                                                                     California, Orange County     03/25/2019

                                                                                                              30-2018-01013352

9.    Robert Smith vs. Ruby’s       Ruby’s Diner, Inc.                  Robert Smith      Civil Rights        Superior Court of             Dismissed
      Diner, Inc., et al.                                                                                     California, Long Beach        12/05/2018

                                                                                                              NC061912

10. Teresa Lara vs. Ruby’s          Ruby’s Diner, Inc.                   Teresa Lara      Breach of           Superior Court of             Dismissed
      Diner, Inc., et al.                                                                 Contract/Warranty   California, Los Angeles       12/7/2018

                                                                                                              BC691604

11. Nora Noel Canaday vs.           Ruby’s Diner, Inc.                Nora Noel Canaday   Product Liability   Superior Court of             Dismissed
      Ruby’s Diner, Inc., et al.    Ruby’s SoCal Diners, LLC                                                  California, Orange County     6/21/2018
                                    Ruby’s Laguna Hills, Ltd.
                                                                                                              30-2017-00952832

12. Jason Nelson vs. Ruby’s         Ruby’s Diner, Inc.                  Jason Nelson      Collections         Superior Court of             Dismissed
      Diner, Inc., et al.           Ruby’s Huntington Beach, Ltd.                                             California, Orange County     02/06/2017

                                                                                                              30-2016-00890864


                                                                                                                                        EXHIBIT "C"
                                                                                                                                          Page 119
     DOCS_LA:324164.1 76135/003                                           2
                           Case 8:18-bk-13311-CB       Doc 438 Filed 10/01/19 Entered 10/01/19 20:56:26         Desc
                                                       Main Document    Page 132 of 165
                                                               LITIGATION

                                                              EXHIBIT “C”

           SHORT TITLE               AFFECTS DEBTOR(S)             PLAINTIFF           NATURE OF        COURT/CASE NUMBER           STATUS OF
                                                                                          CASE                                         CASE
13. Star-West Parkway Mall vs. Ruby’s SoCal Diners, LLC          Star-West Parkway   Breach of Contract Superior Court of           Dismissed
     Ruby’s SoCal Diners, LLC,                                         Mall                             California, San Diego       09/16/2018
     et al.
                                                                                                      37-2018-00028275

14. Adam Ghadiri vs. Ruby’s       Ruby’s Diner, Inc.               Adam Ghadiri      Civil Rights,    United States District        Dismissed
     Diner, Inc., et al.                                                             American with    Court, Central District       02/22/2019
                                                                                     Disabilities
                                                                                                      8:18-cv-01657-AG-ADS

15. Shonna Counter v. Ruby’s      Ruby’s Diner, Inc.               Shonna county     Civil Rights,    8:19-cv-00092-DOC-KES         Dismissed
     Diner, Inc., et al.                                                             American with                                  05/13/2019
                                                                                     Disabilities




                                                                                                                                EXHIBIT "C"
                                                                                                                                  Page 120
    DOCS_LA:324164.1 76135/003                                      3
Case 8:18-bk-13311-CB   Doc 438 Filed 10/01/19 Entered 10/01/19 20:56:26   Desc
                        Main Document    Page 133 of 165




                                 EXHIBIT “D”
                      Case 8:18-bk-13311-CB       Doc 438 Filed 10/01/19 Entered 10/01/19 20:56:26                      Desc
                                                  Main Document    Page 134 of 165
                                                PREFERENCE PERIOD PAYMENTS

                                                              EXHIBIT “D”

                                                    DEBTOR                          NINETY (90)           ONE (1) YEAR
                                                                                       DAYS                WHO ARE
                                                                                                            INSIDERS
                             1.   Ruby’s Diner, Inc.                                 $506,255.92           $403,387.131

                             2.   Ruby’s SoCal Diners, LLC                               $0.00                 $0.00

                             3.   Ruby’s Quality Diners, LLC                             $0.00                 $0.00

                             4.   Ruby’s Huntington Beach, Ltd.                      $246,855.89               $54.00

                             5.   Ruby’s Laguna Hills, Ltd.                          $174,725.91               $0.00
                             6.   Ruby’s Oceanside, Ltd.                             $528,842.95              $720.00
                             7.   Ruby’s Palm Springs, Ltd.                          $276,759.47               $0.00
                             8.   Ruby’s Franchise Systems, Inc.                     $159,666.72             $64,939.12


                        TOTALS    RUBY’S DINER, INC.:                                $506,255.92            $403,387.13
                                  SOCAL DEBTORS:2                                   $1,227,184.22             $774.00
                                  RUBY’S FRANCHISE SYSTEM, INC.:                     $159,666.72             $64,939.12
                                  ALL DEBTORS:                                      $1,893,106.86           $469,100.25




1
  These payments represent payments made to the Founders and Mr. Belshe (the Debtors’ Executive Vice President of Operations). Pursuant to
the terms of the Plan, any Avoidance Action that could be asserted against the Founders or Mr. Belshe shall be waived in consideration of the
amounts to be paid to RDI’s General Unsecured Creditors under the Plan.
2
  The SoCal Debtors are comprised of Ruby’s SoCal Diners, LLC; Ruby’s Quality Diners, LLC; Ruby’s Huntington Beach, Ltd.; Ruby’s Laguna
Hills, Ltd.; Ruby’s Oceanside, Ltd.; and Ruby’s Palm Springs, Ltd.
                                                                     1                                                                EXHBIT "D"
                                                                                                                                        Page 121
DOCS_LA:321259.1 76135/003
Case 8:18-bk-13311-CB   Doc 438 Filed 10/01/19 Entered 10/01/19 20:56:26   Desc
                        Main Document    Page 135 of 165




                                 EXHIBIT “E”
                         Case 8:18-bk-13311-CB   Doc 438 Filed 10/01/19 Entered 10/01/19 20:56:26          Desc
                                                 Main Document    Page 136 of 165




DC - RK Reconciliation



                                                                      AT PERIOD 1 2020
                                                            RDI                                RFS
 DC                                             PRE        POST        Total       PRE        POST       Total      Net Total
 Personal Accounts Receivable                 (75,392)    (18,021)   (93,413)                                        (93,413)
 Misc. Accounts Payable to DC                  16,748      5,752      22,500                                          22,500
 Consulting Fee Payable to DC Post Petition                                                  155,769    155,769      155,769
 Consulting Fee Payable to DC Pre Petition                                       371,530                371,530      371,530
 BC Mgt Payable to RDI - Salaries             (51,334)    (36,892)   (88,226)                                        (88,226)
 Note Receivable from DC                                                         (300,000)              (300,000)   (300,000)
 BC Mgt Payable to RFS - Rent                                                     (5,774)    (11,980)    (17,754)    (17,754)
 Total                                        (109,978)   (49,161)   (159,139)    65,757     143,789     209,546      50,406

                                                            RDI                                RFS
 RK                                             PRE        POST        Total       PRE        POST       Total      Net Total
 Personal Accounts Receivable                 (19,755)    (5,374)    (25,128)                                        (25,128)
 Consulting Fee Payable to RK Pre Petition                                       57,185                  57,185       57,185
 Consulting Fee Payable to RK Post Petition                                                  75,000      75,000       75,000
 Notes Payable to RK                          121,611        0       121,611      41,243                 41,243      162,854
 Note Receivable from RK                                                         (200,000)              (200,000)   (200,000)
 Total                                        101,856     (5,374)    96,482      (101,571)   75,000      (26,571)     69,911




                                                                                                                         EXHIBIT "E"
                                                                                                                           Page 122
Case 8:18-bk-13311-CB   Doc 438 Filed 10/01/19 Entered 10/01/19 20:56:26   Desc
                        Main Document    Page 137 of 165




                                 EXHIBIT “F”
                         Case 8:18-bk-13311-CB           Doc 438 Filed 10/01/19 Entered 10/01/19 20:56:26        Desc
                                                         Main Document    Page 138 of 165
                                                           PRIORITY TAX CLAIMS

                                                                  EXHIBIT “F”

                                       DEBTOR                 CLAIMANT                      TYPE OF TAX             AMOUNT
                                                                                                 CLAIM
                    1.       Ruby’s Diner, Inc.               Franchise Tax Board           State Income Tax            [TBD]1
                    2.       Ruby’s Diner, Inc.               Internal Revenue Service    Federal Business Tax          $200.002
                    3.       Ruby’s Diner, Inc.               County of Orange             2015 Property Tax        $2,713.69
                                                                                              Assessment
                    4.       Ruby’s Diner, Inc.               County of Orange             2016 Property Tax        $2,427.69
                                                                                              Assessment
                    5.       Ruby’s Diner, Inc.               County of Orange             2017 Property Tax        $2,272.41
                                                                                              Assessment
                    6.       Ruby’s Diner, Inc.               County of Orange             2018 Property Tax        $1,338.24
                                                                                              Assessment
                    7.       Ruby’s Huntington Beach, Ltd     County of Orange             2018 Property Tax        $2,785.08
                                                                                              Assessment
                    8.       Ruby’s SoCal Diners, LLC         None                                n/a                     n/a

                    9.       Ruby’s Quality Diners, LLC       None                                n/a                     n/a

                   10.       Ruby’s Huntington Beach, Ltd.    Franchise Tax Board          State Business Tax           $800.003

                   11.       Ruby’s Oceanside, Ltd.           Franchise Tax Board          State Business Tax           $800.004
                   12.       Ruby’s Palm Springs, Ltd.        Franchise Tax Board          State Business Tax           $800.005
                   13.       Ruby’s Franchise Systems, Inc.   Employment Development     State Employment Taxes     $15,371.64
                                                              Department
                   13.       Ruby’s Franchise Systems, Inc.   Internal Revenue Service    Federal Business Tax          $200.006
                             TOTAL:                                                                                     $29,5097



1
  To be determined by the Franchise Tax Board, and is anticipated to be $0.00.
2
  Estimated by the Internal Revenue Service, and is anticipated to be $0.00.
3
  Estimated by the Franchise Tax Board, and is anticipated to be $0.00.
4
  Estimated by the Franchise Tax Board, and is anticipated to be $0.00.
5
  Estimated by the Franchise Tax Board, and is anticipated to be $0.00.
6
  Estimated by the Internal Revenue Service, and is anticipated to be $0.00.
7
  Total does not include those taxes estimated at $0.00
                                                                         1                                                         EXHIBIT "F"
                                                                                                                                     Page 123
DOCS_LA:324158.2 76135/003
Case 8:18-bk-13311-CB   Doc 438 Filed 10/01/19 Entered 10/01/19 20:56:26   Desc
                        Main Document    Page 139 of 165




                                 EXHIBIT “G”
                             Case 8:18-bk-13311-CB       Doc 438 Filed 10/01/19 Entered 10/01/19 20:56:26         Desc
                                                         Main Document    Page 140 of 165
                                                           SECURED NOTEHOLDERS

                                                                   EXHIBIT “G”

                           CLAIMANT(S)                     AMOUNT                                   CLAIMANT(S)                      AMOUNT
          1.   Rudy and Eileen Amaya, The Amaya              $61,404.94          20. Celia Dudley                                      $21,035.22
               Family Trust
          2.   Wayne and Joanne Aspinall, The Wayne           $40,961.28         21. Christa G. Dyer, The Dyer Family Trust              $61,626.78
               and Joanne Aspinall Family Trust                                  22. Mary Elin and Mark H. Ellis, Ellis Trust            $40,887.33
          3.   David and Arlene Belt                          $20,369.72
                                                                                 23. Robert Wayne Fairweather                            $10,591.56
          4.   John J. and Mary L. Blaha, Blaha Family        $20,591.56
               Trust
                                                                                 24. Anne Farber, The Farber Family Trust                $20,369.72
          5.   Milton and Cora Blevins                        $20,591.56         25. Pamela L. Farber                                    $20,591.56
          6.   Thomas and Judith Brady, The Brady             $41,183.11         26. David and Lois Goren                                $20,591.56
               Family Trust
          7.   Dorothy Brideweser                             $20,443.67         27. James L. and Celeste Gray                           $10,000.00

          8.   Cathy C. Campbell                              $10,000.00         28. Gary and Janet Green, The Green Family              $61,774.67
                                                                                       Trust
          9.   Mark and Kathleen Chiu                         $61,552.83         29.   Phillip Griffith                                 $102,366.22
         10. Anne L. Clark                                    $20,443.67         30. Ryan and Sharyl Griffith                            $20,591.56
         11. Marsha Clark, Jack M. Clark and Marsha           $20,591.56         31. R. John and Jeanne C. Hannah, The                  $102,957.78
               H. Clark Revocable Trust                                                Hannah Living Trust
         12.   Merrill and Carol Clisby, The Clisby           $20,591.56         32.   Richard and Susan Hanson                          $20,591.56
               Family Trust
               Robert P. and Elaine A. Converse, POA         $102,218.33         33. William and Susanne Hardy, William T.               $41,183.11
         13.
               Susan Spoul, The Converse Family Trust                                  Hardy Jr. and Susann Ohlund Hardy
                                                                                       Revocable Trust
         14.   Frances Cooper, Cooper Declaration             $10,443.67
               Trust                                                             34.   Raymond L. and Maureen Harris                     $20,591.56
         15.   Alice C. Coury and Thomas Pike                $123,179.61         35. Raymond and Gayle Haskell, Raymond                  $20,369.72
                                                                                       E. Haskell and Gayle K. Haskell
         16. Julia Ann Davidson, The Davidson Living          $20,480.64
                                                                                       Revocable Trust
              Trust
                                                                                 36.   Robert and Jayne Hess, Robert Allen and           $20,443.67
         17.$ Maureen Debeer, The Hans & Maureen              $20,443.67
                                                                                       Jayne R. Hess Trust
              Debeer Living Trust
                                                                                 37.   John and Rita Holiday                             $41,035.22
         18. Donald and Ann Delaney, Donald and               $40,961.28
              Ann Delaney Revocable Trust                                        38. Harvey and Joyce Jensen, Jensen Family              $20,443.67
         19. Michael and Janice Dingillo, Amendment           $10,000.00               Trust
              and Restatement of M & J Dingillo Trust                            39.   Howard and Carol Jensen, The Jensen               $20,369.72
                                                                                       Family Trust
                                                                           1                                                     EXHIBIT "G"
                                                                                                                                   Page 124
DOCS_LA:321262.6 76135/003
                              Case 8:18-bk-13311-CB     Doc 438 Filed 10/01/19 Entered 10/01/19 20:56:26          Desc
                                                        Main Document    Page 141 of 165
                                                          SECURED NOTEHOLDERS

                                                                  EXHIBIT “G”

                             CLAIMANT(S)                  AMOUNT                                  CLAIMANT(S)                       AMOUNT
         40. Vernon Lee Johnson, Vernon Lee                 $41,035.22          59. Warren and Sheila Newman, Newman                  $10,369.72
               Johnson Trust                                                          Family Trust
         41.   Thomas and Arlene Jones                       $20,591.56         60.   Launa Nuttman and Phillip Griffith                $71,331.01
         42.$ Wesley and Marcy Kim, The 2002 Kim             $40,887.33         61. Michael and Candace O’Brien, The                    $41,035.22
               Family Trust                                                           O’Brien Trust
         43.   Ronald and Linda Kirkpatrick, Ronald          $40,961.28         62.   Myra L. O’Connell, Myra L. O’Connell              $20,443.67
               and Linda L. Kirkpatrick Living Trust
         44.   David and Gretchen Landau                     $10,000.00         63. Ronald R. and Patty J. Panico                       $20,591.56

         45. James and Mary Lou Lester, The Lester           $20,591.56         64. Jerome J. Pearl                                     $71,626.78
               Family Trust                                                     65. Norman and Margaret Petrucci                        $41,183.11
         46. Willard and Jutta Loomis, Loomis Family         $20,517.61
               Trust                                                            66. William E. Pope, William E. Pope and                $90,000.00
         47.   Hope Luedke, Luedeke Family Trust             $10,591.56               Anne Pierce Pope Revocable Trust dtd
                                                                                      04/14/2016
         48. Darlene H. MacDonald, James W.                  $20,591.56         67.   William E. Pope, Pope Family By-Pass              $95,324.04
               MacDonald Family Trust                                                 Trust dtd 04/13/2009
         49.   Kenneth Mailman, Kenneth Charles              $41,035.22         68.   Diana Rainforth                                  $102,366.22
               Mailman and Annie S. Mailman 1996
               Trust                                                            69. Anne K. Relph, The Relph Living Trust               $20,591.56
         50.   John and Mary Jane Malmquist, The             $41,035.22         70. Allan and Shirley Richardson                        $41,035.22
               Malmquist Family Trust
         51.   Thomas and Sherre May                         $20,443.67         71. Roger and Marilyn Riley                             $20,591.56

         52. Alexander B. and Irene M. McDonald,             $40,887.33         72. Joel B. Rothman                                     $20,443.67
               McDonald Living Trust
                                                                                73. Walter and Norma Schulte                            $20,369.72
         53.   Bette McKinney, Terry Miller and Betty        $41,035.22
               McKinney Trust                                                   74. Kerwin S. and Carolyn S. Secrist, Secrist           $20,591.56
         54.   Terence Lee and Rosann McLaughlin,            $20,369.72               Living Trust
               McLaughlin Revocable Trust of 2012                               75.   Janet Shields, Shields Family Trust               $41,183.11
         55.   Hal and Hannah Meany, Meany Family            $20,591.56
               Trust                                                            76. Richard John Silva, Silva Family Trust              $10,000.00
         56.   David and Maureen Melvold, 1991               $20,443.67         77. O.A. Simmon, The Simmon Trust                       $41,035.23
               Melvold Family Trust
         57.   Kelly Michelle Mercer                         $20,591.56         78. Robert G. Stebe                                     $20,443.67

         58. Pamela J. Monger                                $20,443.67         79. Clifford E. and Karen J. Stember                    $41,035.22

                                                                                                                                EXHIBIT "G"
                                                                                                                                  Page 125
DOCS_LA:321262.6 76135/003                                                2
                             Case 8:18-bk-13311-CB      Doc 438 Filed 10/01/19 Entered 10/01/19 20:56:26   Desc
                                                        Main Document    Page 142 of 165
                                                          SECURED NOTEHOLDERS

                                                                  EXHIBIT “G”

                             CLAIMANT(S)                  AMOUNT
         80. John P. and Kathleen H. Teele, The Teele       $40,887.33
               Family Trust
         81.   Kevin B. Thomas                               $20,591.56
         82. Cheryl J. Thoreen                               $20,591.56
         83. Gerald and Phyllis Waters, Gerald I. and        $20,443.67
               Phyllis E. Waters Family Trust
         84.   David Pearson Wells                           $20,591.56
         85. Janet Westerfield, POA Sue Donahoe              $10,591.56
         86. Keith Westerfield                               $10,000.00
         87. Susan F. White                                  $20,443.67
         88. John R. Wilson, Jr.                             $20,591.56
         89. William S. and Myrna A. Wright                  $20,591.56
         90. Arthur and Beth Young                           $20,591.56
               TOTAL                                        $2,984,923




                                                                                                                  EXHIBIT "G"
                                                                                                                    Page 126
DOCS_LA:321262.6 76135/003                                                3
Case 8:18-bk-13311-CB   Doc 438 Filed 10/01/19 Entered 10/01/19 20:56:26   Desc
                        Main Document    Page 143 of 165




                                 EXHIBIT “H”
                         Case 8:18-bk-13311-CB         Doc 438 Filed 10/01/19 Entered 10/01/19 20:56:26        Desc
                                                       Main Document    Page 144 of 165
                                                         SECURED TAX CLAIMS

                                                               EXHIBIT “H”

                                     DEBTOR                CLAIMANT                        TYPE OF TAX            AMOUNT
                                                                                               CLAIM
                    1.    Ruby’s Diner, Inc.               Internal Revenue Service     Federal Unemployment      $32,239.07
                                                                                                 Tax
                    2.    Ruby’s SoCal Diners, LLC         None                                  n/a                  n/a

                    3.    Ruby’s Quality Diners, LLC       None                                  n/a                  n/a

                    4.    Ruby’s Huntington Beach, Ltd.    None                                  n/a                  n/a

                    5.    Ruby’s Laguna Hills, Ltd.        None                                  n/a                  n/a
                    6.    Ruby’s Oceanside, Ltd.           San Diego County Treasurer     Property Tax Lien       $42,236.23
                    7.    Ruby’s Palm Springs, Ltd.        None                                  n/a                  n/a
                    8.    Ruby’s Franchise Systems, Inc.   None                                  n/a                  n/a
                   9.     Ruby’s Franchise Systems, Inc.   None                                  n/a                  n/a
                          Total:                                                                                  $74,475.30




                                                                      1                                                     EXHIBIT "H"
                                                                                                                              Page 127
DOCS_LA:321304.1 76135/003
Case 8:18-bk-13311-CB   Doc 438 Filed 10/01/19 Entered 10/01/19 20:56:26   Desc
                        Main Document    Page 145 of 165




                                 EXHIBIT “I”
                         Case 8:18-bk-13311-CB         Doc 438 Filed 10/01/19 Entered 10/01/19 20:56:26   Desc
                                                       Main Document    Page 146 of 165
                                                       PRIORITY NON- TAX CLAIMS

                                                               EXHIBIT “I”

                                     DEBTOR                CLAIMANT                       TYPE OF TAX        AMOUNT
                                                                                            CLAIM
                    1.    Ruby’s Diner, Inc.               None                               n/a                $0.00

                    2.    Ruby’s SoCal Diners, LLC         None                                n/a               $0.00

                    3.    Ruby’s Quality Diners, LLC       None                                n/a               $0.00

                    4.    Ruby’s Huntington Beach, Ltd.    None                                n/a               $0.00

                    5.    Ruby’s Laguna Hills, Ltd.        None                                n/a               $0.00
                    6.    Ruby’s Oceanside, Ltd.           None                                n/a               $0.00
                    7.    Ruby’s Palm Springs, Ltd.        None                                n/a               $0.00
                    8.    Ruby’s Franchise Systems, Inc.   None                                n/a               $0.00
                   9.     Ruby’s Franchise Systems, Inc.   None                                n/a               $0.00
                          TOTAL:                                                                                 $0.00




                                                                    1                                                    EXHIBIT "I"
                                                                                                                          Page 128
DOCS_LA:321429.1 76135/003
Case 8:18-bk-13311-CB   Doc 438 Filed 10/01/19 Entered 10/01/19 20:56:26   Desc
                        Main Document    Page 147 of 165




                                 EXHIBIT “J”
                             Case 8:18-bk-13311-CB                Doc 438 Filed 10/01/19 Entered 10/01/19 20:56:26            Desc
                                                                  Main Document    Page 148 of 165
                                                                   UNSECURED NOTEHOLDERS

                                                                            EXHIBIT “J”

                               CLAIMANT(S)                             AMOUNT                                    CLAIMANT(S)                            AMOUNT
        1.    Gary Lee and Shirley Allen, The Allen Revocable            $42,070.44       23. Diane Connor, Mary Gustafson and Jean Ann                   $10,591.56
              Trust                                                                             Gustafson
        2.    Anthony A. and Jill A. Alvarez, Jr.                        $10,591.56       24. Robert P. and Elaine A. Converse, POA Susan                     $52,662.00
                                                                                                Spoul,The Converse Family Trust
        3.    Donna D. Andrews, Mort and Patty Memorial Fund             $42,366.22
                                                                                          25.   Frances Cooper, Cooper Declaration Trust                      $10,591.56
        4.    Richard and Donna Bashor                                   $10,591.56
                                                                                          26. Gary and Judith Cox                                             $10,443.67
        5.    Eileen Baumel’s Daughter Karen Pressman, Eileen            $10,591.56       27. Daniel and Dawn Craig                                           $10,591.56
              R. Baumel Family Trust
        6.    Mildred Beaver, Beaver Family Trust                        $21,183.11       28. Joseph Scott Crosby                                             $21,183.11

        7.    David and Arlene Belt                                      $10,591.56       29. William M. Crosby                                               $21,183.11

        8.    Judy Bonilla, Judy Bonilla Living Trust                    $52,957.78       30. Julia Ann Davidson, The Davidson Living Trust                   $52,588.06

        9.    Georgia Borland, The Georgia Bentley Trust                 $21,035.22       31. Joseph and Christina Deaton, Deaton Family                      $10,591.56
                                                                                                Revocable Trust
        10. Robert Borland. The Borland Exemption Trust of the           $21,183.11       32.   Maureen Debeer, The Hans & Maureen Debeer                     $63,401.44
              Borland Trust                                                                     Living Trust
        11.   Dorothy Brideweser                                         $21,183.11       33.   Donald and Ann Delaney, Donald and Ann Delaney                $52,809.89
                                                                                                Revocable Trust
        12. Kathleen and Robert Burnham                                  $10,591.56
                                                                                          34.   Susan P. Demille                                              $21,183.11
        13. Vivien K. and Madeleine S. Burt and Kleinman                 $10,591.56
                                                                                          35. Arlen Robert and Vivien Burt Diamond, Arlen                     $31,774.67
        14.   Timothy J. and/or Brook D. Butler, Timothy and             $21,035.22             Diamond and Vivien Burt Diamond Family Trust
              Brook Butler Trust                                                          36.   Donato M. and Nancy G. Dingillo, The Dingillo                 $10,591.56
              Richard Steven and Catherine Call                          $21,035.22             Family 1994 Trust
        15.
                                                                                          37.   Michael and Janice Dingillo, Amendment and                    $63,253.56
        16.   Jeanne Cannine-Cox, The Jeanne Cannine-Cox                 $21,183.11             Restatement of M & J Dingillo Trust
              Separate Property Trust                                                     38.   Rocco and Deborah Dingillo                                    $10,369.72
        17.   Douglas S. Cavanaugh                                       $84,436.67
                                                                                          39. John Doerr, the John Nelson Doerr & Betty Jean                  $10,369.72
        18.   Dennis C. Chatton, The Dennis C. Chatton Living            $10,591.56             Doerr 1998 Revocable Trust
              Trust                                                                       40.   Roy and Janet Dohner, Dohner Trust                            $31,478.89
        19.   John Chiu, John Chiu Revocable Inter Vivos Trust           $10,369.72
                                                                                          41. Mason Donahoe, c/o Traci Donahoe                                $10,591.56
        20. Anne L. Clark                                                $42,292.28
                                                                                          42. Preston Donahoe, c/o Traci Donahoe                              $10,591.56
        21.   Merrill and Carol Clisby, The Clisby Family Trust          $10,591.56
                                                                                          43. Floranne Dunning, The Ronald A. Dunning and                     $21,183.11
        22.   John R. Concar, John R. and Judith L. Concar Trust,        $31,515.86             Floranne F. Dunning Family Trust
              August 13, 1999
                                                                                      1                                                         EXHIBIT "J"
                                                                                                                                                  Page 129
DOCS_LA:321302.5 76135/003
                             Case 8:18-bk-13311-CB               Doc 438 Filed 10/01/19 Entered 10/01/19 20:56:26             Desc
                                                                 Main Document    Page 149 of 165
                                                                  UNSECURED NOTEHOLDERS

                                                                           EXHIBIT “J”

                                CLAIMANT(S)                           AMOUNT                                    CLAIMANT(S)                               AMOUNT
        44. Richard Durette, Durette Family Trust, Carol A              $21,183.11       66. David and Lois Goren                                           $31,626.78
              Raftery POA
        45. Christa G. Dyer, The Dyer Family Trust                      $52,846.86       67. Gary and Janet Green, The Green Family Trust                       $31,774.67

        46. Mary Elin and Mark H. Ellis, Ellis Survivors Trust          $73,993.00       68. Phillip Griffith                                                   $21,183.11

        47. Frank L. and Shirley Feller, Feller Family Trust            $21,183.11       69. Carol P. Gruber, Gruber Family Trust                               $41,922.56

        48. Pat Feller                                                  $10,591.56       70. Joel Gruber                                                        $10,591.56

        49. Maria Qing Feng                                             $10,443.67       71. Terry Gruber                                                       $10,443.67

        50. Thomas Ferguson                                             $10,369.72       72. Larry and Theresa Hambleton                                        $21,183.11

        51. Cedric C. and Elizabeth A. Fields, The Fields Living        $42,366.22       73. William Harnacker                                                  $31,626.78
              Trust
                                                                                         74. Raymond L. & Maureen Harris                                        $21,183.11
        52. Joan A. Finn-Hanson, Joan Adrian Fin-Hanson Trust           $31,441.92
                                                                                         75. Rose M. Hartman                                                    $10,591.56
        53. Virginia L. Franks, Virginia L. Franks Trust                $31,626.78
                                                                                         76. Raymond and Gale Haskell, Raymond E. Haskell &                     $10,591.56
        54. Richard and Patricia Freeman, Richard and Patricia          $10,591.56             Gayle K. Haskell Revocable Trust
              Freeman Revocable Living Trust
                                                                                         77.   David and Claire Hecht, Hecht Family Trust                       $21,183.11
        55. William G. Freitag, William G. Freitag Revocable            $52,588.06
              Trust                                                                      78. Cory Helms                                                         $31,774.67
        56. Lynn A. Friedman                                            $10,591.56
                                                                                         79. Harris R. Henningsen, Declaration of Trust of Harris               $21,183.11
        57. John E. and Mary E. Fritz                                   $10,591.56             Henningsen & Lorraine Viola Henningsen
                                                                                         80.   Robert and Jayne Hess, Robert Allen and Jayne R.                 $41,996.50
        58. Chihiro Fujikawa                                            $10,591.56             Hess Trust
                                                                                         81.   Robert and Patricia Holler, Holler Family Trust                  $21,035.22
        59. Mary B. Garver, Mary B. Garver Survivor’s Trust             $10,591.56
              created under the Garver Living Trust
                                                                                         82. John and Rita Holliday                                             $21,183.11
        60. Betty J. Gefell, The Betty J. Gefell 1990 Trust             $42,218.33
                                                                                         83. Edward and Joyce Horowitz                                          $10,591.56
        61. Emanuel and Jean Glass                                      $73,993.00
                                                                                         84. Thomas and Kristen Hylton                                          $10,591.56
        62. Murray Glass                                                $21,183.11
                                                                                         85. Shirley E. Jacobs and/or Carol J. Dalton, Robert M.                $21,183.11
        63. Mary Glenane, Peter J. & Mary Glenane Family                $31,700.72
                                                                                               Donahue Jr.
              Trust
                                                                                         86.   Harvey and Joyce Jensen, Jensen Family Trust                     $21,183.11
        64. Ruben Roberto Gomez and Lynne Alana Delaney                 $42,144.39
                                                                                         87. Howard and Carol Jensen, The Jensen Family Trust                   $42,366.22
        65. Virginia M. Gordon, The Gordon Trust                        $10,591.56

                                                                                                                                                  EXHIBIT "J"
                                                                                                                                                    Page 130
DOCS_LA:321302.5 76135/003                                                           2
                             Case 8:18-bk-13311-CB               Doc 438 Filed 10/01/19 Entered 10/01/19 20:56:26              Desc
                                                                 Main Document    Page 150 of 165
                                                                  UNSECURED NOTEHOLDERS

                                                                           EXHIBIT “J”

                               CLAIMANT(S)                            AMOUNT                                       CLAIMANT(S)                         AMOUNT
        88. Charles and Gloria Johnson                                  $63,549.33       110. Robert Luraschi, Robert N. Luraschi Trust (Liz            $116,285.28
                                                                                               Knight – Trustee)
        89. James and Stephanie Johnson                                 $31,626.78
                                                                                         111. Barbara Lyons, Lyons Family Trust                              $20,813.39
        90. Vernon Lee Johnson, Vernon Lee Johnson Trust                $21,183.11
                                                                                         112. Darlene H. MacDonald, James W. MacDonald                       $21,183.11
                                                                                              Family Trust
        91. Lon Roy Kavanaugh III                                       $10,591.56
                                                                                         113. Nancy J. (Afred Price) Macnair                                 $10,480.64
        92. Scott F. Kavanaugh                                          $10,591.56
                                                                                         114. Kenneth Mailman, Kenneth Charles Mailman and                   $31,774.67
        93.   (Melvin) and Jean Keleman, Keleman Family Trust           $21,183.11            Annie S. Mailman 1996 Trust
                                                                                         115. Geoffrey and Kimberly Maloney                                  $52,070.44
        94.   William L. and Judy Kelly                                 $10,369.72
                                                                                         116. Lyn B. Maloney                                                 $52,070.44
        95. Richard and Eleanor Kichline, The Kichline 1992             $10,591.56
              Family Trust                                                               117. Karen E. Marbach                                               $10,591.56
        96. Wesley and Marcy Kim, The 2002 Kim Family Trust             $21,183.11
                                                                                         118. Thomas and Sherre May                                          $10,591.56
        97.   Mildred G. Kosmides                                       $10,591.56
                                                                                         119. Richard George Mcclellan, Jr.                                  $10,591.56
        98.   Ralph L. Kosmides                                         $52,957.78
                                                                                         120. Gilbert and Maureen McCutchan, McCutchan                       $41,626.78
        99.   Sharon M. Kouma, Kouma Family Trust                       $31,774.67            Family Trust
                                                                                         121. Shelli Miller, The Lloyd D. McDaniel Living Trust              $10,591.56
        100. Randall Kroha                                              $21,183.11
                                                                                         122. University Arkansas Tech, The Lloyd D. McDaniel                $10,591.56
        101. Frances (Jackie Riegel POA) Lambert                        $21,183.11            Living Trust
                                                                                         123. Bruce & Elizabeth Bingham, The Lloyd D.                        $10,443.67
        102. Ronald and Sandra Lamperts                                 $21,183.11            McDaniel Living Trust
        103. Donald Lavoie                                              $10,591.56       124. Paul Brian McDonald                                            $10,665.50

        104. Penny Lavoie                                               $31,478.89       125. Mary and James McKennon                                        $31,552.83

        105. Penny Lavoie, Martha Blackburn Living Trust                $31,626.79       126. Michael and Jennell McKinzie                                   $10,591.56

        106. Gerald L. and Diane Lenning, Gerald L. and Diane           $20,961.28       127. Terence Lee and Rosann McLaughlin, McLaughlin                  $31,626.78
              A. Lenning Revocable Trust                                                      Revocable Trust of 2012
        107. James and Mary Lou Lester, The Lester Family Trust         $10,591.56       128. (Hal) Roger (Meade) Welt, Catherine Meade Welt                 $31,552.83
                                                                                              (POA)
        108. Willard and Jutta Loomis, Loomis Family Trust              $21,109.17       129. Catherine C. Mealer                                            $21,183.11

        109. Robert John and Elizabeth Luraschi Knight, Robert          $10,591.56       130. Hal and Hannah Meany, Meany Family Trust                       $10,591.56
              N. Luraschi Trust (Liz Knight – Trustee)
                                                                                         131. David and Maureen Melvold, 1991 Melvold Family                 $10,591.56
                                                                                                                                               EXHIBIT "J"
                                                                                                                                                 Page 131
DOCS_LA:321302.5 76135/003                                                           3
                             Case 8:18-bk-13311-CB               Doc 438 Filed 10/01/19 Entered 10/01/19 20:56:26             Desc
                                                                 Main Document    Page 151 of 165
                                                                  UNSECURED NOTEHOLDERS

                                                                           EXHIBIT “J”

                                CLAIMANT(S)                           AMOUNT                                    CLAIMANT(S)                               AMOUNT
              Trust                                                                      153. John Overdevest                                               $10,369.72

        132. Marjorie Reed Meyer                                        $20,961.28       154. Thomas and Colleen Paddock                                        $10,591.56

        133. Dennis H. Miller                                           $10,369.72       155. Vincent S. and Marion L. Pallotta                                 $10,591.56

        134. Stephen John Misch                                         $21,183.11       156. Ronald R. and Patty J. Panico                                     $10,591.56

        135. Maria Suzette L. Moates, The Moates Trust                  $42,218.33       157. Edythe B. Pearce, Pearce Family Trust                             $20,887.33

        136. Pamela J. Monger                                           $42,218.33       158. Lauretta M. Pearce, GLP Family Trust Dated                        $21,183.11
                                                                                              12/18/90
        137. Kenneth Scott & Deborah John Morgan, Trustees of           $31,626.78
                                                                                         159. Barbara J. Pebbles                                                $73,845.11
             Kenneth S. & Deborah J. Morgan Family Trust 2002
        138. Linda Marie Morgan, Linda Marie Morgan Separate            $42,366.24       160. Mike and Ina Petokas                                              $21,035.22
             Property Trust Established 4/28/2000
        139. Neva and Willita Morrill & Hussey                          $21,183.11       161. Rene M. Piazza, Piazza Trust dated July 2, 1997 –                 $21,183.11
                                                                                              Trust A
        140. Larry Martin Munz                                          $20,961.28       162. Gregory Carl Pommerenk (Contact Lynne Weiss)                      $10,591.56

        141. Michael and Kathryn Munz, Munz Family Trust                $84,066.94       163. William E. Pope, Pope Family By-Pass Trust dtd                $116,507.11
                                                                                              04/13/2009
        142. Pat M. Murphy, Murphy Family Trust                         $52,735.94
                                                                                         164. Devin Pourian                                                     $31,774.67
        143. Leon and Nancy Nadolski, The Leon R. & Nancy A.            $31,626.78
                                                                                         165. Elaine Proko                                                      $31,774.67
             Nadolski Revocable Trust
        144. (Warren) and Sheila Newman, Newman Family                  $94,510.61       166. Evangeline V. Provost, Provost Family Trust                       $52,809.89
             Trust
        145. Launa and Phillip Nuttman and Griffith                     $52,957.78       167. Barbara Quick, Quick Family Trust dtd 4/23/15                     $52,809.89

        146. Connie R. O’Brien, O’Brien Family Trust                    $31,626.78       168. Emmy Quinn                                                        $63,105.67

        147. Myra L. O’Connell, Myra L. O’Connell                       $21,183.11       169. Malcolm and Julie Read, The Read Family Trust                     $21,109.17

        148. Ronald and Bobbie Olsen, Olsen Family Trust                $21,035.22       170. James W and Jann Lea, Reinke Family Trust                         $10,591.56

        149. Pamela Ann O’Shea, Pamela A O’Shea Living Trust            $10,443.67       171. Allan and Shirley Richardson                                      $10,591.56

        150. Scott & Katie O’Shea, Michael O’Shea & Katie               $10,591.56       172. Jacquelyn Riegel, The Jacquelyn G.F.S. Riegel                     $10,591.56
              O’Shea Trust                                                                    Living Trust
        151. Francis and Jean Rita O’Toole, Descendant’s Trust          $42,366.22       173. Kenneth B. Roath, Roath Family Trust                              $21,183.11
              of the O’Toole Family Trust dtd 5/26/89
                                                                                         174. Marc S. Rogers, The Rogers Trust dtd 12/8/08                      $21,183.11
        152. Moira O’Toole, Moira G. O’Toole Trust                      $21,183.11

                                                                                                                                                  EXHIBIT "J"
                                                                                                                                                    Page 132
DOCS_LA:321302.5 76135/003                                                           4
                                Case 8:18-bk-13311-CB              Doc 438 Filed 10/01/19 Entered 10/01/19 20:56:26            Desc
                                                                   Main Document    Page 152 of 165
                                                                    UNSECURED NOTEHOLDERS

                                                                             EXHIBIT “J”

                                 CLAIMANT(S)                            AMOUNT                                     CLAIMANT(S)                            AMOUNT
        175. Laura Lynn Rosales                                           $10,591.56       196. Alexis Westerfield, Troy Westerfield Guardian               $10,480.64

        176. Walter and Norma Schulte, The Walter B. Schulte &            $10,591.56       197. Samantha Westerfield, Troy Westerfield Guardian                 $10,591.56
             Norma G. Schulte Living Trust dtd 9/19/90;
             Amended 10/2/14                                                               198. Merideth Wiberg, The Wiberg Family Trust                        $10,591.56
        177. Mary Ann Shields, Shields Family Trust, Feb. 10,             $20,961.28
                                                                                           199. Patricia Wilhite                                                $10,591.56
             2014
        178. Roland L. and Deanna J. Shorter                              $21,183.11       200. Louise Powell Wilson                                            $31,626.78
        179. Richard Silva, Richard Silva Profit Sharing Plan            $137,024.72       201. Nan Wilson and/or Simona J. Wilson                              $10,591.56
        180. William and Jeannette M. Simek, The William J. and           $31,626.78       202. Katharine E. Winebrenner                                        $10,369.72
             Jeannette M. Simek Family Trust
        181. Deborah Simmons                                              $21,183.11       203. Barbara L. Wood                                                 $10,591.56

        182. Patricia Stanley                                             $10,591.56       204. Bonnie C. Wylie                                                 $10,591.56

        183. Robert G. Stebe                                              $42,366.22       205. Janet Morgan Wylie                                              $21,035.22

        184. Kelli Stember                                                $10,591.56       206. Arthur and Beth Young                                           $21,183.11

        185. Henry and Elaine Stemke, Stemke Family Trust                 $21,109.17             TOTAL                                                     $5,540,528
        186. Norma Strother, Strother Family Trust                        $10,591.56

        187. Steve and Sandra Sultanoff, Steven M. Sultanoff              $42,144.39
             Trust
        188. Ron Suneri                                                   $10,591.56

        189. Richard O. Tanny, Tanny Revocable Inter Vivos                $41,959.53
             Trust
        190. Stacey Teagno                                                $10,591.56

        191. John P. and Kathleen H. Teele, The Teele Family             $148,133.89
             Trust
        192. Kevin B. Thomas                                              $10,591.56

        193. Jeff and Joan Tyner                                          $63,401.44

        194. Gerald and Phyllis Waters, Gerald I. and Phyllis E.          $31,774.67
             Waters Family Trust
        195. Lynne Weiss                                                  $10,591.56


                                                                                                                                                  EXHIBIT "J"
                                                                                                                                                    Page 133
DOCS_LA:321302.5 76135/003                                                             5
Case 8:18-bk-13311-CB   Doc 438 Filed 10/01/19 Entered 10/01/19 20:56:26   Desc
                        Main Document    Page 153 of 165




                                 EXHIBIT “K”
Ruby's Diner Inc.                           Case 8:18-bk-13311-CB                        Doc 438 Filed 10/01/19 Entered 10/01/19 20:56:26                                       Desc
                                                                                         Main Document    Page 154 of 165
Going Concern Valuation
                                                                                                RDI            RFS            SoCal           HB            Oceanside      PS          Lag       South Coast   Long Beach
Assets
   Cash On Hand                                                                                               421,541                          421,541         142,696     62,172                    49,994        25,737
   Cash infusion from equity                                                                    4,000,000
   Gift Cards & Other Claims                                                                                                                   206,468          93,317     51,834
   Pre & Post Petition Net Down                                                                  220,820      662,459
   Value of Restaurants                                                                                                                      1,883,761       1,164,694    524,739                   289,808       220,006
   Value of Franchise Royalties @ 9.13x multiple [5]                                            4,491,568   13,474,703
Total Assets                                                                                    8,712,387   14,558,703                0      2,511,770       1,400,706    638,745                   339,801       245,743


Liabilities
   Sec. Debt Opus                                                                                            1,281,400                0      1,559,556         859,735    336,382
   US Foods 503(b)9                                                                                                                             64,116          51,487     25,337
   Secured Noteholders                                                                          2,984,923
   C&C                                                                                                                                0        168,368          92,816     36,316
   Deferred Comp/Bonus                                                                            80,000
   HOP Tax
   FUTA RDI                                                                                       32,239
   Property Tax                                                                                                                                  2,785          42,236
   Priority Tax Claims                                                                              8,752      15,572                              800             800        800
   Professional Fees [4]                                                                        4,202,500     455,000                 0        259,768         143,202     56,030
   Gift Card Obligations                                                                          650,000
   Steve Craig Note Interest                                                                                  120,000
   SoCal HOPL Lease Settlements                                                                                                                                 13,920     21,286      36,000
   Post Petition Gift Cards                                                                       87,429
   Lease Settlements Plaza Bonita
   Post Petition AP                                                                               320,180      310,651            247          433,391         265,424    129,568                   116,755        80,075
   Unsecured Creditors [3]                                                                 $    2,500,000      430,342   $     33,289          113,189          62,397     24,414
Total Liabilities by Entity                                                                    10,866,023    2,612,965         33,536        2,601,974       1,532,016    630,132      36,000       116,755        80,075

Total Liabilities                                                                              18,509,476

                                                 Equity Value
   Estimated FMV Equity                                                                    $    9,898,380
   Illiquidity Discount [1]                                                                           21%
   Additional Company Discount [2]                                                                    12%
   Adjusted FMV Equity                                                                     $    6,671,508

                                                                                                                                      Discount Percentage
                                                                                                25%           28%             30%             33%             35%         38%          40%
   Adj Equity Value                                                                             7,413,887    7,166,427       6,918,968       6,671,508       6,424,049   6,176,589   5,929,130

[1] Stout Restricted Stock Study Companion Guide - 2018 Edition
[2] Valuing a Business – Shannon P. Pratt – Chapter 18, Other Valuation Discounts
[3] RDI Unsecured Creditors are paid at 12.5% on ED and 5% in year 1 and 5% in year 2.
[4] Professional Fees are estimates through Jan. 2020.
[5] Value of the franchise is based on strategic buyers purchasing the franchise.




                                                                                                                                                                                                  EXHIBIT "K"
                                                                                                                                                                                                    Page 134
Case 8:18-bk-13311-CB   Doc 438 Filed 10/01/19 Entered 10/01/19 20:56:26   Desc
                        Main Document    Page 155 of 165




                                 EXHIBIT “L”
                           Case 8:18-bk-13311-CB
                                              Doc 438 Filed 10/01/19 Entered 10/01/19 20:56:26 Desc
                                              Main Document    Page 156 of 165
                           NON-RESIDENTIAL REAL PROPERTY LEASES AND EXECUTORY CONTRACTS
                                                    TO BE ASSUMED

                                                              EXHIBIT “L”

         DEBTOR(S) AFFECTED                     TYPE                DESCRIPTION                       PARTY (S)                    CURE
                                                                                                                                  AMOUNTS
                                                                                                                                     ($)
1.     Ruby’s Diner, Inc.; Ruby’s       Executory contract    Licensing Agreement for      Ruby’s Diner, Inc.; Ruby’s               $0.00
       Huntington Beach, Ltd.                                 Intellectual Property        Huntington Beach, Ltd.
2.     Ruby’s Diner, Inc.; Ruby’s       Executory contract    Licensing Agreement for      Ruby’s Diner, Inc.; Ruby’s                 $0.00
       Oceanside, Ltd.                                        Intellectual Property        Oceanside, Ltd.
3.     Ruby’s Diner, Inc.; Ruby’s       Executory contract    Licensing Agreement for      Ruby’s Diner, Inc.; Ruby’s Palm            $0.00
       Palm Springs, Ltd.                                     Intellectual Property        Springs, Ltd.
4.     Ruby’s Diner, Inc.; Ruby’s       Executory contract    License Agreement            Ruby’s Diner, Inc.; Ruby’s                 $0.00
       Franchise Systems, Inc.                                                             Franchise Systems, Inc.
5.     Ruby’s Diner, Inc.               Executory contract    Point of Service Agreement   Worldpay US, Inc.                          $0.00
6.     Ruby’s Diner, Inc.; Ruby’s       Executory contract    Master Distribution          US Foods                                Pursuant to
       SoCal Diners, LLC; Ruby’s                              Agreement                                                            Settlement
       Huntington Beach, Ltd.;
       Ruby’s Oceanside, Ltd.; Ruby’s
       Palm Springs, Ltd.
7.     Ruby’s Franchise Systems, Inc.   Franchise Agreement   Ardmore PA                   Roughdraft Restaurant Group                $0.00
                                                                                           Jonathan Litt
8.     Ruby’s Franchise Systems, Inc.   Franchise Agreement   Brinton Lake PA              Roughdraft Restaurant Group                $0.00
                                                                                           Jonathan Litt
9.     Ruby’s Franchise Systems, Inc.   Franchise Agreement   Downey                       KRG Investments, LLC Abraham               $0.00
                                                                                           Kobi
10. Ruby’s Franchise Systems, Inc.      Franchise Agreement   Citadel                      Eureka Food Enterprises, LLC Steve         $0.00
                                                                                           Craig
11. Ruby’s Franchise Systems, Inc.      Franchise Agreement   Laguna Beach                 Eureka Food Enterprises, LLC Steve         $0.00
                                                                                           Craig
12. Ruby’s Franchise Systems, Inc.      Franchise Agreement   Corona del Mar               Eureka Food Enterprises, LLC Steve         $0.00
                                                                                           Craig
13. Ruby’s Franchise Systems, Inc.      Franchise Agreement   San Clemente                 Eureka Food Enterprises, LLC Steve         $0.00
                                                                                           Craig
14. Ruby’s Franchise Systems, Inc.      Franchise Agreement   Mission Viejo Mall           Ruby’s MV Inc.             George          $0.00
                                                                                           Alexander
15. Ruby’s Franchise Systems, Inc.      Franchise Agreement   Carlsbad                     Eat at Joes Restaurant, Inc. Joe           $0.00
                                                                                           Campbell
                                                                    1                                                           EXHIBIT "L"
                                                                                                                                  Page 135
     DOCS_LA:321308.6 76135/003
                        Case 8:18-bk-13311-CB
                                           Doc 438 Filed 10/01/19 Entered 10/01/19 20:56:26 Desc
                                           Main Document    Page 157 of 165
                        NON-RESIDENTIAL REAL PROPERTY LEASES AND EXECUTORY CONTRACTS
                                                 TO BE ASSUMED

                                                           EXHIBIT “L”

      DEBTOR(S) AFFECTED                     TYPE                   DESCRIPTION                     PARTY (S)                   CURE
                                                                                                                               AMOUNTS
                                                                                                                                  ($)
16. Ruby’s Franchise Systems, Inc.   Franchise Agreement   Balboa Pier                Heritage Restaurant Management,            $0.00
                                                                                      Inc.     John Fisher & Joe
                                                                                      Campbell
17. Ruby’s Franchise Systems, Inc.   Franchise Agreement   Redondo Beach              John Fisher                                  $0.00
18. Ruby’s Franchise Systems, Inc.   Franchise Agreement   San Juan Capistrano        Benchmark Hospitality, Inc. Joe              $0.00
                                                                                      Campbell & John Fisher
19. Ruby’s Franchise Systems, Inc.   Franchise Agreement   Whitwood Mall, Whittier    Marvi Land Inc.     Micheal                  $0.00
                                                                                      Youssef
20. Ruby’s Franchise Systems, Inc.   Franchise Agreement   Palos Verdes               PV Hospitality Inc.                          $0.00
                                                                                      Suhail Hashim
21. Ruby’s Franchise Systems, Inc.   Franchise Agreement   Orange                     Ruby’s Diner Orange Depot, LLC               $0.00
22. Ruby’s Franchise Systems, Inc.   Franchise Agreement   Tustin                     Dimitri’s Restaurant, Inc.                   $0.00
23. Ruby’s Franchise Systems, Inc.   Franchise Agreement   North Hollywood            Coffix, LLC            Abraham               $0.00
                                                                                      Kobi
24. Ruby’s Franchise Systems, Inc.   Franchise Agreement   Orange County Airport      HMS                                          $0.00
25. Ruby’s Franchise Systems, Inc.   Franchise Agreement   Las Vegas Airport          HMS                                          $0.00
26. Ruby’s Franchise Systems, Inc.   Franchise Agreement   Houston Airport            National Pizza Restaurant Inc. Chris         $0.00
                                                                                      Pappas
27. Ruby’s Franchise Systems, Inc.   Franchise Agreement   Atlantic City Casino       AC Food Hall Partners William                $0.00
                                                                                      White
28. Ruby’s Franchise Systems, Inc.   Franchise Agreement   Anthem, AZ                 Eureka Food Enterprises, LLC Steve           $0.00
                                                                                      Craig
29. Ruby’s Franchise Systems, Inc.   Future Franchise      Castle Rock, CO            Eureka Food Enterprises, LLC Steve           $0.00
                                     Agreement, Rights                                Craig
                                     Granted for Unit
30. Ruby’s Franchise Systems, Inc.   Marketing Agreement   Pechanga Casino – Sports   Levy Premium Food Service Ltd.               $0.00
                                                           Arena
31. Ruby’s Franchise Systems, Inc.   Franchise Agreement   Laguna Hills               Maria Land Inc., Micheal Youssef             $0.00


                                                                                                                             EXHIBIT "L"
                                                                                                                               Page 136
  DOCS_LA:321308.6 76135/003                                        2
Case 8:18-bk-13311-CB   Doc 438 Filed 10/01/19 Entered 10/01/19 20:56:26   Desc
                        Main Document    Page 158 of 165




                                 EXHIBIT “M”
                      Case 8:18-bk-13311-CB
                                       Doc 438 Filed 10/01/19 Entered 10/01/19 20:56:26 Desc
                                       Main Document    Page 159 of 165
                 OTHER NON-RESIDENTIAL REAL PROPERTY LEASES AND EXECUTORY CONTRACTS
                                            TO BE REJECTED

                                                      EXHIBIT “M’

      DEBTOR(S) AFFECTED                      TYPE                DESCRIPTION            PARTY (S)         ACTION TO
                                                                                                              TAKE
1.   Ruby’s Diner, Inc.          Executory Contract            License Agreement   Ruby’s Retail Brands   Reject




                                                           1                                                 EXHIBIT "M"
                                                                                                               Page 137
DOCS_LA:321309.2 76135/003
Case 8:18-bk-13311-CB   Doc 438 Filed 10/01/19 Entered 10/01/19 20:56:26   Desc
                        Main Document    Page 160 of 165




                                 EXHIBIT “N”
Case 8:18-bk-13311-CB                   Doc 438 Filed 10/01/19 Entered 10/01/19 20:56:26                                Desc
                                        Main Document    Page 161 of 165


    RDI Liquidation Analysis

     Assets                                               Liq. Analysis Plan Treatment
 (1) Value of Trademark and IP                              3,009,350
 (2) Value of Interests in SoCal                                0
     Value of 50% interest in Ruby's South Coast Plaza       289,808
     Value of 65% interest in Ruby's Long Beach              220,006
     Value of Interests in Quality Diners                       0
     Total Assets                                           3,519,164

    RDI Secured Liabilities
    Secured Noteholders                                     2,984,923
    Total Secured Debt                                      2,984,923

    Priority and Administrative Payments
    Deferred Comp/Bonus                                       80,000
    Priority Tax Claims                                       8,752
    Professional Fees                                       4,202,500
    FUTA RDI                                                  32,239
    Gift Card Obligations                                    650,000
    Post Petition Gift Cards                                  87,429
    Post Petition AP                                         320,180
    Total Priority and Administrative                       5,381,099

    Available for Unsecured Creditors                           0

    Total Unsecured Creditors                              10,176,824

    Total Liabilities                                      18,542,847

    Liquidaton Value of RDI                                     0

 (3) Recovery to Unsecureds                                    0%         0% to 24.6%

  1 In a Ch 7 liquidation, we believe that it would be difficult for a buyer to maintain a franchise system.
    One or more of the current franchisees would be the most likely buyers. We assign a value of 75% of 9.13X the
     EBITDA from the franchise royalty with 33% discount.
  2 SoCal Restaurants Liquidation Analysis shows a value of zero to equity and to unsecured creditors.
  3 Unsecured Creditors recovery ranges from 0% to 24.6% base on treatment voted by individual creditors.




                                                                                                                    EXHIBIT "N"
                                                                                                                      Page 138
    Case 8:18-bk-13311-CB                  Doc 438 Filed 10/01/19 Entered 10/01/19 20:56:26             Desc
                                           Main Document    Page 162 of 165


    HOPL Equity Valuation‐Sale of Restaurants

    Assets                                                 Liq. Analysis   Plan Treatment
    Cash                                                           684,235
    Value of Restaurants (3x)                                    3,573,193
    Reduction in value from market perception of
    failed BK, Gift card obligations, and Trustee's sale
    (15%)                                                       (535,979)
(1) Total Assets                                               3,721,450

    Trustee Fee                                                  127,196
    Brokerage Fee (standard 10% in the restaurant
    broker industry)                                             357,319
    Trustee Attorney's Fee                                        50,000

    Net Available for OPUS Secured Debt                        3,186,934

(2) OPUS Debt                                                  2,755,673
    OPUS payout percentage                                          100%

    Other Secured & Priority Payments
(3) Tax                                                           47,421
(4) C&C Judgment                                                 297,500
    Total Other Secured Debt                                   3,100,595

    Net Available for Admins                                      86,340

    Administrative Expenses
    Professional Fees                                            540,000
    Post Petition AP Huntington Beach                            497,507
    Post Petition AP Oceanside                                   316,910
    Post Petition AP Palm Springs                                154,905
                                                               1,509,322
    Cure Payments
    Other Lease Cure Payments                                     71,206
    Total Cure Payments                                           71,206

    Net Available from Unsecureds                             (1,494,189)

    HOP Unsecured Liabilities
    Huntington Beach Unsecured Creditors                       1,260,481
    Oceanside Unsecured Creditors                              1,211,015
    Palm Springs Unsecured Creditors                           1,090,812
    Total HOP Unsecured Creditors                              3,562,308

    Recovery to Unsecured                                       0%          2.2% to 9%

 1 Adjusted valuation based on decline in HOP EBITDA. Recevable from RDI for gift card obligation
   is assumed to be uncollectible in liquidation scenario.
 2 Opus has security interests in the assets of the the HOPL units.
 3 This includes property tax for Ocean Side restaurant.
 4 C&C has a judgement against each of the HOPL units and SoCal.




                                                                                                    EXHIBIT "N"
                                                                                                      Page 139
     Case 8:18-bk-13311-CB                           Doc 438 Filed 10/01/19 Entered 10/01/19 20:56:26                                          Desc
                                                     Main Document    Page 163 of 165

   RFS Liquidation Analysis

    Assets                                                Low Estimate High Estimate Plan Treatment
    Cash                                                        421,541       421,541
(1) Value of Trademark and IP                                 2,000,000     9,028,051
    Total Assets                                              2,421,541     9,449,592

   RFS Secured Liabilities
   Secured Noteholders                                         1,281,400       1,281,400
   Total Secured Debt                                          1,281,400       1,281,400

   Priority and Administrative Payments
   Priority Tax Claims                                            15,572          15,572
   Professional Fees [4]                                         455,000         455,000
   Steve Craig Note Interest                                     120,000         120,000
   Post Petition AP                                              310,651         310,651
   Total Priority and Administrative Payments                    901,223         901,223


   Available for Unsecured Creditors                             238,918       7,266,969

   Total Unsecured Creditors                                     430,342         430,342

   Total Liabilities                                           1,711,742       1,711,742

   Recovery Pct. to Unsecureds                                       56%            100%              100%

 1 In a Ch 7 liquidation, a Trustee might reject the license agreement between RDI, the owner of the Trademark, and RFS
   In the event that the license agreement, RFS' primary asset will be non‐exclusive, we believe the value of RFS would approximate $2M.
   In the alternative, if the license agreement were not terminated, one of the current franchisees would be the most likely buyers.
   In that case, we assign a value of 75% of 9.13X the EBITDA multiple from the franchise royalty with 33% discount.
   The value is based on purchase been made by a strategic buyer.




                                                                                                                                           EXHIBIT "N"
                                                                                                                                             Page 140
        Case 8:18-bk-13311-CB                   Doc 438 Filed 10/01/19 Entered 10/01/19 20:56:26                                      Desc
                                                Main Document    Page 164 of 165



                                       PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

650 Town Center Drive, Suite 1500, Costa Mesa, CA 92626

A true and correct copy of the foregoing document entitled: FIRST AMENDED JOINT DISCLOSURE
STATEMENT DESCRIBING FIRST AMENDED JOINT CHAPTER 11 PLAN OF REORGANIZATION
 thereof will be served or was served (a) on the judge in chamber in the form and manner required by LBR
5005-2(d); and the manner stated below:



1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
10/1/2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:


                                                                                          Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On _________ I served the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class,
postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will
be completed no later than 24 hours after the document is filed.




                                                                                          Service information continued on attached page



3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL: Pursuant to
F.R.Civ.P. 5 and/or controlling LBR, on 10/2/2019, I served the following persons and/or entities by personal delivery,
overnight mail service, or (for those who consented in writing to such service method), by facsimile transmission and/or
email as follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight mail to, the judge
will be completed no later than 24 hours after the document is filed.



                                                                                          Service information continued on attached page




I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.


 10/1/2019                   Nancy Lockwood                                                   /s/ Nancy Lockwood
 Date                         Printed Name                                                    Signature
          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
DOCS_LA:316841.1 76135/001
        Case 8:18-bk-13311-CB                   Doc 438 Filed 10/01/19 Entered 10/01/19 20:56:26                                      Desc
                                                Main Document    Page 165 of 165


1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):

       George B Blackmar gblackmar@bpslaw.net
       Dustin P Branch branchd@ballardspahr.com, carolod@ballardspahr.com;hubenb@ballardspahr.com
       Aaron Davis aaron.davis@bryancave.com, kat.flaherty@bryancave.com
       Alan J Friedman afriedman@shbllp.com, lgauthier@shbllp.com
       Eric J Fromme efromme@tocounsel.com, lchapman@tocounsel.com;sschuster@tocounsel.com
       Alastair M Gesmundo agesmundo@wcghlaw.com, jmartinez@wcghlaw.com
       Richard H Golubow rgolubow@wcghlaw.com,
        pj@wcghlaw.com;jmartinez@wcghlaw.com;Meir@virtualparalegalservices.com
       Steven T Gubner sgubner@bg.law, ecf@bg.law
       Michael J Hauser michael.hauser@usdoj.gov
       Garrick A Hollander ghollander@wcghlaw.com,
        pj@wcghlaw.com;jmartinez@wcghlaw.com;Meir@virtualparalegalservices.com
       Lillian Jordan ENOTICES@DONLINRECANO.COM, RMAPA@DONLINRECANO.COM
       David S Kupetz dkupetz@sulmeyerlaw.com,
        dperez@sulmeyerlaw.com;dperez@ecf.courtdrive.com;dkupetz@ecf.courtdrive.com
       William N Lobel wlobel@pszjlaw.com, nlockwood@pszjlaw.com;jokeefe@pszjlaw.com;banavim@pszjlaw.com
       Robert S Marticello Rmarticello@swelawfirm.com,
        gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
       Jessica G McKinlay mckinlay.jessica@dorsey.com
       Malcolm D Minnick dminnick@pillsburylaw.com, m.minnick@comcast.net
       Ernie Zachary Park ernie.park@bewleylaw.com
       Valerie Smith claims@recoverycorp.com
       United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov
       Matthew S Walker matthew.walker@pillsburylaw.com,
        renee.evans@pillsburylaw.com,docket@pillsburylaw.com
       Corey R Weber ecf@bg.law, cweber@bg.law
       Sharon Z. Weiss sharon.weiss@bclplaw.com, raul.morales@bclplaw.com
       Christopher K.S. Wong christopher.wong@arentfox.com, yvonne.li@arentfox.com

2. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL

Via Attorney Service (Messenger) on 10/2/2019
The Honorable Catherine E. Bauer
United States Bankruptcy Court
Central District of California
Ronald Reagan Federal Building and Courthouse
411 West Fourth Street, Suite 5165 / Courtesy Bin
Santa Ana, CA 92701-4593




          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
DOCS_LA:316841.1 76135/001
